Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 1 of 219




                            Exhibit A
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 2 of 219
The Bobrick Corp. v. Santana Products, Inc., 422 Fed.Appx. 84 (2011)


                                                                                                         Exhibit A
                   422 Fed.Appx. 84                              Affirmed.
             This case was not selected for
         publication in the Federal Reporter.                    Procedural Posture(s): On Appeal; Motion to Dismiss.
  Not for Publication in West's Federal Reporter See
   Fed. Rule of Appellate Procedure 32.1 generally                *84 On Appeal from the United States District Court for
    governing citation of judicial decisions issued              the Middle District Of Pennsylvania, District Court No. 07–
    on or after Jan. 1, 2007. See also Third Circuit             cv– *85 01521, District Judge: The Honorable Thomas I.
  LAR, App. I, IOP 5.7. (Find CTA3 App. I, IOP 5.7)              Vanaskie.
           United States Court of Appeals,
                     Third Circuit.                              Attorneys and Law Firms

            THE BOBRICK CORPORATION;                             Walter F. Casper, Jr., Esq., Carbondale, PA, Lesli C. Esposito,
          Bobrick Washroom Equipment; The                        Esq., Carl W. Hittinger, Esq., Nicholas T. Solosky, Esq., Dla
                                                                 Piper, Philadelphia, PA, for Appellants.
            Hornyak Group, Inc., Appellants
                           v.                                    Erin A. Brennan, Esq., Karoline Mehalchick, Esq., Joseph A.
        SANTANA PRODUCTS, INC., Santana                          O'Brien, Esq., Oliver, Price & Rhodes, Clarks Summit, PA,
     Products Liquidating Trust; Michael T. Lynch,               Gerald J. Butler, Esq., Scranton, PA, for Santana Products,
       Sr.; Michael T. Lynch Jr.; John A. Carney;                Inc., Santana Products Liquidating Trust; Michael T. Lynch,
      James M. Gavigan; William E. Jackson, Esq.                 Sr.; Michael T. Lynch Jr.; John A. Carney; James M. Gavigan;
                                                                 William E. Jackson, Esq.
                     No. 10–2187.
                            |                                    Before: FUENTES, SMITH and VAN ANTWERPEN,
           Submitted Pursuant to Third Circuit                   Circuit Judges.
             L.A.R. 34.1(a) March 21, 2011.
                            |
                  Filed: April 6, 2011.                                                    OPINION

Synopsis                                                         FUENTES, Circuit Judge.
Background: Toilet-partition manufacturer and its sales
agent brought action against competitor, asserting claims for     **1 This is the latest installment in a protracted,
statutory tort of wrongful use of civil proceedings and for      arduous, and complicated dispute dating back to 1996.
common law abuse of process in connection with competitor's      Bobrick and Bobrick Washroom Equipment, Inc. (“Bobrick”)
action against manufacturer and agent alleging violations of     are California corporations engaged in the business of
Sherman and Lanham Acts. Competitor moved to dismiss.            manufacturing and selling toilet partitions. Hornyak Group
The United States District Court for the Middle District of      Inc., is a sales representative for Bobrick in Pennsylvania,
Pennsylvania, Thomas I. Vanaskie, J., 698 F.Supp.2d 479,         New Jersey, and Delaware. Santana is a Virginia corporation
granted motion. Plaintiffs appealed.                             headquartered in Pennsylvania whose toilet partitions
                                                                 competed with those of Bobrick. In 1996, Santana brought
                                                                 an action against Bobrick and Hornyak alleging violations
                                                                 of state and antitrust law. After that suit was dismissed,
Holdings: The Court of Appeals, Fuentes, Circuit Judge, held     Bobrick and Hornyak filed the complaint in this case, which
that:
                                                                 alleged that Santana's 1 actions in the underlying antitrust
                                                                 litigation constituted a common law abuse of process claim
competitor had probable cause for bringing Lanham Act
                                                                 and violated 42 Pa.C.S. § 8351(a), Pennsylvania's wrongful
claim, and
                                                                 use of civil proceedings statute. Plaintiffs now appeal from
                                                                 the District Court's dismissal of their Amended Complaint.
plaintiffs insufficiently alleged that competitor had improper
                                                                 For the reasons set forth in the District Court opinion, we will
purpose or was grossly negligent.
                                                                 affirm. 2


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 3 of 219
The Bobrick Corp. v. Santana Products, Inc., 422 Fed.Appx. 84 (2011)




1                                                                3
       Bobrick and Hornyak named Santana Products,                       See 249 F.Supp.2d at 479–92 (discussing
       Santana Products Liquidating Trust, Michael T.                    application of Noerr/Pennington doctrine), 503–
       Lynch, Sr., Michael T. Lynch Jr., John A. Carney,                 15 (summary judgment in favor of defendants on
       James M. Gavigan and William E. Jackson,                          Section 1 claim), 518–20 (summary judgment in
       Santana's attorney in the underlying action,                      favor of defendants on Section 2), 542 (summary
       (collectively “Santana”), as defendants. Michael T.               judgment in favor of defendants on state law claim
       Lynch, Sr., was the owner and operator of Santana                 of tortious interference).
       during the relevant time period. Lynch, Jr., Carney,
                                                                 In Bobrick I, we affirmed the grant of summary judgment
       and Gavigan were alleged to be part of the group
                                                                 in favor of the defendants on the Sherman Act, Section
       responsible for the underlying litigation.
                                                                 1 claim and the state law claim of tortious interference. 4
2                                                                401 F.3d at 131–35, 140–41. However, we concluded that
       The District Court had jurisdiction pursuant to 28
       U.S.C. § 1332. We have jurisdiction over this final       Santana's Lanham Act claim was barred by the doctrine of
       order pursuant to 28 U.S.C. § 1291.                       laches, id. at 135–39, and thus refrained from reaching the
                                                                 District Court's decision that Santana's claims were barred by
                                                                 the Noerr/Pennington doctrine, id. at 130–31. We therefore
                              I.                                 remanded the Lanham Act claim with instructions for the
                                                                 District Court to dismiss it as barred by the doctrine of laches,
The underlying facts relating to the original dispute between    effectively terminating the litigation. Id. at 141, cert. denied,
Bobrick, its sales agents, and Santana are discussed at length   Santana Products, Inc. v. Bobrick Washroom Equipment, Inc.,
in our previous opinion, see Santana v. Bobrick, 401 F.3d        546 U.S. 1031, 126 S.Ct. 734, 163 L.Ed.2d 569 (2005).
123 (3d Cir.2005) (“Bobrick I ”), and in the District Court's
opinion sub judice, Bobrick v. Santana, 698 F.Supp.2d 479        4
(M.D.Pa.2010). Therefore, because we write only for the                  The parties did not appeal the District Court grant
parties and assume their familiarity with the factual and                of Bobrick's summary judgment motion on the
procedural history of this case, we will set forth only the              Sherman Act Section 2 claim.
information necessary for resolution of the issues before us.    **2 Our decision in Bobrick I led to the next phase of this
                                                                 dispute. 5 On August 17, 2007, Bobrick and Hornyak filed
In 1996, Santana filed a complaint alleging that Bobrick,        a two-count complaint in the District Court for the Middle
Hornyak, and another sales representative, Vogel Sales           District of Pennsylvania against Santana. Count One alleged
Company, were informing government architects that               a violation of the Dragonetti Act, Pennsylvania's statutory tort
Santana's products posed a hazard under the fire safety          for wrongful use of civil proceedings, and Count Two alleged
codes in order to induce the government to specify Bobrick's     a common law abuse of process claim. A Dragonetti Act claim
products for use in its projects. The complaint alleged          for wrongful use of civil proceedings has five elements, that:
violations of Section 43 of the Lanham Act, 15 U.S.C. §          (1) the current plaintiff prevailed in the underlying action;
1125(a), Sections 1 and 2 of the Sherman Act, 15 U.S.C.          (2) the defendants acted in a grossly negligent manner or
§§ 1–2, and a state law claim of tortious interference with a    without probable cause; (3) the defendant had an improper
prospective contract.                                            purpose in pursuing the underlying action; (4) the proceedings
                                                                 terminated in favor of the plaintiff; and (5) the plaintiff was
 *86 In 2003, following three years of discovery that            harmed. 42 Pa. Cons.Stat. Ann. §§ 8351(a), 8352; see also
included 270 subpoenas, the deposition of 200 witnesses,         McNeil v. Jordan, 586 Pa. 413, 894 A.2d 1260, 1274–75
the inspection of over a million pages of documents, and         (2006). As for Count Two, the Pennsylvania common law
exchanges of 550,000 documents, the District Court issued        tort of abuse of process permits a plaintiff to recover if he
an eighty-three page decision granting summary judgment in       can “show that the defendant used legal process against the
favor of defendants on the Sherman Act and state law claims,     plaintiff in a way that constituted a perversion of that process
but denying summary judgment on the Lanham Act claim.            and caused harm to the plaintiff.” Gen. Refractories Co. v.
Santana Products, Inc. v. Bobrick Washroom Equipment, Inc.,      Fireman's Fund Ins. Co., 337 F.3d 297, 304 (3d Cir.2003).
249 F.Supp.2d 463 (M.D.Pa.2003). 3



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 4 of 219
The Bobrick Corp. v. Santana Products, Inc., 422 Fed.Appx. 84 (2011)


                                                                  to dismiss. In addition, plaintiffs contend that the stay of
5      As the District Court noted, this Complaint                discovery was an abuse of discretion.
       constitutes the third unsuccessful attempt by
       Bobrick or a Bobrick sales representative to seek           **3 In its detailed and thoughtful opinion, which was
       fees or other redress for the underlying litigation.       partly based on its significant experience with the underlying
       See Santana Prods., Inc. v. Sylvester & Assoc.,            litigation and its related cases, the District Court explained its
       Ltd., No. 98–CV–6721, 2006 U.S. Dist. LEXIS                reasons for granting Santana's motion to dismiss on the same
       98045, at *1 (E.D.N.Y. Nov. 8, 2006), aff'd.,              issues raised on appeal. Since we can add little to the District
       279 Fed.Appx. 42 (2d Cir.2008); Vogel Sales                Court's reasoning, we will affirm the order granting summary
       Co. v. Santana Prods., Inc., No.2005–CV–5085               judgment substantially for the reasons set forth in the court's
       (Lackawanna Co., May 23, 2007), aff'd mem., 963
                                                                  thorough opinion. 6 In addition, after reviewing the briefs and
       A.2d 581 (Pa.Super.2008) app. denied, 973 A.2d
                                                                  the record, we are not persuaded by Bobrick and Hornyak's
       412 (Pa.2009).
                                                                  argument on appeal that the court made improper findings
On October 18, 2007, Santana and Jackson filed a joint            of fact, drew impermissible inferences in favor of Santana,
motion to dismiss. On February 26, 2008, the District             inappropriately relied on other court decisions, or otherwise
Court issued an order staying discovery, but permitted the
                                                                  erroneously applied the Rule 12(b)(6) standard. 7
deposition of one additional *87 person. Oral argument on
the motion to dismiss was held on June 27, 2008.
                                                                  6       Therefore, we will also decline appellants'
On March 22, 2010, 698 F.Supp.2d 479, the District Court                  invitation to certify the Dragonetti Act issue to the
granted the motion to dismiss. After examining the plain                  Pennsylvania Supreme Court.
language of the Dragonetti Act, its purpose, and the court        7       On March 29, 2011, Bobrick and Hornyak
cases tackling the issue, the District Court concluded that
                                                                          submitted a letter pursuant to Rule 28(j) directing
a Dragonetti Act claim is not made out if there was
                                                                          our attention to a case recently argued before the
probable cause for any of the claims in the underlying
                                                                          Supreme Court, Fox v. Vice, 594 F.3d 423 (5th
litigation. The court next found that, because probable cause
                                                                          Cir.2010), cert. granted, ––– U.S. ––––, 131 S.Ct.
existed for Santana's original Lanham Act claim, Bobrick's
                                                                          505, 178 L.Ed.2d 369 (2010). The question in Fox
Dragonetti Act claim failed as a matter of law. The court
                                                                          is whether a defendant can recover fees under 42
also determined that the Amended Complaint did not contain
                                                                          U.S.C. § 1988 for a 42 U.S.C. § 1983 suit that
factual claims and contentions showing that defendants were
                                                                          is deemed frivolous, when the state law claims
grossly negligent in bringing and continuing to prosecute
                                                                          arising out of the same facts and conduct have not
the 1996 litigation, and thus the alternative grounds for a
                                                                          been deemed frivolous. Fox also raises the question
Dragonetti Act were also lacking. For these reasons, the
                                                                          of how those fees should be apportioned. After
motion to dismiss Count One was granted. Turning to Count
                                                                          reviewing Fox, we conclude that the issues therein
Two, plaintiffs' abuse of process claim, the court concluded
                                                                          are not applicable to the matter before us. Fox
that the Amended Complaint did not allege facts from which
                                                                          involves the interpretation of two federal statutes
it could be inferred that Santana's primary purpose in bringing
                                                                          and does not appear to raise any constitutional
the underlying litigation was improper. Thus, Count Two was
                                                                          issues. In the instant case, we deal solely with issues
also dismissed.
                                                                          of state law and the Pennsylvania Dragonetti Act.



                              II.                                                                III.

 On appeal, Bobrick and Hornyak argue that the District Court     For the reasons above, we will affirm the District Court's grant
erred in its interpretation of the elements of a Dragonetti Act   of Santana and Jackson's motion to dismiss.
claim; erroneously found that there was probable cause for
the Lanham Act claim; and improperly determined that the
                                                                  All Citations
Amended Complaint did not contain sufficient allegations of
“improper purpose” or “gross negligence” to survive a motion      422 Fed.Appx. 84, 2011 WL 1289133


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 5 of 219
The Bobrick Corp. v. Santana Products, Inc., 422 Fed.Appx. 84 (2011)




End of Document                                         © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 6 of 219
          Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 7 of 219
Bracken v. County of Allegheny, Not Reported in Fed. Supp. (2017)
2017 WL 498511

                                                                   the Allegheny County Sheriff's Office; Allegheny County
                                                                   Sheriff William P. Mullen (“Sheriff Mullen”); Allegheny
                     2017 WL 498511
                                                                   County Assistant District Attorney John Fitzgerald (“ADA
      Only the Westlaw citation is currently available.
                                                                   Fitzgerald”); Allegheny County District Attorney Inspector
      United States District Court, W.D. Pennsylvania.
                                                                   Darryl Parker (“Inspector Parker”); the Allegheny County
         Charles BRACKEN, William Deforte, William                 Controller's Office; and Allegheny County Controller Chelsa
           Jackson, and Patrick Jennings, Plaintiffs,              Wagner (“Controller Wagner”). There are currently four
                               v.                                  pending motions to dismiss the Plaintiffs' amended complaint.
                                                                   (ECF Nos. 28, 30, 32, 35). The parties have submitted
     The COUNTY OF ALLEGHENY, William P. Mullen
                                                                   hundreds of pages of legal briefs and documents in connection
    as Sheriff of Allegheny County, the Allegheny County
                                                                   with these pending motions, (ECF Nos. 29, 31, 33, 36, 39,
    Sherriff's Office, Chelsa Wagner as Allegheny County
                                                                   41, 43-48, 51-54), all of which have carefully been reviewed
    Controller, the Allegheny County Controller's Office,          by the Court. Upon review of the amended complaint and
     Allegheny County District Attorney John Fitzgerald            these filings, the Court agrees with Defendants that the
        (In His Official Capacity and as an Individual),           amended complaint lacks facial plausibility and deserves to be
      and Allegheny County District Attorney Inspector             dismissed for failure to state a claim. However, Plaintiffs will
       Darrel Parker (In His Official Capacity and as an           be given an opportunity to file a second amended complaint.
        Individual, Jointly and Severally, Defendants.

                 Civil Action No. 2:16-cv-171
                                                                                        II. Legal Standard
                               |
                       Filed 02/07/2017                            “Under Rule 12(b)(6), a motion to dismiss will be granted
                                                                   only if, accepting all well-pleaded allegations in the complaint
Attorneys and Law Firms
                                                                   as true and viewing them in the light most favorable to
Lawrence E. Bolind, Jr., Imperial, PA, for Plaintiffs.             the plaintiff, a court finds that plaintiff's claims lack facial
                                                                   plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77,
John A. Bacharach, Allegheny County Law Department, Lisa           88 (3d Cir. 2011). “In deciding a Rule 12(b)(6) motion, a court
G. Michel, Allegheny County Sheriff's Office Ira Weiss,            must consider only the complaint, exhibits attached to the
Joseph D. Shaulis, Lisa M. Colautti, Weiss Burkardt Kramer,        complaint, matters of public record, as well as undisputedly
LLC, Bernard M. Schneider, Brucker, Schneider & Porter,            authentic documents if the complainant's claims are based
Pittsburgh, PA, for Defendants.                                    upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230
                                                                   (3d Cir. 2010). Further, “[i]t is axiomatic that the complaint
                                                                   may not be amended by the briefs in opposition to a motion
                 MEMORANDUM ORDER                                  to dismiss.” Commonwealth of Pa. ex rel Zimmerman v.
                                                                   PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (internal
Cynthia Reed Eddy, United States Magistrate Judge 1                marks and citation omitted); see also Frederico v. Home
                                                                   Depot, 507 F.3d 188, 201-02 (3d Cir. 2007).
1        In accordance with 28 U.S.C. § 636(c), all parties
         have voluntarily consented to have the undersigned
         conduct any and all proceedings in this action.                             III. Factual Background
         (ECF Nos. 56-60).
                                                                   The amended complaint (ECF No. 12) consists of 266
                                                                   paragraphs and spans over thirty-four pages, but distilled
                          I. Introduction                          to its essence, the salient allegations asserted therein are as
                                                                   follows. At all relevant times, Plaintiffs Charles Bracken
 *1 Four current       and/or former Pennsylvania constables
                                                                   (“Constable Bracken”), William DeForte (“Constable
initiated this civil   rights action under 42 U.S.C. §§ 1983,
                                                                   DeForte”), William Jackson (“Constable Jackson”), and
1985, and 1986,         and Pennsylvania law against seven
                                                                   Patrick Jennings (“Constable Jennings”) were elected
Allegheny County       entities and officials: Allegheny County,
                                                                   constables in Pennsylvania. The amended complaint asserts


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 8 of 219
Bracken v. County of Allegheny, Not Reported in Fed. Supp. (2017)
2017 WL 498511

that in Allegheny County, there has been a long history             and Sheriff Mullen failed “to oversee, train and prevent their
of employees of the Sheriff's Office harboring animosity            employees from violating” the Plaintiffs' rights. However,
toward the constables. Said animosity was based, in part, on        there are no facts in the amended complaint supporting the
members of the sheriff's office wanting the exclusive rights        inference that Controller Wagner or Sheriff Mullen had any
to collecting fees associated with serving Allegheny County         interactions with, let alone control over, ADA Fitzgerald and
Family Division bench warrants. Motivated to achieve these          Inspector Parker, who are both employed by the Allegheny
exclusive rights at the expense of the constables in Allegheny      County District Attorney's Office, a separate entity.
County, various unnamed officials of the Sheriff's Office
influenced ADA Fitzgerald and Inspector Parker to arbitrarily       Between late 2013 and the early part of 2014, Inspector
single out a select group of politically unpopular constables,      Parker and ADA Fitzgerald ordered that each Plaintiff
including the Plaintiffs.                                           meet with them separately. At every meeting, Inspector
                                                                    Parker and ADA Fitzgerald accused Plaintiffs of improperly
 *2 Beginning in 2013, Inspector Parker and ADA                     submitting fee vouchers relating to turn-ins on family division
Fitzgerald began investigating Plaintiffs for the way in which      bench warrants. Inspector Parker and ADA Fitzgerald
they submitted fee vouchers on family division warrants,            demanded that each Plaintiff pay a random, arbitrarily
specifically with respect to “turn-ins,” i.e., a situation where    calculated “retroactive” amount to resolve the billing
a constable arranges for an individual with an active bench         discrepancies, but they refused to disclose to Plaintiffs how
warrant to appear at the family division without taking             they calculated said amounts. Inspector Parker and ADA
that individual into physical custody. Inspector Parker and         Fitzgerald acknowledged the existence of the “contract,”
ADA Fitzgerald knew that Plaintiffs' submissions of their           which Plaintiffs claim allowed them to bill for the turn-ins on
fee vouchers on family division warrants were approved by           family division warrants. Nevertheless, Inspector Parker and
the relevant supervisors, consistent with the practices of the      ADA Fitzgerald threatened that failure to pay the applicable
other constables in Allegheny County, and in accordance with        amount would result in Plaintiffs being charged with multiple
longstanding and agreed upon practice in Allegheny County.          felonies. Based on fear and intimidation, Constables Bracken
Plaintiffs contend that these billing practices had been in place   and Jennings both paid the respective demanded amounts.
since at least 2006 when a purported “contract” was reached         Constable Jackson refused to pay the demanded amount,
between various interested individuals and County entities.         which caused him to be barred from serving any future
According to Plaintiffs, this “contract” was memorialized           family division warrants. No criminal proceedings were
in a Memo by the director of the family division and later          ever initiated against Constables Bracken, Jennings, and
reinforced in a 2012 Constables Handbook. 2 The amended             Jackson. Inspector Parker and ADA Fitzgerald charged
complaint asserts that prior to Inspector Parker and ADA            Constable DeForte with multiple felonies notwithstanding
Fitzgerald's investigation, the standard practice for addressing    that Constable DeForte “was paid fees allowed to be collected
any discrepancies or errors on the fee vouchers submitted           for turn-in warrants in the same fashion the [sic] every other
by a constable was to strike the voucher and return it to           constable was historically and customarily allowed as per the
the constable for correction. Inspector Parker and ADA              terms of the [2006] Memorandum” and was not provided with
Fitzgerald nonetheless disregarded this standard practice and       prior “notice that there was a change in billing policy for turn-
proceeded with their politically-motivated investigation.           in warrant fees charges [sic] by constables during the period
                                                                    2006 through 2013.”
2       The Court has reviewed these documents and notes
        that they do not list any specific fee schedule.
        Moreover, the amended complaint implies that                                        IV. Discussion
        the fees charged for turn-ins under this “contract”
                                                                    After reviewing the amended complaint and Plaintiffs'
        violated the fee schedule set forth in the
                                                                    briefs in opposition to the motions to dismiss, it remains
        Pennsylvania Constables Act, 44 Pa. C.S. § 7161.
                                                                    unclear to the Court how many and what types of claims
The Controller's office took the “official stance” that any         Plaintiffs are attempting to assert under Fourth and Fourteenth
mistakes made by the constables in submitting fee vouchers          Amendments. Some of the Court's confusion is derived from
were inadvertent and that the constables should not be              the fact that Plaintiffs inexplicably argue in their briefs in
criminally disciplined. Plaintiffs claim that Controller Wagner     opposition, in conclusory fashion but with great confidence,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 9 of 219
Bracken v. County of Allegheny, Not Reported in Fed. Supp. (2017)
2017 WL 498511

that they have “clearly” stated claims for legal theories that           are located in Count III, which is the state law
                                               3
are not even pled in the amended complaint. Because it is                malicious prosecution claim being asserted solely
well-established that a pleading may not be amended by a                 by Constable DeForte. Therefore, the amended
brief in opposition to a motion to dismiss, Zimmerman, 836               complaint does not state a claim under the due
F.2d at 181, the Court will disregard any arguments made as              process clause based on damage to the Plaintiffs'
to legal theories that are not specifically pled in the amended          reputation, and as discussed above, any arguments
complaint. The bulk of the Court's confusion, however, is                advanced by Plaintiffs in their briefs in opposition
derived from the disjointed way in which Plaintiffs organized            in connection with the same have been disregarded
Count I of their amended complaint, which needlessly runs                by the Court.
on for 121 paragraphs and contains several subcategories. It      Plaintiffs' Fourth Amendment claim is also ambiguous.
is entitled, “[All Plaintiffs] v. [All Defendants] Due Process,   It is entitled “prosecution without probable cause,”
14 th Amendment, 4 th Amendment Prosecution without               notwithstanding that the amended complaint expressly pleads
Probable Cause, §§ 1983, 1985, and 1986.” In addition to          that three of the four Plaintiffs were not prosecuted. Further,
conflating these several distinct legal theories, it contains     the amended complaint states that the malicious prosecution
numerous ambiguities.                                             claim being asserted by Constable DeForte (and not any other
                                                                  Plaintiffs) is being pursued only under state, not federal,
3                                                                 law. Nevertheless, in Plaintiffs' briefs in opposition, they
       It is also worth noting that in some of their briefs
                                                                  inconsistently contend that all Plaintiffs have stated a §
       in opposition, Plaintiffs improperly asserted factual
                                                                  1983 malicious prosecution claim. Moreover, it is unclear
       allegations that are not contained in the amended
                                                                  to the Court whether Constables Bracken and Jennings—the
       complaint and that, in some instances, flatly
                                                                  only Plaintiffs who are alleged to have paid the arbitrarily
       contradicted the amended complaint's allegations.
                                                                  calculated retroactive fee demanded by ADA Fitzgerald and
 *3 With respect to their Fourteenth Amendment due process        Inspector Parker in order to avoid being falsely prosecuted
claim, Plaintiffs do not specify whether they are attempting      —are attempting to proceed under the Fourth or Fourteenth
to proceed under the procedural or substantive due process        Amendment with respect to these allegations. The fact that
clause, or both. Consequently, Defendants, through no fault       their Fourth and Fourteenth Amendment claims are contained
of their own, have interpreted this claim differently. For        in the same count undoubtedly lends to this confusion. See
example, the Sheriff's Office Defendants argue that this claim    Walker v. Wentz, 2008 WL 450438, *5 (M.D. Pa. 2008)
should be analyzed under the procedural due process claim         (“The use of separate counts becomes increasingly important
and that any attempt by Plaintiffs to assert a substantive        when a plaintiff files suit against multiple [ ] defendants and
due process claim should instead be analyzed under the            alleges various claims against each.”). This lack of clarity by
Fourth Amendment, (ECF No. 31 at 6), while the Controller         Plaintiffs in their amended complaint and legal memoranda
Defendants argue that this claim is more appropriately            renders many of the legal theories therein incomprehensible;
analyzed under the substantive due process clause. (ECF           as such, the Court will not will not attempt to guess what
No. 33 at 6-7). Plaintiffs amplify the confusion by making        undeveloped claims Plaintiffs are trying to assert.
the contradictory statements in their briefs that under the
Supreme Court case Board of Regents v. Roth, 408 U.S. 564         Turning to the merits of the discernable federal claims in
(1972) (which analyzed the procedural due process clause),        the amended complaint, the Court agrees with Defendants
they “clearly have a substantive due process claim with           that all such claims lack facial plausibility. “An individual
respect to fundamental liberty interests.” (ECF Nos. 28 at 8,     government defendant in a civil rights action must have
30 at 8, 48 at 8) (emphasis added). 4                             personal involvement in the alleged wrongdoing.” Evancho v.
                                                                  Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (citation and internal
4                                                                 marks and alterations omitted). There are no well-pleaded
       To the extent that Plaintiffs are attempting to
                                                                  factual allegations pertaining to any of the Defendants other
       argue that they have a constitutionally protected
                                                                  than ADA Fitzgerald and Inspector Parker. Contrary to
       liberty interest in their reputation, the Court
                                                                  Plaintiffs' arguments, Sheriff Mullen and Controller Wagner
       notes that such a claim is not contained in the
                                                                  may not be held liable under § 1983 for constitutional
       amended complaint. The only allegations in the
                                                                  torts committed by their employees or other individuals
       amended complaint concerning harm to reputation
                                                                  over which they have no control merely because they are


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 10 of 219
Bracken v. County of Allegheny, Not Reported in Fed. Supp. (2017)
2017 WL 498511

supervisors. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009);            in “any statute, regulation, government policy, or mutually
Santiago v. Warminster Twp., 629 F.3d 121, 128-29 (3d                explicit understanding of continued employment” and did not
Cir. 2010) (describing the two theories of supervisory               have a liberty interest in receiving specific job assignments
liability in § 1983 actions). Therefore, absent any factual          from that particular judicial district). Additionally, Plaintiffs
allegations of personal involvement or wrongdoing, the               have failed to plead a property or liberty interest under the
amended complaint's unadorned conclusory allegation that             substantive due process clause. See Gikas v. Washington
Sheriff Mullen and Controller Wagner “have the duty and              School Dist., 328 F.3d 731, 732-33 (3d Cir. 2003) (not
responsibility to oversee, train and prevent their employees         all property interests worthy of procedural due process
from violating statutory law and the rights of individuals           protection are protected by the concept of substantive due
guaranteed under the Constitution,” 5 is insufficient to state       process; rather, a property interest must be “fundamental”
a claim against these individuals. Nor does the amended              under the Constitution to be subject to substantive due process
complaint contain any factual allegations that the Sheriff's         protection); Nicholas v. Pa. State Univ., 227 F.3d 133, 138
Office, the Controller's Office, or Allegheny County itself had      (3d Cir. 2000) (university professor's property interest in his
in place any municipal customs or policies that caused their         tenured professorship was not a protected property interest
alleged constitutional deprivations. Monell v. Dep't of Social       under the substantive due process clause); Wrench Transp.
Servs., 436 U.S. 658, 690, 694 (1978); McTernan v. City of           Sys., Inc. v. Bradley, 340 Fed.Appx. 812, 816 (3d Cir. 2009),
York, Pa., 564 F.3d 636, 658 (3d Cir. 2009) (the plaintiff must      quotingMedeiros v. Vincent, 431 F.3d 25, 32 (1st Cir. 2005)
“identify a custom or policy, and specify what that custom or        (“The right to ‘make a living’ is not a ‘fundamental right’ ...
policy was”); Connick v. Thompson, 563 U.S. 51, 60 (2011)            for substantive due process purposes.”): Mun. Revenue Serv.,
(discussing municipal liability in the context of failure to train   Inc. v. McBlain, 347 Fed.Appx. 817, 826-27 (3d Cir. 2009)
claims and remarking that a “municipality's culpability is at        (“Nor can [plaintiff] establish a fundamental property or
its most tenuous where a claim turns on a failure to train”). As     liberty interest worthy of substantive due process protection.
such, the amended complaint does not state a claim against           The ability to compete for municipal contracts is not a
any of these Defendants under § 1983.                                fundamental property interest and ‘defamatory statements
                                                                     that curtail a plaintiff's business opportunities [do not] suffice
5                                                                    to support a substantive due process claim.’ ”) (internal
        Am. Compl. at ¶ 14.
                                                                     citations omitted).
 *4 Regarding Plaintiffs' allegations that ADA Fitzgerald
and Inspector Parker violated the due process clause of              6       To the extent that Plaintiffs claim that they had a
the Fourteenth Amendment by interfering with Plaintiffs'
                                                                             property interest in the fees based on the purported
constitutionally protected interests in serving family division
                                                                             “contract” that was memorialized in the 2006
warrants, Plaintiffs have failed to state a claim. Although they
                                                                             Memo and the 2012 handbook, the Court finds that
do not specify whether they are attempting to proceed under
                                                                             the amended complaint does not plead sufficient
the procedural or substantive due process clause, in order to
                                                                             facts in support of this position.
state a claim under either, it is a precondition that they be
deprived of a property or liberty interest. See Labalokie v.         7
                                                                             See also Office of Constable v. Dep't of Transp., 112
capital Area Intermediate Unit, 926 F.Supp. 503, 508 (M.D.                   A.3d 678, 682-83 (Pa. Cmwlth. 2015).
Pa. 1996). The amended complaint simply fails to include
                                                                     The discernable Fourth Amendment claims in the amended
any facts showing that Plaintiffs had a property or liberty
                                                                     complaint must also be dismissed. Although Plaintiffs have
interest under the procedural due process clause in continuing
                                                                     labeled this claim “prosecution without probable cause,”
to serve family division bench warrants. 6 See In re Act 147 of      the Court of Appeals has expressly stated that “prosecution
1990, 598 A.2d 985, 986 (Pa. 1991) (under Pennsylvania law,          without probable cause is not, in and of itself, a constitutional
constables are elected officials and are treated as independent      tort.” Gallo v. City of Phila., 161 F.3d 217, 222 (3d Cir.
contractors; they are not employees of the Commonwealth,             1998) (citing Albright v. Oliver, 510 U.S. 266, 274 (1994));
the judiciary, the township, or the county in which they             DiBella v. Borough of Beachwood, 407 F.3d 599, 602-03 (3d
work); 7 Swinehart v. McAnderws, 221 F.Supp.2d 552, 556-59           Cir. 2005). To the extent that Plaintiffs are claiming that their
(E.D. Pa. 2002), aff'd 69 Fed.Appx. 60 (3d Cir. 2003)                persons were seized for Fourth Amendment purposes when
(constable that received 95% of his assignments from a               they met with ADA Fitzgerald and Inspector Parker and were
particular judicial district did not have a property interest        coerced to pay a sum of money or face being criminally


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 11 of 219
Bracken v. County of Allegheny, Not Reported in Fed. Supp. (2017)
2017 WL 498511

charged, the Court finds that these allegations are insufficient   suffered any deprivation of liberty at all. 9 DiBella, 407 F.3d
to constitute a Fourth Amendment violation. “As long as the        at 603; Basile v. Twp. of Smith, 752 F.Supp.2d 643, 660 nn. 18,
person to whom questions are put remains free to disregard         19 (W.D. Pa. 2010) (in a § 1983 malicious prosecution claim,
the questions and walk away, there has been no intrusion upon      “[t]he alleged seizure must occur as a result of the malicious
that person's liberty or privacy.” United States v. Mendenhall,    prosecution, and thus, it must occur chronologically after the
446 U.S. 544, 554 (1980); Florida v. Bostick, 501 U.S. 429,        pressing of charges”).
439 (1991) (“[I]n order to determine whether a particular
encounter constitutes a seizure, a court must consider all         8
                                                                          See Am. Compl. at ¶ 199.
the circumstances surrounding the encounter to determine
whether the police conduct would have communicated to a            9      The Court notes that Defendants also make
reasonable person that the person was not free to decline                 strong arguments that Constable DeForte cannot
the officers' requests or otherwise terminate the encounter.”).           establish the second element: that the proceedings
Here, a fair reading of the amended complaint leads to the                terminated in his favor. However, because all
conclusion that Plaintiffs voluntarily went to the meetings               reasonable inferences must be drawn in favor
with Inspector Parker and ADA Fitzgerald, and there are no                of Constable DeForte and it is unclear from his
allegations suggesting that Plaintiffs were not free to leave.            briefs in opposition whether he disputes that he
                                                                          paid restitution to have his charges dismissed/
Plaintiffs have also failed to state a § 1983 malicious                   withdrawn, the Court declines to make this
prosecution claim. The elements of a § 1983 malicious                     determination at this time.
prosecution claim are as follows:
                                                                   The Court finds that any other § 1983 claims that Plaintiffs are
                                                                   trying to pursue under the Fourth or Fourteenth Amendments
                                                                   are insufficiently pled, undeveloped, and, therefore, must be
             (1) the defendant initiated a
                                                                   dismissed. Consequently, because Plaintiffs have failed to
             criminal proceeding; (2) the criminal
                                                                   state a claim under the due process clause of the Fourteenth
             proceeding ended in his favor; (3)
                                                                   Amendment, the Court must also dismiss their § 1983 claim
             the defendant initiated the proceeding
                                                                   against Defendants for conspiracy to violate due process. See
             without probable cause; (4) the
                                                                   Sweetman v. Borough of Norristown, Pa., 554 Fed.Appx. 86,
             defendant acted maliciously or for
                                                                   90 (3d Cir. 2014) (“A § 1983 conspiracy claim is viable only
             a purpose other than bringing the
                                                                   if there has been an actual deprivation of a constitutional
             plaintiff to justice; and (5) the
                                                                   right.”);Monrea'l v. Lamb, 2016 WL 278313, *8 (E.D. Pa.
             plaintiff suffered deprivation of liberty
                                                                   2016) (“When no constitutional violated has been pleaded, no
             consistent with the concept of seizure
                                                                   conspiracy claim can be maintained under § 1983.”).
             as a consequence of a legal proceeding.

                                                                   The Court will also dismiss Plaintiffs' § 1985(3) conspiracy
                                                                   claim because Plaintiffs allege no factual allegations in
 *5 Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007) (citing       support of their conclusory allegations that a conspiracy
Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir.             occurred, and they fail to allege that as constables, they
2003)) (footnote omitted). Constables Bracken, Jackson, and        belong to a protected class. See Griffin v. Breckenridge, 403
Jennings have failed to establish the first, second, third, and    U.S. 88, 102 (1971) (“The language [in § 1985(3)] requiring
fifth elements of this claim because the amended complaint         intent to deprive of equal protection, or equal privileges
specifically alleges that criminal proceedings were never          and immunities, means that there must be some racial, or
initiated against them. 8 This claim is also deficient with        perhaps otherwise class-based, invidiously discriminatory
respect to Constable DeForte because there are no allegations      animus behind the conspirators' action.”); Farber v. City of
that he suffered a deprivation of liberty consistent with          Paterson, 440 F.3d 131, 135, 137 (3d Cir. 2006) (rejecting
the concept of seizure as a consequence of the criminal            political affiliation as a protected class and noting that in
charges—the fifth element of a malicious prosecution claim.        the Third Circuit, only “African-Americans, women, and
Indeed, there are no allegations in the amended complaint that     the mentally retarded” have been recognized as § 1985(3)
after the criminal charges were initiated, Constable DeForte       classes). Plaintiffs' § 1986 claim will also be dismissed. In
                                                                   addition to being untimely under the applicable one year


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             5
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 12 of 219
Bracken v. County of Allegheny, Not Reported in Fed. Supp. (2017)
2017 WL 498511

                                                                                  Plaintiff must also include in each
statute of limitations, a § 1986 claim cannot be maintained
                                                                                  Count the specific relief sought against
without an underlying violation of § 1985. Rogin v. Bensalem
                                                                                  the Defendant(s) named in that Count.
Twp., 616 F.2d 680, 696-97 (3d Cir. 1980). Having determined
that all of the federal claims in the amended complaint should
be dismissed, the Court declines to exercise supplemental
jurisdiction over the state law claims at this time. 28 U.S.C.       Thompson v. Hens-Greco, 2016 WL 7046959, *3 (W.D.
§ 1367(c)(3).                                                        Pa. 2016), Report & Recommendation adopted in 2016
                                                                     WL 7035067 (W.D. Pa. 2016). Moreover, the Court will
                                                                     not consider any arguments made by Plaintiffs in briefs in
                                                                     opposition about legal theories or allegations that have not
                    V. Leave to Amend                                been pled in accordance with the directives in the preceding
Because this is a civil rights case, the Court is required           sentence. See Zimmerman, 836 F.2d at 181; Frederico,
to extend Plaintiffs an opportunity to amend their deficient         507 F.3d at 201-02. In responding to the second amended
pleading, irrespective of whether they have requested to do          complaint, Defendants may reassert any applicable arguments
so and irrespective of whether they are counseled, unless it         that they have raised in connection with the pending motions.
would be futile or inequitable. See Fletcher-Harlee Corp.
v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251-52
(3d Cir. 2007). Although it is unlikely that many of the                                    VI. Conclusion
deficiencies in the amended complaint can be cured, the
Court finds that under the circumstances Plaintiffs should be        AND NOW, this 7th day of February, 2017, in accordance
afforded the chance to amend their pleading. When filing             with the foregoing, it is hereby ORDERED that the four
the second amended complaint, Plaintiffs must adhere to              pending motions to dismiss (ECF Nos. 28, 30, 32, 35) are
the following directives that another member of this Court           GRANTED and that the Amended Complaint (ECF Nos.
recently gave to pro se plaintiffs:                                  12) is DISMISSED WITHOUT PREJUDICE. Plaintiffs
                                                                     may file a Second Amended Complaint, consistent with this
                                                                     Memorandum Order, on or before February 21, 2017. If
                                                                     Plaintiffs do not file a Second Amended Complaint within
             *6 Plaintiffs must indicate in
                                                                     this timeframe, all federal claims in the Amended Complaint
            separate Counts each constitutional
                                                                     will be dismissed with prejudice and the state law claims will
            right violated or state tort committed,
                                                                     be dismissed without prejudice, and the case will be marked
            indicating the specific Defendant(s)
                                                                     closed.
            against whom that claim is
            asserted, and referencing in separately
            numbered paragraphs under each                           All Citations
            count, any factual statements showing
            that Plaintiffs are entitled to relief.                  Not Reported in Fed. Supp., 2017 WL 498511

End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 13 of 219
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 14 of 219
Brown v. Priority Healthcare Group, LLC, Slip Copy (2019)
2019 WL 4805321

                                                                 Defendants of her ailments and need for occasional leave.
                                                                 After working for approximately ten months, Defendants
                   2019 WL 4805321
                                                                 suspended Plaintiff from work due to her calling out of
    Only the Westlaw citation is currently available.
                                                                 work too frequently. One month later, Plaintiff requested
    United States District Court, M.D. Pennsylvania.
                                                                 leave under the Family and Medical Leave Act (“FMLA”)
              April BROWN, Plaintiff,                            from Defendants' human resources department. Defendants
                          v.                                     granted her request. Around that time, Ms. Brown's coworkers
       PRIORITY HEALTHCARE GROUP, LLC,                           began antagonizing her for taking FMLA leave by: mocking
                                                                 and diminishing her condition; informing her she was
       and Premier at Susquehanna for Nursing
                                                                 “fuck[ing] the nurses over” by taking time off; insulting her
         and Rehabilitation, P.C., Defendant.
                                                                 on Facebook; and accusing her of lying about her condition.
               Civil No. 1:19-CV-00116-SHR                       (Doc. 1 ¶ 18.) In response, Plaintiff complained to her
                              |                                  supervisors about her coworkers' behavior, but she was told
                     Signed 10/01/2019                           to handle the issues on her own. Plaintiff has not alleged any
                                                                 further insults followed her complaints.
Attorneys and Law Firms
                                                                 Around August 30, 2018, Defendants suspended Plaintiff for
Christa V. Levko, Jonathan W. Chase, Ruppert Manes               three days due to her violating company policy by calling
Narahari, Philadelphia, PA, for Plaintiff.                       out and requesting FMLA leave less than three hours before
                                                                 her shifts. Plaintiff alleges her condition caused emergent
Meghan E. Sandora, Michael R. Miller, Margolis Edelstein,
                                                                 symptoms too suddenly for her to provide such advanced
Philadelphia, PA, for Defendant.
                                                                 notice, but she does not allege that Defendants knew of this
                                                                 aspect of her ailments.

                    MEMORANDUM                                   Approximately three months later, around November 23,
                                                                 2018, Plaintiff's supervisors requested a meeting where they
SYLVIA H. RAMBO, United States District Judge
                                                                 informed her that narcotics were missing from the facility. She
 *1 Before the court is the motion to dismiss (Doc. 12) filed    was told she needed to take a drug test and submit a written
by Defendants Priority Healthcare Group, LLC (“Priority”)        report on how she counted narcotics. Ms. Brown indicated
and Premier at Susquehanna for Nursing and Rehabilitation,       she would do so but wanted to first consult an attorney.
P.C. (“Premier”; collectively, “Defendants”). 1 Upon             Defendants informed her she would need to take the drug test
consideration of Plaintiff April Brown's (“Plaintiff” or “Ms.    immediately. Plaintiff declined and resigned the same day.
Brown”) complaint (Doc. 1), the motion to dismiss, Plaintiff's
opposition (Doc. 13), and Defendants' reply (Doc. 15), the       On January 18, 2019, Plaintiff sued Defendants under the
court will grant the motion without prejudice.                   FMLA for interference and retaliation, claiming Defendants
                                                                 constructively discharged her for asserting her FMLA rights.
1                                                                On April 8, 2019, Defendants filed a motion to dismiss under
       The court recognizes Defendants are distinct              Rule 12(b)(6), arguing: (1) by granting Plaintiff's requested
       entities who may have differing levels of liability       FMLA leave, Defendants did not interfere with her FMLA
       from one another. For the purpose of resolving the        rights; (2) her suspension for violating a company call-out
       instant motion, however, the court refers to them         policy, and her negative treatment for refusing an immediate
       together for simplicity.                                  drug test, did not interfere with her rights nor were they
                                                                 done in retaliation; (3) the three-month gap between Plaintiff
   I. Background                                                 last requesting FMLA leave and her supposedly being
According to her complaint, Ms. Brown is a Licensed              constructively discharged is too large for the court to infer any
Practitioner Nurse (“LPN”) who needs intermittent leave          relationship between the two; and (4) Plaintiff cannot have
from work to deal with episodes of her chronic anxiety           been constructively discharged by the administration of a drug
and depression. Around June of 2017, Defendants hired            test, because, as a matter of law, it is not an intolerable work
Plaintiff to work as an LPN, at which time she advised           condition. (See generally, Doc. 12.)



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 15 of 219
Brown v. Priority Healthcare Group, LLC, Slip Copy (2019)
2019 WL 4805321

                                                                    outlines the elements a plaintiff must plead to state a claim
 *2 On April 26, 2019, Plaintiff responded by arguing: (1)          for relief. Id. at 365. Second, the court must “peel away
she was withdrawing her interference claim; (2) temporal            those allegations that are no more than conclusions and thus
proximity is not necessary where Plaintiff alleges a pattern        not entitled to the assumption of truth.” Id. Third, the court
of antagonistic treatment; (3) Plaintiff's coworkers harassing      “look[s] for well-pled factual allegations, assume[s] their
her, culminating in her forced drug test, constituted a pattern     veracity, and then ‘determine[s] whether they plausibly give
of antagonistic treatment; (4) Defendants knew her illness          rise to an entitlement to relief.’ ” Id. (quoting Iqbal, 556 U.S.
rendered her unable to comply with the three-hour call-out          at 679). The last step is “a context-specific task that requires
policy, yet they punished her anyway; and (5) a reasonable          the reviewing court to draw on its judicial experience and
person would have resigned under her circumstances. (See            common sense.” Id.
generally, Doc. 13.)

On May 2, 2019, Defendants replied arguing: (1) antagonistic           III. Discussion
comments by Plaintiff's coworkers cannot constitute adverse         This court has previously laid out the elements of an FMLA
employment because her coworkers lacked authority over her          retaliation claim as follows:
and did not threaten to discharge her; (2) Plaintiff quit because
of her drug test, not her coworkers' treatment, so the lack of
temporal proximity proves Plaintiff failed to allege causation;                  FMLA regulations prohibit an
(3) Plaintiff failed to adequately address Defendants' case law                  employer from retaliating against an
stating punishment for violations of company policy cannot                       employee for having exercised or
constitute adverse employment treatment. (See generally,                         attempted to exercise FMLA rights.
Doc. 15.)                                                                        To succeed on a FMLA retaliation
                                                                                 claim, a plaintiff must show that
Having been fully briefed, this issue is now ripe before the                     (1) she invoked her right to FMLA-
court.                                                                           qualifying leave, (2) she suffered an
                                                                                 adverse employment decision, and (3)
                                                                                 the adverse action was causally related
   II. Standard of review                                                        to her invocation of rights.
To survive a motion to dismiss under Rule 12(b)(6), the
plaintiff must allege “factual content that allows the court to
draw the reasonable inference that the defendant is liable for
                                                                    Kegerise v. Susquehanna Twp. Sch. Dist., 325 F. Supp. 3d
the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                                    564, 583 (M.D. Pa. 2018) (internal citations and quotations
(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544         omitted). Third Circuit “case law has focused on two main
(2007)). “When reviewing a 12(b)(6) motion, we ‘accept as           factors in finding the causal link necessary for retaliation:
true all well-pled factual allegations in the complaint and all
                                                                    timing and evidence of ongoing antagonism.” Abramson v.
reasonable inferences that can be drawn from them.’ ” Estate
                                                                    William Paterson College of N.J, 260 F.3d 265, 288 (3d Cir.
of Ginzburg by Ermey v. Electrolux Home Prods., Inc., ––– F.        2001). “The mere fact that adverse employment action occurs
App'x ––––, 2019 WL 4187372, at *3 (3d Cir. Sept. 4, 2019)          after a complaint will ordinarily be insufficient to satisfy
(quoting Taksir v. Vanguard Grp., 903 F.3d 95, 96-97 (3d            the plaintiff's burden of demonstrating a causal link between
Cir. 2018)). The facts alleged must be “construed in the light      the two events.” Krouse v. Am. Sterilizer Co., 126 F.3d 494,
most favorable to the plaintiff.” In re Ins. Brokerage Antitrust    503 (3d Cir. 1997) (quoting Robinson v. City of Pittsburgh,
Litig., 618 F.3d 300, 314 (3d Cir. 2010) (internal quotations,      120 F.3d 1286, 1302 (3d Cir. 1997)). Instead, “the timing of
brackets, and ellipses omitted). But “[t]he court is not required   the alleged retaliatory action must be ‘unusually suggestive’
to draw unreasonable inferences” from the facts. 5B Charles         of retaliatory motive before a causal link will be inferred.”
A. Wright & Arthur R. Miller, Federal Practice & Procedure          Krouse, 126 F.3d at 503 (quoting Robinson, 120 F.3d at 1302).
§ 1357 (3d ed. 2004).
                                                                     *3 Here, Plaintiff's allegations can be divided into three
The Third Circuit has detailed a three-step process to              possible retaliation scenarios, each of which fails. First,
determine whether a complaint meets the pleading standard.          Plaintiff has failed to allege facts from which the court could
Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014). First, the court


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 16 of 219
Brown v. Priority Healthcare Group, LLC, Slip Copy (2019)
2019 WL 4805321

infer Defendants' enforcement of its three-hour call-in policy       the drug test was being offered for any reason other than
was motivated in part by animus. In-and-of itself, Defendants'       to carry out the investigation. Further, it is reasonable and
requirement that employees request time off more than three          commonplace for an employer to request a drug test be
hours in advance is not a violation of one's FMLA rights.            carried out immediately; delay could result in the person's
See Raimondi v. Wyoming Cty., No. 3:14-cv-1918, 2016                 body metabolizing any present drugs or enable the person
WL 2989067, at *11 n.9 (M.D. Pa. May 24, 2016) (“[A]n                to somehow otherwise obstruct the test. Moreover, Plaintiff
employer's decision to suspend an employee for violating             has alleged a roughly three-month gap between her last
the employer's call-in policy while on FMLA leave did not            FMLA request and the drug test—an implausible gap in time
abrogate the employee's FMLA rights.”) (citing Callison v.           weighing against the suggestion that the test was administered
City of Phila., 430 F.3d 117, 121 (3d Cir. 2005)). Thus,             in retaliation. Considering the facts as alleged, the court
Plaintiff must allege additional facts to support an inference       cannot reasonably infer the drug test was administered as
that Defendants' enforcement of the three-hour rule was done         retaliation for Plaintiff requesting FMLA leave.
specifically in retaliation to her requesting FMLA leave.
                                                                     Third, Plaintiff's allegation that her coworkers were harassing
Plaintiff claims she has alleged two supporting facts: (1)           her is insufficient to hold Defendants liable for an FMLA
that she was suspended specifically in response to requesting        violation. The court will assume that her coworkers' treatment
FMLA leave; and (2) her employer knew her ailment—the                of her constituted a pattern of antagonism. Hofferica v. St.
basis for her requesting FMLA leave—precluded her from               Mary Med. Ctr., 817 F. Supp. 2d 569, 585 (E.D. Pa. 2011)
complying with the policy. This first argument fails because         (“[A] causal link between protected activity and adverse
the “denial of a requested accommodation does not by itself          action may be inferred from ‘an intervening pattern of
constitute retaliation for the request—such reasoning would          antagonism following the protected conduct.’ ”) (quoting
result in a claim for unlawful retaliation every time a request      Peace-Wickham v. Walls, 409 F. App'x 512, 522 (3d Cir.
for accommodation, reasonable or not, is denied.” Feliciano v.       2010)). But Plaintiff did not sue her coworkers. She sued
Coca-Cola Refreshments USA, Inc., 281 F. Supp. 3d 585, 593           her employer. She thus must allege sufficient facts to support
(E.D. Pa. 2017). This is particularly true here because Plaintiff    vicarious liability. Walls, 409 F. App'x at 522 (“Although
implicitly pleads that she did fail to comply with the policy.       creating or permitting a hostile work environment can
The second argument fails because it is conclusory. Plaintiff        constitute a materially adverse employment action, vicarious
does not allege how her depression and anxiety rendered her          liability remains necessary to establish this basis.”).
incapable of calling in three hours in advance of her shifts
to request time off, much less how Defendants could have              *4 To do so, Plaintiff must allege her employer was
known this. While the court acknowledges such a scenario is          negligent or reckless in failing to adequately address the
possible, Plaintiff has failed to supply sufficient facts from       hostility. See id. at 519. Here, Plaintiff has alleged she suffered
which the court can reason whether it is plausible here. In re       harassment, reported it to her employer, and that her employer
Trokie, 590 B.R. 663, 669 (Bankr. M.D. Pa. 2018) (“[F]or a           did not adequately address the problem because they simply
complaint to withstand a motion to dismiss, a claim must be          instructed her to handle it. But Plaintiff's allegation that her
more than possible, it must be plausible.”).                         employer's response was unhelpful is pleaded in a conclusory
                                                                     fashion. She does not explain why her employer advising
Second, Plaintiff has failed to allege how being forced to           her to handle it on her own was insufficient to address
submit to a drug test constituted an act of retaliation. Plaintiff   the problem. This is particularly true given Plaintiff has
suggests, in her briefing, that this drug test was a pretextual      not pleaded any harassment persisted after she sought help.
basis for harassing her. But Plaintiff has not pleaded as much,      As such, she has failed to allege sufficient facts to state a
so the court will disregard this theory. Com. of Pa. ex rel.         claim for vicarious liability. See id. at 523 (failure to show
Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir.               employer “acted in an intentionally ineffective or negligently
1988) (“It is one thing to set forth theories in a brief; it is      indifferent manner” meant plaintiff failed to show vicarious
quite another to make proper allegations in a complaint.”).          liability sufficient to prove a continuously antagonistic work
Here, Plaintiff has alleged that the drug test was offered           environment).
in connection with an investigation into certain missing
narcotics. Without explaining how or why the drug test was           Thus, because Plaintiff has failed to allege sufficient facts
related to her FMLA leave, the court cannot reasonably infer         from which the court can infer Defendants retaliated against



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 17 of 219
Brown v. Priority Healthcare Group, LLC, Slip Copy (2019)
2019 WL 4805321

                                                                     was enough to prove vicarious liability, she has not alleged
her for requesting FMLA leave, Plaintiff's retaliation claim
                                                                     —other than in a conclusory fashion—that this harassment
fails as a matter of law.
                                                                     was pervasive and motivated her to quit. In fact, she has
                                                                     not pleaded she suffered any harassment for four months
Finally, even if the court assumed one of these actions was
                                                                     before she resigned. It is difficult for the court to conceive
done in retaliation, Plaintiff has not adequately pleaded it
                                                                     of a reasonable person finding a bevy of personal attacks so
precipitated her decision to resign. “Constructive discharge
                                                                     offensive they decide to quit, but not until four months free
will be found where ‘the employer knowingly permitted
                                                                     of further insults. Having failed to allege a causal connection
conditions of discrimination in employment so intolerable
                                                                     between her allegedly hostile work environment and her
that a reasonable person subject to them would resign.’ ”
                                                                     resigning, Plaintiff's retaliation claim fails. See Santiago v.
Lanza v. Postmaster Gen. of U.S., 570 F. App'x 236, 240
                                                                     St. Mary Med. Ctr., No. 1:15-cv-2212, 2015 WL 6758163, at
(3d Cir. 2014) (quoting Cardenas v. Massey, 269 F.3d 251,
                                                                     *7 (E.D. Pa. Nov. 5, 2015) (dismissing retaliation claim on
263 (3d Cir. 2001)). “The harassment inflicted upon the
                                                                     12(b)(6) because Plaintiff was unable to “plead a casual nexus
worker must be severe and pervasive, even more so than that
                                                                     between [defendants' conduct] and” her “termination”).
required to prove a hostile work environment.” Id. at 240.
“[H]arassment is pervasive when incidents of harassment
                                                                     Nonetheless, additional factual content could potentially
occur either in concert or with regularity.” Patrick v. Werner
                                                                     remedy some of these errors, so the court will grant Plaintiff
Enters., 744 F. App'x 765, 768 n.3 (3d Cir. 2018) (internal
                                                                     leave to replead. See Shane v. Fauver, 213 F.3d 113, 115-16
quotations omitted).
                                                                     (3d Cir. 2000).
Constructive discharge tends to be a “fact-intensive
question,” rendering it “inappropriate for the District Court           IV. Conclusion
to decide” on “a 12(b)(6) motion.” See Hill v. Borough of            For the reasons outlined above, the court will grant the motion
Kutztown, 455 F.3d 225, 232 n.7 (3d Cir. 2006). Plaintiff's          without prejudice, permitting Plaintiff leave to replead in an
problem here, however, is not so much that the court                 attempt to remedy the errors identified in this opinion. An
is rejecting a well-pleaded claim that her situation was             appropriate order will follow.
sufficiently hostile to compel a reasonable person to resign;
it is that she has failed to plead any connection between an
act of retaliation and her decision to resign. The closest she       All Citations
has come to pleading an act of retaliation comes with the
antagonism she suffered from her coworkers. Assuming this            Slip Copy, 2019 WL 4805321


End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 18 of 219
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 19 of 219
Consumer Financial Protection Bureau v. National Collegiate..., Slip Copy (2020)




                                                                Stephen B. Brauerman, Elizabeth A. Powers, Jayson C.
                  2020 WL 2915759                               Jowers, Bayard, P.A., Wilmington, DE – Attorneys for
    Only the Westlaw citation is currently available.           Wilmington Trust Company.
      United States District Court, D. Delaware.
                                                                John W. Shaw, Jeffrey T. Castellano, David M. Fry, Shaw
             CONSUMER FINANCIAL                                 Keller LLP, Wilmington, DE; Stephen H. Meyer, Sullivan &
         PROTECTION BUREAU, Plaintiff,                          Cromwell, LLP, Washington, DC; Matthew A. Martel, Joseph
                      v.                                        B. Sconyers, Keith M. Kollmeyer, Jones Day, Boston, MA –
       The NATIONAL COLLEGIATE MASTER                           Attorneys for U.S. Bank National Association.
        STUDENT TRUST, et al., Defendants.

                   C.A. No. 17-1323 (MN)                                       MEMORANDUM OPINION
                              |
                    Signed 05/31/2020                           NOREIKA, U.S. DISTRICT JUDGE

Attorneys and Law Firms                                          *1 Before the Court is a motion to approve a Proposed
                                                                Consent Judgment (“PCJ”) in the instant litigation between
Colin T. Reardon, Gabriel S.H. Hopkins, Jane M.E. Peterson,     the Consumer Financial Protection Bureau (“CFPB,” “the
Stephen C. Jacques, Consumer Financial Protection Bureau,
                                                                Bureau,” or “Plaintiff”) and fifteen Delaware statutory
Washington, DC – Attorneys for Plaintiff.                       trusts, called the National Collegiate Student Loan Trusts
                                                                (collectively, “the Trusts” or “Defendants”). (D.I. 3).
Defendants, The National Collegiate Master Student Trusts,
                                                                The motion is opposed by a number of intervening
currently unrepresented by counsel.
                                                                parties – Ambac Assurance Corporation (“Ambac”),
Jamie L. Brown, Kurt M. Heyman, Melissa N. Donimirski,          Transworld Systems Inc. (“TSI”), Objecting Noteholders
Heyman Enerio Gattuso & Hirzel LLP, Wilmington, DE;             (“Noteholders”), GSS Data Services, Inc. (“GSS”), the
Devon Hercher, Erik W. Haas, George A. LoBiondo, Jared          Pennsylvania Higher Education Assistance Agency d/b/a
Buszin, Joshua Kipnees, Peter Shakro, Peter W. Tomlinson,       American Education Services (“PHEAA”), Wilmington Trust
Patterson Belknap Webb & Tyler LLP, New York, NY –              Company (“WTC”), and U.S. Bank National Association
Attorneys for Ambac Assurance Corporation.                      (“U.S. Bank”) (collectively, “the Intervenors”). (D.I. 226).
                                                                Consideration of the motion was bifurcated into two phases
Daniel A. O'Brien, Venable LLP, Wilmington, DE; Allyson         and the CFPB and Intervenors have thus far submitted
B. Baker, Meredith L. Boylan, Sameer P. Sheikh, Katherine       briefing on two Threshold Issues – whether the law firm of
M. Wright, Tiffany C. Williams, Venable LLP, Washington,        McCarter & English (“McCarter”) lacked authority to sign
DC – Attorneys for Transworld Systems Inc.                      the PCJ on behalf of the Trusts and whether, authority aside,
                                                                it was improper for McCarter to enter into the PCJ. For the
Catherine A. Gaul, Ashby & Geddes, PA, Wilmington, DE;
                                                                reasons discussed below, the Court finds that McCarter lacked
Michael Hanin, Henry B. Brownstein, Uri Itkin, Kasowitz
                                                                authority to execute the PCJ on behalf of the Trusts under the
Benson Torres LLP, New York, NY – Attorneys for Objecting
                                                                Trust Related Agreements and applicable law, and therefore
Noteholders.
                                                                denies Plaintiff's motion to approve the Proposed Consent
Rebecca L. Butcher, Landis Rath & Cobb LLP, Wilmington,         Judgment.
DE; John P. Doherty, William Hao, Alston & Bird LLP, New
York, NY – Attorneys for GSS Data Services, Inc.
                                                                I. BACKGROUND
Stacey A. Scrivani, Stevens & Lee, P.C., Wilmington, DE;        The Trusts were created between 2001 and 2007 pursuant
Nicholas H. Pennington, Stevens & Lee, P.C., King of Prussia,   to the Delaware Statutory Trust Act, 12 Del. Code §
PA – Attorneys for The Pennsylvania Higher Education            3801-26 (“DSTA”), to acquire private student loans, collect
Assistance Agency d/b/a American Education Services.            payments from borrowers, and distribute gains to the
                                                                holders of notes. CFPB v. Nat'l Collegiate Master Student
                                                                Trust, No. 17-cv-1323 (MN), 2018 WL 5095666, at *1



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         1
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 20 of 219
Consumer Financial Protection Bureau v. National Collegiate..., Slip Copy (2020)


(D. Del. Oct. 19, 2018); (see also D.I. 228, Ex. 1                      259 at 3). Donald Uderitz is a principle of
(The National Collegiate Student Loan Trust 2006-4 Trust                VCG Securities LLC (“VCG”) which controls
Agreement (“Trust Agreement”)) § 2.03(a), 2.05). 1 The                  NC Owners LLC. (D.I. 226 at 6; D.I. 259 at
Trusts have no employees or internal management and                     10 n.6). Jorge Rodriguez-Lugo is an employee of
rely on certain trust-related agreements to provide their               VCG, who, along with Uderitz, directed McCarter,
operating structure. CFPB v. Nat'l Collegiate Master Student            purportedly on behalf of the Trusts. (D.I. 226 at 6
Trust, 2018 WL 5095666, at *1. These agreements include                 n.7).
trust agreements, administration agreements, servicing           4      The roles and responsibilities of the other
agreements, and indentures (collectively, “Trust Related
                                                                        Intervenors are not relevant here, but the Court
Agreements”) and provide a structure that includes an Owner
                                                                        has described them previously. See, e.g., CFPB v.
Trustee, Administrator, Indenture Trustee, Primary Servicer,
                                                                        Nat'l Collegiate Master Student Trust, 2018 WL
Special Servicer, and Sub-servicers. (Id.).
                                                                        5095666, at *1-2.

1                                                                 *2 McCarter is a law firm that was retained to represent
        The Court follows the parties’ convention that
                                                                 the Trusts. In November 2015, WTC, as the Owner Trustee
        unqualified references to the various Trust Related
                                                                 and at the direction of the Owners, purportedly retained
        Agreements are to those versions from the National
                                                                 Chaitman LLP to represent the Trusts in certain matters. (See
        Collegiate Student Loan Trust 2006-4, attached as
                                                                 D.I. 226 at 12-13; D.I. 259 at 4). The engagement letter
        Exhibit 1 to the Intervenors’ brief. (See D.I. 226 at
                                                                 states that Chaitman would “act as Special Counsel for the
        1 n.1; D.I. 259 at 3 n.3). Unless otherwise noted, the
                                                                 Trusts managing litigation or other adversarial proceedings
        cited text in the 2006-4 agreements is substantially
                                                                 arising from or relating to one or more Trusts by (i) providing
        identical to the corresponding text in each of the
                                                                 legal services in connection with such matters, and/or (ii)
        other agreements. (Id.).
                                                                 on behalf of the Trusts, selecting, engaging and managing
WTC is the Owner Trustee of the Trusts. 2 (Id.). In this role,   other law firms to provide such Services, at the discretion
WTC acts pursuant to the authority granted to it under the       of Chaitman.” (D.I. 232, Ex. 27 at 1). The engagement
Trust Related Agreements and can be directed by the equity       letter also states that “[a]s requested or directed by WTC
owners of the Trusts (“the Owners”) 3 or the Administrator.      or the Owners, Chaitman provide [sic] legal services in
(Id.). Should a conflict arise between a directive by the        connection with any litigation, regulatory proceeding, inquiry
Owners and the terms of the Trust Related Agreements,            or investigation arising from or relating to one or more
the Trust Related Agreements control. (Id.). Ambac is an         Trusts.” (Id.). Chaitman subsequently engaged McCarter to
insurance company that has provided financial guarantee          represent the Trusts for a subset of those matters. 5 (See D.I.
insurance with respect to securities in certain of the Trusts.   226 at 13; D.I. 259 at 4).
(Id. at *2). 4
                                                                 5      The parties debate whether Chaitman was properly
2                                                                       retained as well as the scope of the firm's
        On July 20, 2017, WTC gave notice of its
        resignation as Owner Trustee. (D.I. 236, Ex.                    engagement, including whether the firm was
        72). WTC subsequently filed a motion before                     empowered to engage McCarter for the matters that
        the Delaware Court of Chancery to effect its                    it purportedly did. (See, e.g., D.I. 226 at 28-30; D.I.
        resignation. (See D.I. 226 at 23). The Chancery                 259 at 9-15).
        Court granted the motion but directed WTC to             On September 18, 2017, following an investigation, the CFPB
        continue serving as Owner Trustee until a successor      brought this action against the Trusts “to obtain permanent
        was appointed. (Id.; see also D.I. 228, Ex. 1 at         injunctive relief, restitution, refunds, disgorgement, damages,
        § 12.01(a) (stating Owner Trustee resignation is         civil money penalties, and other appropriate relief for
        only effective upon acceptance of appointment by         Defendants’ violations of Federal consumer financial law
        successor)).                                             in connection with Defendants’ servicing and collection of
3                                                                private student loan debt.” (D.I. 1 ¶ 1). The same day, the
        The current Owners are NC Owners, LLC and                CFPB filed a motion for approval of the PCJ. (D.I. 3-1). The
        Pathmark Associates, LLC. (D.I. 226 at 6; D.I.



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 21 of 219
Consumer Financial Protection Bureau v. National Collegiate..., Slip Copy (2020)


PCJ was signed by the CFPB and attorneys from McCarter,
purportedly on behalf of the Trusts. (Id.).                         II. LEGAL STANDARD
                                                                    As noted, the Trusts are organized under the DSTA (12 Del.
McCarter signed the PCJ at the direction of the Owners. (See        Code § 3801-26). (See D.I. 228, Ex. 1 at § 2.05). Additionally,
D.I. 226 at 25; D.I. 235, Ex. 56; D.I. 236, Ex. 78). The            the Trust Agreement states that it “shall in all respects be
Owners, however, had initially directed the Owner Trustee,          governed by, and construed in accordance with, the laws of the
WTC, to execute the PCJ. (See D.I. 235, Ex. 58). WTC                State of Delaware (excluding conflict of law rules), including
resisted this instruction on advice of counsel that the direction   all matters of construction, validity, and performance.” (D.I.
                                                                    228, Ex. 1 at § 14.10).
appeared to be invalid under the Trust Related Agreements. 6
(See id.).
                                                                     *3 Although the DSTA “grant[s] business trusts
                                                                    broad freedom in establishing their internal governance
6       WTC submitted its resignation as Owner Trustee              mechanisms,” Nakahara v. NS 1991 Am. Trust, 739 A.2d 770,
        shortly thereafter. (See D.I. 226 at 23).                   782 (Del. Ch. 1998); accord 12 Del. Ch. § 3825(b), it provides
After the CFPB filed its motion to enter the PCJ, the               a series of defaults that apply unless the governing instrument
Intervenors moved to intervene. (See D.I. 4, 9, 11, 12, 20, 31,     of the statutory trust provide otherwise. See generally 12 Del.
                                                                    Ch. § 3806; cf. Cargill, Inc. v. JWH Special Circumstance,
33, 35). 7 The Court granted those applications (see D.I. 95),
                                                                    LLC, 959 A.2d 1096, 1111-13 (Del Ch. 2008) (recognizing
and bifurcated consideration of the CFPB's motion into two
                                                                    DSTA § 3806(c) does not proscribe a blank slate, but merely
phases. (See D.I. 99). The Court set two “Threshold Issues”
                                                                    allows parties “free[dom] in the governing instrument” to
for discovery and briefing in Phase One:
                                                                    modify preexisting requirements). Relevant here, § 3806(a)
     1. Whether the law firm of McCarter & English had              of the DSTA says:
        the authority to execute the [PCJ] on behalf of the
        Defendants under the Trust Related Agreements and
        applicable law; and                                                     Except to the extent otherwise
                                                                                provided in the governing instrument
     2. Whether – authority aside – it was improper or (in                      of a statutory trust, the business and
        violation of Trust Related Agreements) for McCarter                     affairs of a statutory trust shall be
        & English to enter into the [PCJ].                                      managed by or under the direction of
                                                                                its trustees.
(Id.). Thereafter, the parties engaged in discovery relating to
the Threshold Issues. On March 12, 2020, the Intervenors
submitted their answering brief addressing the Threshold
Issues. (See D.I. 226). On April 30, 2020, the CFPB filed its       Although anyone – including a beneficial owner – may be
                                                                    named a trustee or be empowered to direct the trustee(s)
reply. (See D.I. 259). 8
                                                                    or other persons in the management of such a trust, unless
                                                                    “otherwise provided in the governing instrument ..., neither
7       Running concurrently with this litigation is a              the power to direct a trustee or other persons nor the exercise
        consolidated state-court action considering various         thereof by any person (including a beneficial owner) shall
        similar and overlapping issues. See, e.g., In Re Nat'l      cause such person to be a trustee.” DSTA § 3806(a).
        Collegiate Student Loan Trusts Litig., C.A. No.
        12111-VCS (Del. Ch.).
                                                                    III. DISCUSSION
8       The Defendant Trusts have not submitted briefing
        on this issue. On July 10, 2018, the Trusts’ counsel          A. Whether McCarter Had the Authority to Execute
        of record, McCarter & English moved to withdraw.              the PCJ on Behalf of the Trusts Under the Trust
        (D.I. 79). That motion was granted by the Court,              Related Agreements and Applicable Law.
        (see D.I. 80), and the Trusts remain unrepresented          The CFPB argues that McCarter had authority to sign the
        in this matter.                                             PCJ because “under clear contractual authority, the Trusts’
                                                                    Owners directed the hiring of Chaitman LLP” which “in turn
                                                                    engaged McCarter to represent the Trusts with respect to”


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 22 of 219
Consumer Financial Protection Bureau v. National Collegiate..., Slip Copy (2020)


the CFPB investigation; “and the only Trust Party authorized
to decide whether to settle the Bureau's claims, the Owners,             (i) the Trust will act solely in its own name and the
directed McCarter to execute the PCJ.” (D.I. 259 at 2).                     Owner Trustee or other agents selected in accordance
                                                                            with this agreement will act on behalf of the Trust
The CFPB relies on three sections of the Trust Agreement                    subject to direction by the Owners as provided herein,
for the “clear contractual authority” asserted – §§ 2.03(b)(i),             but such action shall not be in violation of the terms
4.01(b)(i) and 9.03(b). (See id. at 3-4, 9-18). According to                of this Agreement.
the CFPB, “[r]ead in conjunction ... these provisions make
                                                                    (D.I. 228. Ex. 1, § 2.03(b)(i)).
plain that it is the Owners – and only the Owners – that may
direct a properly appointed agent of the Trusts to settle claims
                                                                    As the language makes clear, § 2.03(b)(i) is circumscribed
against the Trusts.” (Id. at 17). As discussed below, the Court
                                                                    by the phrases “as provided herein” and “such action shall
disagrees.
                                                                    not be in violation of the terms of this Agreement.” As a
                                                                    result, pursuant to § 2.03(b)(i), the Owner Trustee and other
Pursuant to DSTA § 3806(a), unless the Trust Related
                                                                    agents selected in accordance with the Trust Agreement are
Agreements provide otherwise, the Trusts are “managed by or
                                                                    subject to direction by the Owners only to the extent the Trust
under the direction of” their trustee(s) and neither the power to
                                                                    Agreement provides the Owners the power to direct them.
direct such trustee(s) or other persons nor the exercise of such
                                                                    Thus, § 2.03(b)(i) does not on its own confer the Owners
power by any person(s) (including the beneficial owner(s))
                                                                    the power to direct WTC or an agent of the Trust to take a
causes such person(s) to be a trustee, i.e. to assume the powers
                                                                    particular action. And thus, unless other passages in the Trust
and responsibilities of a trustee. Under the Trust Related
                                                                    Related Agreements alter the structure effected by § 3806(a)
Agreements, the Owners’ consent is required to settle claims
                                                                    of the DSTA and provide a mechanism for the Owners to
against the Trusts, but the Owner Trustee is the entity through
                                                                    direct the Owner Trustee and other agents of the Trusts, they
which the Trusts act and the only entity through which the
                                                                    lack such power. Thus, the Court looks to the other contractual
Trusts may be bound to the PCJ. Here, the relevant trustee is
                                                                    provisions cited by the CFPB.
the Owner Trustee, i.e., WTC. (See D.I. 228, Ex. 1 at § 2.04).
WTC exercised its power under the Trust Related Agreements
to resist the Owners’ instruction to execute the PCJ. And
WTC never delegated – to the extent it could – its power to                              b. Section 4.01 (b)(i).
execute the PCJ to McCarter or the Owners in WTC's stead.
                                                                    Section 4.01(b)(i) provides:
As such, McCarter lacked the necessary authority to execute
the PCJ on behalf of the Trusts when it did so at the Owners’         b) Without limiting the generality of the foregoing, in
direction.                                                              connection with the following nonministerial matters,
                                                                        the Owner Trustee will take no action, and will not have
                                                                        authority to take any such action, unless it receives prior
         1. The Contractual Provisions Cited Do Not                     written approval from all the Owners for so long as any
           Allow the Owners to Direct McCarter to                       of the Notes are outstanding:
           Execute the PCJ on Behalf of the Trusts.
                                                                         (i) Initiate any claim or lawsuit by the Trust and
The Court will address each of the contractual provisions                   compromise any claim or lawsuit brought by or
addressed by the CFPB in turn.                                              against the Trust, except for claims or lawsuits
                                                                            initiated in the ordinary course of business by the Trust
                                                                            or its agents or nominees for collection on the Student
                                                                            Loans owned by the Trust;
                     a. Section 2.03(b)(i).
                                                                    (D.I. 228. Ex. 1, § 4.01(b)(i)).
*4 Section 2.03(b)(i) provides:

  b) Until the Indenture is discharged, the operations of           As such, this provision prohibits the Owner Trustee from
    the Trust shall be conducted in accordance with the             “compromis[ing] any claim or lawsuit” unless “it receives
    following standards:                                            prior written approval from all the Owners for so long as



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 23 of 219
Consumer Financial Protection Bureau v. National Collegiate..., Slip Copy (2020)



any of the Notes are outstanding.” 9 Thus, § 4.01(b)(i) does       12.01(a)), is afforded to the Owners when the Owner Trustee
two things – 1) it restricts the Owner Trustee's ability to        acts in accordance with those powers.
settle litigation like that at issue here by requiring written
instruction from the Owners and 2) it imposes an unanimity         11     Additionally, testimony from a McCarter attorney
                                                             10           who signed the PCJ and the Owners’
requirement on the Owners to settle such litigation.
Neither of these restrictions, however, empowers the Owners               representatives indicate that the Owners have, at
to supplant the Owner Trustee's role in directing and                     least historically, acted through directives to the
managing the Trusts. Although the first restriction limits the            Owner Trustee. (D.I. 229, Ex. 10 (Deposition of
Owner Trustee's ability to control the Trusts unilaterally and            Jorge Rodriguez-Lugo) at 80:20-24 (“It's the way it
empowers the Owners to direct the Owner Trustee to settle                 works in the trust, right? The owners direct through
litigation, it does not empower the Owners or other agents                the owner trustee.”); D.I. 230, Ex. 16 (Deposition
of the Trusts to execute such instructions, i.e., to assume the           of Donald Uderitz) at 58:7-17 (“[W]hen the owners
powers and responsibilities of the Owner Trustee to manage                want to give direction, it has done so through
and direct the Trusts.                                                    Wilmington [Trust] who is currently the owner
                                                                          trustee.”); D.I. 233, Ex. 33 (Deposition of James
9                                                                         Kosch, a McCarter attorney for the Trusts) at 180:3
       Based on their arguments, the parties appear to
                                                                          – 181:9 (noting that nothing in Trust Agreement
       agree that settling or “compromising” this suit via
                                                                          expressly allows Owners to sign on behalf of
       entering the PCJ is a non-ministerial matter to
                                                                          the Trusts); id. at 219:22 – 220:6 (noting Trust
       which § 4.01(b)(i) applies. (See, e.g., D.I. 226 at
                                                                          Agreement at least “generally says” “the owners
       25-28; D.I. 259 at 16-18). The Court concurs.
                                                                          direct the owner trustee, and if the owner trustee
10                                                                        can follow directions, it then executes on them”)).
       Unless expressly provided in the Trust Agreement,
       “any action which may be taken or consent or                       The CFPB has cited no previous instance where the
       instructions which may be given by the Owners                      Owners deviated from that practice.
       under” the Trust Agreement only require an 85%
       super-majority of the Owners to agree. (See D.I.
                                                                                        c. Section 9.03(b).
       228, Ex. 1 at § 4.03).
 *5 This conclusion is supported by the Owner Trustee's            Section 9.03(b) provides:
right under the Trust Agreement to refuse instruction from the
Owners in a variety of situations. Section 4.02(a) states that
the “Owner Trustee shall take such action or actions as may                    b) In the exercise or administration
be specified in this Agreement or in any instructions delivered                  of the trusts hereunder and in
in accordance with this Article IV or Article VIII; provided,                    the performance of its duties and
however, that the Owner Trustee shall not be required to take                    obligations under any of the Trust
any such action if it shall have reasonably determined, or shall                 Related Agreements, the Owner
have been advised by counsel, that such action ... is contrary                   Trustee (i) may act directly or, at the
to the terms hereof or of any document contemplated hereby                       expense of the Trust, through agents
to which the Trust or Owner Trustee is a party or is otherwise                   or attorneys pursuant to agreements
contrary to law ....” (D.I. 228, Ex. 1 at § 4.02(a) (original                    entered into with any of them, and
emphasis); see also id. § 4.02(b) (“No Owner shall direct                        the Owner Trustee shall not be liable
the Owner Trustee to take or refrain from taking any action                      for the default or misconduct of
contrary to this Agreement or any Trust Related Agreement,                       such agents or attorneys if such
nor shall the Owner Trustee be obligated to follow any                           agents or attorneys shall have been
such direction, if given.”)). 11 No recourse, aside perhaps                      selected by the Owner Trustee with
from removing the existing Owner Trustee and appointing                          reasonable care; and (ii) may, at
another in the hopes of obtaining a different perspective on                     the expense of the Trust, consult
the propriety of their instruction, (see D.I. 228, Ex. 1 at§                     with counsel, accountants and other
                                                                                 skilled persons to be selected with



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 24 of 219
Consumer Financial Protection Bureau v. National Collegiate..., Slip Copy (2020)


               reasonable care and employed by
               it, and the Owner Trustee shall                     12     The Court assumes without deciding that the
               not be liable for anything done,                           Owner Trustee could delegate such powers.
               suffered or omitted in good faith
               by it in accordance with the advice                 13     The Court assumes without deciding that Chaitman
               or opinion of any such counsel,                            was empowered to engage McCarter for the
               accountants or other skilled persons.                      CFPB matter and to embrace the full scope of
                                                                          responsibilities in its engagement letter (including
                                                                          the power to receive instruction directly from the
(D.I. 228. Ex. 1, § 9.03(b)).                                             Owners).
                                                                   14
This section, thus, authorizes the Owner Trustee to act                   The scope of McCarter's work was later
through agents and attorneys on behalf of the Trusts. It does             purportedly expanded – via email – to include “the
not, however, dictate that the agents or attorneys enlisted by            NORA inquiry from CFPB.” (See D.I. 260, Ex. H
the Owner Trustee assume all powers and responsibilities of               at 64:12 – 65:25). Those emails, however, have
the Owner Trustee upon being engaged, nor does that section               not been presented to the Court and the testimony
refer to the Owners, let alone empower them to instruct agents            submitted to substantiate their existence does not
or attorneys enlisted by the Owner Trustee. Rather, § 9.03(b)             indicate whether McCarter was empowered to
indicates that the scope of power and responsibility afforded             receive instruction directly from the Owners. (See
to any agent or attorney enlisted by the Owner Trustee on                 D.I. 259 at 16 (citing D.I. 260, Ex. H at 64:12 –
behalf of the Trusts is dictated by the “agreements entered into          65:25; id., Ex. I at 67:14-18)).
with ... them.” (Id.).                                              *6 Thus, despite the freedom to do so, the parties did not
                                                                   alter the default standards created by § 3806(a) of the DSTA.
Here, it is undisputed that WTC has not executed the               Although unanimous consent of the Owners is required to
PCJ and that it invoked Trust Agreement § 4.02 when                “compromise” this case, the Owner Trustee remains the party
instructed to do so by the Owners. (See D.I. 235, Ex. 58 at        through whom suits of this nature must be compromised. As
3-4 (WTC responding, via counsel, to Owners’ instruction           neither McCarter nor the Owners were empowered via the
to execute PCJ by invoking Trust Agreement § 4.02(b)               Owner Trustee to fill that role and the Owner Trustee has not
and stating, inter alia, “[u]pon initial review, ... it would      executed or authorized the execution of the PCJ, McCarter
appear that the proposed CFPB Consent Order could impose           could not do so in its stead.
obligations on the Trusts that are contrary to the express
terms of the Indentures.”)). Additionally, the evidence does
not indicate that the scope of McCarter's engagement included
                                                                   2. McCarter Lacked Authority to Execute the PCJ on Behalf
the gatekeeping aspect of the Owner Trustee's role or the
                                                                     of the “Master Trust” Because Ambac Did Not Consent.
power to receive instructions directly from the Owners. 12
Chaitman's engagement letter, for example, specifically            With respect to one of the fifteen Trusts, the “Master Trust,”
authorizes Chaitman to act on instructions from the Owners.        McCarter lacked authority to sign the PCJ for an additional
(D.I. 232, Ex. 27 at 1 (“As requested or directed by               reason – Intervenor Ambac, the Note Insurer for that trust, did
WTC or the Owners, Chaitman [will] provide legal services          not provide McCarter with prior written approval. The CFPB
in connection with any litigation, regulatory proceeding,          admits as much, stating that “[i]t appears that McCarter lacked
inquiry, or investigation arising from or relating to one or       authority to sign on behalf of one of the fifteen trusts: The
more Trusts.”). 13 Even assuming that language would be            National Collegiate Master Student Loan Trust I (the ‘Master
sufficient to empower an agent to execute the PCJ at the           Trust’).” (D.I. 259 at 2 n.2). As the CFPB explains:
Owners’ instruction notwithstanding the Owner Trustee's
                                                                     The Master Trust's Trust Agreement has language that does
refusal, the McCarter engagement letter (D.I. 233, Ex. 34)
                                                                     not appear in the other fourteen Trusts’ Trust Agreements.
lacks such a specific directive and the CFPB has pointed to
                                                                     That language requires that not just the Owners, but also
no evidence indicating that the scope of McCarter's work was
                                                                     the Note Insurer (here, Intervenor Ambac), give written
expanded to permit such direction. 14                                approval to execute a settlement agreement in matters like



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              6
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 25 of 219
Consumer Financial Protection Bureau v. National Collegiate..., Slip Copy (2020)


                                                                        Agreements and applicable law. As such, the Court does not
  the one brought by the Bureau. See D.I. 230, [Ex. 15] –
                                                                        address the other arguments raised by the parties regarding
  Master Trust Agreement § 4.01(b)(i) (Owner Trustee has
                                                                        this Threshold Issue.
  no authority to “compromise any claim or lawsuit brought
  by or against the Trust” “unless it receives prior written
  approval from all the Owners and the Note Insurer”)....                  B. Whether – Authority Aside – It Was Improper or in
  Ambac's approval does not appear to have been given in                   Violation of Trust Related Agreements for McCarter
  this case.                                                               to Enter the PCJ on Behalf of the Trusts.
                                                                        Having determined that McCarter lacked authority to execute
(Id.) (original emphasis).
                                                                        the PCJ on behalf of the Trusts, the Court agrees with the
                                                                        CFPB that there is no need to resolve the second Threshold
The Court agrees. Pursuant to the terms of the Master Trust
                                                                        Issue. (See D.I. 98 at 3 (CFPB arguing against consideration
Agreement, Ambac's written approval is required to authorize
                                                                        of any but first Threshold Issue in Phase One, including
any compromise of the CFPB's claims against the Master
                                                                        second Threshold Issue, because such “additional issues ...
Trust. No evidence has been presented indicating that Ambac
                                                                        only arise if McCarter & English had the authority to execute
approved the PCJ in writing. For this additional reason,
                                                                        the PCJ on behalf of the Trusts”)).
McCarter lacked authority to sign the PCJ on behalf of the
Master Trust. As this language is unique to the Master Trust,
however, and no party has argued that removal of one of the             IV. CONCLUSION
Trusts from the PCJ would affect the settlement more broadly,           For the foregoing reasons, the Court finds that Plaintiff has
this finding does not impact the Court's analysis of McCarter's         failed to satisfy the Threshold Issues. Plaintiff's motion to
authorization, or lack thereof, with respect to the other Trusts.       approve the PCJ is therefore DENIED. An appropriate order
                                                                        will follow.
                             ***

Based on the foregoing, the Court finds that the law firm of            All Citations
McCarter & English did not have the the authority to execute
the PCJ on behalf of the Defendants under the Trust Related             Slip Copy, 2020 WL 2915759


End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 26 of 219
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 27 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

                                                                  In its original petition, the Trust 1 alleged that, in 2007, Foster,
                  2018 WL 1095760                                 a student at Texas Southern University, obtained a student
    Only the Westlaw citation is currently available.             loan from JPMorgan Chase Bank, N.A. (“Chase”). Prior to
                                                                  Foster's first payment date, and at a time while the loan was
          SEE TX R RAP RULE 47.2 FOR                              still in good standing, the note was assigned to the Trust.
    DESIGNATION AND SIGNING OF OPINIONS.                          The Trust, as owner and holder of the note, asserted that
                                                                  Foster had defaulted by not paying as agreed. On December
     Court of Appeals of Texas, Houston (1st Dist.).
                                                                  9, 2015, the Trust sent Foster a letter demanding payment in
                                                                  full, however, Foster did not comply. Subsequently, the Trust
           Ladanta D. FOSTER, Appellant
                                                                  brought a breach-of-contract claim against Foster, seeking
                        v.
                                                                  damages of $45,277.02. Foster answered, generally denying
         NATIONAL COLLEGIATE STUDENT
                                                                  the allegations, filed a verified denial, and asserted various
           LOAN TRUST 2007–4, Appellee                            affirmative defenses.
                  NO. 01–17–00253–CV
                                                                  1
                             |                                             We note that, ordinarily, a trust cannot sue in
               Opinion issued March 1, 2018                                its own name; rather, a representative must assert
                                                                           claims on behalf of the trust. Ray Malooly Trust
On Appeal from the 412th District Court, Brazoria                          v. Juhl, 186 S.W.3d 568, 570 (Tex. 2006). Here,
County, Texas, Trial Court Case No. 84872–CV                               however, the Trust is a “Delaware Statutory Trust.”
                                                                           A statutory trust is formed by the filing of a record,
Attorneys and Law Firms
                                                                           commonly referred to as a certificate of trust, in
Ranald Calili and James B. Heston, for Ladanta D. Foster.                  a public office pursuant to a statute. TEX. BUS.
                                                                           & COM. CODE ANN. § 9.102; see, e.g., Uniform
Michael Scott, Robbie Malone and Eugene Xerxes Martin IV,                  Statutory Trust Entity Act § 201 (2009); Delaware
for National Collegiate Student Loan Trust 2007–4.                         Statutory Trust Act, DEL. CODE ANN. tit. 12, §
                                                                           3801 et seq. A statutory trust is a juridical entity,
Panel consists of Chief Justice Radack and Justices                        separate from its trustee and beneficial owners, that
Massengale and Brown.                                                      may sue and be sued, own property, and transact
                                                                           business in its own name. TEX. BUS. & COM.
                                                                           CODE ANN. § 9.102.
               MEMORANDUM OPINION
                                                                  At trial, although no witnesses were called, the Trust moved
Sherry Radack, Chief Justice                                      to admit into evidence, as “Exhibit 1,” the “Business Records
                                                                  Affidavit” of Dudley Turner, a Legal Case Manager for
 *1 Appellant, Ladanta D. Foster, appeals the trial court's       Transworld Systems Inc. (“TSI”), who testified, in pertinent
judgment, entered after a bench trial, in favor of appellee,      part, as follows:
National Collegiate Student Loan Trust 2007–4 (“the Trust”),
in its suit against Foster for breach of a student loan               1. I am employed by [TSI], the subservicer for [the Trust]
agreement. In two issues, Foster challenges the legal and                pertaining to the educational loan forming the subject
factual sufficiency of the evidence and contends that the trial          matter of this action.
court erred in admitting evidence.
                                                                      2. TSI has been contracted to perform the duties of the
                                                                         Subservicer for [the Trust] by U.S. Bank, National
We suggest a remittitur of damages. Conditioned on the
                                                                         Association, the Special Servicer of [the Trust]. TSI,
suggestion of remittitur, we affirm the trial court's judgment.
                                                                         as the Subservicer of the [Trust], is the designated
                                                                         custodian of records for [Foster's] educational loan.
                                                                         Additionally, TSI maintains the dedicated system of
                        Background                                       record for electronic transactions pertaining to [Foster's]
                                                                         educational loan, including, but not necessarily limited
                                                                         to, payments, credits, interest accrual and any other


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 28 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

    transactions that could impact [Foster's] educational              been applied, [Foster] owes the principal sum of
    loan....                                                           $45,277.02, together with accrued interest in the amount
                                                                       of $6,179.73, totaling the sum of $51,456.75 as of
  3. .... As an employee of TSI, I am duly authorized by [the          11/30/2016. Attached hereto and incorporated within
     Trust] and U.S. Bank, National Association to make the            are 31 pages of [the Trust's] business records further
     representations contained in this Affidavit.                      described below.

   *2 4. I have access and training on the system                  11. Attached hereto and incorporated herein as Exhibits
    of record utilized by TSI to enter and maintain                  “B” through “G” are 31 pages of [the Trust's] business
    loan account records and documentation concerning                records. These records are created, compiled and
    [Foster's] educational loan for [the Trust].                     recorded as part of regularly conducted business activity
                                                                     at or near the time of the event and from information
  5. I am familiar with the process by which TSI receives
                                                                     transmitted from a person with personal knowledge
     prior account records, including origination records from
                                                                     or said event and a business duty to report it, or
     the time the loan was requested and/or disbursed to
                                                                     from information transmitted by a person with personal
     [Foster] and/or the student's school on their behalf.
                                                                     knowledge of the account or events described within
  6. As custodian of records it is TSI's regularly-conducted         the business record. Such records are created, kept,
     business practice to incorporate prior loan records and/        maintained, and relied upon in the course of ordinary and
     or documentation into TSI's business records.                   regularly conducted business activity ....

  7. I am further competent and authorized to testify              ....
    regarding this educational loan through personal
                                                                   13. [Foster] opened an educational loan with [Chase]
    knowledge of the business records maintained by TSI as
                                                                     and funds were disbursed on 5/31/2007. [Foster's]
    custodian of records, including electronic data provided
                                                                     educational loan was then transferred, sold and assigned
    to TSI related to [Foster's] educational loan, and the
                                                                     to National Collegiate Funding LLC, who in turn
    business records attached to this Affidavit.
                                                                     transferred, sold and assigned [Foster's] educational loan
  8. This lawsuit concerns an unpaid loan owed by [Foster]           to [the Trust] on 9/20/2007 for valuable consideration,
     to [the Trust]. Specifically, [Foster] entered into an          in the course of the securitization process. [Foster's]
     educational loan agreement at [Foster's] special instance       educational loan was in good standing and not in default
     and request. A loan was extended for [Foster] to use            on 9/20/2007.
     pursuant to the terms of the loan agreements. [Foster]
     has failed, refused, and/or neglected to pay the balance     *3 To his affidavit, Turner attached 31 pages of documents,
     pursuant to the agreed terms.                               as follows:

  9. Educational loan records are created, compiled and          Exhibit A is a November 13, 2014 letter from U.S. Bank, as
    recorded as part of regularly conducted business activity    special servicer for the Trust, “confirm[ing]” that TSI is the
    at or near the time of the event and from information        “dedicated records custodian with respect to all student loans
    transmitted from a person with personal knowledge            owned by [the Trust]” and is “fully authorized to execute
    of said event and a business duty to report it, or           affidavits regarding account documents” and to “provide
    from information transmitted by a person with personal       testimony on behalf of [the Trust].”
    knowledge of the accounts or events described within
    the business record. Such records are created, kept,         Exhibit B is a “Credit Agreement” signed by Foster and a
    maintained, and relied upon in the course of ordinary and    “Note Disclosure Statement.” The Credit Agreement, dated
    regularly conducted business activity.                       May 23, 2007, states that Foster applied for an educational
                                                                 loan of $25,000.00 from Chase. The Note Disclosure
  10. I have reviewed the educational loan records described     Statement reflects that a loan amount of $25,000.00 was
    in this affidavit regarding account number xxxxx7063–        disbursed to Foster, or on her behalf, and that she agreed to
    004–PHEA. No payment has been received on this               make 240 monthly payments of $381.45, beginning on July
    account. After all payments, credits and offsets have        12, 2009.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          2
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 29 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

                                                                          that [TSI] is also the record custodian with respect to all
Exhibit C contains a “Pool Supplement,” “Loan Transfer                    student loan accounts ....
Schedule,” and “Deposit & Sale Agreement,” pertaining to
Chase's assignment of loans through an intermediary to the            [Foster]: We would like to see that entered as an exhibit if
Trust.                                                                  we could please, just to establish the standing issue. If
                                                                        U.S. Bank is bringing this lawsuit.
Exhibit D is a “Loan Financial Activity Report,” which
                                                                       *4 THE COURT: Okay.
reflects the monthly balance and interest accrued on Foster's
loan, that she did not make any payments, and a final                 ....
“Principal Balance” of $43,560.51. Exhibit E is a “Deferment/
Forbearance Summary,” showing Foster's deferment and                      Why don't you do them as Exhibit 2 and 2–A?
forbearance periods. Exhibit F is a “Repayment Schedule.”
                                                                      [The Trust]: All right. I will do that. So, Your Honor, [the
Exhibit G is a “Loan Payment History Report.”
                                                                        Trust] would like to introduce Exhibit 2 which is the full
                                                                        indenture which is on file with the U.S. Securities and
Foster objected to the admission of the evidence, and the trial
                                                                        Exchange Commission. Exhibit 2–A as requested is a
court overruled the objection and admitted the evidence, as
                                                                        copy of the excerpt of both the trust agreement and the
follows:
                                                                        indenture with highlights that show that U.S. Bank is the
  THE COURT: .... Any objection to this business records                indentured trustee for [the Trust].
    affidavit?
                                                                      ....
  [Foster]: Well, the only objection I will make, Your Honor, is
                                                                      THE COURT: Okay. So you've [Foster] had previous
    that the affiant [Turner] asserts that he is the custodian
                                                                        access to this at some point?
    of records for [TSI] whereas the Plaintiff is [the Trust].
    So we would like to see how those are interrelated,               [Foster]: I haven't seen it, Your Honor. That doesn't mean
    if he is representing—if he's custodian of [TSI] what               it wasn't provided.
    relationship does that bear to [the Trust]? In looking at
    the affidavit I'm not entirely sure if that's clear. If [the      THE COURT: I understand. Exhibit 2 and 2–A are
    Trust's] counsel wants to point [to] something I may be             admitted. And based upon 2 and 2–A your objection
    missing out or that the Court may not see and present               to [the Trust's] Exhibit 1 is overruled and [the Trust's]
    any evidence to that. Otherwise, we object to the entire            Exhibit 1 is admitted.
    submission of evidence as hearsay.
                                                                      [The Trust]: Thank you, Your Honor. Your Honor, if
  THE COURT: Well, of course that's what business records               counsel is not going to offer any evidence I would ask
    affidavit filed the requisite period of time [sic], it allows       they state that fact for the record and then rest.
    hearsay evidence. It's an exception to the hearsay rule.
                                                                      [Foster]: We do not have any contrary evidence at this time,
  ....                                                                  Your Honor. So we do rest.

      Now what connection does [TSI] have to this                   (Emphasis added.)
      transaction?
                                                                    The trial court then rendered a judgment in favor of the Trust
  [The Trust]: Your Honor, TSI, as you can see from the             on its breach-of-contract claim, awarding it damages against
    affidavit, is both [the Trust's] designated custodian of        Foster in the amount of $45,277.02, plus interest and costs.
    records and they also create and maintain the records           The trial court denied Foster's request for findings of fact and
    pertaining to the loan. Proof and confirmation of TSI's         conclusions of law as untimely filed and denied her motion
    capacity as sub servicer can actually be found in Exhibit       for new trial.
    A which starts on page 7. Actually it just is page 7. As
    you'll see, there is a letter from U.S. Bank who is the
    indentured trustee for National Collegiate Student Loan
    Trust which is a matter of public record and they state


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 30 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

                                                                   was made at or near the time of the event by, or from
                                                                   information transmitted by, someone with knowledge; (2) the
                   Admission of Evidence
                                                                   record was kept in the regular course of a regularly conducted
In her first issue, Foster argues that the trial court erred       business activity; and (3) making the record was a regular
in overruling her hearsay objection and admitting Exhibit          practice of that activity. TEX. R. EVID. 803(6); see In re
1 under the business-records exception to the hearsay rule         E.A.K., 192 S.W.3d 133, 141 (Tex. App.–Houston [14th Dist.]
because the business-record affiant, Turner, is “not properly      2006, pet. denied). These prerequisites to admissibility may
qualified to testify as custodian of records.” Foster also         be shown by the testimony of the custodian or other qualified
asserts that the “attached documentary exhibits do not meet        witness or by an affidavit that complies with Rule 902(10).
the definition of business records.” She asserts that the trial    TEX. R. EVID. 803(6)(D), 902(10).
court's error resulted in an improper judgment because the
Trust did not offer any other evidence to support its breach-      Rule 902(10) provides that certain items of evidence are
of-contract claim.                                                 self-authenticating and require no extrinsic evidence of
                                                                   authenticity in order to be admitted, including:

A. Standard of Review
Evidentiary rulings are committed to the trial court's sound                    Business Records Accompanied by
discretion. Bay Area Healthcare Grp., Ltd. v. McShane,                          Affidavit. The original or a copy of
239 S.W.3d 231, 234 (Tex. 2007). A trial court abuses                           a record that meets the requirements
its discretion if it rules without regard to guiding rules or                   of Rule 803(6) or (7), if the record
principles, and we must uphold a trial court's evidentiary                      is accompanied by an affidavit that
ruling if it is supported on any legitimate basis. Owens–                       complies with subparagraph (B) of this
Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex.                      rule and any other requirements of
1998). We will not reverse a trial court for an erroneous                       law ....
evidentiary ruling unless the error probably caused the
rendition of an improper judgment. Id.; see also TEX. R. APP.
P. 44.1; Interstate Northborough P'ship v. State, 66 S.W.3d
                                                                   TEX. R. EVID. 902(10). Subparagraph (B) provides a sample
213, 220 (Tex. 2001). In determining whether the excluded
                                                                   form of a sufficient affidavit, which enumerates the elements
evidence resulted in the rendition of an improper judgment,
                                                                   of Rule 803(6), discussed above. Id.
we review the entire record. Interstate Northborough P'ship,
66 S.W.3d at 220. A successful challenge to a trial court's
evidentiary ruling ordinarily requires the complaining party       B. Business–Records Affidavit
to demonstrate that the judgment turns on the particular           Turner, in his affidavit, testified that TSI is the subservicer
evidence excluded or admitted. Id. We will not reverse a           of the Trust and is the designated custodian of records for
judgment on the basis of erroneously excluded evidence if the      Foster's educational loan. Turner states that he is an employee
evidence is cumulative and not controlling on a material issue     of TSI and is authorized by the Trust to testify regarding
dispositive to the case. Id.                                       Foster's educational loan. Turner stated that he has personal
                                                                   knowledge of the business records maintained by TSI as
 *5 Hearsay is an out-of-court statement offered in evidence       custodian of records, including electronic data provided to
to prove the truth of the matter asserted and is inadmissible      TSI related to Foster's loan, and the business records attached
unless a statute or rule of exception applies. TEX. R. EVID.       to his affidavit. The loan records are created, compiled, and
801(d), 802. The proponent of hearsay has the burden to show       recorded as part of regularly conducted business activity, at or
that the testimony fits within an exception to the general rule.   near the time of the event and from information transmitted
Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 908 n.5        from a person with personal knowledge of said event and a
(Tex. 2004).                                                       business duty to report it, or from information transmitted by
                                                                   a person with personal knowledge of the accounts or events
Under the business-records exception, evidence that is             described within the business record. See TEX. R. EVID.
otherwise inadmissible as hearsay may be admissible if the         803(6). He also stated that such records are created, kept,
proponent of the evidence demonstrates that (1) the record



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 31 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

maintained, and relied upon in the course of ordinary and           business records without requiring testimony from all of the
regularly conducted business activity. See id.                      organization's employees who have personal knowledge of
                                                                    the content of the records. Kaldis v. U.S. Bank Nat. Ass'n, 14–
Further, Turner testified that it is TSI's regularly-conducted      11–00607–CV, 2012 WL 3229135, at *3 & n.1 (Tex. App.–
business practice to incorporate prior loan records and             Houston [14th Dist.] Aug. 9, 2012, pet. dism'd w.o.j.) (mem.
documentation into TSI's business records, and he is familiar       op.).
with the process by which TSI receives prior account
records, including origination records from the time that loans     We conclude that Turner's affidavit complies with Rule
are requested and disbursed. See Simien v. Unifund CCR              902(10)(B). See id.; see also TEX. R. EVID. 803(6), 902(10)
Partners, 321 S.W.3d 235, 240–41 (Tex. App.–Houston [1st            (B). Thus, the Trust's business records are self-authenticating
Dist.] 2010, no pet.).                                              and require no extrinsic evidence of authenticity to be
                                                                    admitted. See TEX. R. EVID. 902.
With respect to the attached business records, Turner testified
that Exhibit A is a “true and correct copy of confirmation of
TSI's capacity as Subservicer.” Exhibit B is a “true copy of        C. Business Records
the underlying Credit Agreement/Promissory Note and Note            With respect to the business records attached to Turner's
Disclosure Statement” pertaining to Foster's Loan. Exhibit C        affidavit, Foster, on appeal, argues that “several of the
is a “true and correct copy” of the agreement through which         records/documents at issue” and the “various loan origination
Foster's loan was sold to the Trust, and the exhibit contains a     and loan transfer documents” were not admissible under the
redacted copy of the Schedule of transferred loans referenced       business records exception because those documents were not
within the Pool Supplement. Exhibit D is a “true copy of the        generated by TSI. She asserts that Exhibit A, the Subservicer
Loan Financial Activity demonstrating the loan balance from         Certification, is “suspect” and has numerous “trustworthiness
disbursement to charge off.” Exhibits E is a “true copy of the      issues,” i.e., it is not on letterhead, it is not addressed to
Deferment/Forbearance Summary.” Exhibit F is a “true copy           TSI, it contains names that do not match the names on the
of the Repayment Schedule” associated with Foster's loan.           governing documents, it conflicts with the indenture, and
Finally, Exhibit G is a “true copy of the Loan Payment History      it is not notarized. She also asserts that “[a]uthentication is
Report,” which demonstrates the damages.                            an issue with respect to several components of Exhibit 1,
                                                                    including all documents offered for chain-of-title purposes.”
 *6 Foster argues that Turner, as a “Legal Case Manager,” is        She also complains about the admission of the “Numerical
not a qualified sponsor of the documents as business-records        Data Exhibits” and “Data Box Exhibit” in Exhibit 1 as “not
because he did not testify as the corporate representative of the   properly authenticated” and “did not satisfy the multiple
Trust and did not claim to be a custodian of records. Rather,       requirements applicable to business records.” The record does
Turner describes TSI as the subservicer of the Trust. Foster        not reflect, however, that Foster raised any of these points in
argues that a corporate entity, as opposed to a natural person,     the trial court.
cannot qualify as a custodian of records in the context of a
business records affidavit because an affidavit must be sworn       To preserve a complaint for appellate review, a party must
to by a natural person and the affiant must represent that the      state an objection clearly and with sufficient specificity to
facts disclosed therein are true and within the his personal        make the trial court aware of the particular grounds for the
knowledge.                                                          complaint. TEX. R. APP. P. 33.1(a); McKinney v. Nat'l Union
                                                                    Fire Ins. Co., 772 S.W.2d 72, 74 (Tex. 1989). A specific
Rule 803(6) does not, however, require that the witness laying      objection is one that enables the trial court to understand the
the predicate for admission of a document be the creator of         precise grounds so as to make an informed ruling and affords
the document or even an employee of the same company as             the offering party an opportunity to remedy the defect, if
the creator. In re E.A.K., 192 S.W.3d at 142; see TEX. R.           possible. McKinney, 772 S.W.2d at 74.
EVID. 803(6). The witness need not have personal knowledge
of the information recorded in the document, but need only          As discussed above, the record shows that Foster made a
have knowledge of how the records were prepared, as Turner          general hearsay objection. “[A] general hearsay objection
testified. In re E.A.K., 192 S.W.3d at 142. Rule 902(10)            does not preserve for appeal a challenge to a proper predicate's
reflects an intent to allow the admission of an organization's      being made to admit business records.” Rogers v. Dep't of
                                                                    Family & Protective Servs., 175 S.W.3d 370, 376 (Tex. App.–


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 32 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

Houston [1st Dist.] 2005, pet. dism'd w.o.j.) (holding general      To establish its standing to assert a breach of contract cause
hearsay objection did not preserve for appeal challenge to          of action, a party must prove its privity to the agreement,
predicate being made to admit business records and declining        or that it is a third-party beneficiary. OAIC Commercial
to address propriety of admitting file); Clark v. Walker–           Assets, L.L.C. v. Stonegate Village, L.P., 234 S.W.3d 726, 738
Kurth Lumber Co., 689 S.W.2d 275, 281 (Tex. App.–Houston            (Tex. App.–Dallas 2007, pet. denied). For standing purposes,
[1st Dist.] 1985, writ ref'd n.r.e.) (holding that objection to     privity is established if the plaintiff proves that the defendant
personal knowledge of sponsoring witness to assert business         was a party to an enforceable contract with either the plaintiff
records exception to hearsay rule did not preserve error            or a third party who assigned its cause of action to the plaintiff.
asserted on appeal that invoices were not generated at or           Id. An assignee “stands in the shoes of his assignor.” Sw. Bell
near the time of the transaction and that appellee failed to        Tel. Co. v. Mktg. on Hold Inc., 308 S.W.3d 909, 920 (Tex.
lay the proper predicate for introduction of a summary of           2010); see Bosch v. Frost Nat'l Bank, No. 01–14–00191–
business records); see, e.g., In re N.C.M., 66 S.W.3d 417, 420      CV, 2015 WL 4463666, at *3 (Tex. App.–Houston [1st Dist.]
(Tex. App.–Tyler 2001, no pet.) (holding that general hearsay       July 21, 2015, no pet.) (mem. op.) (“It is well-settled that the
objection to business records was insufficient to inform trial      assignee steps into the shoes of the assignor and may assert
court of specific grounds of objection or to preserve error).       the same rights as the assignor.”).

 *7 We hold that the trial court did not err in admitting the       The record shows that on May 23, 2007, Foster signed a
business-records affidavit.                                         Credit Agreement, requesting from Chase an “Education
                                                                    One” undergraduate loan in the amount of $25,000.00. The
We overrule the portion of Foster's first issue in which she        Pool Supplement, dated September 20, 2007, shows that
challenges the affidavit. Foster has waived the remaining           Chase transferred, sold, and assigned to National Collegiate
portions of her first issue.                                        Funding LLC each of the “Transferred Bank One Loans”
                                                                    referenced in the attached schedule and transferred each note
                                                                    and all records and rights relating thereto. The parties agreed
                                                                    that National Collegiate Funding LLC would “in turn ... sell
                 Sufficiency of the Evidence
                                                                    the Transferred Bank One Loans” to a purchaser trust. The
In her second issue, Foster asserts that the Trust lacks standing   Deposit and Sale Agreement, also dated September 20, 2007,
to assert its breach-of-contract claim, and she challenges the      shows that National Collegiate Funding LLC sold, and the
legal and factual sufficiency of the evidence to support the        Trust purchased, “the student loans listed on Schedule 1 or
Trust's claim as to both liability and damages.                     Schedule 2 to each of the Pool Supplements set forth on
                                                                    Schedule A.” Schedule A references the Pool Supplement:
                                                                    “[Chase] (successor to Bank One, N.A.) dated September
A. Standing                                                         20, 2007, for loans that were originated under ... Education
Foster first argues that the evidence does not support that the     One Loan Program ....” A document attached to the Pool
Trust has standing to assert its breach-of-contract claim.          Supplement lists a loan originated by Chase, under the
                                                                    “Education One” loan program, in the amount of $25,000.00,
“Standing is implicit in the concept of subject matter              disbursed on May 31, 2007 to, or on behalf of, Foster, who is
jurisdiction,” which is never presumed, cannot be waived, and       identified by the last four digits of her social security number.
may be raised for the first time on appeal. Tex. Ass'n of Bus.
v. Tex. Air Control Bd., 852 S.W.2d 440, 443–46 (Tex. 1993);         *8 This evidence shows that Foster was a party to a contract
Brown v. Mesa Distribs., Inc., 414 S.W.3d 279, 284 (Tex.            with Chase that was later assigned to the Trust. Thus, the
App.–Houston [1st Dist.] 2013, no pet.). Whether the trial          Trust, as an assignee, “stands in the shoes of” Chase with
court has subject matter jurisdiction is a question of law that     respect to Foster's loan and has standing to assert its breach-
we review de novo. Tex. Dep't of Parks & Wildlife v. Miranda,       of-contract claim. See Sw. Bell Tel. Co., 308 S.W.3d at 920;
133 S.W.3d 217, 226 (Tex. 2004). Without a breach of a              Bosch, 2015 WL 4463666, at *3.
legal right belonging to himself, a plaintiff has no standing
to litigate. See Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex.
1976).                                                              B. Breach of Contract
                                                                    In a trial to the court in which no findings of fact or
                                                                    conclusions of law are filed, the trial court's judgment implies


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 33 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

all findings of fact necessary to support it. Rosemond v. Al–     contradicts the factfinder's determination. See Dow Chem. Co.
Lahiq, 331 S.W.3d 764, 766–67 (Tex. 2011). When, as here,         v. Francis, 46 S.W.3d 237, 242 (Tex. 2001); Plas–Tex, Inc. v.
a reporter's record has been filed, the implied findings are      U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex. 1989). We may
not conclusive, and a party may challenge both the legal and      set aside the verdict only if the evidence is so weak or the
factual sufficiency of the evidence supporting those findings.    finding is so against the great weight and preponderance of
BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 795          the evidence that it is clearly wrong or manifestly unjust. Pool
(Tex. 2002). When legal- and factual-sufficiency issues are       v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).
raised, the applicable standards of review are the same as
those applied to review jury findings. Roberson v. Robinson,       *9 “To prevail on a breach of contract claim, a party must
768 S.W.2d 280, 281 (Tex. 1989). We affirm the trial court's      establish the following elements: (1) a valid contract existed
judgment if it can be upheld on any theory finding support in     between the plaintiff and the defendant; (2) the plaintiff
the evidence. Rosemond, 331 S.W.3d at 767.                        tendered performance or was excused from doing so; (3)
                                                                  the defendant breached the terms of the contract; and (4)
When a party challenges the legal sufficiency of an adverse       the plaintiff sustained damages as a result of the defendant's
finding on which she did not have the burden of proof,            breach.” West v. Triple B Servs., LLP, 264 S.W.3d 440, 446
she must demonstrate that there is no evidence to support         (Tex. App.–Houston [14th Dist.] 2008, no pet.). The elements
the adverse finding. Croucher v. Croucher, 660 S.W.2d 55,         of a valid contract are: (1) an offer, (2) an acceptance, (3)
58 (Tex. 1983). We will sustain a legal-sufficiency or no-        a meeting of the minds, (4) each party's consent to the
evidence challenge if the record shows one of the following:      terms, and (5) execution and delivery of the contract with the
(1) a complete absence of evidence of a vital fact, (2) rules     intent that it be mutual and binding. Beverick v. Koch Power,
of law or evidence bar the court from giving weight to the        Inc., 186 S.W.3d 145, 150 (Tex. App.–Houston [1st Dist.]
only evidence offered to prove a vital fact, (3) the evidence     2005, pet. denied). When an offer prescribes the manner of
offered to prove a vital fact is no more than a scintilla, or     acceptance, compliance with those terms is required to create
(4) the evidence establishes conclusively the opposite of the     a contract. Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex.
vital fact. City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex.   1995). If one party signs a contract, the other party may accept
2005). In conducting a legal-sufficiency review, a “court must    by his acts, conduct, or acquiescence to the terms, making
consider evidence in the light most favorable to the verdict,     it binding on both parties. Jones v. Citibank (S.D.), N.A.,
and indulge every reasonable inference that would support it.”    235 S.W.3d 333, 339 (Tex. App.–Fort Worth, no pet.). To be
Id. at 822.                                                       enforceable, a contract must be sufficiently certain to enable a
                                                                  court to determine the rights and responsibilities of the parties.
If there is more than a scintilla of evidence to support the      Williams v. Unifund CCR Partners Assignee of Citibank, 264
challenged finding, we must uphold it. Formosa Plastics           S.W.3d 231, 236 (Tex. App.–Houston [1st Dist.] 2008, no
Corp. USA v. Presidio Eng'rs & Contractors, Inc., 960             pet.) (citing T.O. Stanley Boot Co. v. Bank of El Paso, 847
S.W.2d 41, 48 (Tex. 1998). “[W]hen the evidence offered           S.W.2d 218, 221 (Tex. 1992) ).
to prove a vital fact is so weak as to do no more than
create a mere surmise or suspicion of its existence, the          Here, the record shows that on May 23, 2007, Foster
evidence is no more than a scintilla and, in legal effect, is     signed a “Credit Agreement,” requesting from Chase an
no evidence.” Ford Motor Co. v. Ridgway, 135 S.W.3d 598,          undergraduate loan in the amount of $25,000.00, for the
601 (Tex. 2004). However, if the evidence at trial would          2007–2008 academic year at Texas Southern University. The
enable reasonable and fair-minded people to differ in their       Credit Agreement states, in pertinent part:
conclusions, then factfinders must be allowed to do so. City
of Keller, 168 S.W.3d at 822; see also King Ranch, Inc. v.          A. Promise to Pay.
Chapman, 118 S.W.3d 742, 751 (Tex. 2003). “A reviewing
                                                                       I promise to pay to your order, upon the terms and
court cannot substitute its judgment for that of the trier-
                                                                       conditions of this Credit Agreement, the principal sum
of-fact, so long as the evidence falls within this zone of
                                                                       of the Loan Amount Requested shown on the first page
reasonable disagreement.” City of Keller, 168 S.W.3d at 822.
                                                                       of this Credit Agreement, to the extent that it is advanced
                                                                       to me or paid on my behalf, and any Loan Origination
In conducting a factual-sufficiency review, we must consider,
                                                                       Fee added to my loan ..., interest on any unpaid interest
weigh, and examine all of the evidence that supports or



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 34 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

     added to the Principal Sum, and other charges set forth     Foster breached the terms of the contract by not paying the
     herein.                                                     loan as agreed, and the Trust sustained damages as a result of
                                                                 Foster's breach. See West, 264 S.W.3d at 446.
  B. Loan; Disclosure Statement:
                                                                 Foster argues that the evidence is insufficient to show a valid
     1. By signing this Credit Agreement and submitting it
                                                                 contract because, although the Credit Agreement contains
        to you [Chase], I am requesting that you make this
                                                                 a promise, the promise is qualified as follows: “I promise
        loan to me in an amount equal to the Loan Amount
                                                                 to pay to your order, upon the terms and conditions of this
        Requested ....
                                                                 Credit Agreement, the principal sum of the Loan Amount
     2. If you agree to make a loan to me, you will mail me      Requested shown on the first page of the Credit Agreement,
        the disbursement check ... and a statement disclosing    to the extent it is advanced to me or paid on my behalf....”
        certain information about the loan in accordance         Foster asserts that her promise to pay is “contingent” upon
        with the federal Truth–in–Lending Act (“Disclosure       the loan being approved and, because Chase had not yet
        Statement”). You have the right to disburse my           acted on her application, there could not yet have been a
        Disbursement Check through an agent .... [T]he           meeting of the minds on the essential terms of the contract,
        Disclosure Statement is part of this Credit Agreement.   including the amount of the loan and the cost-of-credit terms.
        Upon receipt of the Disclosure Statement, I will         She asserts that, although the terms do appear on the Note
        review the Disclosure Statement and notify you in        Disclosure Statement, it is dated May 31, 2007, which is one
        writing if I have any questions. My endorsement of the   week after May 23, 2007, the date that the Credit Agreement
        Disbursement Check or allowing the loan proceeds         was signed. She asserts that, although she did sign the Credit
        to be sued by or on behalf of the student Borrower       Agreement, this, without more, is insufficient to constitute a
        without objection will acknowledge receipt of the        binding contract.
        disclosure statement and my agreement to be legally
        bound by this Credit Agreement.                          As discussed above, the Credit Agreement and Note
                                                                 Disclosure Statement, taken together, evidence the essential
     3. If I am not satisfied with the terms of my loan as       terms of the loan, including the amount of the loan, and
        disclosed in the Disclosure Statement, I may cancel      Foster's assent to the terms. Foster's argument overlooks
        my loan....                                              “well-established law that instruments pertaining to the same
                                                                 transaction may be read together to ascertain the parties'
The Credit Agreement also addresses deferment periods,
                                                                 intent, even if the parties executed the instruments at different
terms of repayment, interest, and default, and acceleration.
                                                                 times and the instruments do not expressly refer to each
                                                                 other.” Fort Worth Indep. Sch. Dist. v. City of Fort Worth,
Pursuant to the Note Disclosure Statement, Chase, on May
                                                                 22 S.W.3d 831, 840 (Tex. 2000). Courts may construe all the
31, 2007, disbursed to Foster, or on her behalf, a loan in the
                                                                 documents as if they were part of a single, unified instrument.
amount of $25,000.00. The terms include an origination fee
                                                                 Id.
of $2,624.31, interest at 13.016 percent, and 240 payments of
$381.34, due on the 12th of each month, beginning on July
                                                                 Foster next argues that the evidence is insufficient to
12, 2009. As discussed above, Chase subsequently assigned
                                                                 show that Chase disbursed the loan funds because there
the loan to the Trust.
                                                                 is not a cancelled check in evidence. As discussed above,
                                                                 the evidence shows that Chase disbursed $25,000.00 on
The Loan Financial Activity record shows the monthly
                                                                 Foster's behalf. To the extent that Foster claims a failure
balance and interest accrued and that Foster did not make
                                                                 of consideration, such is an affirmative defense that is
any payments on the loan. The final “Principal Balance”
                                                                 waived if not pled. See TEX. R. APP. P. 33.1; TEX.
on November 20, 2013 was $43,560.51. Foster offered no
                                                                 R. CIV. P. 94 (providing that “failure of consideration”
evidence that she made any payments on the loan.
                                                                 constitutes affirmative defense that must be specifically
                                                                 pleaded). Because Foster did not plead an affirmative defense
 *10 The evidence shows that a valid contract between the
                                                                 of failure of consideration, the issue is waived. DeClaire
Trust and Foster, pursuant to which Chase loaned to Foster
                                                                 v. G & B Mcintosh Family Ltd. P'ship, 260 S.W.3d 34, 48
$25,000.00, on the terms stated, and Foster agreed to repay
the loan on the terms stated. The evidence further shows that


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             8
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 35 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

(Tex. App.–Houston [1st Dist.] 2008, no pet.) (holding that           the term of the loan and provides for capitalization of
affirmative defenses not affirmatively pled are waived).              interest during deferment. Paragraph I also provides for
                                                                      capitalization of interest and fees upon default. The Note
We conclude that there is some evidence to support the                Disclosure Statement states an annual percentage rate of
trial court's conclusion that Foster breached the student loan        13.016 percent, with a variable rate, based on the one-
agreement and that the Trust suffered damages as a result of          month London Interbank Offered Rate, or “LIBOR” index,
the breach. See Croucher, 660 S.W.2d at 58 (party challenging         published in the “Money Rates” section of the Wall Street
legal sufficiency of adverse finding on which she did not             Journal (Eastern Edition) on the first business day of the
have the burden of proof must demonstrate that “no evidence”          preceding calendar month. The Loan Financial Activity
supports adverse finding); see also City of Keller, 168 S.W.3d        report lists the amount of “Interest Accrued” each month on
at 827. We further conclude that the trial court's finding is         Foster's loan, through November 20, 2013. Foster provides
not so contrary to the overwhelming weight of the evidence            no authority for her assertion that the Trust was required to
as to be clearly wrong and manifestly unjust. See Pool, 715           support its claim with calculations supporting each month's
S.W.2d at 635. Accordingly, we hold that legally and factually        interest computation over the life of the loan.
sufficient evidence supports the trial court's finding as to
Foster's liability.
                                                                         2. Acceleration
                                                                      With respect to her assertion that there is no evidence of
C. Amount of Damages                                                  acceleration, the Disclosure Statement reflects that the Foster
 *11 Foster further argues that the evidence is insufficient          agreed to pay the loan over a period of 20 years, beginning
to support the amount of damages awarded because (1) there            in July 2009. The Credit Agreement states that, in the event
is no evidence of the Trust's calculation of interest on the          of a default on the loan, the Trust “will have the right to give
loan and (2) there is no evidence that the Trust provided             [Foster] notice that the whole outstanding principal balance,
Foster notice of its intent to accelerate the debt or of its actual   accrued interest, and all other amounts payable to [the Trust]
acceleration of the debt. She asserts that, without evidence of       under the terms of th[e] Credit Agreement are due and payable
a valid acceleration, the Trust can collect only her past due         at once.”
payments, and she requests a remittitur.
                                                                      “Where the holder of a promissory note has the option to
                                                                      accelerate maturity of the note upon the maker's default,
   1. Interest                                                        equity demands notice be given of the intent to exercise
Foster asserts that there is no evidence or insufficient evidence     the option.” Ogden v. Gibraltar Sav. Ass'n, 640 S.W.2d 232,
of the Trust's calculation of interest during the term of the         233 (Tex. 1982). “The accelerated maturity of a note, which
loan. In support of her argument, Foster relies on Williams.          is initially contemplated to extend over a period of months
In Williams, this Court noted that the material terms of a            or years, is an extremely harsh remedy.” Allen Sales &
contract must be agreed upon before a court can enforce the           Servicenter, Inc. v. Ryan, 525 S.W.2d 863, 866 (Tex. 1975).
contract, and the interest rate is a material term. 264 S.W.3d        A creditor “must give the debtor an opportunity to pay
at 236; see T.O. Stanley Boot, 847 S.W.2d at 221 (holding             the past due installments before acceleration of the entire
that interest rate is material term in context of contract to         indebtedness; therefore, demand for payment of past due
loan money). There, the plaintiff did not produce the parties'        installments must be made before exercising the option to
actual agreement or any other document establishing the               accelerate.” Williamson v. Dunlap, 693 S.W.2d 373, 374 (Tex.
agreed upon terms, including the applicable interest rate or          1985). The note holder must also notify the maker both of
the method for determining the finance charges. Williams, 264         its intent to accelerate and of the acceleration. Ogden, 640
S.W.3d at 236. Further, the interest rates in the statements          S.W.2d at 233–34.
provided by the plaintiff were inconsistent, varying from 5
percent to 22.4 percent, and there was no evidence as to how           *12 There is no evidence in the record before us that the
it calculated the interest rates and finance charges. Id.             Trust provided Foster with either of the required notices.
                                                                      See id. When acceleration is invalid, the plaintiff is entitled
Here, as discussed above, the evidence includes the Credit            to judgment against the defendant only “for past due
Agreement, which, at paragraph D, discusses in detail how             installments plus accumulated interest as provided in the
interest on Foster's loan was to be calculated throughout             note.” Williamson, 693 S.W.2d at 374.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                9
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 36 of 219
Foster v. National Collegiate Student Loan Trust 2007–4, Not Reported in S.W. Rptr....
2018 WL 1095760

                                                                      to consider suggestion of remittitur). Based on the record, the
                                                                      evidence is legally and factually sufficient to support a lesser
Foster requests that this Court
                                                                      damages finding of $30,134.55, which represents the sum of
                                                                      all monthly payments due, beginning on July 12, 2009, as
                                                                      stated in the Note Disclosure Statement, through the filing of
            reform the judgment to an amount
                                                                      suit, on January 21, 2016. See PNS Stores, Inc. v. Munguia,
            commensurate with the sum of missed
                                                                      484 S.W.3d 503, 513 (Tex. App.–Houston [14th Dist.] 2016,
            installment payments through the
                                                                      no pet.) (suggesting remittitur to “the highest amount of
            date suit was filed, or enter an
                                                                      actual damages supported by the evidence”). Although Foster
            order providing for remittitur as an
                                                                      suggests that an offset is necessary for “any payments made”
            alternative vehicle to accomplish a
                                                                      or other credits, we note that, not only does the record reflect
            proper adjustment of the amount of
                                                                      that she did not make any payments on the loan, she did
            contract damages supported by the
                                                                      not plead for an offset. See Zuniga v. Velasquez, 274 S.W.3d
            record as having been caused by
                                                                      770, 774 (Tex. App.–San Antonio 2008, no pet.) (holding that
            breach of contractural duties.
                                                                      “[t]he right of offset is an affirmative defense which must be
                                                                      pleaded and proved by the party asserting it” or it is waived);
                                                                      see also TEX. R. APP. P. 94.
Foster asserts that the sum of all monthly payments due,
beginning on July 12, 2009, as stated in the Note Disclosure          We hold that although there is legally and factually sufficient
Statement, through the date of the filing of suit, January 21,        evidence that Foster breached the loan contract, the evidence
2016, is $30,134,55. 2                                                is legally and factually insufficient to support the full amount
                                                                      of actual damages awarded.
2      Calculated as $381.45 monthly for 79 months.
A court of appeals may suggest a remittitur when there is
insufficient evidence to support the full amount of damages                                     Conclusion
awarded but sufficient evidence to support a lesser award.
                                                                       *13 We conclude that the evidence is insufficient to support
Akin, Gump, Strauss, Hauer & Feld, L.L.P. v. Nat'l Dev.
                                                                      the trial court's award of actual damages in the amount
& Research Corp., 299 S.W.3d 106, 124 (Tex. 2009); see
                                                                      of $45,277.02, but the evidence is sufficient to support an
TEX. R. APP. P. 46.3. If part of a damage verdict lacks
                                                                      award of actual damages in the amount of $30,134.55. Thus,
sufficient evidentiary support, the proper course is to suggest
                                                                      we suggest a remittitur of the actual damages award to
a remittitur of that part of the verdict, giving the party
                                                                      $30,134.55. In accordance with Rule 46.3 of the Texas Rules
prevailing in the trial court the option of accepting the
                                                                      of Appellate Procedure, if the Trust files with this Court,
remittitur or having the case remanded for a new trial. Akin,
                                                                      within fifteen days of the date of this opinion, a remittitur
Gump, Strauss, Hauer & Feld, L.L.P., 299 S.W.3d at 124.
                                                                      to that amount, the trial court's judgment on damages will
                                                                      be modified and affirmed. See TEX. R. APP. P. 46.3. If
As set out above, the record contains some evidence that
                                                                      the suggested remittitur is not timely filed, the trial court's
breach-of-contract damages exist, but, without evidence of
                                                                      judgment will be reversed and the cause will be remanded
notice of acceleration, the evidence does not support the
                                                                      for a new trial on liability and damages. See Rancho La
full amount awarded by the trial court. The evidence does,
                                                                      Valencia, Inc. v. Aquaplex, Inc., 383 S.W.3d 150, 152 (Tex.
however, allow us to determine a lesser award. See ERI
                                                                      2012) (holding that if party rejects remittitur, court of appeals
Consulting Eng'rs, Inc. v. Swinnea, 318 S.W.3d 867, 877–
                                                                      must remand for new trial on liability and damages).
78, 880 (Tex. 2010) (holding that evidence was legally
insufficient to support amount of lost profit damages awarded
by trial court, but that there was “legally sufficient evidence       All Citations
to prove a lesser, ascertainable amount of lost profits with
reasonable certainty,” and remanding case to court of appeals         Not Reported in S.W. Rptr., 2018 WL 1095760


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                10
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 37 of 219
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 38 of 219
Genesis Bio Pharmaceuticals, Inc. v. Chiron Corp., 27 Fed.Appx. 94 (2002)




                                                                   *95 On Appeal from the United States District Court for the
                    27 Fed.Appx. 94                                District of New Jersey, District Court Judge: The Honorable
             This case was not selected for                        Katharine S. Hayden, (D.C. Civil No. 98–02445).
         publication in the Federal Reporter.
Not for Publication in West's Federal Reporter.                    Attorneys and Law Firms
 See Fed. Rule of Appellate Procedure 32.1 generally
     governing citation of judicial decisions issued               W. Michael Garner, Esq., (Argued), Cheryl A. Stanton, Esq.
    on or after Jan. 1, 2007. See also Third Circuit               Dady & Garner, Minneapolis, MN, for Appellant/Cross–
  LAR, App. I, IOP 5.7. (Find CTA3 App. I, IOP 5.7)                Appellee, Genesis Bio Pharmaceuticals, Inc.
           United States Court of Appeals,
                                                                   Robert C. Epstein, Esq. (Argued) Jacqueline Greenberg,
                     Third Circuit.
                                                                   Esq. Porzio, Bromberg & Newman, Morristown, NJ, for
                   GENESIS BIO–                                    Appellees/Cross–Appellants, Chiron Corporation and Chiron
        PHARMACEUTICALS, INC., Appellant,                          Behring GMBH & Co.
                          v.                                       Before ROTH, FUENTES and WEIS, Circuit Judges.
       CHIRON CORPORATION; Behringwerke
       A.G.; Chiron Behringwerke Gmbh & Co.;
         Biological And Popular Culture, Inc.;                                  *96 MEMORANDUM OPINION
      Chiron Behring GMBH & Co.; Hoechst A.G.,
          Genesis Bio–Pharmaceuticals, Inc.,                       FUENTES, Circuit Judge.
                          v.
                                                                    **1 In this matter, plaintiff Genesis Bio–Pharmaceuticals,
       Chiron Corporation; Behringwerke A.G.;                      Inc. (“Genesis”), a New Jersey-based distributor of
          Chiron Behringwerke GMBH & Co.;                          pharmaceutical products alleges that defendants Chiron
      Biological and Popular Culture, Inc.; Chiron                 Corporation (“Chiron”), a California company and Chiron
         Behring GMBH & Co.; Hoechst A.G.,                         Behring, a German company, breached an oral agreement
              Chiron Corporation; Chiron                           for the distribution of a rabies vaccine in the United States.
           Behring GMBH & Co., Appellants.                         Genesis claims that the oral agreement was made between
                                                                   itself and Hoechst A.G (“Hoechst”), at a meeting in Frankfurt,
                  Nos. 00–2981, 00–2983.                           Germany and that, at the time the agreement was made,
                              |                                    Chiron, a joint venturer with Chiron Behring, had authorized
                   Argued Nov. 26, 2001.                           Hoechst to act in its behalf.
                              |
                       Jan. 10, 2002.                              Following a series of motions, the District Court, among
                                                                   other decisions: (1) dismissed the complaint against Hoechst
Synopsis
                                                                   for lack of personal jurisdiction, (2) denied Chiron Behring's
Distributor of pharmaceutical products brought action              motion to dismiss for lack of personal jurisdiction, and, (3)
alleging that manufacturer breached an oral agreement for the      dismissed the complaint against Chiron and Chiron Behring,
distribution of a rabies vaccine. The United States District       holding that the Parol Evidence Rule barred Genesis' claims.
Court for the District of New Jersey, Katharine S. Hayden,         The parties cross-appeal. Discerning no error, we will affirm
J., dismissed complaint. Distributor appealed. The Court of        the rulings of the District Court.
Appeals, Fuentes, Circuit Judge, held that: (1) court could
assert attributional jurisdiction over subsidiary, and (2) parol
evidence rule barred distributor's effort to introduce evidence
outside of agreement.                                                                            I.

                                                                   The relevant facts are as follows. Hoechst, a German health
Affirmed.
                                                                   care company, is the manufacturer of RabAvert, a rabies
                                                                   vaccine. Sometime between 1989 and 1990, Genesis began
Procedural Posture(s): On Appeal.
                                                                   to perform marketing consulting work for Hoechst, for


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 39 of 219
Genesis Bio Pharmaceuticals, Inc. v. Chiron Corp., 27 Fed.Appx. 94 (2002)


the purpose of becoming the exclusive U.S. distributor of         complaint, Genesis alleges that the Hoechst representatives
RabAvert.                                                         began the meeting by projecting onto a screen, two memos
                                                                  that Chiron sent Hoechst, proposing to grant Genesis certain
In February, 1996, Hoechst entered into a joint venture           distribution rights to RabAvert and other vaccines.
agreement with Chiron. As part of this agreement, Hoechst
transferred its entire vaccine business, including the right to   The first memo, dated May 30, 1996, stated that Chiron
produce and distribute RabAvert, to “Chiron Behring,” the         “would be prepared to ... sell Genesis all Chiron vaccines,
joint venture entity. Chiron Behring was incorporated and         including rabies vaccine, at a price equal to the ‘best’
located in Germany. The joint venture agreement gave Chiron       distributor price ... for a 5 year period,” and “[w]ork with
ultimate decision-making power with regard to all business        Genesis to ‘bid’ on contracts for rabies vaccines.” The
decisions concerning the distribution of RabAvert. Shortly        second memo, dated June 21, 1996, stated that “Chiron
thereafter, Hoechst informed Genesis that Chiron was taking       has offered to sell Genesis ... the complete line of Chiron
over the distribution of RabAvert in the U.S. At this time,       vaccines at the best price offered to vaccine distributors in
Genesis began to demand compensation for its consulting           the U.S. In addition, we would work with Genesis on “bid
services.                                                         requests”... with Genesis receiving a price ... equal to the
                                                                  best price given to any other vaccine distributor ... for that
On April 30, 1996, Genesis' president Jerrold Grossman            bid. Soon after the Settlement Agreement meeting, Grossman
met with representatives from Chiron to discuss a potential       traveled to California ostensibly, to close the deal, and to
distributor relationship. No agreement was reached at this        discuss a distributorship with Chiron. Grossman met only
meeting.                                                          briefly with Chiron's president, who avoided all discussion
                                                                  of a distribution agreement. According to Grossman, Chiron
On June 27, 1996, Grossman and Genesis' attorney met              refused to meet again with Grossman, refused to respond to
with Hoechst executives and attorneys in Frankfurt, Germany       Grossman's request for confirmation of an agreement with
and reached a settlement agreement (the “Settlement               it, and claimed that Hoechst had “no authority to speak or
Agreement”). The parties agreed that, among other things;         negotiate on behalf of Chiron or represent Chiron in any way.”

  a) Hoechst would pay $380,000 to Genesis to release             On March 9, 1998, Genesis filed suit in the Superior Court
  Hoechst from “any and all claims which Genesis has ...          of New Jersey against Chiron, Hoechst, Chiron Behring,
  relating in any way to any and all relationships between the    and Bio–Pop. Specifically, the suit sought to enforce the
  Parties [to the Settlement Agreement], for all time in which    alleged Distribution Agreement, or alternatively to recover
  the Parties have had a relationship.”                           damages for, among other things, breach of contract, fraud,
                                                                  civil conspiracy and tortious interference. On May 22, 1998,
  b) Hoechst would use “reasonable and diligent efforts ...
                                                                  Chiron removed the case to federal district court in New
  to assist Genesis in ‘negotiating and concluding’ an
                                                                  Jersey. Thereafter, Hoechst moved to dismiss the complaint
  agreement with Chiron and the Joint Venture [Chiron
                                                                  for lack of personal jurisdiction, and for failure to state
  Behring] for the distribution by Genesis of ... RabAvert,
                                                                  a claim, contending that the Parol Evidence Rule barred
  in the U.S. on terms that are outlined in the annexed
                                                                  Genesis' claims. Chiron Behring moved to dismiss the
  memoranda from Chiron to [Hoechst] ... (with the
                                                                  complaint for lack of personal jurisdiction. Chiron and Chiron
  understanding that Chiron has strategic leadership of the
                                                                  Behring also joined in Hoechst's motion to dismiss based on
  joint venture [Chiron Behring] ),” and that,
                                                                  the Parol Evidence Rule and filed a separate motion to dismiss
   **2 c) “[t]his Agreement contains the entire agreement         on the additional grounds of judicial estoppel and absence of
  of the parties with respect to the subject matter hereof, and   an indispensable party.
  all prior understandings, discussions and representations
  are hereby merged herein.” (the “complete integration           The District Court first disposed of Genesis' claims against
  clause”).                                                       Hoechst by granting Hoechst's motion to dismiss for lack
                                                                  of personal jurisdiction, noting that “Hoechst is a German
Genesis maintains that it was induced to enter into the           company, and the settlement agreement was negotiated
Settlement Agreement by *97 Hoechst's representation that         and executed in Germany, and no allegation evidence
it had authority to negotiate on behalf of Chiron. In its



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 40 of 219
Genesis Bio Pharmaceuticals, Inc. v. Chiron Corp., 27 Fed.Appx. 94 (2002)


demonstrated that Hoechst ever entered New Jersey or
directed activities there.”                                       Here, we find that Chiron Behring is subject to New Jersey
                                                                 personal jurisdiction because of the nature of its corporate
 **3 After further briefing and oral argument, the               relationship with Chiron Corporation. New Jersey courts have
District Court denied Chiron Behring's jurisdictional motion,    determined that a parent corporation's contacts with the forum
determining that Chiron Behring's “focal role as the             state may justify exercise of personal jurisdiction over its
manufacturer of the vaccine” in question, and their close        (wholly-owned) non-resident subsidiary. See, Moon Carrier
corporate relation with Chiron allowed the court to exercise     v. Reliance Insurance, 153 N.J.Super. 312, 379 A.2d 517
personal jurisdiction over Chiron Behring. However, the court    (1977). The relevant jurisdictional inquiry is “whether the
dismissed the complaint against both Chiron and the Chiron       [subsidiary] and the parent ... so operate as single entity, or
Behring, holding that the Parol Evidence Rule excluded any       unified and cohesive economic unit, that when the parent is
evidence that Chiron and/or Chiron Behring had authorized        within venue of court, the [subsidiary] is also within court's
Hoechst to negotiate an exclusive distribution agreement with    jurisdiction; [this] ‘single entity’ test requires that a parent
Genesis on their behalf. The Court also denied Chiron and        over which the court has jurisdiction so control and dominate
Chiron Behring's motion to dismiss on grounds of judicial        a subsidiary as in effect to disregard the latter's independent
estoppel, and on the absence of an indispensable party claim.    corporate existence.” Moon Carrier v. Reliance Insurance,
                                                                 153 N.J.Super. 312, 379 A.2d 517 (1977). This court has also
Genesis appeals the District Court's dismissal of its claims     used the single entity test. See, e.g., Lucas v. Gulf & Western
under the Parol Evidence Rule. Chiron and Chiron Behring         Industries, Inc., 666 F.2d 800 (Cir.3, 1981).
appeal the District Court's denial of their motion to dismiss
against Chiron Behring for lack of personal jurisdiction          **4 Chiron is a multi-national health care company that
decision *98 and the denial of their judicial estoppel and       does business within the State of New Jersey. On the basis of
indispensable party motions.                                     these extensive contacts with the state, Chiron has waived any
                                                                 claims it might have with regards to personal jurisdiction. As
                                                                 the attorney for both Chiron and Chiron Behring admitted at
                                                                 oral argument, Chiron Behring is a wholly-owned subsidiary
                             II.
                                                                 of Chiron Corporation. There is ample evidence in the record
                                                                 that Chiron dominates Chiron Behring and that the two are
                             A.                                  acting as a single entity, at least in this matter. For instance,
                                                                 Chiron has ultimate decision making power with regard to
 We must first consider the District Court's denial of Chiron
                                                                 all business decisions concerning Chiron Behring (including
Behring's motion to dismiss based on lack of personal
                                                                 the distribution of RabAvert). Additionally, both share the
jurisdiction. We review a District Court's decisions regarding
                                                                 same legal counsel in this litigation. Therefore, because of
personal jurisdiction de novo. See, Vetrotex Certainteed Corp.
                                                                 the nature of the relationship between the parent corporation,
v. Consolidated Fiber Glass Products Co. 75 F.3d 147, 150
                                                                 Chiron, and its wholly-owned subsidiary, Chiron Behring,
(3d Cir.1996) (holding that “whether personal jurisdiction
                                                                 attributional jurisdiction attaches, and the New Jersey District
may be exercised over an out-of-state defendant is a question
                                                                 Court acted properly in exercising personal jurisdiction over
of law, and this court's review is therefore plenary.”).
                                                                 Chiron Behring. See, Lucas v. Gulf & Western Industries, Inc.,
                                                                 666 F.2d 800 (Cir.3, 1981) (indicating factors that may have
 New Jersey's long-arm statute, N.J. Court Rule 4:4–4, has
                                                                 a bearing on attributing the jurisdiction of a subsidiary to a
been interpreted as extending jurisdiction over non-residents
                                                                 parent corporation); Kuehne & Nagel v. Geosource, Inc., 874
“to the uttermost limits permitted by the U.S. Constitution.”
                                                                 F.2d 283 (5th Cir.1989) (same).
Charles Gendler Co. v. Telecom Equity Co. 102 N.J. 460, 469,
508 A.2d 1127 (1986).

 Under the Due Process Clause of the Fourteenth Amendment,                                   *99 B.
personal jurisdiction depends upon “the relationship among
                                                                  We next consider the District Court's determination that
the defendant, the forum, and the litigation.” Shaffer v.
                                                                 Genesis failed to state a claim upon which relief could be
Heitner 433 U.S. 186, 204, 97 S.Ct. 2569, 53 L.Ed.2d 683
                                                                 granted under FRCP 12(b)(6). The district judge granted the
(1977).


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 41 of 219
Genesis Bio Pharmaceuticals, Inc. v. Chiron Corp., 27 Fed.Appx. 94 (2002)



defendant's motion to dismiss, finding that the parol evidence
                                                                  If Hoechst had truly been “authorized” to negotiate a
rule barred Genesis' evidence of a completed distribution
                                                                  distribution agreement on behalf of the others, as Genesis
agreement. For the reasons stated below, we agree with the
                                                                  contends, then the language in the Settlement Agreement
district judge and will affirm her ruling.
                                                                  modifying Hoechst's promise “with the understanding that
                                                                  Chiron has strategic leadership of the joint venture” becomes
Genesis alleges that there were two aspects to their Settlement
                                                                  meaningless. Furthermore, if the result of the Frankfurt
Agreement with Hoechst. The first, clearly documented in
                                                                  meeting was “a distribution agreement going forward”
the Agreement, was Hoechst's $380,000 payment to Genesis
                                                                  between Genesis, Chiron and Chiron Behring, then the
for its past efforts. The second was an alleged distribution
                                                                  language in the Settlement Agreement that Hoechst would
agreement with Chiron and Chiron Behring. Genesis claims
                                                                  subsequently further “assist” Genesis in “negotiating (and
that Chiron and Chiron Behring had [verbally] authorized
                                                                  concluding)” a distribution agreement with those same parties
Hoechst to negotiate at the Frankfurt meeting on their behalf,
                                                                  is superfluous.
and that they left that meeting with the essential terms
of a distribution agreement hammered out. We agree with
the district judge that the parol evidence rule prohibits         The only written evidence that Genesis offers in support of
                                                                  its allegation that it had negotiated a binding distribution
our consideration of this evidence. See, Genesis Bio–
                                                                  agreement with Chiron are the two memos from Chiron to
Pharmaceuticals v. Chiron Corp. D.C. Civil No. 98–2445
                                                                  Hoechst. However, these *100 documents make no specific
(D.N.J.2000) (determining that if such evidence were allowed
                                                                  mention of any authorization by Chiron and Chiron Behring
into the record, it would allow for the contradiction of the
                                                                  for Hoechst to conclude a multi-million dollar distribution
written settlement agreement by “the story of the negotiation”
                                                                  agreement in their absence. Even when viewing these memos
of [the] written contract “as told by the litigant” (quoting
                                                                  in the light most favorable to Genesis, they require us to
Advanced Medical, Inc. v. Arden Medical Sys., Inc., 955 F.2d
                                                                  draw inferences that are contradicted by the plain language
188, 195 (3d Cir.1992))).
                                                                  of the Settlement Agreement. We have previously determined
                                                                  that this court is not obliged to accept as true, even at
 The parol evidence rule provides that any previous oral
                                                                  this preliminary stage, such “unsupported conclusions and
representations or agreements, offered to “vary, modify,
                                                                  unwarranted inferences.” See, City of Pittsburgh, 147 F.3d
or supersede the written contract, [are] inadmissible in
                                                                  at 263 (3d Cir.1998). Accordingly, we affirm the ruling
evidence.” Fr. Winkler KG v. Stoller, 839 F.2d 1002 (3d
                                                                  of the District Court dismissing this matter for failure to
Cir.1988); See also, Compton Press, Inc. Employees' Profit
                                                                  state a claim upon which relief can be granted. In light of
Sharing Retirement Plan v. Granada Investments, Inc., 1992
                                                                  this determination, we need not reach Chiron and Chiron
WL 566329 (D.N.J.,1992). (instructing that “the parole
                                                                  Behring's motions to dismiss the complaint based on the
evidence rule bars, as a matter of substantive contract law,
                                                                  judicial estoppel doctrine or the absence of an indispensable
any attempt to offer oral evidence to vary the terms of a fully
                                                                  party.
integrated written contract”).

 **5 The Settlement Agreement in this matter is clearly
fully integrated. See, Appellant's Appendix, at A52 (stating                                  III.
that “this Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, an all prior   For the reasons set forth above, we affirm the ruling of the
understanding, discussions and representations are hereby         District Court denying Chiron Behring's motion to dismiss
merged within.”). Furthermore, the plain language of the          based on lack of personal jurisdiction. However, we grant
Settlement Agreement requires that Hoechst use “reasonable        Chiron and Chiron Behring's motion to dismiss based on the
and diligent efforts ... to assist Genesis in negotiating and     Parol Evidence Rule.
concluding an agreement with [Chiron and Chiron Behring]
for the distribution by Genesis of Chiron vaccine products.”
Later in the same paragraph there is a disclaimer that            All Citations
Hoechst's promise to assist Genesis is made “with the
understanding that Chiron has strategic leadership of the joint   27 Fed.Appx. 94, 2002 WL 27261
venture.”


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          4
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 42 of 219
Genesis Bio Pharmaceuticals, Inc. v. Chiron Corp., 27 Fed.Appx. 94 (2002)




End of Document                                         © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 43 of 219
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 44 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

                                                                  authorized the cremation of her child, and Jared's remains
                                                                  were cremated. (Id.)
                 2015 WL 10944445
   Only the Westlaw citation is currently available.
                                                                  The performance of this sad duty, a mother's arrangements
   United States District Court, M.D. Pennsylvania.
                                                                  for her son's funeral, has now become a federal lawsuit. From
             Lawrence HIGGINS, Plaintiff,                         his prison cell in Texas, Lawrence Higgins brought this action
                         v.                                       in federal court, suing both Bonin and George. (Id.) Alleging
          FRANK BONIN FUNERAL PARLOR                              that the disposition of his son's remains was not undertaken
                                                                  in accordance with a Pennsylvania statute governing such
            and Donna George, Defendants.
                                                                  matters, 20 Pa. C.S. § 305(b), Higgins' complaint insisted that
                   CIVIL NO. 3:14-CV-581                          this cremation was somehow fraudulent and conspiratorial.
                             |                                    Higgins then demanded that he be awarded $250,000 in
                     Signed 02/12/2015                            damages as a result of this conduct. (Id.)

Attorneys and Law Firms                                           This was not Higgins' first legal foray from prison in which
                                                                  this convicted killer has protested the manner in which his
Lawrence Higgins, Huntsville, TX, pro se.                         son's remains were handled upon his death. Quite the contrary,
                                                                  more than a year prior to the filing of this lawsuit, in April
Anthony T. Bowser, Thomas, Thomas & Hafer LLP, Ira
                                                                  2013, Higgins filed a nearly identical lawsuit in the Court of
H. Weinstock, Jason M. Weinstock, Ira H. Weinstock, P.C.,
                                                                  Common Pleas of Luzerne County against Bonin and George.
Harrisburg, PA, for Defendants.
                                                                  (Doc. 13-2.)

                                                                  We granted Higgins leave to proceed in forma pauperis
         REPORT AND RECOMMENDATION
                                                                  and permitted service of his complaint. The defendants then
Martin C. Carlson, United States Magistrate Judge                 moved to dismiss this pro se complaint. (Docs. 13 and
                                                                  16.) We recommended that these motions to dismiss be
  I. Statement of Facts and of the Case                           granted, and Higgins' complaint be dismissed. (Doc. 19.)
 *1 This case call upon us to once again consider a curious       The district court adopted this recommendation dismissing
juxtaposition of issues of life and death.                        these claims, but allowed Higgins the opportunity to endeavor
                                                                  to amend his complaint upon completion of the parallel
The plaintiff, Lawrence Higgins, is currently an inmate           state litigation. (Doc. 24.) That litigation has now drawn
imprisoned in Texas following his conviction in that state for    to a close with the dismissal of Higgins' state complaint.
causing the death of another. (Doc. 14, p.6.) As Higgins has      (Doc. 25.) Notwithstanding this failure to state a claim in
noted the courts in other, related litigation: “Plaintiff knows   state court, Higgins now has filed an amended complaint
that he killed a man in Texas ....” (Doc. 13-3, p. 5.)            in federal court. (Doc. 27.) Our screening review of this
                                                                  pleading reveals, however, that it simply repeats and restates
Higgins' role in the death of another, and his subsequent         Higgins' contentions that the cremation of his son's remains
imprisonment for that death, caused Higgins to be far             was not undertaken in accordance with a Pennsylvania statute
removed from Pennsylvania in December 2012, when his              governing such matters, 20 Pa. C.S. § 305(b), and that
adult son, Jared Higgins, died. (Doc. 1.) Upon the death          this cremation was somehow fraudulent and conspiratorial.
of Higgins' son, the Frank J. Bonin Funeral Home, Inc.,           (Id.) Thus, the amended complaint contains all of the flaws
(“Bonin”), undertook to make arrangements for Jared's burial.     and defects previously identified by this Court in Higgins'
(Id.) As part of this sad, funereal process, Bonin contacted      original complaint; indeed, the amended complaint persists
Jared Higgins' nearest relative, his spouse who was allegedly     in advancing claims that Higgins has been informed are
residing in Tennessee, to determine the family's wishes with      meritless. Accordingly, for the reasons set forth below, it is
respect to Jared's remains. (Id.) Jared Higgins' wife is then     recommended that this amended complaint be dismissed with
alleged to have executed a waiver form, authorizing Jared's       prejudice.
next of kin in Pennsylvania, his mother Donna George, to
make these funeral arrangements. (Id.) Donna George, in turn,
                                                                    II. Discussion


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 45 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

                                                                   bald assertions or legal conclusions when deciding a motion
                                                                   to dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902,
 A. Screening of Civil Complaints, Standards of Review
                                                                   906 (3d Cir. 1997). Additionally a court need not “assume
 *2 This Court has an on-going statutory obligation to             that a ... plaintiff can prove facts that the ... plaintiff has not
conduct a preliminary review of complaints filed by plaintiffs     alleged.” Associated Gen. Contractors of Cal. v. California
who seek leave to proceed in forma pauperis. See 28 U.S.C.         State Council of Carpenters, 459 U.S. 519, 526 (1983). As
§§ 1915 and 1915A. Specifically, we must assess whether a          the Supreme Court held in Bell Atlantic Corp. v. Twombly,
pro se, in forma pauperis complaint “fails to state a claim        550 U.S. 544 (2007), in order to state a valid cause of action
upon which relief may be granted.” This statutory text, in turn,   a plaintiff must provide some factual grounds for relief which
mirrors the language of Rule 12(b)(6) of the Federal Rules of      “requires more than labels and conclusions, and a formulaic
Civil Procedure, which provides that a complaint should be         recitation of the elements of a cause of actions will not do.”
dismissed for “failure to state a claim upon which relief can      Id. at 555. “Factual allegations must be enough to raise a right
be granted.” Fed. R. Civ. P. Rule 12(b)(6).                        to relief above the speculative level.” Id.


With respect to this benchmark standard for legal sufficiency      In keeping with the principles of Twombly, the Supreme
of a complaint, the United States Court of Appeals for             Court has underscored that a trial court must assess whether a
the Third Circuit has aptly noted the evolving standards           complaint states facts upon which relief can be granted when
governing pleading practice in federal court, stating that:        ruling on a motion to dismiss. In Ashcroft v. Iqbal, 556 U.S.
                                                                   662 (2009), the Supreme Court held that, when considering
                                                                   a motion to dismiss, a court should “begin by identifying
                                                                   pleadings that, because they are no more than conclusions, are
             Standards of pleading have been in
                                                                   not entitled to the assumption of truth.” Id. at 679. According
             the forefront of jurisprudence in recent
                                                                   to the Supreme Court, “[t]hreadbare recitals of the elements of
             years. Beginning with the Supreme
                                                                   a cause of action, supported by mere conclusory statements,
             Court's opinion in Bell Atlantic Corp.
                                                                   do not suffice.” Id. at 678. Rather, in conducting a review of
             v. Twombly, 550 U.S. 544 (2007)
                                                                   the adequacy of complaint, the Supreme Court has advised
             continuing with our opinion in Phillips
                                                                   trial courts that they must:
             [v. County of Allegheny, 515 F.3d 224,
             230 (3d Cir. 2008)] and culminating
             recently with the Supreme Court's
             decision in Ashcroft v. Iqbal ___ U.S.                             [B]egin by identifying pleadings
             ____, 129 S.Ct. 1937 (2009) pleading                               that because they are no more
             standards have seemingly shifted from                              than conclusions are not entitled
             simple notice pleading to a more                                   to the assumption of truth. While
             heightened form of pleading, requiring                             legal conclusions can provide the
             a plaintiff to plead more than the                                 framework of a complaint, they must
             possibility of relief to survive a motion                          be supported by factual allegations.
             to dismiss.                                                        When there are well-pleaded factual
                                                                                allegations, a court should assume
                                                                                their veracity and then determine
                                                                                whether they plausibly give rise to an
Fowler v. UPMC Shadyside, 578 F.3d 203, 209-10 (3d Cir.
                                                                                entitlement to relief.
2009).

In considering whether a complaint fails to state a claim
upon which relief may be granted, the court must accept            *3 Id. at 679.
as true all allegations in the complaint and all reasonable
inferences that can be drawn therefrom are to be construed         Thus, following Twombly and Iqbal a well-pleaded complaint
in the light most favorable to the plaintiff. Jordan v. Fox        must contain more than mere legal labels and conclusions.
Rothschild, O'Brien & Frankel, Inc., 20 F.3d 1250, 1261 (3d        Rather, a complaint must recite factual allegations sufficient
Cir. 1994). However, a court “need not credit a complaint's        to raise the plaintiff's claimed right to relief beyond the level



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 46 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

of mere speculation. As the United States Court of Appeals          identify allegations that, ‘because they are no more than
for the Third Circuit has stated:                                   conclusions, are not entitled to the assumption of truth.’
                                                                    Id. at 1950. Finally, ‘where there are well-pleaded factual
                                                                    allegations, a court should assume their veracity and then
             [A]fter Iqbal, when presented with                     determine whether they plausibly give rise to an entitlement
             a motion to dismiss for failure to                     for relief.’ Id.” Santiago v. Warminster Tp., 629 F.3d 121, 130
             state a claim, district courts should                  (3d Cir. 2010).
             conduct a two-part analysis. First,
             the factual and legal elements of                      In addition to these pleading rules, a civil complaint must
             a claim should be separated. The                       comply with the requirements of Rule 8(a) of the Federal Rule
             District Court must accept all of                      of Civil Procedure which defines what a complaint should say
             the complaint's well-pleaded facts as                  and provides that:
             true, but may disregard any legal
             conclusions. Second, a District Court
             must then determine whether the facts                               (a) A pleading that states a claim for
             alleged in the complaint are sufficient                             relief must contain (1) a short and plain
             to show that the plaintiff has a                                    statement of the grounds for the court's
             ‘plausible claim for relief.’ In other                              jurisdiction, unless the court already
             words, a complaint must do more                                     has jurisdiction and the claim needs
             than allege the plaintiff's entitlement to                          no new jurisdictional support; (2) a
             relief. A complaint has to ‘show’ such                              short and plain statement of the claim
             an entitlement with its facts.                                      showing that the pleader is entitled to
                                                                                 relief; and (3) a demand for the relief
                                                                                 sought, which may include relief in the
Fowler, 578 F.3d at 210-11.                                                      alternative or different types of relief.


As the court of appeals has also observed: “The Supreme
Court in Twombly set forth the ‘plausibility’ standard for           *4 Applying these benchmarks, we find that Higgins'
overcoming a motion to dismiss and refined this approach            amended complaint remains subject to dismissal on multiple
in Iqbal. The plausibility standard requires the complaint to       grounds since the amended complaint still fails to state a
allege ‘enough facts to state a claim to relief that is plausible   claim upon which relief may be granted in federal court. The
on its face.’ Twombly, 550 U.S. at 570, 127 S.Ct. 1955. A           independent grounds that exist for dismissal of this action are
complaint satisfies the plausibility standard when the factual      discussed separately below.
pleadings ‘allow[ ] the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.’ Iqbal,
129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 556, 127
S.Ct. 1955). This standard requires showing ‘more than a               B. Higgins' Amended Complaint Fails on Its Merits
sheer possibility that a defendant has acted unlawfully.’ Id.
                                                                    In assessing Higgins' amended complaint, we note that
A complaint which pleads facts ‘merely consistent with’
                                                                    it is well-settled that federal courts are courts of limited
a defendant's liability, [ ] ‘stops short of the line between
                                                                    jurisdiction. As a general rule, there are two primary grounds
possibility and plausibility of “entitlement of relief.” ’ ”
                                                                    for federal district court jurisdiction over a civil lawsuit. First,
Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir.
                                                                    “district courts shall have original jurisdiction of all civil
2011) cert. denied, 132 S. Ct. 1861, 182 L.Ed. 2d 644 (U.S.
                                                                    actions where the matter in controversy exceeds the sum
2012).
                                                                    or value of $75,000, exclusive of interest and costs, and is
                                                                    between–(1) citizens of different States.” 28 U.S.C. § 1332(a)
In practice, consideration of the legal sufficiency of a
                                                                    (1). This ground of federal jurisdiction is known as diversity
complaint entails a three-step analysis: “First, the court must
                                                                    jurisdiction. The second principal ground for invoking the
‘tak[e] note of the elements a plaintiff must plead to state
                                                                    jurisdiction of a federal court is known as federal question
a claim.’ Iqbal, 129 S.Ct. at 1947. Second, the court should



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 47 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

jurisdiction. Under this ground of jurisdiction, “district courts      the statute typically requires a showing that the defendants are
shall have original jurisdiction of all civil actions arising          state actors. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,
under the Constitution, laws, or treaties of the United States.”       49-50 (1999).
28 U.S.C. § 1331.
                                                                        *5 Instead, it is evident that Higgins must proceed under this
Here, with respect to Higgins' claims, the amended complaint           Court's diversity jurisdiction when bringing a civil action as
does not allege any “civil actions arising under the                   a Texas inmate against these private parties in Pennsylvania
Constitution, laws, or treaties of the United States,” 28 U.S.C.       “where the matter in controversy exceeds the sum or value
§ 1331, giving rise to federal question jurisdiction. Indeed,          of $75,000, exclusive of interest and costs, and is between–
Higgins cannot bring such claims against private parties as            (1) citizens of different States.” 28 U.S.C. § 1332(a)(1).
civil rights violations pursuant to 42 U.S.C. § 1983, the              However, we find that this amended complaint still fails as
primary federal civil rights statute. It is well-established that      a matter of law as a Pennsylvania state law claim brought in
§ 1983 does not by its own force create new and independent            federal court based upon diversity of citizenship.
legal rights to damages in civil rights actions. Rather, § 1983
simply serves as a vehicle for private parties to bring civil          The defects in this amended complaint are manifold. First, to
actions to vindicate violations of separate, and pre-existing,         the extent that Higgins is alleging a fraud claim, this spare,
legal rights otherwise guaranteed under the Constitution and           bare-bones pleading continues to fail to adequately plead this
laws of the United States. Albright v. Oliver, 510 U.S. 266,           type of claim. Under the Federal Rules of Civil Procedure,
271 (1994); Graham v. Connor, 490 U.S. 386, 393-94 (1989).             when a plaintiff like Higgins alleges fraud, it is incumbent
Therefore, any analysis of the legal sufficiency of a cause of         upon the plaintiff to: “comply with Federal Rule of Civil
action under § 1983 must begin with an assessment of the               Procedure 9(b), which requires that allegations of fraud be
validity of the underlying constitutional and statutory claims         pled with specificity. In order to satisfy Rule 9(b), plaintiffs
advanced by the plaintiff.                                             must plead with particularity ‘the “circumstances” of the
                                                                       alleged fraud in order to place the defendants on notice of
In this regard, it is also well-settled that:                          the precise misconduct with which they are charged, and to
                                                                       safeguard defendants against spurious charges of immoral and
                                                                       fraudulent behavior.’. Plaintiffs may satisfy this requirement
             Section 1983 provides a remedy for                        by pleading the ‘date, place or time’ of the fraud, or through
             deprivations of federally protected                       ‘alternative means of injecting precision and some measure
             rights caused by persons acting under                     of substantiation into their allegations of fraud.’ Plaintiffs
             color of state law. The two essential                     also must allege who made a misrepresentation to whom and
             elements of a § 1983 action are: (1)                      the general content of the misrepresentation.” Lum v. Bank
             whether the conduct complained of                         of America, 361 F.3d 217, 223-4 (3d Cir. 2004)(citations
             was committed by a person acting                          omitted.) Thus, “[p]ursuant to Rule 9(b), a plaintiff averring
             under color of state law; and (2)                         a claim in fraud must specify ‘ “the who, what, when, where,
             whether this conduct deprived a person                    and how: the first paragraph of any newspaper story.’ ”
             of a federally protected right. Parratt v.                Advanta Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir. 1999)
             Taylor, 451 U.S. 527, 535 (1981).                         (quoting DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th
                                                                       Cir. 1990)). ‘Although Rule 9(b) falls short of requiring every
                                                                       material detail of the fraud such as date, location, and time,
                                                                       plaintiffs must use “alternative means of injecting precision
Boykin v. Bloomsburg University of Pennsylvania, 893
                                                                       and some measure of substantiation into their allegations
F.Supp. 409, 416 (M.D. Pa. 1995), aff'd, 91 F3d 122 (3d Cir.
                                                                       of fraud.’ ” In re Rockefeller Ctr. Props. Secs. Litig., 311
1996). Thus, it is essential to any civil rights claim brought
                                                                       F.3d 198, 216 (3d Cir. 2002) (quoting In re Nice Sys., Ltd.
under § 1983 that the plaintiff allege and prove that the
                                                                       Secs. Litig., 135 F.Supp.2d 551, 577 (D.N.J. 2001), emphasis
defendant was acting under color of law when that defendant
                                                                       supplied).” Animal Science Products, Inc. v. China Nat.
allegedly violated the plaintiff's rights. Therefore, to the
                                                                       Metals & Minerals Import & Export Corp., 596 F.Supp.2d
extent that the amended complaint continues to seek to hold
                                                                       842, 878 (D.N.J.,2008). “The rule applies not only to fraud
private parties liable for alleged civil rights violations, it fails
                                                                       actions under federal statutes, but to fraud claims based on
to state a valid cause of action under 42 U.S.C. § 1983 since



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 48 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

state law.” Christidis v. First Pennsylvania Mortgage Trust,              Torts § 868 (1939)). This tort has been narrowly
717 F.2d 96, 99 (3d Cir. 1983).                                           interpreted to protect ‘the right of a decedent's
                                                                          nearest relatives ... against intentional, outrageous
Therefore, Higgins must comply with Rule 9(b) in pleading                 or wanton conduct that is peculiarly calculated to
this fraud claim, and we find that he has not done so in                  cause them serious mental or emotional distress.’
his amended complaint. This failure of pleading, however,                 Id. at 378, 263 A.2d 118; see also Hackett v.
continues to mask a more profound failure of substance in this            United Airlines, 364 Pa.Super. 612, 528 A.2d 971,
case. At bottom, the gravamen of Higgins' claim is that Bonin             974 (Pa. Super. Ct. 1987) (noting that Papieves
and George failed to comply with the Pennsylvania statute                 ‘expressly limits [§ 868 claims] to infliction of
governing disposition of a decedent's remains, 20 Pa. C.S. §              distress through intentional, outrageous or wanton
305, in ways which were somehow fraudulent, and give rise                 behavior calculated to bring about such distress’).”
to a private right of action under Pennsylvania law.                      Beaky v. Cnty. of Bucks, CIV.A. 08-1251, 2009
                                                                          WL 2390224 (E.D. Pa. Aug. 3, 2009). We further
In this regard, Higgins' claims rest upon a fundamental                   note that Higgins has not alleged well-pleaded
misreading of this state statute. While 20 Pa. C.S. § 305                 facts which would give rise to a claim of wanton
prescribes procedures for disposition of human remains in                 mistreatment of a body under Pennsylvania law.
Pennsylvania, nothing in the statute authorizes a private                 Rather, as discussed below, the well-pleaded facts
cause of action for damages against Funeral directors                     in this complaint indicate that Jared's remains were
or family members of the deceased. As a federal court                     disposed of in a manner which was entirely in
exercising diversity jurisdiction in this case, we are obliged            accordance with state law.
to apply the substantive law of Pennsylvania to this dispute.       *6 More fundamentally, the facts alleged by Higgins still
Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d. Cir. 2000).        do not describe a violation of 20 Pa. C.S. § 305 by either of
Under Pennsylvania law, state courts are typically extremely       the defendants named in this complaint. In pertinent part, this
reluctant to imply a cause of action for damages from a state      statute provides for the following procedure for disposition of
statute in the absence of some specific expressed intent by        human remains:
the legislature to permit such a cause of action. Rather, it is
well-settled that: “The violation of a statute and the fact that     (b) Disposition of the remains of a deceased spouse.
some person suffered harm does not automatically give rise           —Absent an allegation of enduring estrangement,
to a private cause of action in favor of the injured person.         incompetence, contrary intent or waiver and agreement
This court will not engraft a private cause of action onto the       which is proven by clear and convincing evidence, a
statute without further guidance from the General Assembly.”         surviving spouse shall have the sole authority in all matters
Estate of Witthoeft v. Kiskaddon, 557 Pa. 340, 348, 733 A.2d         pertaining to the disposition of the remains of the decedent.
623, 627 (1999), See Alfred M. Lutheran Distributors, Inc.
v. A.P. Weilersbacher, Inc., 437 Pa. Super. 391, 650 A.2d 83         (c) Disposition of the remains of others.—If there is
                                                                     not a surviving spouse, absent an allegation of enduring
(1994). 1 Since no such legislative intent to allow damages
                                                                     estrangement, incompetence, contrary intent or waiver
claims has been expressed by the General Assembly, we
                                                                     and agreement which is proven by clear and convincing
should not gratuitously engraft such a cause of action upon
                                                                     evidence, the next of kin shall have sole authority in all
this statute, and this claim fails as a matter of law.
                                                                     matters pertaining to the disposition of the remains of the
                                                                     decedent.
1      Our conclusion that § 305 does not give rise to a
       private cause of action under state law is further            20 Pa. C.S. §§ 305 (b) and (c).
       bolstered by the fact that Pennsylvania recognizes
       an independent common law cause of action “                 Under Pennsylvania law, “next of kin” is then defined in a
       against ‘[a] person who wantonly mistreats the              hierarchical fashion, and in a way which would permit the
       body of a dead person or who without privilege              decedent's parent, in this case Jared's mother, to act on his
       intentionally removes, withholds or operates upon           behalf once a spouse had waived her rights to dispose of his
       the dead body.’ Papieves v. Kelly, 437 Pa. 373,             remains. See 20 Pa.C.S. § 2103.
       376–379, 263 A.2d 118 (Pa. 1970) (noting the
       rule of recovery set forth in the Restatement of


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 49 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

According to Higgins' complaint, the process contemplated                   11-0095, 2012 WL 37090 (M.D. Pa. Jan. 6, 2012)
by Pennsylvania law is precisely what happened here. Upon                   citing Rose v. Wissinger, 294 Pa.Super. 265, 439
Jared's death, the funeral director contacted the first decision-           A.2d 1193, 1199 (Pa. Super. Ct. 1982). In short,
maker provided for under state law, Jared's surviving spouse.               under Pennsylvania law you may not sue parties for
Once the spouse waived her rights to make decisions                         conspiring to take acts that were otherwise lawful.
regarding Jared's remains, his next of kin in Pennsylvania,
his mother, made these end-of-life choices on behalf of her
deceased son.                                                                   C. The Rooker-Feldman Doctrine
                                                                               Also Bars Consideration of This Case
Ignoring this plain language of § 305, authorizing what
                                                                     *7 Further, we note that, according to Higgins, the state
occurred here, Higgins insists that § 305(d), of Title
                                                                    courts have recently rejected the state law claims that Higgins
20, Pennsylvania Consolidated Statutes, created some
                                                                    is now attempting to present in this lawsuit. Therefore, at this
substantive rights on his behalf to contest this cremation. That
                                                                    juncture, Higgins has filed an amended civil action which
provision of state law provides as follows: “(d) Procedure.
                                                                    invites this Court to set aside findings made by state courts
—Where a petition alleging enduring estrangement,
                                                                    in the course of state litigation instigated by the plaintiff. In
incompetence, contrary intent or waiver and agreement is
                                                                    essence, the plaintiff urges us to sit as a state appellate court
made within 48 hours of the death or discovery of the body
                                                                    and review, re-examine and reject these state court rulings in
of the decedent, whichever is later, a court may order that no
                                                                    his parallel state case.
final disposition of the decedent's remains take place until a
final determination is made on the petition.” 20 Pa. C.S. § 305
                                                                    This we cannot do. Indeed, the United States Supreme Court
(d). Contending that various family members were estranged
                                                                    has spoken to this issue and has announced a rule, the Rooker-
at the time of Jared's death, Higgins seems to suggest
                                                                    Feldman doctrine, which compels federal district courts to
that this statutory text, which merely provided a procedural
                                                                    decline invitations to conduct what amounts to appellate
mechanism for the resolution of family disputes regarding the
                                                                    review of state trial court decisions. As described by the Third
disposition of human remains prior to internment, also created
                                                                    Circuit:
some form of substantive, free-standing right on his part to
collect damages from those who arranged this funeral years            That doctrine takes its name from the two Supreme Court
after his son's death. Mindful of the fact that Pennsylvania          cases that gave rise to the doctrine. Rooker v. Fidelity Trust
courts “will not engraft a private cause of action onto the           Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923);
statute without further guidance from the General Assembly,”          District of Columbia Court of Appeals v. Feldman, 460
Estate of Witthoeft v. Kiskaddon, 557 Pa. 340, 348, 733 A.2d          U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). The
623, 627 (1999), we conclude that this procedural tool for            doctrine is derived from 28 U.S.C. § 1257 which states that
intervening in the disposition of remains prior to a burial,          “[f]inal judgments or decrees rendered by the highest court
a tool which Higgins never utilized, simply does not create           of a state in which a decision could be had, may be reviewed
some substantive right to sue for damages after-the-fact.             by the Supreme Court....”. See also Desi's Pizza, Inc. v. City
                                                                      of Wilkes Barre, 321 F.3d 411, 419 (3d Cir. 2003). “Since
In sum, since the well-pleaded facts in Higgins' complaint            Congress has never conferred a similar power of review on
reveals that the defendants did not violate 20 Pa.C.S. § 305,         the United States District Courts, the Supreme Court has
and further disclose that Higgins is not entitled to lodge a          inferred that Congress did not intend to empower District
claim for damages under this state statute, Higgins claims fail       Courts to review state court decisions.” Desi's Pizza, 321
as a matter of law and should be dismissed. 2                         F.3d at 419.

2                                                                   Gary v. Braddock Cemetery, 517 F.3d 195, 200 (3d Cir. 2008).
        Higgins' failure to set forth facts describing a
        substantive violation of state law is also fatal to any
        civil conspiracy claim which he attempts to bring           Because federal district courts are not empowered by law
        under Pennsylvania law since a civil conspiracy             to sit as reviewing courts, reexamining state court decisions,
        claim cannot exist under state law without some             “[t]he Rooker-Feldman doctrine deprives a federal district
        underlying substantive violation of state law. See          court of jurisdiction in some circumstances to review a state
        Price ex rel. O.P. v. Scranton Sch. Dist., CIV.A.           court adjudication.” Turner v. Crawford Square Apartments


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               6
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 50 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

III, LLP, 449 F.3d 542, 547 (3d Cir. 2006). Cases construing        no right to relief, granting further leave to amend would be
this jurisdictional limit on the power of federal courts have       futile or result in undue delay. Alston v. Parker, 363 F.3d
quite appropriately:                                                229, 235 (3d Cir. 2004). Therefore, it is recommended that
                                                                    the amended complaint be dismissed without further leave to
  [E]mphasized the narrow scope of the Rooker-Feldman               amend.
  doctrine, holding that it “is confined to cases of the kind
  from which the doctrine acquired its name: cases brought
  by state-court losers complaining of injuries caused by             III. Recommendation
  state-court judgments rendered before the district court           *8 Accordingly, for the foregoing reasons, IT IS
  proceedings commenced and inviting district court review          RECOMMENDED that the plaintiff's amended complaint
  and rejection of those judgments.” [Exxon Mobil Corp. v.          (Doc. 27.), should be dismissed with prejudice.
  Saudi Basic Industries Corp.], 544 U.S. at 284, 125 S.Ct.
  at 1521-22; see also Lance v. Dennis, 546 U.S. 459, ____,         The Parties are further placed on notice that pursuant to Local
  126 S.Ct. 1198, 1201, 163 L.Ed.2d 1059 (2006)                     Rule 72.3:

Id.
However, even within these narrowly drawn confines, it
                                                                                Any party may object to a
has been consistently recognized that the Rooker-Feldman
                                                                                magistrate judge's proposed findings,
doctrine prevents federal judges from considering lawsuits
                                                                                recommendations or report addressing
“brought by state-court losers complaining of injuries caused
                                                                                a motion or matter described in 28
by state-court judgments ... and inviting district court review
                                                                                U.S.C. § 636 (b)(1)(B) or making a
and rejection of those judgments.” This principle applies here
                                                                                recommendation for the disposition
and compels dismissal of this case, to the extent that Higgins
                                                                                of a prisoner case or a habeas
improperly invites us to act as a Pennsylvania appellate court
                                                                                corpus petition within fourteen (14)
for matters and claims relating to a state litigation arising out
                                                                                days after being served with a
of the plaintiff's parallel state lawsuit.
                                                                                copy thereof. Such party shall file
                                                                                with the clerk of court, and serve
                                                                                on the magistrate judge and all
           D. This Amended Complaint Should                                     parties, written objections which shall
               Be Dismissed With Prejudice                                      specifically identify the portions of the
                                                                                proposed findings, recommendations
Having conducted this second legal analysis of Higgins'                         or report to which objection is made
pleadings and determined that this amended complaint is still                   and the basis for such objections.
wanting, we recognize that in civil cases pro se plaintiffs                     The briefing requirements set forth in
often should be afforded an opportunity to amend a complaint                    Local Rule 72.2 shall apply. A judge
before the complaint is dismissed in its entirety, see Fletcher-                shall make a de novo determination
Hardee Corp. v. Pote Concrete Contractors, 482 F.3d 247,                        of those portions of the report
253 (3d Cir. 2007), unless granting further leave to amend                      or specified proposed findings or
would be futile or result in undue delay. Alston v. Parker,                     recommendations to which objection
363 F.3d 229, 235 (3d Cir. 2004). In this case the Court                        is made and may accept, reject, or
has previously provided the plaintiff with an opportunity to                    modify, in whole or in part, the
amend these pleadings, but to no avail. The current amended                     findings or recommendations made
complaint still fails to state a viable civil cause of action                   by the magistrate judge. The judge,
against these defendants, and actually repeats assertions that                  however, need conduct a new hearing
were previously found to be legally insufficient. Since the                     only in his or her discretion or
plaintiff has been afforded an opportunity to correct the                       where required by law, and may
deficiencies identified in this prior complaint with respect to                 consider the record developed before
these defendants, has failed to state a viable civil cause of                   the magistrate judge, making his or
action, and the factual and legal grounds proffered in support                  her own determination on the basis of
of the amended complaint make it clear that the plaintiff has


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 51 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)
2015 WL 10944445

                                                             Submitted this 12th day of February, 2015.

           that record. The judge may also receive
           further evidence, recall witnesses or             All Citations
           recommit the matter to the magistrate
                                                             Not Reported in Fed. Supp., 2015 WL 10944445
           judge with instructions.




End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         8
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 52 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 53 of 219
Higgins v. Frank Bonin Funeral Parlor, Not Reported in Fed. Supp. (2015)




                 2015 WL 10943833
   Only the Westlaw citation is currently available.                                       ORDER
   United States District Court, M.D. Pennsylvania.
                                                                Robert D. Mariani, United States District Judge
           Lawrence HIGGINS, Plaintiff,
                                                                 *1 AND NOW, THIS 20th DAY OF APRIL, 2015, upon
                       v.
                                                                de novo review of Magistrate Judge Carlson's Report and
         FRANK BONIN FUNERAL PARLOR                             Recommendation and all related filings, IT IS HEREBY
           and Donna George, Defendant.                         ORDERED THAT:

                      3:14-CV-00581                               1. Plaintiff's Objections (Doc. 29) are OVERRULED.
                            |
                    Signed 04/20/2015                             2. The Report and Recommendation (Doc. 28) is
                                                                    ADOPTED, for the reasons stated therein.
Attorneys and Law Firms
                                                                  3.    Plaintiff's Amended Complaint          (Doc.   27)    is
Lawrence Higgins, Huntsville, TX, pro se.                              DISMISSED WITH PREJUDICE.

Anthony T. Bowser, Thomas, Thomas & Hafer LLP, Ira                4. The Clerk of Court is DIRECTED to close the case.
H. Weinstock, Jason M. Weinstock, Ira H. Weinstock, P.C.,
Harrisburg, PA, for Defendant.
                                                                All Citations

                                                                Not Reported in Fed. Supp., 2015 WL 10943833

End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 54 of 219
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 55 of 219
Higgins v. Frank Bonin Funeral Parlor, 629 Fed.Appx. 168 (2015)




                                                                 *169 On Appeal from the United States District Court for
                   629 Fed.Appx. 168                            the Middle District of Pennsylvania, (D.C. Civ. No. 3–14–cv–
             This case was not selected for                     00581), District Judge: Honorable Robert D. Mariani.
        publication in West's Federal Reporter.
  See Fed. Rule of Appellate Procedure 32.1 generally           Attorneys and Law Firms
     governing citation of judicial decisions issued
      on or after Jan. 1, 2007. See also U.S.Ct. of             Lawrence Higgins, Huntsville, TX, pro se.
     Appeals 3rd Cir. App. I, IOP 5.1, 5.3, and 5.7.
                                                                Anthony T. Bowser, Esq., Thomas, Thomas & Hafer, Ira H.
            United States Court of Appeals,
                                                                Weinstock, Esq., Jason M. Weinstock, Esq., Harrisburg, PA,
                     Third Circuit.
                                                                for Frank Bonin Funeral Parlor; Donna George.
              Lawrence HIGGINS, Appellant
                                                                Before: AMBRO, SHWARTZ and GREENBERG, Circuit
                          v.
                                                                Judges.
               FRANK BONIN FUNERAL
                PARLOR; Donna George.

                         No. 15–2107.                                                   OPINION *
                               |
                                                                *
               Submitted for Possible Dismissal                        This disposition is not an opinion of the full Court
             Pursuant to 28 U.S.C. § 1915(e)(2) or                     and pursuant to I.O.P. 5.7 does not constitute
                       Summary Action                                  binding precedent.
                               |
            Pursuant to Third Circuit LAR 27.4 and              PER CURIAM.
                  I.O.P. 10.6 Nov. 13, 2015.
                               |                                Lawrence Higgins appeals from an order of the District Court
                 Opinion filed: Nov. 17, 2015.                  dismissing his amended complaint with prejudice. For the
                                                                following reasons, we will summarily affirm.
Synopsis
Background: Father brought action against funeral home and      Higgins is incarcerated in the State of Texas. His adult
his son's ex-wife, claiming that the cremation of his son's     son, Jared Higgins, died in Pennsylvania on December 28,
remains violated his rights as next of kin under Pennsylvania   2012, and upon his death, the Frank J. Bonin Funeral Home
law. The United States District Court for the Middle District   of Hazelton, Pennsylvania undertook to make arrangements
of Pennsylvania, Robert D. Mariani, J., dismissed for failure   for disposing of Jared's remains. His surviving spouse,
to state a claim. Father appealed.                              Brandy Prast of Tennessee, was contacted by the Funeral
                                                                Home and she waived her statutory right to dispose of her
                                                                husband's remains in favor of his biological mother and
                                                                Higgins' ex-wife, Donna George, apparently also of Hazelton,
Holdings: The Court of Appeals held that:
                                                                Pennsylvania, who then arranged for cremation on January 3,
                                                                2013.
father waived his right to challenge son's wife's right to
determine the disposition of his son's remains, and
                                                                Higgins filed suit in the United States District Court for
                                                                the Middle District of Pennsylvania against the Funeral
father failed to state a claim of fraud with particularity.
                                                                Home and Ms. George, alleging that the cremation was in
                                                                violation of his rights as next of kin and not undertaken in
Affirmed.                                                       accordance with the governing Pennsylvania statute, 20 Pa.
                                                                Cons.Stat. Ann. § 305. Higgins alleged that Jared and Brandy
Procedural Posture(s): On Appeal; Motion to Dismiss.            were “enduringly estranged,” and that Brandy's waiver was
                                                                fraudulently obtained by the conspiring defendants. Higgins
                                                                appeared to invoke jurisdiction in the federal courts on the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 56 of 219
Higgins v. Frank Bonin Funeral Parlor, 629 Fed.Appx. 168 (2015)


ground that the written waiver executed by Jared's surviving       12(b)(6), noting that it did not cure the previously-noted
spouse had crossed state lines. Higgins demanded money             deficiencies. In an order entered on April 20, 2015, the
damages.                                                           District Court approved and adopted the Magistrate Judge's
                                                                   Report and Recommendation and dismissed the amended
The defendants moved separately to dismiss the complaint           complaint with prejudice.
pursuant to Federal Rules of Civil Procedure 12(b)(1)
and (b)(6). The Magistrate Judge filed a Report and                Higgins appeals. We have jurisdiction under 28 U.S.C. §
Recommendation, in which he recommended that the motions           1291. Our Clerk granted him leave to appeal in forma
be granted. The Magistrate Judge noted the following               pauperis and advised him that the appeal was subject to
deficiencies in the complaint: that the suit could not proceed     summary dismissal under 28 U.S.C. § 1915(e)(2)(B) or
under 42 U.S.C. § 1983 because the defendants are private          summary action under Third Cir. LAR 27.4 and I.O.P. 10.6.
parties and not state actors; that the complaint failed to state   He was invited to submit argument in writing, and he has done
a plausible claim for fraud and conspiracy under Fed.R.Civ.P.      so. He argues, as he did in the proceedings below, that the
8(a), 9(b); that § 305 prescribes procedures for the disposition   Waiver of Rights is fraudulent because it is undated.
of human remains but nothing in the statute authorizes a
cause of *170 action for damages against funeral directors         We will summarily affirm the order of the District Court
or family members of the deceased; and that the facts alleged      because no substantial question is presented by this appeal,
by Higgins did not describe a violation of § 305(b) and (c)        Third Circuit LAR 27.4 and I.O.P. 10.6. We exercise
by either of the defendants in any event. The District Court       plenary review over Rule 12(b)(6) dismissals. See Weston v.
adopted the recommendation, but allowed Higgins to amend           Pennsylvania, 251 F.3d 420, 425 (3d Cir.2001). Dismissal
his complaint upon the completion of a similar lawsuit he had      under Rule 12(b)(6) is proper where the amended complaint
filed in Pennsylvania state court. 1                               fails to state a claim upon which relief may be granted, such
                                                                   as where the plaintiff is unable to plead “enough facts to state
1                                                                  a claim to relief that is plausible on its face.” Bell Atlantic
       Higgins filed a similar lawsuit in the Luzerne
                                                                   Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167
       County Court of Common Pleas in April, 2013.
                                                                   L.Ed.2d 929 (2007). The plausibility standard “asks for more
When that state lawsuit was dismissed, Higgins filed               than a sheer possibility that a defendant has acted unlawfully.”
an amended complaint, which restated and repeated his              Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173
contention that the cremation of his son's remains was             L.Ed.2d 868 (2009). Conclusory allegations are insufficient to
in violation of his rights and wishes, not undertaken in           survive a motion to dismiss. See Fowler v. UPMC Shadyside,
accordance with § 305, and based on a fraudulent waiver            578 F.3d 203, 210 (3d Cir.2009).
by the surviving spouse. He asserted jurisdiction based on
diversity of citizenship, 28 U.S.C. § 1332(a)(1). Higgins          Although we agree with the Magistrate Judge and the District
specifically alleged that the Funeral Home and Ms. George          Court that there is no private right of action for damages
knew how to contact him in Texas but instead conspired              *171 under 20 Pa. Cons.Stat. Ann. § 305 itself, Pennsylvania
to obtain a waiver from Jared's estranged wife in favor of         recognizes that one who wantonly mistreats or, acting without
Ms. George. He observed that he too is a next of kin, and          privilege, intentionally withholds the body of a decedent, is
he stated that he “was excluded because of his ex[-]wife[']s       liable in tort to the member of the decedent's family who is
pure hate and for no other reason.” In an apparent attempt         entitled to dispose of the body. Papieves v. Lawrence, 437
to state his fraud claim with particularity, Higgins asserted      Pa. 373, 263 A.2d 118, 120 (1970). This cause of action
that the written waiver executed by the surviving spouse was       includes the right to recover money damages for physical
fraudulent because it was undated and not notarized. Higgins       harm resulting from mental suffering. Id. As a threshold
attached a copy of the Waiver of Rights obtained by the            matter, we note that Higgins did not allege physical harm.
Funeral Home from the surviving spouse to his amended              In addition to that pleading deficiency, we agree with the
complaint.                                                         Magistrate Judge and the District Court that he also cannot
                                                                   state a plausible tort claim based on his allegation that § 305
The Magistrate Judge recommended that the amended                  was violated because that statute was not violated. Instead,
complaint be dismissed with prejudice for failure to state         Higgins forfeited his rights because he failed to comply with
a claim upon which relief may be granted, Fed.R.Civ.P.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 57 of 219
Higgins v. Frank Bonin Funeral Parlor, 629 Fed.Appx. 168 (2015)


the statute's procedure for challenging the surviving spouse's     estrangement.... which is proven by clear and convincing
rights.                                                            evidence, the next of kin shall have sole authority in all
                                                                   matters pertaining to the disposition of the remains of the
Section 305(b) of the Pennsylvania Probate, Estates and            decedent,” id. at 305(c). Under the governing statute, that
Fiduciaries Code provides that the surviving spouse shall          would be the deceased's parents, including Higgins and Ms.
have the sole authority to dispose of a deceased spouse's          George, see 20 Pa. Cons.Stat. Ann. § 2103. The statute further
remains, unless there is proof by clear and convincing             provides that “[i]f two or more persons with equal standing
evidence that the couple are “enduringly estranged” as             as next of kin disagree on disposition of the decedent's
follows:                                                           remains, the authority to dispose shall be determined by
                                                                   the court, with preference given to the person who had the
                                                                   closest relationship with the deceased,” id. at § 305(d)(2).
             (b) Disposition of the remains                        Unfortunately for Higgins, these provisions, which might
             of a deceased spouse.—Absent an                       have given him room for argument, only apply if there is no
             allegation of enduring estrangement,                  surviving spouse. We agree with him that Pennsylvania law
             incompetence, contrary intent or                      respects the rights of the next of kin equally. *172 See Kulp
             waiver and agreement which is proven                  v. Kulp, 920 A.2d 867, 873 (Pa.Super.Ct.2007) (“[T]he rights
             by clear and convincing evidence, a                   and feelings of the next of kin are paramount, where there is
             surviving spouse shall have the sole                  no surviving spouse[. Mother and Father] ... stand on equal
             authority in all matters pertaining to                footing as Son's next of kin.”). But the rights of the next of
             the disposition of the remains of the                 kin are only at issue if (a) there is no surviving spouse, or
             decedent.                                             (b) a petition alleging enduring estrangement has been filed
                                                                   and proven. In short, Higgins failed to involve the state courts
                                                                   in a timely fashion in the first instance by filing the required
20 Pa. Cons.Stat. Ann. § 305(b). Enduring estrangement             petition under § 305(d) alleging enduring estrangement, and
means “[a] physical and emotional separation from the              thus he cannot state a plausible tort claim based on a violation
deceased at the time of death of the person authorized by this     of § 305(c).
section to determine the final disposition of the decedent's
remains, which has existed for a period of time that clearly        In order to overcome his failure to timely involve the state
demonstrates an absence of due affection, trust and regard for     courts in the matter of his wishes for a burial, Higgins alleged
the deceased.” Id. at § 305(e).                                    in his amended complaint that the defendants engaged in a
                                                                   fraud and conspiracy to deprive him of his rights as next of kin
 To challenge the surviving spouse's right, a timely petition      by negotiating a waiver of rights from the surviving spouse
must be filed in state court. The statute provides that “[w]here   in favor of Ms. George. “In alleging fraud or mistake, a party
a petition alleging enduring estrangement ... is made within 48    must state with particularity the circumstances constituting
hours of the death or discovery of the body of the decedent ...    fraud or mistake.” Fed.R.Civ.P. 9(b). A plaintiff may satisfy
a court may order that no final disposition of the decedent's      Rule 9(b)'s particularity requirement by alleging who made
remains take place until a final determination is made on the      a misrepresentation to whom and the general content of
                                                                   the misrepresentation, or otherwise by “injecting precision
petition.” Id. at § 305(d). 2 Higgins does not allege that he
                                                                   and some measure of substantiation into their allegations
filed this required petition.
                                                                   of fraud.” Lum v. Bank of America, 361 F.3d 217, 223–24
                                                                   (3d Cir.2004) (citation omitted). See also Frederico v. Home
2      The person filing the petition must then give               Depot, 507 F.3d 188, 200 (3d Cir.2007) (same).
       “[n]otice to each person with equal or higher
       precedence than the petitioner to the right to              Higgins' allegations of fraud do not satisfy Rule 9(b)'s
       dispose of the decedent's remains and to his                particularity requirement. Something more must be alleged to
       attorney if known and to the funeral home or other          state a plausible claim for fraud than that the written waiver
       institution where the body is being held....” Id.           obtained by the Funeral Home from Jared's surviving spouse
We note that the statute further provides that “[i]f there is      was undated. Higgins' claim that Ms. George unlawfully
not a surviving spouse [and] absent an allegation of enduring      conspired with the Funeral Home to achieve the right to



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 58 of 219
Higgins v. Frank Bonin Funeral Parlor, 629 Fed.Appx. 168 (2015)



dispose of their son's remains is speculative and conclusory.        are insufficient to survive a motion to dismiss. See Fowler,
We have examined the written waiver and nothing on the face          578 F.3d at 210.
of this exhibit to the amended complaint suggests that the
Funeral Home fraudulently obtained the surviving spouse's            For the foregoing reasons, we will summarily affirm the order
waiver. Moreover, the circumstances do not suggest fraud,            of the District Court dismissing the amended complaint with
given that Ms. George stands on equal footing with Higgins           prejudice.
as Jared's next of kin, see Kulp, 920 A.2d at 873, and lives
in the area, whereas Higgins is domiciled in a faraway state         All Citations
and his liberty is restricted. The allegations of fraud simply
                                                                     629 Fed.Appx. 168

End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 59 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 60 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                               Master Fund, Ltd., OWS Credit Opportunity I, LLC, OWS
                                                               Global Fixed Income Fund (USD-Hedged), Ltd., LibreMax
                2020 WL 5049402
                                                               Master Fund, Ltd., LibreMax Value Master Fund, Ltd.,
   Only the Westlaw citation is currently available.
                                                               LibreMax MSW Fund, Ltd.., Waterfall Delta Offshore Master
          UNPUBLISHED OPINION. CHECK                           Fund, LP, Waterfall Eden Master Fund, Ltd., and Waterfall
          COURT RULES BEFORE CITING.                           Sandstone Fund LP.

            Court of Chancery of Delaware.                     John W. Shaw, Esquire and Jeffrey T. Castellano, Esquire
                                                               of Shaw Keller LLP, Wilmington, Delaware and Matthew
          IN RE NATIONAL COLLEGIATE                            A. Martel, Esquire, Joseph B. Sconyers, Esquire, Keith M.
       STUDENT LOAN TRUSTS LITIGATION                          Kollmeyer, Esquire and Anthony M. Masero, Esquire of
                                                               Jones Day, Boston, Massachusetts, Attorneys for U.S. Bank
          CONSOLIDATED C.A. No. 12111-VCS                      National Association.
                          |
            Date Submitted: June 5, 2020                       Kurt M. Heyman, Esquire and Melissa N. Donimirski,
                          |                                    Esquire of Heyman Enerio Gattuso & Hirzel LLP,
            Date Decided: August 27, 2020                      Wilmington, Delaware and Erik Haas, Esquire, Joshua
                                                               Kipnees, Esquire, George A. LoBiondo, Esquire, Jared
Attorneys and Law Firms                                        Buszinn si, Peter Shakro, Esquire, Devon Hercher, Esquire
                                                               and Jonah Wacholder, Esquire of Patterson Belknap Webb
Garrett B. Moritz, Esquire, Benjamin Z. Grossberg, Esquire
                                                               & Tyler LLP, New York, New York, Attorneys for Ambac
and S. Reiko Rogozen, Esquire of Ross Aronstam & Moritz
                                                               Assurance Corporation.
LLP, Wilmington, Delaware, Attorneys for NC Residuals
Owners Trust and NC Owners LLC.                                Jason C. Jowers, Esquire, Stephen B. Brauerman, Esquire,
                                                               Brett M. McCartney, Esquire and Elizabeth A. Powers,
Kimberly A. Evans, Esquire and Rebecca A. Musarra,
                                                               Esquire of Bayard, P.A., Wilmington, Delaware, Attorneys
Esquire of Grant & Eisenhofer P.A., Wilmington, Delaware
                                                               for Wilmington Trust Company.
and Lance Gotthoffer, Esquire of Chaitman, LLP, New
York, New York, Attorneys for The National Collegiate          Rebecca L. Butcher, Esquire and Jennifer L. Cree, Esquire of
Master Student Loan Trust I, The National Collegiate           Landis Rath & Cobb LLP, Wilmington, Delaware and John P.
Student Loan Trust 2003-1, The National Collegiate             Doherty, Esquire and William Hao, Esquire of Alston & Bird
Student Loan Trust 2004-1, The National Collegiate             LLP, New York, New York, Attorneys for GSS Data Services,
Student Loan Trust 2004-2, The National Collegiate             Inc.
Student Loan Trust 2005-1, The National Collegiate Student
Loan Trust 2005-2, The National Collegiate Student             Stacey A. Scrivani, Esquire of Stevens & Lee, P.C.,
Loan Trust 2005-3, The National Collegiate Student Loan        Wilmington, Delaware, Attorney for Pennsylvania Higher
Trust 2006-1, The National Collegiate Student Loan             Education Assistance Agency d/b/a American Educational
Trust 2006-2, The National Collegiate Student Loan Trust       Services.
2006-3, The National Collegiate Student Loan Trust 2006-4,
The National Collegiate Student Loan Trust 2007-1, The
National Collegiate Student Loan Trust 2007-2, The                                      OPINION
National Collegiate Student Loan Trust 2007-3, The National
Collegiate Student Loan Trust 2007-4.                          SLIGHTS, Vice Chancellor

Catherine A. Gaul, Esquire of Ashby & Geddes, P.A.,             *1 The key constituents of several related Delaware
Wilmington, Delaware and Michael Hanin, Esquire and Uri        statutory trusts cannot agree on how the trusts should
Itkin, Esquire of Kasowitz Benson Torres LLP, New York,        be governed or how they should operate. Several of the
New York, Attorneys for AG Mortgage Value Partners Master      constituents brought discreet operational controversies before
Fund, L.P., AG Opportunistic Whole Loan Select, L.P., AG       the Court in separately filed lawsuits. When it became clear
Pisgah, L.P., AG Super RMBS LLC, AG TCDRS, L.P., AG            the disputes between the parties ran deeper than what was
Strategic ABS Fund Master, L.P., One William Street Capital    alleged in these lawsuits, all interested parties agreed to



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         1
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 61 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

consolidate the actions so that multiple competing requests     2      Trust Agreement § 2.03(a) (JC0586) (“The purpose
for declaratory relief could be joined for decision in cross-          of the Trust is to engage in the following activities
motions for judgment on the pleadings. 1                               and only these activities.”); Joint Compendium of
                                                                       Contracts (D.I. 404) (“Joint Compendium”) (citing
1                                                                      specific contracts as JC ____). The Court follows
       This procedural posture is the product of a planning
       session, for lack of a better description, between              the parties' convention of citing the applicable
       the Court and all interested parties. The Court                 contracts by providing a reference to the page
       scheduled the planning session after discerning                 number of the relevant contract as organized in the
       that the fundamental disagreements related to                   Joint Compendium.
       the governance and operation of the trusts were          *2 First, the Trusts “acquire[d] a pool of Student Loans”
       disabling the trusts from functioning. Having now        with proceeds from the issuance of debt instruments (the
       wrestled with more than 100 competing requests
                                                                “Notes”). 3 Second, upon acquiring the Student Loans, the
       for declaratory relief, all I can say is that the
                                                                Trusts entered into an Indenture (the “Indenture(s)”). 4 In
       plan to tee up core disputes related to the trusts
                                                                the Indenture, the Trusts granted all “right, title and interest
       sounded like a good idea at the time. See 10 Del. C.
                                                                in” the Student Loans to U.S. Bank National Association as
       § 6503 (providing, under Delaware's Declaratory
       Judgments Act, that the court may “construe a [a         Indenture Trustee (“U.S. Bank” or the “Indenture Trustee”). 5
       contract] either before or after there has been a        The Indenture made clear that the Trusts transferred the
       breach thereof”). I have done my best to forge           Student Loans to the Indenture Trustee “for the benefit of
       through the labyrinth of the requested declarations      the holders of the Notes” (the “Noteholders,” further defined
       and cross-declarations and thank the parties for         below). 6 Third, the Trusts promised to “provide for” the
       gallant efforts to provide lit torches along the way.    “administration” and the “servicing of the Student Loans.” 7
       While I have addressed the discreet questions of
       law that have been submitted for decision, this          3
       Opinion will not resolve all of the parties' disputes.          Trust Agreement § 2.03(a)(i) (JC0586).
       For example, in this procedural posture, the Court       4      Trust Agreement § 2.03(a)(i) (JC0586).
       cannot decide questions of authority or propriety
       regarding specific acts that have been taken on          5      Trust Agreement § 2.03(a)(i) (JC0586); Indenture
       behalf of the Trusts (e.g., directions that purported           (Granting Clause) (JC2760).
       to appoint counsel to represent the Trusts). As
                                                                6
       will become clear, the applicable contracts are                 Trust Agreement § 2.03(a)(i) (JC0586); Indenture
       extremely complex, and it would be improper to                  (Granting Clause) (JC2760).
       decide such questions without a well-developed           7      Trust Agreement § 2.03(a)(ii) (JC0586); Trust
       factual record and the benefit of specific briefing.
                                                                       Agreement § 3.02(b) (JC0588); Def./Countercl. Pl.
       With that being said, I trust this Opinion is a
                                                                       Wilm. Tr. Co.'s Verified Countercl. for Declaratory
       valuable first step toward bringing clarity to the
                                                                       J. (“Owner Trustee Counterclaim”) (D.I. 393) ¶ 31.
       parties as they sort through broader aspects of their
       disagreements regarding the trusts' governance and       Each of the three steps has occurred as planned. Taken
       operations.                                              together, they form the heart of a securitization transaction
                                                                whereby the Trusts acquired pools of Student Loans and then
The trusts at issue are offshoots of the National Collegiate
                                                                issued debt securities (backed by the Student Loans) to the
Student Loan Master Trust I (collectively, the “Trusts”).
                                                                Noteholders. Under this transaction structure, the Trusts serve
Each are Delaware statutory trusts formed between 2003 and
                                                                as special purpose vehicles designed to separate the Student
2007 for the narrow purpose of acquiring and servicing a
                                                                Loans from the balance sheets of the financial institutions that
sizable portfolio of student loans (the “Student Loans”). 2     first extended credit to the borrowers.
According to the Trusts' constitutive documents (the “Trust
Agreement(s)”), the Trusts' purpose was to be implemented       Consistent with the limited “activities” in which the Trusts
in three basic steps.                                           are to engage, the Trusts have no officers or employees, and
                                                                only one entity, Wilmington Trust Company (the “Owner


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 62 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

Trustee”), possesses the right to “act on behalf of the            of Delaware held that the Trusts' purported act of resolving
          8
Trust[s].” The Owner Trustee now finds itself in the middle        claims brought against the Trusts by the Consumer Financial
of a tug of war between various parties with various economic      Protection Bureau (the “CFPB”) for alleged unfair loan
interests in the Trusts.                                           collection practices was ineffective. Specifically, the court
                                                                   determined that the proposed consent judgment effecting the
8                                                                  settlement was executed on behalf of the Trusts by a party
       Trust Agreement § 3.02(b)(i) (JC0586).
                                                                   who lacked authority to bind the Trusts. 10
Broadly speaking, the Trusts' stakeholders have broken into
two factions. On the one side, the holders of residual             10
beneficial interests in the Trusts (the “Owners,” further                 See Consumer Fin. Prot. Bureau v. The Nat'l
defined below) characterize the broader controversy as a                  Collegiate Master Student Tr., et al., 2020 WL
                                                                          2915759 (D. Del. May 31, 2020) (the “CFPB
“dispute between equity and debt.” 9 According to the
                                                                          Decision”).
Owners, they represent the Trusts' equity interests—in that
they are the beneficiaries of proceeds from the Student            As explained below, much of the divergence in the parties'
Loans if (and only if) the Notes are paid off—while other          views regarding the governance and operation of the Trusts
deal constituents are mere creditors of the Trusts. In short,      arises from their disparate construction of language in the
they believe the measure of all other parties' rights is their     Indenture known as the Granting Clause (or the “Grant”).
respective bargained-for contractual rights, and only those        In this clause, the Trusts granted the Indenture Trustee
rights. With this in mind, the Owners maintain they can            “all” of the Trusts' “right, title and interest” in the Student
direct the Owner Trustee to do anything with respect to the        Loans. 11 The Grant is further characterized as a right to
Trusts as long as the directions fit within certain contractual    “pledge, bargain, sell, warrant, alienate ... convey, assign
boundaries.                                                        [and] transfer” Trust collateral, and includes, among other
                                                                   rights, a transfer of the “immediate and continuing right” to
9                                                                  “bring Proceedings in the name of the [Trusts].” 12
       See Pls.' Single Combined Reply Br. to Defs.' Joint
       Answering Br., U.S. Bank's Opp'n with Respect
       to Pls.' Proposed Decl. D, and GSS's Individual             11     Indenture (Granting Clause) (JC2760).
       Answering Br. (“PRB”) (D.I. 450) at 1.
                                                                   12     Indenture (Appendix A) (definition of “Grant”)
Pulling the Owner Trustee in the other direction are
                                                                          (JC2842). The Indenture defines “Proceedings”
the Indenture Trustee, the Noteholders and the reinsurer
                                                                          as “any suit in equity, action at law or
for certain of the Notes, Ambac Assurance Corporation
                                                                          other judicial or administrative proceeding” (a
(“AMBAC,” together with the Indenture Trustee and the
                                                                          “Proceeding”). Indenture (Appendix A) (definition
Noteholders, the “Indenture Parties”), all of whom have lined
                                                                          of “Proceeding”) (JC2849).
up to argue they are more than mere creditors. Indeed, the
Indenture Parties read the Indenture as creating an assignment     According to the Owners, as a matter of law, the Granting
of the Trusts' interests in the Student Loans for the benefit      Clause cannot create both an assignment of, and a security
of the Indenture Parties. For this reason, they maintain the       interest in, pledged collateral. Thus, in their view, the
Owners lack any plenary authority to control the Trusts, and       Granting Clause grants the Indenture Parties, at most, a
certainly have no right to cause the Trusts to enter into self-    security interest in collateral (i.e., the Student Loans). This
dealing transactions.                                              construction, according to the Owners, supports their “debt
                                                                   versus equity” view of this securitization transaction and,
 *3 The parties' vastly different interpretations of the Trusts'   relatedly, their contention that the Indenture Parties have no
governing documents, and of the resulting transactional            say in the governance of the Trusts. Alternatively, the Owners
structure they created, have left the Trusts in a state of near    contend the Granting Clause is ambiguous and the Court must
paralysis. Third parties interacting with the Trusts cannot        receive parol evidence before declaring its intended purpose.
determine who actually speaks for the Trusts and who has
authority to bind the Trusts. The full extent of the Trusts'       The Indenture Parties counter that the Owners misstate the
dysfunction was perhaps most vividly exposed when, on May          law. Specifically, they maintain there is no rule of law that
31, 2020, the United States District Court for the District        would prohibit the Granting Clause from creating an absolute



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 63 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

assignment of the collateral (and all rights in the collateral)    14
                                                                           In re USACafes L.P. Litig., 600 A.2d 43 (Del. Ch.
while also granting a precautionary security interest in that
                                                                           1991).
same collateral. Given that they have received an absolute
assignment from the Trusts through the Grant, the Indenture        Apart from these two issues of first impression, the parties'
Parties argue the Owners (and the Owner Trustee) have              remaining disputes are too numerous to recite here. 15
retained only limited roles in the governance and operation of     Indeed, the parties are so disconnected in their views of
the Trusts.                                                        the transactional structure created by the Trust Related
                                                                   Agreements (defined below) that they have brought 143
Neither the parties nor the Court have identified New York         competing requests for declaratory relief relating to nearly
precedent (which governs the Indentures) that addresses            all aspects of the Trusts' governance and operation. Broadly
the construction and legal effect of the Granting Clause           speaking, the parties' other disputes center on the following
in as much detail as is required to resolve the parties'           topics: (i) which contracts constitute the Trusts' governing
competing declarations. For reasons I explain below, based on      instruments, (ii) which parties have the right to direct the
persuasive authority and contrary to the Owners' construction,     Trusts, (iii) what expenses are compensable as “Owner
I am satisfied that a contract may unambiguously create            Trustee” expenses, (iv) which parties (beyond the Owners)
both a precautionary security interest and an assignment           owe fiduciary duties and to whom are those duties owed, (v)
without offending any rule of law. The Owners' effort to           whether the Noteholders may enforce the Trusts' constitutive
frame the only reasonable construction of the Grant as             documents, (vi) whether all of the Owners must act together
a binary choice between creating a security interest or            to direct the Trusts and (vii) various discreet issues related to
an assignment, therefore, is misplaced. Given this lack of         the Trusts' governance.
ambiguity, persuasive precedent directs that I “read the
sweeping language of the Granting Clause” without “limits          15      The sheer number of requests for declaratory relief
that it lacks on its face.” 13 This leads to the inescapable               has necessitated an Opinion of substantial length
conclusion, based on the plain language of the Indenture, that             but of limited practical value to readers beyond the
the Trusts currently have no beneficial interest in the Student            parties to this litigation and perhaps those involved
Loans that serve as collateral for the Notes.                              in the structured finance community. The weeds
                                                                           of this multi-faceted dispute have grown high and
13                                                                         much of this Opinion dwells deep within them.
       BlackRock Allocation Target Shares: Series S.
       Portfolio v. Wells Fargo Bank, Nat'l Ass'n, 247 F.                  The Court's treatment of the assignment/security
       Supp. 3d 377, 413 (S.D.N.Y. 2017).                                  interest and the USACafes issues, however, may be
                                                                           useful beyond the limited context of this case and
 *4 Another dispute that presents an issue of first impression,            are highlighted in these early pages for those who
this time under Delaware law, is the extent to which the                   may wish to focus on the discussion of these novel
Owners, who through the Trusts retain an economic incentive                issues later in the Opinion.
to collect the Student Loans, owe fiduciary duties to the
Indenture Parties, who are to reap the financial benefits          As noted, the parties present their requests for declaratory
deriving from these loans. Applying both the law related           relief on cross-motions for judgment on the pleadings. In this
to so-called “assignments for collection,” and an aspect of        posture, the Court may grant judgment only if that relief is
Delaware's common law of fiduciary duties as expressed by          appropriate as a matter of undisputed fact or as a matter of law.
                                                                   With this in mind, I have resolved several, indeed most, of the
Chancellor Allen in In re USACafes L.P. Litigation, 14 I am
                                                                   competing declarations, but others must await resolution on a
satisfied that the Owners' ultimate control over certain aspects
                                                                   more developed factual record. Attached to this Opinion is an
of these owner-directed Trusts justifies the imposition of
                                                                   Appendix with all of the requests for declaratory relief and a
fiduciary duties upon them, running to the Indenture Parties,
                                                                   notation of whether the request has been granted or denied.
to the extent they exercise that control as the Trusts' fulfill
their role as administrator (and collector) of the Student
Loans.
                                                                                        I. BACKGROUND




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 64 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

I have drawn the facts from the pleadings and from the             18
                                                                          Owners' Compl. ¶ 35; 12 Del. C. § 3801.
applicable contracts, all of which have been incorporated by
                                                                   19
reference in the pleadings. 16 I have confined my review of               Owner Trustee Counterclaim ¶ 32; Trust
the contracts to those provided by the parties in the Joint               Agreement § 2.03(a)(i) (JC0586) (referencing
                                                                          the Indenture); Indenture (Appendix A) (JC2831)
Compendium of Contracts. 17
                                                                          (referencing the Administration Agreement).
16                                                                 20
       In addition to documents attached to the pleadings,                Trust Agreement § 2.03 (JC0586); Indenture § 3.12
       the court may consider documents that are                          (JC2776) (captioned “No Other Business”); Owner
       “incorporated by reference” or “integral” to the                   Trustee Counterclaim ¶ 32.
       pleadings. See Wal-Mart Stores, Inc. v. AIG Life            In lieu of officers and employees, the Trusts act through the
       Ins. Co., 860 A.2d 312, 320 (Del. 2004); H-M                Owner Trustee (Wilmington Trust), which is empowered to
       Wexford LLC v. Encrop, Inc., 832 A.2d 129, 139
                                                                   “act on behalf of the Trust[s].” 21 As the trustee in a separate
       (Del. Ch. 2003); see also Verified Am. Compl.
                                                                   trust relationship, U.S. Bank National Association serves as
       (“Owners' Compl.”) (D.I. 382); Def. U.S. Bank
                                                                   “Indenture Trustee” for the “Indenture Trust Estate” and is the
       Nat'l Ass'n's Countercl. to the Verified Am. Compl.
       (“U.S. Bank Counterclaim”) (D.I. 394); Owner                recipient of the Grant. 22
       Trustee Counterclaim.; GSS Data Servs., Inc.'s
       Joinder in Mot. for J. on the Pleadings (D.I. 420);         21     Trust Agreement § 1.01 (JC0582) (definition of
       Declaratory J. Countercls. on Common Contract                      Owner Trustee), § 2.01 (“The Trust continued
       Interpretation Issues (“Ambac Counterclaim”)                       hereby shall be known as ... in which name the
       (D.I. 391); The Noteholder Gp.'s Declaratory J.                    Owner Trustee may take any action as provided
       Countercls. On Common Contract Interpretation                      herein.”), § 2.03(b)(i) (JC0586); Owners' Compl. ¶
       Issues (“Noteholder Counterclaims”) (D.I. 395)                     11.
       (collectively, the “Pleadings”).
                                                                   22     Owners' Compl. ¶ 12; Indenture (Granting Clause)
17
       See Joint Compendium. While each of the 15 Trusts                  (JC27060) (“The [Trusts] hereby Grant[ ] to the
       has a separate set of governing documents, the                     Indenture Trustee ....”); Indenture (Appendix A)
       parties have represented that the various iterations               (JC2842) (defining “Indenture Trust Estate” as “all
       of these agreements are “substantially similar.” See               money, instruments, rights and other property that
       [Owner Trustee's] Opening Br. in Supp. of Mot.                     are subject or intended to be subject to the lien
       for J. on the Pleadings (D.I. 412) at 6 n.3. For this              and security interest of the Indenture for the benefit
       reason, I adopt the parties' convention of citing to               of the Noteholders (including all property interests
       a single version of the underlying contracts except                granted to the Indenture Trustee)”). I incorporate
       where versions are materially different.                           this definition of “Indenture Trust Estate” in the
                                                                          balance of this Opinion.
A. The Parties
                                                                   To assist the Owner Trustee (and ultimately other Trust
 *5 The Trusts are fifteen Delaware statutory trusts formed
                                                                   constituents), the parties engaged GSS Data Services,
under the Delaware Statutory Trust Act (the “DSTA”) to
                                                                   Inc. (the “Administrator”) to act as one of the
hold Student Loans with a face amount of ~$15 billion. 18
                                                                   Trusts' Administrators. 23 The Administrator's duties are
Each Trust is governed by a series of interlocking contracts,
                                                                   memorialized in an Administration Agreement, where the
including a Trust Agreement, an Administration Agreement
                                                                   Administrator agrees to “perform ... the duties and obligations
and an Indenture, each of which is further described below. 19     of the Owner Trustee” as well as the Trusts' obligations under
Because the Trusts' purpose is strictly limited to (i) acquiring
                                                                   the Indenture. 24
Student Loans by issuing certain Notes, (ii) executing the
Indenture and (iii) fulfilling loan servicing obligations, the
                                                                   23     Owners' Compl. ¶ 13. GSS Data Servs., Inc.
Trusts have no officers or employees. 20
                                                                          was not the only Trust Administrator. In the
                                                                          interests of brevity, however, I will refer to GSS



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 65 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        as the exemplar Administrator for purposes of this            the Owners hold certain “Beneficial Interest[s]”),
        Opinion.                                                      ¶ 41 (alleging “[n]one of” the Trusts' “third party
                                                                      beneficiaries ... are a beneficial owner of the
24      Administration Agreement § 1(a)(i) (JC3661), §                Trust”).
        1(b)(i) (JC2662).
                                                                *6 For three of the fifteen Trusts, AMBAC acts as the “Note
The Administrator, in turn, entered into certain Servicing     Insurer” with the obligation to cover shortfalls in amounts
Agreements with entities such as the Pennsylvania Higher       due to certain Noteholders and the right to reimbursement
Education Assistance Agency (“PHEAA”). 25 In the               of amounts paid if there are sufficient recoveries from the
applicable Servicing Agreement, PHEAA agreed to collect        Trusts. 30 AMBAC has represented the interests of the “Note
proceeds from certain Student Loans on behalf of the           Insurers” in this litigation.
Trusts. 26
                                                               30     Owner Trustee Counterclaim ¶ 36; Owners' Compl.
25
        See Servicing Agreement (JC4071).                             ¶ 14.
26      Servicing Agreement §§ 2.02, 4.01, 4.09 (JC4075–
                                                               B. The Trust Related Agreements
        76, 80) (The “Servicer” agrees to provide the
                                                               At their formation, each of the 15 Trusts and the Owner
        services listed in the “Program Manual,” defined
                                                               Trustee executed a Trust Agreement governed by Delaware
        as “Borrower communications,” “Procedures for
                                                               law. 31 The Trust Agreement states, “it is the intention of the
        delinquency and default” and “Disbursement
                                                               parties hereto that ... this Agreement constitute the governing
        procedures,” among other things.).
                                                               instrument of the Trust.” 32 But the Trust Agreement does
The Noteholders 27 hold the Notes issued by the Trusts. 28     not purport to be the only contract that speaks to the
NC Residuals Owners Trust and NC Owners LLC and                Trusts' governance and operation. To the contrary, each
Pathmark Associates, LLC (collectively, “Owners”) hold         Trust Agreement refers to the Indenture as well as the
certain “Trust Certificates” that evidence “the Beneficial     Administration Agreement, defining them both as “Trust
Interest of an Owner” of the Trusts (the “Trust
                                                               Related Agreements.” 33
Certificates”). 29
                                                               31     Trust Agreement (cover page) (JC0573); Trust
27      I use the term Noteholders as it is defined                   Agreement (recitals) (JC0578); Trust Agreement §
        in the Noteholder Counterclaims to mean AG                    14.10 (JC0610) (captioned “Governing Law”).
        Mortgage Value Partners Master Fund, L.P.,
                                                               32
        AG Opportunistic Whole Loan Select, L.P., AG                  Trust Agreement § 2.05 (JC0587).
        Pisgah, L.P., AG Super RMBS LLC, AG TCDRS,             33
        L.P., AG Strategic ABS Fund Master, L.P., One                 In its definitions, the Trust Agreement provides
        William Street Capital Master Fund, LTC., OWS                 the “Trust Related Agreements” include “any
        Credit Opportunity I, LLC, OWS Global Fixed                   instruments ... signed by the Owner Trustee
        Income Fund (USD-Hedged), Ltd., LibreMax                      on behalf of the Trust” as well as the
        Master Fund, Ltd., Libre Max Value Master Fund,               “Indenture,” “Administration Agreement,” “Loan
        Ltd., LibreMax MSW Fund, Ltd., Waterfall Delta                Purchase Agreements,” and the “Deposit and
        Offshore Master Fund, LP, Waterfall Eden Master               Security Agreement,” (among other documents)
        Fund, Ltd. and Waterfall Sandstone Fund, LP. See              (hereinafter, the “Trust Related Agreements”).
        Noteholder Counterclaims at 1 n.1.                            Trust Agreement § 1.01 (definition of “Trust
                                                                      Related Agreements”) (JC0584); see also
28                                                                    Trust Agreement § 2.03(a)(i) (JC0586) (“The
        Indenture (Granting Clause) (JC2760); Indenture
        (Appendix    A)     (JC2845)    (definition  of               purpose of the Trust is to ... execute the
        “Noteholders”).                                               Indenture.”). As to the Trusts for which AMBAC
                                                                      provides reinsurance (the “Insured Trusts”), the
29      Trust Agreement § 1.01 (JC0584) (definition of                securitization transaction is governed by slightly
        “Trust Certificate”); Owners' Compl. ¶ 40 (alleging           different versions of these agreements, (the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 66 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

       “Insured Indenture,” and the “Insured Trust                 of the Trust Agreement (the “Trust Agreement Waterfall”)
       Agreement”).                                                spring to life. 40
One of the Trust Related Agreements, the Indenture, is
an agreement, governed by New York law, between the                38      Trust Agreement § 5.02 (JC0593).
applicable Trust and the Indenture Trustee (in its capacity
                                                                   39
as the Indenture Trustee). 34 The other key Trust Related                  Trust Agreement § 5.02 (JC0593) (emphasis
Agreement is an Administration Agreement, executed by the                  supplied). “Trust Property” is further defined
Trust, the Indenture Trustee (in its capacity as such) and                 below.

the Administrator. 35 Because of the interlocking nature of        40      Trust Agreement § 5.02 (JC0593).
the Trust Related Agreements, the Trust Agreements, the
Indentures and the Administration Agreements each play             C. The Trust Res and the Granting Clause
a pivotal role in the overall structure of the securitization      Apart from issuing the Notes and acquiring and servicing
transaction.                                                       the Student Loans, one of the Trusts' purposes is to “execute
                                                                   the Indenture.” 41 On the first page of the Indenture, in a
34     Indenture (recitals) (JC27060); Indenture § 11.12           section captioned “Granting Clause,” the Trusts agreed to
       (JC2824) (captioned “Governing Law”).                       an “absolute” assignment of their sole asset, the Student
35     Administration Agreement (recitals) (JC3660).               Loans. 42 As will become clear, the Granting Clause is center
       When the Administration Agreements were signed,             stage in the parties' dispute. Given its importance, I reproduce
       non-party First Marblehead Data Services, Inc. was          the provision, in its entirety, below:
       the acting Administrator. Id.
                                                                     The [Trust] hereby Grants to the Indenture Trustee at the
The overlapping nature of the Trust Related Agreements is            Closing Date with respect to the Financed Student Loans,
well illustrated by the manner in which they address how             as trustee for the benefit of the holders of the Notes, 43 all
the Owner Trustee will receive directions. As explained in           the [Trust's] right, title and interest in and to the following:
more detail below, the Owners possess certain circumscribed
authority to direct the Owner Trustee under the Trust                (a) the Financed Student Loans, and all obligations of the
            36
Agreement. Even though the Trust Agreement is the Trusts'            Obligors thereunder including all moneys paid thereunder
“governing instrument,” that agreement contains a broad              on or after the Cutoff Date;
prohibition that “no Owner shall direct the Owner Trustee to
                                                                     (b) all Servicing Agreements and all Student Loan
take or refrain from taking any action contrary to ... any Trust
                                                                     Purchase Agreements, including the right of the [Trust] to
Related Agreement,” and the Owner Trustee may decline to
                                                                     cause the Sellers to repurchase or the Servicers to purchase,
“follow any such direction, if given.” 37 As this sequence           Student Loans from the [Trust] under circumstances
reveals, the Trust Agreement qualifies and subordinates its
                                                                     described therein; 44
role in the Trusts' governance to the other Trust Related
Agreements in several critical respects.
                                                                     (c) each Guarantee Agreement, 45 including the right of the
                                                                     [Trust] to cause the Guarantee Agency to make Guarantee
36
       See Trust Agreement § 4.01 (JC0590).                          Payments in respect of the Student Loans, the TERI
37                                                                   Deposit and Security Agreement and the [Trust's] rights to
       Trust Agreement § 4.02(b) (JC0591).
                                                                     the TERI Pledge Fund as the same relate to the Student
*7 Further, to accommodate the overlapping role of the Trust         Loans and the proceeds thereof, and of the other Basic
Related Agreements, some provisions of the Trust Agreement           Documents; 46
lie dormant “for so long as any of the Notes is outstanding.” 38
For instance, Section 5.02 of the Trust Agreement directs that       (d) all funds on deposit from time to time in the Trust
“income with respect to ... Trust Property” (i.e., the Student       Accounts related to the Notes (and sub-accounts thereof),
Loans) “shall be remitted directly to the Indenture Trustee for      including the Reserve Account Initial Deposit; and

application in accordance with the Indenture.” 39 Only after
the Notes are repaid does the payment priority in Section 5.02


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 67 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                              (the “Basic Documents”). Indenture (Appendix A)
  (e) all present and future claims, demands, causes and                      (JC2833).
  choses in action in respect of any or all of the foregoing
  and all payments on or under and all proceeds of every              47      Indenture (Granting Clause) (JC2760–61). Sub-
  kind and nature whatsoever in respect of any or all of                      paragraph (e) is not included in the Master Trust
  the foregoing, including all proceeds of the conversion,                    Indenture. (JC08666–67).
  voluntary or involuntary, into cash or other liquid property,
                                                                      48
  all cash proceeds, accounts, accounts receivable, notes,                    Indenture (Granting Clause) (JC2760–61).
  acceptances, chattel paper, checks, deposit accounts,                *8 The Indenture clarifies, “[t]he foregoing Grant is made in
  insurance proceeds, condemnation awards, rights to                  trust to secure the payment of principal of and/or interest on ...
  payment of any and every kind and other forms of                    the Notes” and “to secure compliance with the provisions of
  obligations and receivables, instruments and other property         this Indenture.” 49 Relatedly, the Granting Clause makes clear
  which at any time constitute all or part of or are included         that the Indenture Trustee, “on behalf of the holders of the
  in the proceeds of any of the foregoing (collectively,              Notes, acknowledges [the] Grant” and “accepts” the separate
  “Collateral”). 47                                                   trust relationship established by the Indenture “to the end
                                                                      that the interest of the [Noteholders] may be adequately and
Stated succinctly, the Granting Clause creates a broad transfer
                                                                      effectively protected.” 50
of the Trusts' interest in a list of assets and related contractual
rights, defined as the “Collateral,” to the Indenture Trustee. 48     49      Indenture (Granting Clause) (JC2761).
41                                                                    50
        Trust Agreement § 2.03 (JC0586).                                      Indenture (Granting Clause) (JC2761).
42                                                                    Aside from the broad conveyance in the Granting Clause, the
        Indenture (Granting Clause) (JC2760).
                                                                      Indenture also provides an expansive definition of “Grant.”
43      As to the Trusts for which AMBAC provides
        reinsurance, the Insured Indenture states the Grant
        is made “for the benefit of the holders of the Notes
        and AMBAC.” See Insured Indenture (Granting                                “Grant” means mortgage, pledge,
        Clause) (JC3461).                                                          bargain, sell, warrant, alienate, remise,
                                                                                   release, convey, assign, transfer,
44      In the Student Loan Purchase Agreements, certain                           create, and grant a lien upon and
        parties first acquired the Student Loans and                               a security interest in and right of
        bundled them together so that they could be                                set-off against, deposit, set over and
        sold to the Trusts. See Indenture (Appendix                                confirm pursuant to the Indenture.
        A) (Definition of “Student Loan Purchase                                   A Grant of the Collateral or of
        Agreements”) (JC2853).                                                     any other agreement or instrument
45                                                                                 shall include all rights, powers
        In the Guaranty Agreements, certain parties agreed
                                                                                   and options (but none of the
        to guarantee payments on the financed Student
                                                                                   obligations) of the Granting party
        Loans to the Noteholders. Indenture (Appendix A)
                                                                                   thereunder, including the immediate
        (JC2842, 54).
                                                                                   and continuing right to claim for,
46                                                                                 collect, receive and give receipt for
        The Indenture defines the “Basic Documents”
        to include the “Trust Agreement, the Indenture,                            principal and interest payments in
        all Student Loan Purchase Agreements, the                                  respect of the Collateral and all
        Deposit and Sale Agreement, the Servicing                                  other moneys payable thereunder, to
        Agreements, the Administration Agreement, the                              give and receive notices and other
        Back-up Administration Agreement” and “the                                 communications, to make waivers or
        Guarantee Agreements” (among other documents)                              other agreements, to exercise all rights
                                                                                   and options, to bring Proceedings in
                                                                                   the name of the Granting party or


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 68 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

              otherwise and generally to do and
              receive anything that the Granting                          (iv) The Trust shall conduct its business at the office of the
              party is or may be entitled to do                           Trustee and will use stationery and other business forms of
              or receive thereunder or with respect                       the Trust under its own name and not that of the Owners
                                                                          or any of their respective Affiliates, and will avoid the
              thereto. 51
                                                                          appearance (A) of conducting business on behalf of any
                                                                          Owner or any Affiliate of an Owner or (B) that the assets
                                                                          of the Trust are available to pay the creditors of the Owner
Critically, the Indenture provides that a Grant includes                  Trustee or any Owner; ...
“all rights, powers and options,” but it does not include
“obligations.” 52 Thus, to the extent the Trusts are saddled               *9 (vii) For so long as any of the Notes are outstanding,
with obligations under the Trust Related Agreements, those                the Trust shall not (A) merge or consolidate with or into
obligations are not swept into the Grant to the Indenture                 any other entity, (B) convey or transfer all or substantially
Trustee and, therefore, remain with the Trusts.                           all of its assets to any other entity (other than to the
                                                                          Indenture Trustee pursuant to the Indenture), or (C)
51                                                                        dissolve, liquidate or terminate in whole or in part; and
        Indenture (Appendix A) (definition of “Grant”)
        (JC2842).                                                         (viii) For so long as any of the Notes are outstanding,
52                                                                        the Trust shall not own or acquire any financial asset that
        Indenture (Appendix A) (definition of “Grant”)
                                                                          requires the Trust, the Owners or the Administrator to make
        (JC2842).
                                                                          any decisions regarding such asset other than the servicing
As an example of a Trust obligation, in Section 3.05, the                 of the asset. 55
Indenture provides the Trusts “will” take such other action
necessary or advisable to (i) “maintain or preserve the lien and        54
security interest ... of [the] Indenture,” (ii) “protect the validity          See Trust Agreement § 2.03(b)(vii–viii) (JC0587)
of” the “Grant,” (iii) “enforce any of the Collateral” and (iv)                (“[u]ntil the Indenture is discharged”); Trust
“preserve and defend title to the Indenture Trust Estate and                   Agreement § 4.01(a)–(b) (JC0590) (“for so long
                                                                               as any of the Notes are outstanding”); Trust
the rights of the Indenture Trustee.” 53
                                                                               Agreement § 5.02 (JC059) (“for so long as any of
                                                                               the Notes is outstanding”).
53      Indenture § 3.05 (JC2771–2).
                                                                        55     Trust Agreement § 2.03(b) (JC0586–87) (emphasis
Multiple provisions in the Trust Agreement yield to the
                                                                               supplied).
Indenture “for so long as any of the Notes are outstanding.” 54
                                                                        This structure allows the Trust Agreement to facilitate and
Besides Section 5.02 (discussed above), Section 2.03(b)
                                                                        protect the Trusts' “transfer of all or substantially all of its
provides, in relevant part:
                                                                        assets ... pursuant to the Indenture” while also providing
  Until the Indenture is discharged, the operations of the              the Trusts with a residual governance structure that kicks in
  Trust shall be conducted in accordance with the following             once the Indenture is “discharged.” 56 But, until such time,
  standards:                                                            the Trusts are prohibited from “engaging in any business”
                                                                        other than the acquisition, collection and transfer of Student
  (i) The Trust will act solely in its own name and the                 Loans, and “all [of] the [Trusts'] right, title and interest in”
  Owner Trustee or other agents selected in accordance with             the Student Loans remains in the Indenture Trust Estate (as
  this Agreement will act on behalf of the Trust subject to
                                                                        defined) subject to the control of the Indenture Trustee. 57
  direction by the Owners as provided herein, but such action
  shall not be in violation of the terms of this Agreement;
                                                                        56
                                                                               See Trust Agreement § 2.03(b)(viii) (JC0587);
  (ii) The Trust's funds and assets shall at all times be                      Indenture § 4.01 (JC2784) (providing for the
  maintained separately from those of the Owners and any of                    Indenture's discharge when, among other things,
  their respective Affiliates; ...                                             “no Notes are outstanding”).




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 69 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

57                                                                            payments or proceeds thereon.”) (hereinafter, the
        Indenture (Granting Clause) (JC2760); Indenture
                                                                              “Trust Property”).
        (Appendix A) (JC2842) (definition of “Indenture
        Trust Estate”); Indenture § 6.01 (JC2797)                     62      Trust Agreement § 2.05 (JC0587).
        (recognizing the Indenture Trustee has certain
        “rights and powers vested in it by [the] Indenture”);          *10 In Section 4.01(a), the Trust Agreement directs the
        Indenture § 6.02(c) (JC2798) (providing that the              Owner Trustee to “take such action or refrain from taking such
        Indenture Trustee “may execute any of the trusts”).           action ... with respect to nonministerial [sic] matters, as it shall
                                                                      be directed by all the Owners for so long as any of the Notes
To support this structure, in a section entitled “Trust
                                                                      are outstanding.” 63 Section 4.01(b) continues:
Accounts,” the Indenture provides that the “Indenture
Trustee, on behalf of the Noteholders, shall possess all right,
title and interest in” the proceeds from the Student Loans, and
further provides the trust accounts into which the proceeds are
                                                                                   (b) Without limiting the generality of
deposited “shall be under the sole dominion and control of
                                                                                   the foregoing, in connection with the
the Indenture Trustee for the benefit of the Noteholders.” 58                      following nonministerial matters, the
The upshot of these provisions is that the proceeds from the                       Owner Trustee will take no action, and
Student Loans will flow to the Indenture Trustee pursuant                          will not have authority to take any
to the Trusts' “absolute” grant of “all” their “interest” in the                   such action, unless it receives prior
Student Loans “for the benefit of the holders of the Notes.” 59                    written approval from all the Owners
As long as the Indenture is in effect, such proceeds must                          for so long as any of the Notes are
be distributed according to the payment scheme in Section                          outstanding: 64
8.02 of the Indenture (the “Indenture Waterfall”), rather than
according to the Trust Agreement Waterfall. 60
                                                                      Section 4.01(b) goes on to list certain “nonministerial”
58                                                                    actions, such as (i) initiating “any claim or lawsuit by the
        Indenture § 8.02(c) (JC2805).
                                                                      Trust” or compromising a claim brought against the Trust
59      Indenture (Granting Clause) (JC2760); Indenture §             (except those related to ordinary course debt collection) or
        3.07(f) (JC2773), §§ 4.01–.02 (JC2783–84).                    (ii) amending the Trust Agreement or any Trust Related
60      Indenture § 8.02 (JC2804).                                    Agreement. 65

                                                                      63
D. Directions to the Owner Trustee                                            Trust Agreement § 4.01(a) (JC0590). For the
The Trust Agreement provides the means by which the Trusts                    remainder of this Opinion, when quoting from
will operate. The Owner Trustee is appointed as “trustee” of                  a contract, I use the term “nonministerial” as it
the Trusts with “all the rights, powers and duties set forth ... in           appears in the parties' agreements, but otherwise
the [DSTA]” to “hold the Trust Property in trust ... for the use              spell the term correctly.
and benefit of the Owners.” 61 Even so, the Owner Trustee's           64      Trust Agreement § 4.01(b) (JC0590).
obligations under the Trust Agreement are “subject to” its
                                                                      65
obligations “under the Trust Related Agreements.” 62                          Trust Agreement § 4.01(b) (JC0590–91).
                                                                      Immediately following this language, in Section 4.02, entitled
61                                                                    “Action Upon Instruction,” the Trust Agreement enumerates
        Trust Agreement §§ 2.04–.05 (JC0587); Trust
        Agreement § 1.01 (JC0584) (defining “Trust                    certain circumstances in which the Owner Trustee need not
        Property” as “all right, title and interest of the            follow Owner directions:
        Trust or the Owner Trustee on behalf of the
                                                                        (a) The Owner Trustee shall take such action or actions as
        Trust in and to any property contributed to the
                                                                        may be specified in this Agreement or in any instructions
        Trust by the Owners or otherwise acquired by the
                                                                        delivered in accordance with this Article IV or Article VIII;
        Trust, including without limitation all distributions,
                                                                        provided, however, that the Owner Trustee shall not be



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  10
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 70 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

  required to take any such action if it shall have reasonably                      in conflict with any other applicable
  determined, or shall have been advised by counsel, that                           provision, or in the event that this
  such action (i) is contrary to the terms hereof or of any                         Agreement or any Trust Related
  document contemplated hereby to which the Trust or the                            Agreement permits any determination
  Owner Trustee is a party or is otherwise contrary to law,                         by the Owner Trustee or is silent or is
  (ii) is likely to result in personal liability on the part of the                 incomplete as to the course of action
  Owner Trustee, unless the Owners shall have provided to                           which the Owner Trustee is required
  the Owner Trustee indemnification or security reasonably                          to take with respect to a particular
  satisfactory to the Owner Trustee against all costs, expenses                     set of facts, the Owner Trustee may
  and liabilities arising from the Owner Trustee's taking of                        give notice (in such form as shall be
  such action, or (iii) would adversely affect the status of the                    appropriate under the circumstances)
  Trust as a partnership for Federal income tax purposes.                           to the Owners requesting instructions
                                                                                    and, to the extent that the Owner
  (b) No Owner shall direct the Owner Trustee to take or                            Trustee shall have acted or refrained
  refrain from taking any action contrary to this Agreement                         from acting in good faith in accordance
  or any Trust Related Agreement, nor shall the Owner                               with any instructions received from the
  Trustee be obligated to follow any such direction, if                             Owners, the Owner Trustee shall not
  given. 66                                                                         be liable to any Person on account
                                                                                    of such action or inaction. If the
As emphasized in both subsections (a) and (b), the Trust                            Owner Trustee shall not have received
Agreement underscores the importance of the Trust Related                           appropriate instructions within ten
Agreements in the Trusts' governance. Indeed, under the                             days of such notice (or within such
Trust Agreement, Owner instructions are improper (and can                           shorter period of time as may be
be ignored by the Owner Trustee) if they contradict the                             specified in such notice) the Owner
overlapping Trust Related Agreements or undermine the                               Trustee may, but shall be under no
Trusts' narrow purpose. 67                                                          duty to, take or refrain from taking
                                                                                    such action, not inconsistent with
66                                                                                  this Agreement or the Trust Related
       Trust Agreement § 4.02(a)–(b) (JC0591–92).
                                                                                    Agreements, as the Owner Trustee
67                                                                                  shall deem to be in the best interests
       Trust Agreement § 4.02(a)–(b) (JC0591–92);
       see also Trust Agreement § 8.09 (JC0601)                                     of the Owners, and the Owner Trustee
       (“Notwithstanding anything herein to the contrary,                           shall have no liability to any Person for
       the Owner Trustee shall not take any action [ ] that                         such action or inaction. 69
       is inconsistent with the purposes of the Trust.”).
Given the complex web of Trust Related Agreements, the
parties to the Trust Agreement provided the Owner Trustee             With this provision, the Owner Trustee has a discretionary
with a “Right to Receive and Rely Upon Instructions” while            safe harbor it may employ if the Owners issue questionable
performing its duties. 68 Section 8.06 states:                        instructions. When the Owner Trustee asks for clarifying
                                                                      directions from the Owners, and then follows those directions
                                                                      in “good faith,” the Owner Trustee “shall not be liable to any
                                                                      Person.” 70
               *11 In the event that the Owner
              Trustee is unable to decide between                     68     Trust Agreement § 8.06 (JC0601).
              alternative courses of action, or is
              unsure as to the application of any                     69     Trust Agreement § 8.06 (JC0601).
              provision of this Agreement or any
                                                                      70
              Trust Related Agreement, or such                               Trust Agreement § 8.06 (JC0601). The Trust
              provision is ambiguous as to its                               Agreement for the Insured Trusts allows the Owner
              application, or is or appears to be                            Trustee to request instructions from the Owners


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             11
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 71 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        as well as AMBAC, and, “to the extent that                      75      Indenture § 5.01 (JC2784).
        the Owner Trustee shall have acted or refrained
        from acting in good faith in accordance with                    76      Indenture § 5.16(b) (JC2796).
        any instructions received from the Owners, which
                                                                        77
        have been approved by [AMBAC,] or received                              Trust Agreement § 5.05 (JC2793).
        from [AMBAC], the Owner Trustee shall not be                    Similarly, in Section 5.04, the parties agreed that “if an
        liable.” Insured Trust Agreement § 8.06 (JC0029)                Event of Default shall have occurred and be continuing, the
        (emphasis supplied).                                            Indenture Trustee may, or shall, at the written direction of
                                                                        the [ ] Noteholders ... enforce any other proper remedy or
E. The Indenture Trustee's Role in the Trusts'                          legal or equitable right vested in the Indenture Trustee by this
Governance                                                              Indenture.” 78 To date, no party has represented to the Court
To summarize some of the foregoing provisions, the Trusts               that an Event of Default has occurred.
granted all of their “right, title and interest” in the Collateral to
the Indenture Trustee. 71 While the Trust Agreement contains            78      Indenture § 5.04 (JC2789).
provisions allowing the Owners to direct the Owner Trustee,
the Owners are prohibited from directing the Owner Trustee
                                                                        F. The Owner Trustee's Obligations and Expenses
to take “any action” that is contrary to the Indenture. 72               *12 Like the Indenture Trustee, the Owner Trustee's
                                                                        obligations under the Basic Documents are narrowly defined.
71                                                                      Except as “expressly provided by the terms of [the Trust
        See Indenture (Granting Clause) (JC2760).
                                                                        Agreement],” the parties agreed the Owner Trustee “shall
72      Trust Agreement § 4.02(b) (JC0591).                             not have any duty or obligation to ... take or refrain from
In addition, even though the Indenture Trustee has received             taking any action ... in connection with” any of the Basic
the Collateral from the Trusts by assignment, the Indenture             Documents. 79 Given the limited nature of its duties, the
contemplates that the Indenture Trustee has no baseline                 Owner Trustee receives de-minimus annual compensation. 80
obligation “to administer, service or collect the loans in the
Indenture Trust Estate.” 73 Indeed, the Indenture gives the             79      Trust Agreement § 8.07 (JC0601).
Indenture Trustee a minimal role—at least as long as the
Student Loans are generating enough proceeds to pay off                 80      Owner Trustee Counterclaim ¶ 37.
the Notes. The duty to service the Student Loans and collect
                                                                        The Trust Agreement states, “no implied duties or obligations
proceeds belongs, instead, to the Trusts. 74                            shall be read into this Agreement against the Owner
                                                                        Trustee.” 81 Moreover, the Owner Trustee “shall not be
73      Indenture § 3.20(b) (JC2779).                                   personally liable with respect to any action taken or omitted ...
74                                                                      in good faith in accordance with the instructions of the
        Indenture § 3.20(d) (JC2779).
                                                                        Administrator or the Owners.” 82
This paradigm shifts dramatically, however, if proceeds from
the Student Loans begin to flag, and the Trusts cannot make             81      Trust Agreement § 8.07 (JC0601).
required payments on the Notes (an “Event of Default”). 75
If an Event of Default occurs, the Indenture Trustee must               82      Trust Agreement § 9.01(ii) (JC0602).
spring into action. Specifically, the Indenture provides the
                                                                        To the extent the Owner Trustee does act on behalf of the
Indenture Trustee “shall,” subject to certain directions from
                                                                        Trusts, it “may act directly or, at the expense of the Trust,
the Noteholders, “exercise all rights, remedies, powers,
                                                                        through agents or attorneys pursuant to agreements entered
privileges and claims of the [Trusts]” and, in such event,
the Trusts' right to enforce key contractual right rights with          into with any of them.” 83 If the Owner Trustee chooses to act
                                                                        through agents, it “shall not be liable” for their misconduct as
respect to the Collateral “shall be suspended.” 76 Following
an Event of Default, the Indenture Trustee may “elect to                long as the agents were selected “with reasonable care.” 84

maintain possession of the related Indenture Trust Estate.” 77



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                12
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 72 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

83                                                                under the Indenture, the Administration Agreements make
       Trust Agreement § 9.03(b) (JC0603).
                                                                  clear the Administrator will “perform” the “duties of the
84                                                                [Trusts]” as well as “the duties and obligations of the
       Trust Agreement § 9.03(b) (JC0603).
                                                                  Owner Trustee on behalf of the [Trusts] under the Indenture
The Trust Related Agreements establish the means by which
the Owner Trustee and its agents are compensated for their        and the Trust Agreement” 88 This structure aligns with the
services. Section 10.01 of the Trust Agreements provides:         Owner Trustee's limited role because, to the extent the
                                                                  Administrator assumes the Owner Trustee's obligations, the
                                                                  Trust Agreement provides that “the Owner Trustee shall be
                                                                  deemed to have discharged its duties.” 89
             The Owner Trustee shall receive
             compensation from the Administrator                  87
                                                                         See Administration Agreement (recitals) (JC3643).
             and, to the extent not paid by the
             Administrator, from the Trust Property               88     Administration Agreement § 1(a)(i) (JC3661), §
             for its services hereunder.... The                          1(b)(i) (JC3662).
             Owner Trustee shall be entitled to
                                                                  89
             be reimbursed ... for its reasonable                        Trust Agreement § 8.03 (JC0600) (emphasis
             expenses hereunder, including the                           supplied).
             reasonable compensation, expenses                     *13 If the Administrator believes the Trusts are facing a non-
             and disbursements of such agents,                    ministerial decision, the Administration Agreement provides
             representatives, experts and counsel                 that the Administrator:
             as the Owner Trustee may employ
             in connection with the exercise and
             performance of its rights and duties
             under this Agreement and the Trust                               ... shall not be under any obligation
                                   85                                         to take any action, and in any event
             Related Agreements.
                                                                              shall not take any action, unless
                                                                              the Administrator shall have received
The Indenture places “Owner Trustee fees and expenses” at                     instructions from the Indenture
                                                                              Trustee, in accordance with the
the top of the Indenture Waterfall. 86
                                                                              indenture, or from the Owner Trustee
                                                                              or the Owners, in accordance with the
85     Trust Agreement § 10.01 (JC0603).
                                                                              Trust Agreement. 90
86     Indenture § 8.02(d)(1) (JC2807).

G. Administration and Servicing Agreements                        90     Administration Agreement § 1(c)(i) (JC3663).
While the Trust Agreement and the Indenture govern many
                                                                         Presumably, in such instances, the Administrator
of the high-level aspects of the Trusts' operation, these
                                                                         would seek direction from those authorized to
agreements do not explain the nitty-gritty of how proceeds
                                                                         give it. As to the Trusts for which AMBAC
from the Student Loans are collected from the underlying
                                                                         provides insurance, the Insured Administration
borrowers. For these details, one must look to, among other
                                                                         Agreement states the Administrator may receive
documents, the applicable Administration Agreement and
                                                                         non-ministerial instructions from “the Indenture
Servicing Agreement.
                                                                         Trustee or AMBAC.” Insured Administration
                                                                         Agreement § 1(c)(i) (JC3890).
At approximately the same time as the applicable Trust
Agreement and the Indenture were executed, the Trusts,            The Administration Agreement also specifies that the
the Owner Trustee and the Indenture Trustee entered into          “initiation of any claim or lawsuit by [a Trust]” outside the
                                                                  “ordinary course of business” is a “nonministerial” matter
an Administration Agreement with the Administrator. 87
                                                                  that would require directions from the Indenture Trustee or
Dovetailing with the Trusts' retention of certain “obligations”


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           13
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 73 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

the Owner Trustee. 91 On the other hand, the Administrator         institution that first extended credit to the student) will default
need not await instructions before pursuing ordinary course        on its obligations. 100
lawsuits initiated “by the [Trust] or its agents ... for the
collection of the Student Loans owned by the [Trust].” 92 In       96
                                                                           See Oral Arg. on R.12(c) Cross Mots. for J. on
connection with the assumption of these duties, the Trusts                 the Pleadings via Video Conference (D.I. 482–83)
executed a power of attorney in favor of the Administrator                 (“Tr.”) at 114, 147, 276, 279 (parties characterizing
“for the purpose of executing on behalf of the [Trusts]”                   the transactions as “major securitizations” and
certain “documents, reports, filing, instruments, certificates             recognizing the treatise, JASON H.P. KRAVITT,
and opinions.” 93                                                          ET AL, SECURITIZATION OF FINANCIAL
                                                                           ASSETS (3d ed. 2020) (“Kravitt”), as authoritative
91                                                                         in this area of law).
       Administration Agreement § 1(c)(i)(B) (JC3663).
                                                                   97
92                                                                         Kravitt § 1.01.
       Administration Agreement § 1(c)(i)(B) (JC3663).
                                                                   98      Kravitt § 1.02.
93     Administration Agreement § 1(b)(i) (JC3662).
                                                                   99
As noted above, the Administrator does not shoulder                        Kravitt §§ 1.01, 3.06, 4.04.
all the Trusts' logistical duties. To shed some of this            100     Kravitt §§ 1.01, 3.06, 4.04.
burden, for each Trust, the Administrator contracted
with a Servicer (or a similar entity) in a Servicing                *14 While securitization transactions can take many
Agreement.  94
               In that agreement, the Servicer promised            forms, the Trusts, through the documents discussed above,
to “provide and perform” certain services such as                  implemented the securitization in a two-tiered structure. 101
“[b]orrower communications,” “[p]rocedures for delinquency         First, an entity, known as the “sponsor,” acquired financial
and default,” and “[d]isbursement.” 95                             assets (in this case, the pooled Student Loans) from the
                                                                   originators. 102 The sponsor then transferred the loans to an
94                                                                 entity known as the “Depositor.” 103 The Depositor then sold
       See, e.g., Servicing Agreement (JC4071) (stating
       that the Administrator “desires to oversee the              the loans to the “Issuer” (i.e., the Trusts). 104
       servicing of” certain “education loans” and the
       Administrator “desires to utilize the expertise of the      101     Kravitt § 4.04.
       Servicer to service such education loans”).
                                                                   102
95                                                                         See Fixed Income Shares v. Citibank N.A., 130 F.
       Servicing Agreement §§ 4.01, 4.09 (JC4076,
                                                                           Supp. 3d 842, 846 (S.D.N.Y. 2015) (discussing a
       JC4080).
                                                                           two-tiered structure).

H. Securitization Transactions                                     103
                                                                           Id. at 846.
It is undisputed that the contractual structure described
                                                                   104
above is intended to facilitate a form of a “securitization                Kravitt §§ 1.01, 3.06, 4.04; see also BlackRock,
                                                                           247 F. Supp. 3d at 385–85 (explaining
transaction.” 96 Such transactions “involve[ ] the pooling
                                                                           “Indenture Trusts” and their role in securitization
and repackaging of loans into securities that are then sold
                                                                           transactions). In the remainder of this Opinion, I
to investors.” 97 The securitization label connotes “the fact              use the term “Issuer” as a generic term that refers
that very often, the form of instrument that the parties use               to the party that issues securities in a securitization
to obtain funds from the ultimate investor [ (in this case,                transaction (the “Issuer”).
the Notes) ] is a security.” 98 One of the objects of these
                                                                   In the second “tier,” the Issuer issues notes under an
transactions is to isolate financial assets from certain types
                                                                   Indenture. 105 The Issuer then collateralizes the notes by
of credit risk. 99 Thus, with regard to the Trusts, the ultimate
                                                                   transferring its rights to the proceeds of the pooled loans to
investor (the Noteholder) is exposed only to the risk that
                                                                   an Indenture Trustee, who holds the pooled loans on behalf
the underlying borrower (the student) cannot repay, but is
shielded from the risk that another entity (e.g., the financial    of the Noteholders. 106



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 74 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                         Master Fund, et al. v. VCG Owners Tr., et al.,
105                                                                      C.A. No. 2018-0825-JRS (filed Nov. 13, 2018); NC
       Kravitt §§ 1.01, 3.06, 4.04; see also BlackRock, 247
       F. Supp. 3d at 385–85.                                            Residuals Owners Tr., et al. v. Wilm. Tr. Co., et al.,
                                                                         C.A. No. 2019-088-JRS (filed Nov. 1, 2019).
106
       Kravitt §§ 1.01, 3.06, 4.04; see also BlackRock, 247        *15 As these actions progressed, it became clear that, absent
       F. Supp. 3d at 385–85.                                     a definitive construction of the Trust Related Agreements,
One of the critical advantages of a securitization transaction    the various parties interested in the Trusts' governance
is that it allows parties to structure the transaction as a       would continue to pull the Owner Trustee in opposite
sale or assignment of financial assets from the Issuer to the     directions, and the Trusts would fall into a deepening state of
Indenture Trustee (rather than a secured loan), while also        paralysis. 112 To help break the gridlock, the Court appointed
allowing the Issuer to retain administrative responsibility for   a special master to determine whether certain “Disputed
servicing the financial assets. 107 The “premise” underlying      Instructions” were “proper under the terms of the Trust
this compromise “is that the purchaser, as the owner of the       [Related] Agreements.” 113 Yet, as noted, the claims pending
financial assets, prefers for the seller to exercise day-to-day   before the Court did not ask the Court to interpret the Trust
control in order to maximize the value of the transaction for     Related Agreements more broadly (at least not in a way that
the purchaser, but, consistent with ownership, possesses the
                                                                  would be binding upon all the Trusts' constituents). 114
                                             108
right to displace the seller from that role.”  “While such
an approach is [well understood], logical and grounded in         112
                                                                         See, e.g., D.I. 362 (filed in 12111-VCS) (rulings
common sense, it has not been examined rigorously in judicial
                                                                         of the Court involving a dispute over certain
decisions.” 109                                                          directions to the Owner Trustee).

107                                                               113
       See Kravitt § 5.03(D)(3) (“In what is probably the                See Order Regarding [the Owner Trustee's] Mot. to
       vast majority of purchases of financial assets by                 Appoint a Successor Owner Tr. (D.I. 308) at 4.
       parties ... for business and practical reasons ... the     114
                                                                         See, e.g., D.I. 362 (filed in 12111-VCS) (stating that
       seller and purchaser both desire the seller to retain
                                                                         to obtain a judgment deciding “what [ ] disputed
       administrative responsibility.”).
                                                                         provisions of the trust documents definitively
108                                                                      mean ... one must seek a declaratory judgment
       Kravitt § 5.03(D)(3).
                                                                         under our Declaratory Judgment Act,” which had
109                                                                      not yet happened).
       Kravitt § 5.03(D)(3).
                                                                  Once the full breadth of the parties' disagreements came
I. Procedural Posture                                             into focus, the Related Chancery Actions were consolidated
The Trusts first appeared before this Court in case number        into this Action, and the Court asked the parties to
12111-VCS, filed in 2016, when the Owners caused the              create a list of “Common Contract Interpretation Issues”
Trusts to petition the Court for an emergency audit under         that, if decided, would clarify the governance disputes
the Servicing Agreement. 110 In hindsight, many claims            that plague the Trusts. 115 In response, the parties filed
asserted in this opening salvo appear as glimmers of the          pleadings that sought 143 separate declarations from the
more fundamental disputes that were brewing over the Trusts'      Court related to the governance and operation of the Trusts
de jure governance. Over the next three years, three more
                                                                  (the “Declarations”). 116 These Declarations are reproduced
cases were filed in this Court—each related in some way to
                                                                  in the Appendix accompanying this Opinion. The parties then
the parties' contradictory interpretations of the Trust Related
                                                                  filed competing Motions for Judgment on the Pleadings under
Agreements (the “Related Chancery Actions”). 111
                                                                  Court of Chancery Rule 12(c) (the “Motions”). 117

110
       See D.I. 1 (filed in 12111-VCS).                           115
                                                                         See Order Consolidating Cases (D.I. 377); Letter to
111                                                                      the Hon. Joseph R. Slights, III from Jeff Castellano
       See Nat'l Collegiate Master Student Loan Tr. I.
       v. U.S. Bank Nat'l Ass'n, C.A. No. 2018-0167-                     re: list of contract interpretation issues (D.I. 373).
       JRS (filed Mar. 9, 2018); AG Mortg. Value P'rs


                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        15
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 75 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

116                                                               Motions. 122 The Motions were submitted for decision on
       See Pleadings; Excel Chart Organizing Requested
       Decls. (“Chart”) (D.I. 481). The parties have not          June 5, 2020. 123
       submitted some of the Declarations for Judgment
       on the Pleadings. As a result, this Opinion                122
                                                                          Compare id., at *1, with D.I. 476 (oral argument
       does not address those Declarations. See Chart
                                                                          held on May 20, 2020).
       (The unsubmitted Declarations include: (i) Owner
       Trustee's Declarations E, F, G, X and (ii) U.S.            123
                                                                          See Chart.
       Bank's Declarations H–O and Z–OO).
117    Ct. Ch. R. 12(c); D.I. 409 (Noteholders' Motion);                                  II. ANALYSIS
       D.I. 410 (AMBAC's Motion); D.I. 411 (Owner
       Trustee's Motion); D.I. 413 (Owners' Motion); D.I.         After the pleadings are closed, Court of Chancery Rule 12(c)
       418 (U.S. Bank's Motion).                                  allows a party to move for judgment on the pleadings. 124
As noted, while this Court wrestled with the multiple claims      In reviewing a motion under Rule 12(c), this court “is
for declaratory judgment, my learned colleague down the           required to view the facts pleaded and the inferences to
street wrestled with some of these same issues in an action       be drawn from such facts in a light most favorable to the
before the United States District Court for the District of       non-moving party.” 125 With deference to the non-movant in
Delaware seeking to enforce a proposed consent judgment           mind, “judgment on the pleadings is a proper framework for
against the Trusts on behalf of the CFPB (the “CFPB               enforcing unambiguous contracts because there is no need to
Action”). 118 In the CFPB Action, the CFPB seeks damages          resolve material disputes of fact .... If the contract's meaning is
and penalties for the Trusts' alleged violations of federal       unambiguous, [and that meaning supports the movant's claim
lending laws related to the Trusts' collection of private         or defense], the court must grant judgment on the pleadings
student loan debt. 119 On September 18, 2017, following an        in favor of the moving party.” 126
investigation, the CFPB filed a motion for approval of a
Proposed Consent Judgment (“PCJ”) that had been signed by         124     Ct. Ch. R. 12(c).
the CFPB and attorneys who purported to have authority to
                                                                  125
act on behalf of the Trusts at the direction of the Owners. 120           Desert Equities, Inc. v. Morgan Stanley Leveraged
On May 31, 2020, the court in the CFPB Action construed                   Equity Fund, II, L.P., 624 A.2d 1199, 1205 (Del.
the Trust Related Agreements and ultimately held the parties              1993).
representing the Trusts lacked the authority to execute the       126
                                                                          Lillis v. AT & T Corp., 904 A.2d 325, 329–30
PCJ because (i) the Owner Trustee is “the only entity through
                                                                          (Del. Ch. 2006) (quotations omitted). As noted
which the Trusts may be bound” and (ii) the Owner Trustee
                                                                          above, the Indentures are governed by New York
“never delegated” its power to execute the PCJ to any other
                                                                          Law, but no party has identified, and the Court
party or attorney(s). 121                                                 is unaware of, a substantive difference between
                                                                          New York and Delaware law regarding the rules
118                                                                       of contract construction. See House of Europe
       See CFPB v. Nat'l Collegiate Master Student Loan
       Tr., et al., C.A. No. 17-1323-MN (D. Del.); CFPB                   Funding I Ltd. v. Wells Fargo Bank, N.A., 2015 WL
       Decision, 2020 WL 2915759.                                         1472301, at *3 (S.D.N.Y. Mar. 30, 2015) (“House
                                                                          of Europe II”) (applying New York law and stating,
119
       CFPB Decision, 2020 WL 2915759, at *2.                             “[i]f a court concludes that the contractual terms
120                                                                       are complete, clear and unambiguous[,] it must
       Id.
                                                                          proceed to interpret those terms according to
121                                                                       their plain meaning”) (internal quotations omitted);
       Id., at *3.
                                                                          Cty. of Suffolk v. Long Island Power Auth., 100
 *16 The federal court issued the CFPB Decision shortly                   A.D.3d 944, 947 (N.Y. Sup. Ct. App. Div. 2012)
after this Court heard oral argument on the cross-Rule 12(c)              (“[A]greements are construed in accord with the
                                                                          parties' intent” as evidenced by “their own writing,”
                                                                          and an agreement that is “clear and unambiguous


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             16
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 76 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        on its face must be enforced according to the plain                 v. Bonderman, 96 N.E.3d 191, 198 (N.Y. Ct. App.
        meaning of its terms.”); Galantino v. Baffone, 46                   2018) (“When reviewing a contract, particular
        A.3d 1076, 1081 (Del. 2012) (“Where the language                    words should be considered, not as if isolated from
        of a contract is plain and unambiguous, its meaning                 the context, but in the light of the obligation as a
        should be determined without reference to extrinsic                 whole and the intention of the parties manifested
        facts or aids, and it must be enforced as written.”).               thereby.”) (internal quotations omitted); PRB at 28
                                                                            (same).
When construing a contract, the court must be mindful
that “[a]mbiguity does not exist simply because the parties
                                                                    A. The Big Picture
disagree about what the contract means.” 127 Instead,
                                                                    Much like the way the Indenture Parties and the Owners
contracts are ambiguous only when the provisions at issue are
                                                                    have pulled the Owner Trustee in different directions, in
“reasonably or fairly susceptible of different interpretations
                                                                    their arguments before the Court, the parties have presented
or may have two or more different meanings.” 128                    discordant views of how the instant securitization transaction
                                                                    is supposed to work. But if one allows the Trust Related
127                                                                 Agreements to work as written, with each agreement playing
        United Rentals, Inc. v. RAM Hldgs., Inc., 937 A.2d
        810, 830 (Del. Ch. 2007).                                   the tune it was designed to play, a certain harmony emerges.
                                                                    Explaining why this is so will, at times, require the Court
128
        Rhone-Poulenc Basic Chems. Co. v. Am. Motorists             to cut a path through the tangled weeds of interrelated
        Inc. Co., 616 A.2d 1192, 1196 (Del. 1992); see              contractual language. So, while I repeat much of the
        also GMG Capital Invs., Inc. v. Athenian Venture            discussion in this section elsewhere in this Opinion, in the
        P'rs I, L.P., 36 A.3d 776, 783 (Del. 2012) (same);          interest of clarity, I begin my analysis with a plain statement of
        House of Europe II, 2015 WL 1472301, at *3                  how this securitization works. This summary will also serve
        (“If a court concludes that the contractual terms           as a roadmap for the balance of this Opinion.
        are complete, clear, and unambiguous[,] it must
        proceed to interpret those terms according to their         As discussed in subsection II.B, while the Trust Agreements
        plain meaning.”) (internal quotations omitted).             are the Trusts' constitutive documents, they reflect just a
 *17 In determining whether a contract has only one                 small part of the larger structure the parties used to create the
reasonable interpretation, the court must read the agreement        securitization transaction. Indeed, in subsection II.C, I explain
“in full and situated in the commercial context between             why the most important aspect of the parties' arrangement
                                                                    is the Granting Clause. There, the Trusts transferred their
the parties.” 129 In this regard, when assessing “commercial
                                                                    beneficial interest in the Student Loans to the Indenture
context,” the court may consider guidance from “experienced
                                                                    Trustee. In effect, the Granting Clause creates a two-trust
commentators” when seeking to understand “the basic
                                                                    structure wherein the Trusts are designed to hold legal title
business relationship between parties” in order to “give
                                                                    to the Student Loans to collect payments from the underlying
sensible life” to a contract. 130 If contracts overlap with other   student-borrowers, while the Indenture Trustee holds all
agreements in a single transaction, courts strive to “give a        beneficial interest in the Student Loans for the benefit of the
consistent reading” to the interrelated documents. 131              Noteholders and AMBAC until the Indenture is discharged.
                                                                    Ultimately, the goal of the securitization transaction is to
129                                                                 funnel the stream of payments flowing from the Collateral to
        Chi. Bridge & Iron Co. N.V. v. Westinghouse Elec.
        Co. LLC, 166 A.3d 912, 926–27 (Del. 2017).                  the Collateral's beneficial owners (the Noteholders). The chart
                                                                    (below) provides a visual depiction of this two-trust structure
130                                                                 for reference.
        Id. at 927.
131
        CA, Inc. v. Ingres Corp., 2009 WL 4575009, at
        *47 (Del. Ch. Dec. 7, 2009), aff'd, 8 A.3d 1143
        (Del. 2010); see also MPEG LA, LLC v. Samsung
        Elecs. Co., 166 A.D.3d 13, 17 (N.Y. App. Div.
        2018) (holding that interrelated agreements “must
        be read together.”); Cortlandt St. Recovery Corp.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              17
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 77 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                    133
                                                                            See, e.g., Administration Agreement §
                                                                            1(c) (JC3663) (Administrator can receive
                                                                            nonministerial direction from either “the Indenture
                                                                            Trustee, in accordance with the Indenture, or from
                                                                            the Owner Trustee or the Owners, in accordance
                                                                            with the Trust Agreement”); Trust Agreement §
                                                                            4.1(b) (JC0590) (Owner Trustee not permitted to
                                                                            “compromise any claim or lawsuit brought by or
                                                                            against the Trust” without “prior written approval
                                                                            from all the Owners.”); Indenture (Appendix A)
                                                                            (JC2842) (defining “Grant” to include the Trusts'
                                                                            “immediate and continuing right to ... make
One central pillar of this two-trust structure is the Owner                 waivers or other agreements ... with respect” to the
Trustee—the only entity authorized to act on behalf of the                  Collateral).
Trusts (absent delegation). Ab initio, the parties contemplated
                                                                    On the one hand, the Indenture Trustee would have two
the Owner Trustee would make two key delegations of
                                                                    options when the Administrator is confronted with non-
its authority. First, the Trust Agreement provides that the
                                                                    ministerial claims. First, if the claims asserted against the
Granting Clause automatically transfers to the Indenture
                                                                    Trusts relate to the Collateral, the Indenture Trustee may settle
Trustee the Owner Trustee's rights to act on behalf of the
Trusts as to the Collateral. Second, the parties agreed the         the legal action directly on behalf of the Trusts. 134 This right
day-to-day management function with respect to the Student          allows the Indenture Trustee to protect the Noteholders' and
Loans would be centralized in the Administrator. To fulfill         AMBAC's beneficial interest. Alternatively (and consistent
this role, the Owner Trustee granted the Administrator a            with its passive role), the Indenture Trustee could direct
power of attorney to act on behalf of the Trusts.                   the Administrator to negotiate and settle the lawsuit at the
                                                                    expense of the Trusts. If the Administrator received this
 *18 As discussed in Section II.D, when the skies were              direction from the Indenture Trustee, it would be authorized
clear, the parties did not intend that either of the two trustees   to act accordingly.
(the Owner Trustee or the Indenture Trustee) would take
an active role in managing the Student Loans. Instead, the          134
                                                                            See Indenture (Appendix A) (definition of “Grant”)
Trusts retained servicing obligations (e.g., to “enforce” the               (the Indenture Trustee possesses an “immediate
Collateral), which the Administrator agreed to perform.                     and continuing right ... to make waivers or other
                                                                            agreements ... in the name of the [Trusts] or
The parties anticipated that certain non-ministerial matters                otherwise and generally to do and receive anything
might arise which would require the Administrator to seek                   that the [Trusts are] entitled to do or receive ...
additional guidance. 132 For example, the Administrator                     with respect” to the Collateral.). To be clear,
might be asked to settle a non-ordinary course lawsuit brought              nothing in this Opinion holds that the Trusts would
against the Trusts. In such an event, the Administrator would               lack standing to enforce the Indenture or that the
not be authorized to act absent direction. These non-ordinary               Indenture Trustee could act on behalf of the Trusts
course claims would trigger the sometimes-confusing reality                 in a way that violated that agreement. In Section
that both the Indenture Trustee and the Owners may direct                   II.C.3, I hold that it is uncertain, at this stage of
the Administrator and the Trusts—setting up the potential for               the proceedings, whether the Grant includes the
conflicting instructions. 133                                               Trusts' rights under the Basic Documents (defined
                                                                            below to include the Indenture). While I find the
132                                                                         language facially ambiguous, it is likely that the
        See, e.g., Administration Agreement § 1(c)                          Owners will be able to show with the benefit of
        (JC3663) (declaring, as an example, the                             parol evidence that the Trusts retained the right
        “compromise of any action, claim or lawsuit                         to enforce the Indenture. Otherwise, the Owners'
        brought against the [Trusts]” outside of claims                     residual beneficial interest in the Trusts would
        initiated “in the ordinary course of business”).                    appear to be meaningless as the Indenture Trustee



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             18
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 78 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        could use the Collateral however it wanted without                   without consent from the Indenture Trustee. See
        recourse. Indeed, it seems likely that while the                     Indenture § 3.07(f) (JC2773).
        Indenture Trustee possesses plenary authority over
                                                                      136
        the Collateral, the Indenture Trustee agreed to                      For example, the Trusts agreed to “diligently
        certain contractual limitations concerning its use of                enforce, and take all steps, actions and proceedings
        the Collateral. See, e.g., Indenture § 3.14 (JC2776)                 reasonably necessary to protect [their] rights
        (stating that the “Financed Student Loans may                        with respect to each Financed Student Loans.”
        only be sold, transferred, exchanged or otherwise                    Indenture § 3.20(f) (JC2779); see also Indenture
        disposed of by the Indenture Trustee” if certain                     § 3.07 (JC2772) (The Trusts promised to “use
        conditions are met) (emphasis supplied). And as                      [their] best efforts not to permit any action
        just stated, if the Indenture Trustee were to breach                 to be taken by others that would ... result
        the Indenture, nothing in this Opinion holds as a                    in the amendment, hypothecation, subordination,
        matter of law that the Trusts would lack standing to                 termination or discharge of ...” any documents
        sue the Indenture Trustee for that breach.                           within the Indenture Trust Estate.).

 *19 On the other hand, the Owners' economic interest in              This reality has a key consequence. Because of the Trusts'
the Student Loans hinges on the Noteholders being repaid              limited interest, the Owners lack authority to direct the
and the Trusts fulfilling their obligations under the Indentures.     Owner Trustee to act on behalf of the Trusts unless the
Once the Notes are no longer outstanding and the Indenture            Owner direction arises out of a Trust obligation. The Owners,
is discharged, the residual Student Loan payment stream               therefore, could not direct the Owner Trustee to settle non-
reverts to the Trusts—flowing through the Trust Agreement             ordinary course litigation unless the Trusts had a contractual
Waterfall (ultimately to the Owners). Of course, if the Trusts        obligation to do so.
breach their obligations, the Indenture Trustee possesses
remedies under the Indenture that could wipe out the Owners'          For example, a third party might threaten to file a lien against
reversionary interest in the Collateral. To protect their interest,   the Collateral—which would trigger the Trusts' obligation
the Owners have a right to direct the Owner Trustee as                to prevent “any lien ... to be created on or extend to ...
to non-ministerial matters to ensure the Trusts fulfill their         the Indenture Trust Estate.” 137 The Owner Trustee, or by
obligations.                                                          extension the Administrator, subject to direction by the
                                                                      Owners, could settle such a lawsuit to ensure the Trusts fulfill
Returning to the example of non-ordinary course litigation            their obligations. 138 But, under all circumstances, until the
asserted against the Trusts, the Trust Agreement gives the            Indenture is discharged, the Trusts cannot take any action that
Owners the right to direct the Owner Trustee—which (if                derogates from the Granting Clause or otherwise violates a
properly directed) could settle litigation brought against the
                                                                      Basic Document. 139
Trusts. 135 But, unlike the Indenture Trustee, the Owners'
indirect authority to direct the Trusts is circumscribed because      137    Indenture § 3.8(iii) (JC2774).
it derives from their control over the Trusts. Because the
Trusts hold mere legal title to the Collateral, the Trusts'           138    As I highlight above, depending on the terms of
authority to control the Collateral is strictly limited to the               any settlement, the Indenture Trustee's consent
control required to fulfill their contractual obligations. 136               may be required. See Indenture § 3.07(f) (JC2773)
And the Owners' rights to direct the Owner Trustee cannot                    (Indenture Trustee consent required to amend a
exceed the Trusts' rights in the Collateral.                                 Basic Document).
                                                                      139
135                                                                          See, e.g., In re Nat'l Collegiate Student Loan
        Here, I'll note that, depending on the terms of any
                                                                             Tr., 2020 WL 4813889 (3d Cir. Aug. 19, 2020)
        settlement, other Trust Related Agreements might
                                                                             (discussed further below) (holding that the Trusts
        provide an independent bar to the Owners directing
                                                                             cannot appoint an additional Servicer on terms that
        the Owner Trustee to settle litigation on behalf of
                                                                             gave the Trusts enhanced rights (e.g., the right
        the Trusts. For example, the Trusts may not amend
                                                                             to remove the Servicer) that originally belonged
        the Indenture (including the Indenture Waterfall)




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               19
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 79 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

       exclusively to the Indenture Trustee under the              not possess any direct or indirect beneficial interest in the
       Granting Clause).                                           Collateral. This principle leads to the inescapable conclusion
 *20 The Basic Documents' provision for administrative fees        that the Owners owe fiduciary duties to the Noteholders
and expenses reinforces the Owners' and the Owner Trustee's        and AMBAC (the owners of the Collateral) to the extent
minimal role. For example, as explained in Section II.E,           the Owners cause the Trusts to exercise control over the
if the Owner Trustee incurs expenses while performing its          Collateral in relation to the Trusts' fulfillment of their
limited, ministerial duties, it may submit its expenses for        obligations. Stemming from the principles Chancellor Allen
reimbursement at the top of the Indenture Waterfall. But, in       first articulated in In re USACafes, this fiduciary duty arises
harmony with its ministerial role, the parties did not saddle      —not from the Noteholders and AMBAC's interests in the
the Owner Trustee with a plenary duty to defend the Trusts in      Trusts—but from their interest in the Collateral. 141
lawsuits or negotiate on behalf of the Trusts. For this reason,
any fees generated from these activities could not constitute      141
                                                                          See In re USACafes, 600 A.2d 43.
Owner Trustee expenses. In other words, the Owner Trustee
                                                                   To provide a reader's digest version of the Trusts' governance
has no right to seek reimbursement for Trust expenses.
                                                                   (and, perhaps, a roadmap for resolving future disputes), the
                                                                   validity of any purported attempt to act on behalf of the Trusts
On the other hand, the Administrator also has a right to
                                                                   must involve at least three levels of analysis. First, one must
reimbursement of its expenses. But, as the entity charged with
                                                                   ascertain whether the Trust Related Agreements specifically
fulfilling the Trusts' obligations, the Administrator does have
                                                                   address the purported exercise of authority to act on behalf
a right to incur expenses on behalf of the Trusts. Again, this
arrangement reflects the reality that the Administrator (not the   of the Trusts. 142 Second, the Trusts cannot take any action
Owner Trustee or the Owners) is the central actor in the Trusts'   that compromises the Indenture Trustee's rights under the
day-to-day management and operations.                              Granting Clause. 143 Third, to the extent the Owners purport
                                                                   to direct the Trusts and thereby control the Collateral in
Section II.F addresses contractual and fiduciary duties. As        connection with the Trusts' fulfillment of their obligations,
I have explained, the Owner Trustee delegated its authority        the Owners owe fiduciary duties to the Collateral's beneficial
to act on behalf of the Trusts (as was its right) to both the      owners.
Administrator and the Indenture Trustee (as to the Collateral).
Accordingly, the Owner Trustee has neither a common law            142
                                                                          See, e.g., Indenture § 3.07(c) (JC2773) (Trusts
fiduciary obligation nor a contractual duty to monitor the
                                                                          cannot amend a Basic Document without consent
Student Loans or the Trusts.
                                                                          of Indenture Trustee); Indenture § 3.14 (JC2776)
                                                                          (Indenture Trustee can “only” sell or dispose of the
In what appears to be an issue of first impression
                                                                          Student Loans if certain conditions are met); Trust
under Delaware law, in Section II.F.4, I explain why
                                                                          Agreement § 4.02(b) (JC0591) (Owners cannot
the securitization transaction created an assignment of the
                                                                          direct the Owner Trustee to contravene a Trust
Collateral for the benefit of the Noteholders and AMBAC.
                                                                          Related Agreement).
While the Owners did not agree affirmatively to manage the
Student Loans, to the extent they use their rights to direct       143
                                                                          See, e.g., Indenture (Granting Clause) (JC2760)
the Owner Trustee (and, in turn, the Trusts), as a matter of              (stating the Trusts assigned to the Indenture Trustee
fiduciary duty, the Owners cannot use the Trusts' legal title to          their rights under “all Servicing Agreements”);
the Student Loans to self-deal at the expense of the Student              see generally In re Nat'l Collegiate, 2020 WL
Loans' beneficial owners. 140                                             4813889, at *8–11 (discussion of “shared” rights
                                                                          under the Granting Clause and holding that “The
140                                                                       Odyssey Agreement Violates the Granting Clause
       For example, the Owners could not direct the
                                                                          by Reserving for the Trusts Rights Belonging
       Owner Trustee (and indirectly the Administrator)
                                                                          to the Indenture Trustee for the Benefit of the
       to engage a Servicer affiliated with the Owners on
                                                                          Noteholders”).
       terms that were not arms-length.
                                                                    *21 Without the benefit of a more specific case or
Simply put, the Owners must regulate their conduct to
                                                                   controversy, and perhaps more developed factual records, it
recognize that while the Notes are outstanding, they do



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            20
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 80 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

is impossible to give the parties more precise guidance than                 valid direction to the Owner Trustee, directing the
the framework I have just provided.    144
                                             The Trusts' interests           Trusts to take an action in relation to the Collateral
in fulfilling their obligations may overlap with the Indenture               that is directly related to the Trusts' fulfillment of
Trustee's rights to act on behalf of the Trusts in matters that              their obligations under the Indenture, and (ii) the
relate to the Collateral. While it is possible to harmonize these            Indenture Trustee purports to take a contractually
competing interests, to do so will require a careful review of               valid, but contradictory, action on behalf of the
                                                                             Trusts (pursuant to its right to act on behalf of the
all three of the steps I have just outlined. 145
                                                                             Trusts as to the Collateral). I am not convinced the
                                                                             parties have joined issue on this narrow question,
144     I note here that the Third Circuit Court of                          and it is not clear to me that this factual scenario
        Appeals recently provided more precise guidance                      has arisen in the past or will arise in the future. In
        when it reviewed whether the Trusts validly                          any event, I do not reach the question as it is not
        appointed an additional “Special Servicer” for                       before the Court.
        the Trusts. The Owners believed that the original
                                                                     Against the backdrop of this high-level summary, I invite the
        “Special Servicer”—which was engaged to collect
                                                                     reader (if so inclined) to don a scuba tank and take a deep dive
        delinquent Student Loan payments—was failing in
                                                                     into the minutia of the parties' competing Declarations and the
        its duties. Without the consent of the Indenture
                                                                     Trust Related Agreements.
        Trustee, the Owners purported to direct the
        Owner Trustee to appoint an additional “Special
        Servicer.” The agreement that governed the Trusts'           B. The Governing Instruments of the Trusts
        relationship with the additional “Special Servicer”          At the threshold, the Owners seek a Declaration that the Trust
        gave the Trusts (and, therefore the Owners) a                Agreements “are the governing instruments of the Trusts
        right to veto the subsequent removal of the
                                                                     under the DST Act.” 146 The Owner Trustee seeks a similar
        “Special Servicer,” whereas the original Service
        Agreement did not. The Third Circuit invalidated             Declaration. 147 This Declaration, it seems, would place the
        the “Special Servicer's” appointment on two                  contracts related to the Trusts in a hierarchy, and that, in turn,
        grounds. First, the court held the appointment               would suggest that the Trust Agreements trump all others.
        violated the Granting Clause. The court noted the            Given that this Declaration affects all of the other, more
        Grant includes the Trusts' rights in all “Servicing          specific Declarations at issue here, I tackle this one first.
        Agreements.” On the other hand, the Trusts retain
        an obligation to “provide for ... the servicing of           146     Owners' Compl. ¶ 149(d).
        the Student Loans.” Trust Agreement § 3.02(a)
                                                                     147
        (ii) & (iii) (JC0586). Based on this obligation,                     Owner Trustee Counterclaim ¶ 74(a).
        the court held the Trusts could appoint an                    *22 The DSTA provides that a statutory trust's “governing
        additional Servicer to fulfill this obligation. But          instrument” is “any written instrument ... which creates a
        the problem with the Owners' directions was that             statutory trust or provides for the governance of the affairs
        the new “Servicing Agreement” granted the Trusts
                                                                     of the statutory trust and the conduct of its business.” 148
        enhanced rights when compared with the original
                                                                     In Section 2.05, captioned “Declaration of Trust,” the Trust
        “Servicing Agreements” (i.e., the right to remove
                                                                     Agreement states, “[i]t is the intention of the parties hereto
        the Servicer). The new “Servicing Agreement” was
                                                                     that the Trust constitute a statutory trust under the [DSTA]
        thus invalid—not because the Trusts appointed an
                                                                     and that this Agreement constitute the governing instrument of
        additional Servicer, but because the new agreement
        derogated from the Grant. Second, the court held             the Trust.” 149 Based on the plain meaning of this provision,
        the additional “Servicing Agreement” amended a               I am satisfied that each Trust Agreement is the governing
        “Basic Document” without the requisite consent.              instrument for the applicable Trust. 150
        See In re Nat'l Collegiate, 2020 WL 4813889, at
        *11–15.                                                      148
                                                                             12 Del. C. § 3801(e) (definition of “Governing
145                                                                          instrument”).
        One question this Opinion does not resolve is
        what should happen if: (i) the Owners issue a


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               21
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 81 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

149                                                               154
       Trust Agreement § 2.05 (JC0587) (emphasis                         Brastor Mercantile, Ltd. v. Central Citrus S/A,
       supplied).                                                        1989 WL 70971, at *4 (Del. Super. Ct. June 6,
150                                                                      1989) (citing Hirst, 83 A.2d at 681); see also
       See Martin Marietta Mat'ls, Inc. v. Vulcan Mat'ls                 17A C.J.S. Contracts § 419 (2020) (“Matters
       Co., 56 A.3d 1072, 1120 (Del. Ch. May 4, 2012),                   incorporated by reference or annexed to a contract
       aff'd, 45 A.3d 148 (Del. 2012), and aff'd, 68 A.3d                will be construed as part of the contract, for the
       1208 (Del. 2012), as corrected (July 12, 2012)                    purpose and to the extent indicated.”).
       (holding that the definite article “the” made clear
                                                                  155
       that a contract referred to “only one transaction”);              See, e.g., Trust Agreement § 2.03(a)(i) (JC0586)
       ION Geophysical Corp. v. Fletcher Int'l Ltd., 2010                (stating the Trusts' purpose is to “execute the
       WL 4378400, at *8 (Del. Ch. Nov. 5, 2010)                         Indenture”), § 4.02(b) (JC0591) (stating the
       (applying New York law) (“[P]lacing the article                   Owners may not “direct the Owner Trustee” to
       ‘the’ in front of a word connotes the singularity of              act in a manner contrary to the Trust Related
       the word ....”).                                                  Agreements).
But that does not end the analysis or create the documentary      While a “mere reference in one agreement to another
hierarchy the Owners seek. The Indenture Parties contend          agreement, without more, does not incorporate the latter
it would “obscure the fundamental structure of the                agreement,” the first page of the Trust Agreements states that
securitizations, each of which is governed by several             one of the central purposes of the Trusts is to “execute the
interlocking agreements that must be read together to give        Indenture.” 156 In this spirit, the Trust Agreement prohibits
full effect to their meanings,” if the Court were to issue a      the Owners from directing the Owner Trustee to contravene
declaration that Trust Agreements are the Trust's “governing      any Trust Related Agreement, which, of course, includes the
documents”—hard stop. 151 Such a declaration, they say,           Indenture. 157 These are more than mere references; they
would “sever symbiotic agreements that recognize their            are explicit manifestations of intent that the Trust Related
interlocking roles in governing the Trusts' operations.” 152      Agreements play a central role in the Trusts' governance and
For reasons explained below, I am satisfied the Indenture         day-to-day operations. 158 As a result, “matters incorporated
and other Trust Related Agreements are not inoperative or         into [the Trust Agreement] by reference are as much part
subordinated simply because those agreements are not the          of [the Trust Agreement] as if they had been set out in the
Trusts' “governing instrument.”
                                                                  contract verbatim.” 159 Subject to this clarification, the Court
                                                                  will grant the Owners' and the Owner Trustee's Motions as to
151
       See Joint Answering Br. in Opp'n to NC Residual            their respective Declarations (D) and (A). 160
       Owners Trs.' and NC Owners LLC's Mot. for J. on
       the Pleadings (“JAB”) (D.I. 437) at 36.                    156    Trust Agreement § 2.03 (JC0586) (referencing
152                                                                      the Trust Related Agreements and the Indenture),
       JAB at 36.
                                                                         § 4.02 (JC0591) (referencing the Trust Related
“It is, of course, axiomatic that a contract may incorporate by
                                                                         Agreements); Town of Cheswold v. Central Del.
reference provisions contained in some other instrument.” 153
                                                                         Bus. Park, 188 A.3d 810, 818–19 (Del. 2018); see
As long as a contract “refers to another instrument” and
                                                                         also 17A C.J.S. Contracts § 419 (2020) (stating
“makes the conditions of such other instrument a part of
                                                                         the elements of the incorporation by reference
it, the two will be interpreted together as the agreement
                                                                         doctrine).
of the parties.” 154 Here, the Trust Agreements make
                                                                  157
frequent reference to other Trust Related Agreements and, in             Trust Agreement § 1.01 (JC0584) (definition of
particular, the Indenture.   155                                         “Trust Related Agreement”), § 4.02(a) (JC0591).
                                                                  158
                                                                         See Town of Cheswold, 188 A.3d at 819 (stating
153
       State ex rel. Hirst v. Black, 83 A.2d 678, 299 (Del.              that to be incorporated by reference, an agreement
       Super. Ct. 1951).                                                 must make more than a “mere reference” to
                                                                         another agreement and must make an “explicit




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           22
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 82 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        manifestation of intent” to incorporate the other           if the Grant had simply intended to transfer all the Trusts'
        document).                                                  assets. 165 Implicit in this line of argument is the notion that
159                                                                 property remains outside the Grant that could be distributed
        17A C.J.S. Contracts § 419 (2020).
                                                                    according to the Trust Agreement Waterfall. On the other
160                                                                 hand, U.S. Bank (as Indenture Trustee) interprets the Trust
        See Owners' Compl. ¶ 149(d); Owner Trustee
        Counterclaim ¶ 74(a).                                       Related Agreements to create an absolute assignment of the
                                                                    Trusts' assets and contractual rights for the benefit of the
C. The Granting Clause                                              Noteholders. 166
*23 The second category of competing Declarations relates
to the scope of the Granting Clause. 161 These disputes             164     Owners' Compl. ¶ 149(a).
include (i) whether any Trust Property could be distributed
                                                                    165
according to the Trust Agreement Waterfall while the Notes                  Pls.' Opening Br. in Supp. of their Mot. for J. on the
are outstanding, (ii) whether the Granting Clause creates an                Pleadings (“POB”) (D.I. 413) at 18.
assignment or a mere security interest in the Collateral (iii)      166
                                                                            See U.S. Bank Counterclaim ¶ 3(a).
whether the Collateral includes all the Trusts' rights under all
Basic Documents, (iv) whether the Trusts' extra-contractual         I begin my analysis of these divergent interpretations, as I
tort claims are included within the Collateral and (v) whether      must, with the plain language of the Indenture. On the first
the Indenture establishes contractual prerequisites that must       page of the Indenture, the Trusts “Grant[ed]” all their “right
be satisfied before the Indenture Trustee exercises its rights      title and interest” in the Student Loans and certain contracts,
in the Collateral.                                                  as well as “all present and future ... choses in action in respect
                                                                    of” the Student Loans and the applicable contracts. 167 The
161                                                                 Indenture defines the assets and contractual rights included
        Compare Owners' Compl. ¶ 149(a)–(b), with U.S.
        Bank Counterclaim ¶ 3(a)–(o).                               within the Grant as the “Collateral.” 168
When ruling on each of these disputes, New York law (which
                                                                    167
governs the Indenture) requires that the Granting Clause be                 Indenture (Granting Clause) (JC2760–61). One of
read to “mean what it says” as long as the contract is “clear and           the Indentures contains different language. See
unambiguous.” 162 In the words of the United States District                Indenture (Granting Clause) (JC0866–67) (“The
Court for the Southern District of New York, the Court may                  [Trusts] ... hereby bargain, assign, pledge and grant
not “read the sweeping language of the Granting Clause to                   a security interest ... in Any and all other real
                                                                            or personal property of every name and nature.”).
have limits that it lacks on its face.” 163
                                                                            Given that this clause also includes the terms
                                                                            “bargain” and “assign,” the Owners have not
162
        BlackRock, 247 F. Supp. 3d at 413 (internal                         shown that this Indenture should be interpreted
        quotation and citation omitted).                                    differently from the other Indentures when read in
163                                                                         context with the other Trust Related Agreements.
        Id.
                                                                    168     Indenture (Granting Clause) (JC2761).
   1. While the Notes Are Outstanding, No Trust
                                                                    The plain meaning of the Granting Clause is that the Trusts
   Property Can Be Distributed According to the Trust
                                                                    granted only contractual rights and assets that meet the
   Agreement Waterfall
One of the parties' fundamental disagreements concerns              definition of “Collateral.” 169 But, when read in context
whether any Trust Property could be distributed according           with the Trust Related Agreements, it becomes clear that
to the Trust Agreement Waterfall (rather than the Indenture         the definition of Collateral includes “all” the Trusts' “right,
Waterfall) while the Notes are outstanding. According to            title and interest in” the “Student Loans” which, under the
the Owners, in the Indenture, the Trusts have granted “only         Trust Agreement, are the only assets the Trusts can hold or

the assets expressly enumerated in the Granting Clause.” 164        acquire. 170 It is, therefore, immaterial that some aspects of
They point to the Granting Clause's detailed list of assets and     the Grant are only “in respect of” the Collateral because
contractual rights and argue that the list would be surplusage


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              23
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 83 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

the Trust Agreement prohibits the Trusts from acquiring any         173     Trust Agreement § 5.02 (JC0590) (emphasis
                                  171
assets other than those listed.                                             supplied).

169                                                                    2. The Granting Clause Creates an Assignment of the
        Indenture (Granting Clause) (JC2760).
                                                                       Collateral, and the Trusts Lack Plenary Authority to
170     Indenture (Granting Clause) (JC2760); Trust                    Control the Collateral
        Agreement § 2.03 (JC0586); POB at 18.                       The parties' very different understanding of how the Trusts are
171                                                                 to be governed may best be explained by their disparate views
        Compare Trust Agreement § 2.03(a) (JC0586)
                                                                    regarding whether the Granting Clause intends an assignment,
        (“The purpose of the Trust is to engage in the
                                                                    a security interest, or both. The Indenture Parties contend
        following activities and only those activities: (i)
                                                                    the Granting Clause creates both a present assignment and
        To acquire a pool of Student Loans, to execute
                                                                    a precautionary security interest in the Collateral. 174 For
        the Indenture and to issue the Notes.”), with
                                                                    their part, the Owners view the Grant as creating only a
        Indenture (Granting Clause) (JC2760) (“The Issuer
        hereby Grants ... the Financed Student Loans.”);            security interest in the Collateral. 175 While the difference
        see also Trust Agreement § 2.03(b)(iv) (JC0587)             between an assignment and a security interest can have many
        (requiring the Trusts to “avoid the appearance (A)          legal implications, the distinction is important here because
        of conducting business on behalf of any Owner or            it dictates which party (the Trusts and/or the Indenture
        any Affiliate of an Owner or (B) that the Assets            Trustee) may exercise proprietary rights with respect to the
        of the Trust are available to pay the creditors             Collateral. 176
        of the Owner Trustee or any Owner”); Indenture
        § 3.12 (JC2776) (“The [Trusts] shall not engage             174     Def. U.S. Bank Nat'l Ass'n's Reply Br. in Supp. of
        in any business other than financing, purchasing,
                                                                            its Mot. for J. on the Pleadings (“U.S. Bank RB”)
        owning, selling and servicing the Financed Student
                                                                            (D.I. 446) at 9.
        Loans.”).
                                                                    175
 *24 To be clear, even if the Owners could identify Trust                   Pls.' Single Combined Answering Br. in Resp. to
Property or contractual rights that fall outside the definition             Rule 12(c) Opening Brs. (D.I. 433) (“PAB”).
of “Collateral,” therefore falling outside the Indenture Trust      176
                                                                            See generally 21 C.J.S. Creditor and Debtor §
Estate, while the Notes are outstanding, the Trusts cannot
                                                                            3 (2020) (discussing the difference between a
distribute any property to the Owners unless the property has
                                                                            security interest and an assignment and stating that
flowed through the Indenture Waterfall. 172 While the Notes                 an assignment “does not create a lien in favor of
are outstanding, the Trust Agreement directs “Income with                   creditors on property, which is still regarded as the
respect to and proceeds of the Trust Property [ (defined as 'all            assignor's, but it passes both legal and equitable
right, title and interest of the Trust ... in and to any property           title to the property absolutely beyond the control
contributed to the Trust by the Owners or otherwise acquired                of the assignor”).
by the Trust)']” to be “remitted directly to the Indenture
                                                                    As explained below, the only reasonable interpretation of the
Trustee for application in accordance with the Indenture.” 173
                                                                    Trust Related Agreements is that the Granting Clause creates
For this provision to work, notwithstanding that the Granting
                                                                    an assignment of the Collateral while also preserving bare
Clause includes only the “Collateral,” no “Trust Property”
                                                                    legal title to the Collateral in the name of the Trusts so that the
can be distributed according to the Trust Agreement Waterfall
                                                                    Trusts may fulfill their servicing obligations. This assignment
while the Notes are outstanding.
                                                                    divests the Trusts of standing to enforce rights with respect
                                                                    to the Collateral except to the extent necessary to fulfill their
172
        See Indenture (Appendix A) (JC2842) (definition             obligations.
        of “Indenture Trust Estate”); cf. PRB at 30 (arguing
        the Trusts retain certain extracontractual internal         As a general matter, under New York common law, “[a]n
        affairs claims that are not among the assets                unequivocal and complete assignment extinguishes the
        identified in the granting clause).                         assignor's rights against the obligor and leaves the assignor
                                                                    without standing to sue the obligor.” 177 A transfer creates


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               24
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 84 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

an assignment if it conveys a party's rights “in toto” so that     underscore that the Trusts still have legal title to the Student
                                         178
nothing is “held back” from the grant.                             Loans. 183 Because the Granting Clause purports to convey
                                                                   the Trusts' “title” to the Indenture Trustee, the Owners believe
177                                                                this inconsistency shows that other aspects of the Granting
       Aaron Ferer & Sons Ltd. v. Chase Manhattan Bank,
                                                                   Clause (such as the “immediate and continuing right” to bring
       N.A., 731 F.2d 112, 125 (2d Cir. 1984).
                                                                   claims in the name of the Trusts with respect to the Collateral)
178
       Nat'l Credit Union Admin. Bd. v. U.S. Bank Nat'l            should not be taken at face value. 184
       Ass'n, 2016 WL 796850, at *8–9 (S.D.N.Y Feb. 25,
       2016) (“NCUAB I”), aff'd, 898 F.3d 243 (2d Cir.             182
                                                                           BlackRock, 247 F. Supp. 3d at 413.
       2018) (“NCUAB II”). House of Europe Funding
       I, LTD v. Wells Fargo Bank, 2014 WL 1383703,                183     PAB at 48; U.S. Bank RB at 18 (“[T]rue
       at *15–16 (S.D.N.Y. Mar. 31, 2014) (“House of                       ownership ... of the Student Loans still lies with
       Europe I”) (“A party that has assigned away its                     the Trusts.”); Trust Agreement § 14.02 (JC0609)
       rights under a contract lacks standing to sue for                   (“Legal title to all Trust Property shall be vested at
       breach of that contract.”).                                         all times in the Trust.”).
 *25 On its face, the Granting Clause certainly appears to         184
                                                                           See PAB at 48.
be a broad grant of the Collateral with nothing held back. It
states the Trusts “hereby Grant[ ] to the Indenture Trustee ...    In response, the Indenture Parties observe that the “Trusts'
                                                            179
all the [Trusts'] right, title and interest in” the Collateral.    rights in the Student Loans” (which are subject to the
The definition of “Grant” includes “sell,” “convey,” and           Granting Clause) are legally distinct from “the Student Loans
“assign,” as well as the “immediate and continuing right” to       themselves” (which the Trusts “did not sell and transfer”). 185
bring “any suit” “in the name of the Trusts ... with respect”      Indeed, the Indenture Parties readily concede that legal title to
to the Collateral. 180 And, to reiterate, the Trust Related        the Student Loans “still lies with the Trusts.” 186 This was no
Agreements define the Collateral so that it is coextensive with    accident, say the Indenture Parties, since it was necessary for
the type of property the Trusts can acquire. 181                   the Trusts to maintain legal title in the Collateral (the loans)
                                                                   so they could fulfill their role in the collection of the loans as
179                                                                needed to satisfy the purpose of the Trusts. 187
       Indenture (Granting Clause) (JC2760).
180                                                                185
       Indenture (Granting Clause) (JC2760); Indenture                     See U.S. Bank RB at 17 (emphasis supplied).
       (Appendix A) (definitions of “Grant” and
                                                                   186
       “Proceedings”) (JC2842, 2849).                                      U.S. Bank RB at 18; Trust Agreement § 14.02
                                                                           (JC0609).
181
       Compare Indenture (Granting Clause) (JC2760)
                                                                   187
       (the Trusts assigned all their “right, title and                    See U.S. Bank RB at 18.
       interest” in the “Financed Student Loans.”), with           Indeed, the Indenture obligates the Trusts to “enforce all of
       Trust Agreement § 2.03(i) (JC0586) (“The purpose            [their] rights under ... the Basic Documents” and to enforce
       of the Trust is to ... acquire a pool of Student
                                                                   “all terms ... of all Financed Student Loans.” 188 And the
       Loans.”).
                                                                   Administration Agreement states that “lawsuits ... for the
Given the importance of consistency and predictability in the      collection of the Student Loans owned by the [Trusts]” will be
securitization industry, as already noted, New York law is         “initiated in the ordinary course of business by the [Trusts] or
clear that when interpreting indentures, courts must be careful
                                                                   [their] agents.” 189 These narrow limitations, by the Indenture
not to read “sweeping language of [a] Granting Clause to
                                                                   Parties' reckoning, are in place solely to facilitate the Trusts'
have limits that it lacks on its face.” 182 Notwithstanding this   servicing obligations and cannot be expanded to undermine
clear direction, and in an effort to find such a limitation, the   the Granting Clause's clear assignment of rights in the
Owners highlight what they perceive as a conflict between
                                                                   Collateral to the Indenture Trustee. 190
the Indenture Parties' construction of the Granting Clause
and the Trust Related Agreements. Specifically, the Owners



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             25
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 85 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

188                                                                        standing to sue trustee for certain failures to
       Indenture § 3.07(c) (JC2772), § 3.20(d) (JC2779);
                                                                           identify problems with mortgage backed securities
       see also Trust Agreement § 2.03(ii) (JC0586) (the
                                                                           in a resecuritization transaction because the issuer
       Trusts are to “provide for the ... servicing of the
                                                                           “assigned the Trust Estate as collateral to the
       Student Loans”); Trust Agreement § 4.01(a), (b)(i)
                                                                           Indenture Trustee”).
       (JC0590).
189                                                                For example, in House of Europe Funding I v. Wells Fargo, the
       Administration Agreement 1(c)(i)(B) (JC3663).               court held that, after the Issuer agreed to the grant, it “lack[ed]
190                                                                standing to sue [ ] for breaches” of a collateral administration
       U.S. Bank RB at 17–18.
                                                                   agreement because it was “no longer the real party in interest
 *26 In this regard, I note that many cases the Indenture
                                                                   with respect to an action upon the instrument.” 194 The
Parties cite to support their reading of the Indenture appear,
                                                                   indenture in House of Europe also contained a license that the
at first glance, to prove too much. The cases hold that a
                                                                   indenture trustee granted back to the Issuer to “exercise all
broad grant of all “rights, title and interest” in collateral
                                                                   of the Issuer's rights pursuant to” the collateral administration
will divest the Issuer of standing to bring claims that are
                                                                   agreement. 195 The court found this distinction was critical
related to the collateral. 191 Indeed, these cases treat lack of
                                                                   and held that the Issuer had standing to bring suit related to
an assignor's standing to bring collateral-related claims as
                                                                   the collateral administration agreement because of the license
part of the very definition of an assignment. 192 Given that       (but not because it retained any rights after executing the
the Indenture Parties argue the Trusts are intended to have
                                                                   indenture). 196
standing to “enforce the Collateral,” it is not clear that this
authority actually advances their construction of the Granting
                                                                   194
                                                                           House of Europe I, 2014 WL 1383703, at *15, *16
Clause. 193
                                                                           (interpreting the following grant language: “the Co-
                                                                           Issuers hereby Grant to the Indenture Trustee ... all
191
       See House of Europe I, 2014 WL 1383703, at 16                       of their right, title, and interest in, to, and under the
       (“HOE I assigned its rights to Wells Fargo ... [and]                Asset Management Agreement and the Collateral
       lacks standing to sue ... for any breaches”); NCUAB                 Administration Agreement”).
       I, 2016 WL 796850, at *9 (“[O]nce the NGN Trust
                                                                   195
       made its own assignment to the Indenture Trustee,                   Id., at *15–16.
       it could no longer pursue any claims directly.”);           196
                                                                           Id., at *16.
       NCUAB II, 898 F.3d 243, at *254 (“We presume
       that the express grant of the right to institute            House of Europe could be read to create a rule that if parties
       proceedings to the Noteholders entails the denial of        wish for an Issuer to fulfil servicing duties, the Issuer should
       such a right to others.”).                                  be granted a license to exercise rights with respect to the
192                                                                collateral for that purpose. A fairer reading of the case,
       See, e.g., House of Europe I, 2014 WL 1383703,              however, is that after executing the indenture, the Issuer lacks
       at 16 (holding that because an issuer assigned its          the plenary “right to sue” in relation to the collateral, but as
       rights in collateral, it “lacks standing”).                 other New York courts have recognized, an Issuer may still
193                                                                have “standing based upon the contractual duties [ (rather than
       Indenture § 3.05(iii) (JC2771); None of the cases
       the Indenture Trustee cites discuss whether the             retained rights) ] ... under the Indenture.” 197
       Issuer/plaintiff had servicing obligations; each
       involve the Issuer's attempt to sue another deal            197
                                                                           Id., at *15; Hildene Capital Mgmt., LLC v.
       party—rather than underlying borrowers. See                         The Bank of N.Y. Mellon, 105 A.D.3d 436,
       Triaxx Prime CDO 2006-1, LTD v. The Bank of N.Y.                    438 (N.Y. Sup. Ct. App. Div. 2013) (“Most
       Mellon, 2018 WL 1417850, at *1 (S.D.N.Y. Mar.                       significantly, PreTSL XX has standing based
       8, 2018), aff'd, 741 F. App'x 875 (2d Cir. 2018)                    upon the contractual duties it assumed under the
       (“Triaxx II”) (holding Issuer lacked standing to sue                Indenture.”); In re Nat'l Collegiate, 2020 WL
       indenture trustee for breach of contract, negligence                4813889, at *9 (interpreting the Trust Related
       and breach of fiduciary duty); BlackRock, 247                       Agreements at issue in this Action and noting that
       F. Supp. 3d at 410–413 (holding Issuer lacked


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               26
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 86 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        “more instructive here is the outcome in” Hildene                  conveyed all “right, title, and interest.”); Triaxx
        because the Trusts “assumed certain contractual                    Prime CDO 2006-1, LTD v. OCWEN Loan Serv.,
        obligations under the Basic Documents that were                    762 F. App'x 601, 607–08 (11th Cir. 2019) (“Triaxx
        not annulled by the Granting Clause,” and, for                     III”) (involving a special purpose entity obligated
        this reason, the Trusts retain the power that is                   “to file financing statements,” “take action as
        concomitant with their obligations—otherwise, the                  necessary to secure the rights and remedies of
        Trusts' obligations in the Trust Related Agreements                the Secured Party” and to “enforce any of the
        would be rendered meaningless).                                    Pledged Securities” even though it had transferred
 *27 After careful consideration, I am satisfied that when                 its rights in a “complete assignment”) (internal
read in context with the Trust Related Agreements, the                     quotation omitted); Triaxx Prime CDO 2006-1,
Granting Clause creates an assignment of the Collateral to the             LTD v. Bank of N.Y. Mellon, 2017 WL 1103033, at
Indenture Trustee—including an immediate and continuing                    *3–4 (S.D.N.Y. Mar. 21, 2017) (“Triaxx I”) (noting
                                                                           that a servicer might have an obligation to exercise
right to bring legal proceedings in the Trusts' name. 198 The
                                                                           “rights or remedies with respect to [ ] Collateral”
only limitation to the sweeping language in the Granting
                                                                           “on behalf of the Issuer” even though the issuer
Clause that can be drawn from the plain language of the Trust
                                                                           had assigned “all of its right, title and interest”
Related Agreements is the Trusts' retention of legal title to
                                                                           in the collateral and had been “divest[ed]” of
the Collateral so that the Trusts may fulfill their servicing
                                                                           “any rights” to “commence litigation on their own
obligations. 199                                                           behalf”) (emphasis supplied); NCUAB I, 2016 WL
                                                                           796850, at *3–4 (noting the Issuer trust transferred
198                                                                        its “right, title and interest” while, at the same
        See Indenture (Appendix A) (definition of “Grant”)
        (JC2842).                                                          time, the parties agreed that “legal title to the Trust
                                                                           Estate shall be vested at all times in the [issuer]
199
        BlackRock, 247 F. Supp. 3d at 413 (stating courts                  as a separate legal entity”); Hildene, 105 A.D.3d
        should not “read the sweeping language of the                      at 436 (holding that an entity which had “granted
        Granting Clause to have limits that it lacks on its                its right, title and interest” in certain collateral still
        face.”).                                                           “has standing based upon the contractual duties it
While some of the cases the parties have cited could be read               assumed under the Indenture”) (internal quotations
to support the opposite conclusion, the weight of authority                omitted).
holds that a securitization trust's retention of bare legal         201
                                                                           See In re Mortg. Funding, Inc., 48 B.R. 152, 154
title and servicing responsibilities does not, ipso facto or
                                                                           (Bankr. D. Nev. 1985) (involving a non-recourse
ipso jure, mean that the trust has conveyed a mere security
                                                                           sale of financial assets with the seller receiving a
interest. 200 Courts in multiple jurisdictions have found                  fee for servicing and retaining “bare legal title”);
transactions to be sales or assignments (rather than mere                  In re S. Indus. Banking, 45 B.R. 97, 100 (Bankr.
security interests) despite the grantor's retention of bare legal          Tenn. 1984) (grantor “merely held legal title” such
title so that the grantor can continue to service the assigned             that proceeds from property were not “property of”
assets. 201 And, as an aside, I note the Bankruptcy Code                   the transferor); Matter of Federated Dept. Stores,
specifically contemplates that an Issuer may sell its “interest”           Inc., 1990 WL 120751, at *1–2 (Bankr. S.D. Ohio
in a financial asset while retaining “legal title to service or            1990) (transferor did not “retain any ownership
supervise the servicing of such” financial asset. 202                      rights” where transferee bore “the risk that the
                                                                           Receivables will prove uncollectable” even though
200                                                                        the transferor continued to service the receivables).
        See House of Europe I, 2014 WL 1383703, at
        *11, *15 (“A CDO issuer like HOE I owns the                 202
                                                                           11 U.S.C. § 541(d).
        underlying assets and is therefore injured [ (i.e.,
                                                                    *28 To be sure, the Trusts may have a right to distributions
        has standing) ] by actions that adversely affect
        the underlying assets,” but, at the same time,              if the Notes are repaid. 203 Notwithstanding this dynamic,
        “HOE I [ ] lacks standing” to bring its own                 in TraxxPrime v. Ocwen Loan Servicing, the court held that
        claims “under [ ] contracts” in which it has                a similar transaction structure made the applicable trust the



                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             27
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 87 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

“resulting beneficiary of the Indenture Trust,” but rejected
the argument that the Trusts' “status as a potential beneficiary       • But if the Student Loan proceeds are insufficient to repay
                                                                          the Notes, the Indenture requires the Indenture Trustee to
renders the transfer ... ‘incomplete.’ ” 204
                                                                          take over, stating the Indenture Trustee “shall ... exercise
                                                                          all rights, remedies, powers, privileges and claims of the
203
        See Trust Agreement § 5.02 (JC5093).                               [Trusts].” 212
204
        Triaxx III, 762 F. App'x at 606.                               • The Trusts agreed that, “[w]ithout derogating from
It is not surprising that sophisticated parties would seek to            the absolute nature of the assignment granted to the
structure transactions so that an Issuer/assignor trust can              Indenture Trustee,” the Trusts would not modify the
“exercise day-to-day control in order to maximize the value”             terms of any Collateral or the Basic Documents absent
of the transaction, but also, “consistent with ownership,”                 consent from the Indenture Trustee (among others). 213
allow the assignee to “possess the right to displace” the Issuer
from that role. 205 The Trust Related Agreements reflect this        Taken together, these provisions reflect the Indenture
transactional structure. For example:                                Trustee's present ownership of rights in the Collateral. They
                                                                     also establish the Trusts as an administrative vassal with
  • The Granting Clause transfers to the Indenture Trustee the       duties to enforce (but no present beneficial interest or plenary
     “immediate and continuing” right to bring Proceedings           rights in) the Collateral.
     in the name of the Trusts, while also omitting in that
     transfer the Trusts' servicing “obligations” from the           205     Kravitt § 5.03(D)(3).
      definition of “Grant.” 206
                                                                     206     Indenture (Appendix A) (definition of “Grant”)
  • Even though the Indenture Trustee has received the                       (JC2842) (emphasis supplied).
    “immediate and continuing” right to file suit in the name
                                                                     207
    of the Trusts, the Indenture provides that the “Indenture                Indenture §§ 3.20(b),(d) (JC2779) (emphasis
    Trustee” has “no obligation to administer, service or                    supplied).
      collect the loans in the Indenture Trust Estate.” 207          208     Trust Agreement §          2.03(b)(viii)   (JC0587)
                                                                             (emphasis supplied).
  • The Trust Agreement prohibits the Trusts from acquiring
     “any financial asset that requires the Trust, the Owners or     209     Indenture §§ 3.20(b),(d) (JC2779) (emphasis
     the Administrator to make any decisions regarding such                  supplied).
      asset other than the servicing of the asset.” 208
                                                                     210     Indenture § 5.16 (JC2796) (emphasis supplied);
  • Rather than relying on the Indenture Trustee, the                        see also Indenture § 5.03(f) (JC2788) (stating the
    Indenture states the Trusts “shall cause to be diligently                Indenture Trustee possesses an independent right to
    enforced and taken all reasonable ... proceedings                        bring “[a]ll rights of action and of asserting claims
    necessary for the enforcement of all terms ... of                        under this Indenture ... in its own name as trustee
    all Financed Student Loans made and agreements in                        of an express trust”); Indenture § 3.14 (JC2776)
      connection therewith.” 209                                             (stating the Indenture Trustee has an independent
                                                                             right to dispose of the Financed Student Loans
  • Section 5.16 of the Indenture, entitled “Performance and                 under certain circumstances).
     Enforcement of Certain Obligations,” provides that the
                                                                     211
     Trusts “shall” enforce certain Basic Documents “as the                  Indenture § 5.16(a) (JC2796).
                                        210                          212
      Indenture Trustee may request.”                                        Indenture § 5.16(b) (JC2796).
  • To the extent the Trusts continue to make payments on the        213     Indenture § 3.07(f) (JC2773).
     Notes, the Indenture Trustee has the right to direct the
     Trusts to “exercise any and all rights ... lawfully available    *29 Having failed to identify a disabling conflict between
                                                                     rights in and title to the Collateral, the Owners seek to avoid
      to the [Trusts] under ... the Basic Documents.” 211
                                                                     judgment on U.S. Bank's requested Declaration regarding



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              28
         Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 88 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

the Granting Clause by arguing that several aspects of the              218     N.Y. U.C.C. Law § 9–505 (McKinney) (“The
Indenture are ambiguous and cannot be construed without                         filing” of a financing statement “is not itself a factor
yet-to-be-developed extrinsic evidence. 214 For example, the                    in determining whether the collateral secures an
Owners see ambiguity in the Indenture's definition of “Grant,”                  obligation.”).
which states that the “Grant” includes both a “pledge of” and
                                                                        219     N.Y. U.C.C. Law § 9–505 (McKinney).
“a lien upon and a security interest in” the Collateral. 215
This, according to the Owners, cannot be reconciled with an             220     N.Y. U.C.C. Law § 9–505 cmt. 2 (McKinney).
absolute assignment.
                                                                        221     Kravitt § 3.04 (stating, “a prudent purchaser will
214                                                                             always perfect its purchased interest, even if
        See PAB at 23–48.
                                                                                absolutely certain that a transfer in fact constitutes
215                                                                             a true sale”).
        Indenture (Appendix A) (definition of “Grant”)
        (JC2842); see also POB at 25.                                   More fundamentally, under the Indenture, the Indenture
The Indenture does use these terms; it even speaks of                   Trustee's rights are “cumulative.” 222 There is, therefore,
                                                       216              no inconsistency in a grant that assigns all “right, title and
perfecting a security interest in the Collateral.        But the
Indenture's use of the term “Security Interest” in the definition       interest” while also containing language sufficient to create a
of “Grant” is consistent with an absolute assignment                    security interest as a backstop. 223 In such circumstances, an
because the Uniform Commercial Code (“UCC”) defines                     indenture's reference to “preservation of a security interest in
a “Security Interest” as both an interest which “secures                the collateral [ ] does not circumscribe the [ ] indentures' grant
payment” and “any interest of ... a buyer of accounts ... [or]
                                                                        of ‘all right, title and interest.’ ” 224
                           217
payment intangible[s].”    Moreover, New York's statutory
law (which has adopted the UCC) prohibits courts from                   222
                                                                                Indenture § 5.09 (JC2794); see also Indenture
considering whether a financing statement was filed when
                                                                                § 3.23 (JC2782) (stating the Indenture creates
determining the substantive nature of a transaction. 218                        “ownership and/or security interests in the [Trusts']
Indeed, the UCC states the filing of a financing statement                      assets”).
“is not of itself a factor in determining whether the collateral
                                                                        223
secures an obligation.” 219 The statute's official comments                     Indenture (Granting Clause) (JC2760); Kravitt §
elaborate that although sophisticated parties may choose to                     3.04. Multiple provisions in the Indenture evidence
file a “precautionary” financing statement, that filing cannot                  a dual intent to create an assignment, as well
be used to answer “the substantive question of” whether an                      as language that would be sufficient to create
                                                                                a security interest. See, e.g., Indenture § 3.05
assignment was a true assignment. 220 Commenters likewise
                                                                                (JC2771) (obligating the Trusts to “preserve the
have recognized “precautionary” financing statements protect
                                                                                lien” and “protect the validity of any Grant”).
sophisticated parties' option to structure a true assignment so
that it also creates a security interest as a failsafe in the event a   224
                                                                                Triaxx II, 2018 WL 1417850, at *4 (rejecting an
court (erroneously) characterizes an assignment as a security                   argument much like the one the Owners make
interest (which must be perfected to be enforceable against                     here); see also ProGrowth Bank, Inc. v. Wells Fargo
third-party creditors). 221                                                     Bank, N.A., 558 F.3d 809, 814 (8th Cir. 2009)
                                                                                (rejecting an argument that “[d]efendants must not
216                                                                             have intended the financing statements to cover
        Indenture (Granting Clause) (JC2760); Indenture §
        3.06 (JC2772).                                                          all of Hanson's assets because doing so would
                                                                                render the subsequent descriptions of the annuity
217                                                                             contracts superfluous” and holding “nothing in the
        6 Del. C. § 1-201(35); N.Y. U.C.C. Law § 1–
        201(35) (McKinney) (same); Indenture § 3.22(b)                          UCC prevents a creditor from filing redundant or
        (JC2780) (“The Financed Student Loans constitute                        precautionary financing statements”); In re QDS
        ‘accounts’ or ‘payment intangibles’ within the                          Components, Inc., 292 B.R. 313, 345 (Bankr. S.D.
        meaning of the applicable UCC.”).                                       Ohio 2002) (addressing analogous law governing
                                                                                the distinction between a “true lease” and a security


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  29
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 89 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

       interest and stating, “the filing of a financing           225
                                                                          See Indenture § 3.20(f) (JC2779) (emphasis
       statement by a cautious lessor does not destroy
                                                                          supplied).
       true lease status, [and] it stands to reason that
       the ultra-cautious lessor, who takes the additional        226
                                                                          House of Europe I, 2014 WL 1383703, at *16
       step of obtaining subordination agreements from                    (involving a grant of all “right, title, and interest in,
       the lessee's senior secured lender, has not thereby                to, and under” certain agreements and the grantor's
       admitted that it has entered into a disguised                      obligation to “enforce all of its material rights”
       financing agreement.”); Rollins Commc'ns, Inc. v.                  under those agreements) (emphasis supplied);
       Ga. Inst. of Real Estate, Inc., 231 S.E.2d 397,                    Triaxx III, 762 F. App'x 601, 608 (involving a
       399 (Ga. Ct. App. 1976) (“It is our view that                      special purpose entity obligated “to file financing
       the lessor, faced with such uncertainty, should be                 statements,” “take action as necessary to secure the
       permitted to make provisions for a precautionary                   rights and remedies of the Secured Party” and to
       filing without risk that such provisions would, in                 “enforce any of the Pledged Securities”) (internal
       and of themselves, as urged in the instant appeal,                 quotation omitted).
       convert the lease into a secured transaction.”). New
                                                                  227
       York Courts agree. Accord BlackRock, 247 F. Supp.                  Triaxx III, 762 F. App'x at 608.
       3d at 413 (finding an assignment notwithstanding           In yet another attack on the plain language of the Indenture,
       language in an Indenture that the assignment of            the Owners urge the Court to find that the “execution of an
       collateral was made “as security for the benefit of        absolute form of assignment is not controlling evidence” of
       the Noteholders”).
                                                                  an intent to assign the Trusts' interest in the Collateral. 228
 *30 Likewise, the Indentures' reference to the “Trust's          In support of this argument, the Owners cite authority from
rights” and requirement that the Trust “enforce ... its rights    bankruptcy courts recognizing the power of a bankruptcy
with respect to each Financed Student Loans” do not alter this    trustee to claw back assigned property into the debtor's
conclusion. 225 Courts have interpreted similar references to     bankruptcy estate. 229 It is black letter law that a bankruptcy
an Issuer's rights to be:                                         trustee's “strong-arm powers” “serve essentially to marshal
                                                                  all of the debtor's assets, including some that the debtor itself
                                                                  could not recover, in order to enhance the resources available
                                                                  to the pool of creditors.” 230 In bankruptcy cases, courts can
             irrelevant both because it creates a
                                                                  (and do) ignore the titles contracting parties use to describe
             duty rather than a right (the Issuer
                                                                  their transaction. 231
             ‘shall enforce,’ not the Issuer ‘retains
             the right to enforce’), and because
                                                                  228
             there is no inconsistency between a                          See PAB at 15 (quoting In re Ridgewood Realty of
             provision that confers a right to [the                       L.I. Inc., 2015 WL 7755431, at *1 (Bankr. S.D.N.Y.
             Issuer] and a provision that assigns                         Dec. 1, 2015)).
             all such rights to [the Indenture                    229
                                                                          See, e.g., In re the Matter of Joseph Kanner Hat
             Trustee]. 226
                                                                          Co., Inc. v. City Trust Co., 482 F.2d 937 (2d
                                                                          Cir. 1973) (involving a claim by a bankruptcy
                                                                          trustee that his interest in property was entitled
Put differently, one can reconcile an assignor's promise to               to priority); In re Candy Lane Corp., 38 B.R.
“enforce any of the Pledged Securities” with the conclusion               571 (Bankr. S.D.N.Y. 1984) (involving an action
that the assignor granted more than a security interest because           by a “[t]rustee in bankruptcy”); In re Grant
the assignor retains an obligation to “defend challenges to the           Assocs, 1991 WL 21228 (S.D.N.Y. Feb. 5, 1991)
preference and priority of” the assignee, rather than a right             (determining whether certain financial assets were
that the Trust could wield for its own benefit. 227                       “property of the bankruptcy estate”).
                                                                  230
                                                                          Matter of Quality Holstein Leasing, 752 F.2d 1009,
                                                                          1014 (5th Cir. 1985) (emphasis supplied).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              30
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 90 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

231                                                                        proper characterization of a transaction) (internal
        See, e.g., In re Candy Lane, 38 B.R. at 571, 575
                                                                           quotation omitted).
        (looking past “broad language” to determine the
        “true nature of a security transaction”).                  At the end of the day, “the words parties use to bind
Of course, in this case, there is no bankruptcy trustee and        themselves together in a contractual relationship matter.” 238
                                                                   While this court has held that other securitization indentures
no third-party rights are involved. 232 Instead, the Owners
                                                                   create security interests (rather than assignments), those
are trying to walk back the Trusts' promise to the Indenture
                                                                   indentures stated “the [Trust] hereby Grants to the Trustee ...
Trustee to convey “all” their “right, title and interest” in the
                                                                   a continuing security interest in, and lien on, all of its right,
Collateral. 233 As other courts have reasoned, in the financial
                                                                   title and interest in, to and under” certain financial assets. 239
asset securitization context, “all must mean all,” and I must
                                                                   Here, in contrast, the Trusts granted “all” their “right, title and
give effect to the “breadth and completeness of the Granting
                                                                   interest in and to” the Collateral. 240 This difference matters,
Clause.” 234
                                                                   and U.S. Bank has offered the only reasonable interpretation
                                                                   of the Trust Related Agreements that accounts for the specific
232     This Court does not decide whether the Collateral          language the parties chose to characterize the assignments.
        would constitute a part of the Trusts' estate if the       Given the true assignment, the Trusts lack plenary authority to
        Trusts were forced into bankruptcy proceedings             control the Collateral during the life of the Indenture, and thus
        because this question is not before the Court.             cannot bring claims related to the Collateral unless strictly tied
233     Indenture (Granting Clause) (JC2760).                      to one of their contractual obligations. 241

234
        BlackRock, 247 F. Supp. 3d at 413; Triaxx III,             238
                                                                           Zohar II 2005–1, Ltd. v. FSAR Hldgs., Inc., 2017
        762 F. App'x at 605 (“To determine whether the
                                                                           WL 5956877, at *1 (Del. Ch. Nov. 30, 2017).
        assignment in the Indenture Agreement is complete
        and unequivocal, we look to the terms of the               239
                                                                           Id., at *9 (emphasis supplied); see also Kravitt §
        agreement.”).                                                      4.04 (noting that the “second sale” in a two-tiered
*31 But even assuming, arguendo, the Court could look                      securitization structure “need not be a true sale for
                                                                           bankruptcy purposes”).
past the plain language of the Grant (it cannot), 235 the
Trust Related Agreements contemplate a transaction that            240     Indenture (Granting Clause) (JC2760) (emphasis
possesses the most important characteristic of an assignment;              supplied).
the Noteholders have no recourse against the Trusts even if
                                                                   241
the Notes are not repaid. 236 For this reason, the allocation              See Hildene, 105 A.D.3d at 438 (holding that
of risks provided for in the Trust Related Agreements reflects             an entity that had “granted its right, title and
an unmistakable intent that the Grant create more than a mere              interest” in certain collateral still “has standing
                                                                           based upon the contractual duties it assumed under
security interest. 237
                                                                           the Indenture”) (internal quotations omitted).

235
        See BlackRock, 247 F. Supp. 3d at 412; PAB at 13–            3. The Indenture Trustee Has Not Demonstrated the
        14.                                                          Trusts Granted All Their Rights Unambiguously
236                                                                  Under the Basic Documents
        Indenture § 3.01 (JC2769) (“The Notes will be non-
                                                                   The parties have also joined issue regarding whether the
        recourse obligations of the [Trusts]”).
                                                                   “Basic Documents” are included within the Collateral. 242
237
        See Triaxx III, 762 F. App'x at 603 (finding that if       This question is important because the Indentures define
        notes are “limited-recourse obligations,” it weighs        “Basic Documents” to include, among other agreements,
        in favor of finding an assignment rather than a            the Indenture, the Trust Agreements, the Administration
        secured loan); Major's Furniture Mart, Inc. v.             Agreements and the Servicing Agreements (i.e., a much
        Castle Credit Corp., Inc., 602 F.2d 538, 545 (3d Cir.      longer list of contracts than those specifically mentioned in
        1979) (discussing the “extremely relevant factor of        the Granting Clause). 243 And, as outlined above, to the
        recourse and the risks allocated” in assessing the         extent the Trusts' rights in a specific agreement are swept over


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              31
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 91 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

to the Indenture Trustee in the Grant, the Indenture Trustee       247    Indenture (Granting Clause) (JC2760); Indenture
has immediate and continuing authority to use those rights for            (Appendix A) (JC2852–53) (defining “Servicing
the benefit of the Noteholders and AMBAC.                                 Agreement” and “Student Loan Purchase
                                                                          Agreements,” respectively as the agreements
242                                                                       “under which [the] servicer agrees to service
        See U.S. Bank Counterclaim ¶ 3(d).
                                                                          Financed Student Loans included in the Indenture
243     Indenture (Appendix A) (JC2833) (definition of                    Trust Estate” and the agreements “providing for
        “Basic Documents”); Indenture (Granting Clause)                   the sale of Student Loans from the Sellers to
        (JC2760); PAB at 61.                                              the Depositor for deposit into the Indenture Trust
*32 If a contract right is included in the Indenture Trust                Estate”).
Estate, it does not necessarily mean the right cannot be           248
                                                         244              Indenture (Granting Clause) (JC2760); Indenture
“shared” between the Trusts and the Indenture Trustee.     To
                                                                          (Appendix A) (JC2842, 54) (defining “Guarantee
the contrary, the Student Loans are within the Indenture Trust
                                                                          Agreements” as certain contracts through which
Estate, yet the Trusts must exercise certain rights related to
                                                                          payments of principal and interest owing on certain
the Student Loans if they are to make good on their promise
                                                                          Student Loans were guaranteed).
to “enforce” the Collateral. 245 It does follow, however, that a
                                                                   249
contract right residing in the Indenture Trust Estate cannot be           Indenture (Granting Clause) (JC2760); compare
directly or indirectly clawed-back to the Trusts—nor can the              PAB at 58 (“If the drafters of the Indenture had
Trusts exercise a Collateral-right for any purpose other than             intended to include all of the Basic Documents, ...
fulfilling their obligations. 246                                         they would not have placed it at the end
                                                                          of a paragraph otherwise relating solely to
244                                                                       guarantees.”), with U.S. Bank RB at 22 (“The
        See In re Nat'l Collegiate, 2020 WL 4813889, at                   Granting Clauses expressly include ‘each of the
        *8–10 (interpreting the Trust Related Agreements                  other Basic Documents.’ ”).
        and holding that, although the right to appoint
        servicers is included within the Granting Clause,          In its briefs, U.S. Bank argues the Granting Clause's reference
        the Trusts may “share” the right to appoint servicers      to “each of the other Basic Documents” should be read as an
        in connection with the obligations they assumed            independent object in which the Trusts granted all their “right,
        under the Indenture).                                      title and interest.” 250 The Owners agree that, in isolation,
                                                                   the Granting Clause could be interpreted as U.S. Bank reads
245     Indenture § 3.05(iii) (JC2771).
                                                                   it. 251 Even so, the Owners contend U.S. Bank's reading
246                                                                is not the only reasonable construction because the other
        In re Nat'l Collegiate, 2020 WL 4813889, at *10–
        11 (holding that the Trusts' efforts to appoint an         contracts listed in subsection (b) and (c) are among the Basic
        additional Servicer violated the Granting Clause           Documents. 252 According to the Owners, the Indentures'
        “by Reserving for the Trusts Rights Belonging              drafters could have simply granted the Trusts rights in “the
        to the Indenture Trustee for the Benefit of the            Basic Documents,” rather than identifying a few agreements
        Noteholders”).                                             and then referencing “all other Basic Documents.” 253
To repeat, the Granting Clause assigns all the Trusts' “right,
title and interest” in certain contracts that govern the inner     250    U.S. Bank RB at 22 (citing Indenture (Granting
workings of the securitization transaction, including, in                 Clause) (JC2760)).
subsection (b), the “Servicing Agreements” and the “Student
                                                                   251
                                                                          See PAB at 57 (listing U.S. Bank's interpretation
Loan Purchase Agreements.” 247 In subsection (c), the
                                                                          among the ways the Granting Clause “could be
Granting Clause also conveys the Trusts' rights under “each
                                                                          parsed.”).
Guarantee Agreement.” 248 This much is undisputed, but the
parties' interpretations of the Indenture diverge with respect     252
                                                                          See Indenture (Appendix A) (JC2833) (definition
                                      249                                 of “Basic Documents”); PAB at 58–59.
to the remainder of subsection (c).




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            32
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 92 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

253                                                                interpretations of the Indenture, “parol evidence is necessary
       See Indenture (Appendix A) (JC2833) (definition
                                                                   to interpret the contract” with respect to this issue, and neither
       of “Basic Documents”); PAB at 58–59.
                                                                   party is entitled to judgment on the pleadings. 260 And, again,
 *33 Ultimately, given lawyers' well-recognized “impulse
                                                                   to come full circle, the question of whether (or not) the
towards over inclusiveness,” the Indenture is fairly
                                                                   Granting Clause includes the Trusts' rights under all of the
susceptible to the interpretation U.S. Bank advances. 254 At       Basic Documents is important because it answers whether the
this stage, it is reasonable to read the Granting Clause as        Indenture Trustee has an immediate and continuing right to
identifying some contracts by name while also sweeping in          enforce the Trusts' (as opposed to its own) rights under, for
others by its reference to other Basic Documents. 255 This         example, the Indenture.
interpretation gives independent meaning to each item in
the list and is in harmony with the broader Trust Related          259     One of the Trust Agreements, which the parties
              256
Agreements.                                                                have called the “Master Trust Agreement,” also
                                                                           supports the Owners' reading because, unlike
254                                                                        the other Indentures, it does not mention “Basic
       Rag Am. Coal Co. v. AEI Res., Inc., 1999
       WL 1261376, at *2–5 (Del. Ch. Dec. 7, 1999)                         Documents” in its granting clause. See Master Trust
       (recognizing the lawyers' “impulse towards over                     Indenture (JC0866) (Clause III) (omitting “Basic
       inclusiveness”).                                                    Documents” from a similar granting clause); See
                                                                           Cty. of Suffolk, 100 A.D.3d at 947 (“Separate
255
       See U.S. Bank RB at 24; Johnson City Cent. Sch.                     contracts relating to the same subject matter and
       Dist. v. Fidelity and Deposit Co. of Md., 226                       executed simultaneously by the same parties may
       A.D.2d 990, 992–93 (N.Y. Sup. Ct. App. Div. 1996)                   be construed as one agreement.”).
       (stating an interpretation is reasonable if language
                                                                   260
       is “fairly susceptible” to that reading).                           See Foot Locker, Inc. v. Omni Funding Corp.
                                                                           of Am., 78 A.D.3d 513, 515 (N.Y. Sup. Ct.
256
       See In re Viking Pump, Inc., 52 N.E.3d 1144, 1151                   App. Div. 2010) (stating that where a contract
       (N.Y. Ct. App. 2016) (holding that contracts must                   is ambiguous, “parol evidence is necessary to
       be interpreted to give “fair meaning to all of the                  interpret the contract.”). This ruling is not intended
       language employed by the parties in the contract                    to detract from or contradict my prior rulings that
       and leaves no provision without force and effect”).                 nothing in the Trust Related Agreements supports
On the other hand, the Owners advance a different                          the notion that the Trusts could monetize any rights
interpretation. They read subsection (c) as a grant of (i) the             they may possess and then distribute any property
Guarantee Agreement, (ii) the TERI Deposit and Security                    according to the Trust Agreement's Waterfall. For
Agreement and (iii) the TERI Pledge fund as all three relate               reasons stated above, Section 5.02 of the Trust
to (a) the Student Loans and the proceeds thereof, and (b)                 Agreement forecloses that option. (JC0593).

each of the other Basic Documents. 257 The Owners contend
                                                                     4. The Granting Clause Assigned All Tort Claims in
the reference to “other Basic Documents” was intended to
                                                                     Respect of the Collateral
sweep into the Grant the Trusts' rights related to the Guarantee
                                                                    *34 While related to the discussion above, the parties
Agreement and the TERI Deposit and Security Agreement
                                                                   separately dispute the narrow issue of whether the Granting
to the extent such rights were discussed in other Basic
                                                                   Clause effectively assigned the Trusts' extracontractual tort
Documents—without sweeping in all the Trusts' rights under
                                                                   claims under New York law. 261 The Owners contend the
any Basic Document. 258
                                                                   Trusts' tort claims fall outside the Grant while the Indenture
                                                                   Trustee argues the Trusts have assigned their rights to bring
257
       See PAB at 55; Tr. at 39.
                                                                   such claims under the Indenture. 262 This question is critical
258                                                                because it appears the Trusts have tort claims that could be
       PAB at 56–57; Tr. at 39.
                                                                   asserted against various service providers, and the Owners
I am satisfied the Owners' proffered construction is also          and the Indenture Trustee dispute whom, as between them,
reasonable. 259 Because both parties have offered reasonable       has the plenary right to control such claims. 263



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             33
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 93 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                    265     Indenture (Granting Clause) (JC2760); Indenture
261     POB at 19–20.                                                       (Appendix A) (JC2842, JC2849) (definitions of
                                                                            “Grant” and “Proceeding”).
262
        Compare Owners' Compl. ¶ 149(a), with U.S. Bank
                                                                    When interpreting a similar agreement, the Second Circuit
        Counterclaim ¶ 3(c).
                                                                    implicitly confirmed that an assignment of all “right, title and
263                                                                 interest in and to the ... Trust Estate,” including “all present
        See, e.g., In re Nat'l Collegiate Student Loan Trs.
        Litig., 2020 WL 3960334 (Del. Ch. July 13, 2020)            and future claims ... in respect of” the transferred collateral, is
        (involving a tort claim asserted by the Trusts              sufficient to transfer tort claims (e.g., breach of fiduciary duty
        against a service provider). At this juncture, I will       claims). 266 In reaching this conclusion, the court affirmed
        reiterate that nothing in this Opinion holds that           the district court's reasoning that “the contract must be read
        a right swept into the Granting Clause cannot,              to mean what it says” when “nothing was held back” after
        ipso jure, be “shared” between the Trusts and the
                                                                    giving effect to a similar granting clause. 267 The same result
        Indenture Trustee. See In re Nat'l Collegiate, 2020
                                                                    follows here.
        WL 4813889, at *8–10 (the Third Circuit grappling
        with “shared” rights). Rather, it is likely that the
                                                                    266
        Trusts must have standing to use the Collateral                     NCUAB II, 898 F.3d at 247–48; see also NCUAB I,
        to fulfill their obligations—otherwise, the Trusts'                 2016 WL 796850, at *6, *8–11 (clarifying that the
        obligations would be “rendered meaningless.” Id.                    underlying assignment in Nat'l Credit included tort
        at *10. With that said, I do not decide whether                     claims); but see Triaxx I, 2017 WL 1103033, at *5
        the Trusts have any obligation that is germane to                   (interpreting a securitization indenture and holding
        the Trusts' tort claims. That question has not been                 that “tort claims do not transfer with a broad
        presented in the competing requests for declaratory                 assignment of rights,” but noting this holding was
        relief.                                                             rendered “without the benefit of specific briefing”).

In Commonwealth v. Morgan Stanley, the New York Court               267
                                                                            NCUAB I, 2016 WL 796850, at *9–10.
of Appeals held that “where an assignment of fraud or other
                                                                     *35 Moreover, the notion that the Granting Clause excluded
tort claims is intended in conjunction with the conveyance of
                                                                    the Trusts' tort claims conflicts with the structure of the Trust
a contract or note, there must be some language—although
no specific words are required—that evinces that intent and         Related Agreements. 268 The Trust Agreement Waterfall
                                                                    directs that proceeds from all “Trust Property” be remitted
effectuates the transfer of such rights.” 264 When read in
context with the other Trust Related Agreements, the Granting       to the Indenture Trustee. 269 As noted, “Trust Property”
Clause “evinces” an intent to transfer to the Indenture Trustee     includes “all right, title and interest of the Trust ... in and
a right to assert tort claims on behalf of the Trusts relating to   to any property contributed to ... or otherwise acquired by
the Collateral.                                                     the Trust.” 270 Any proceeds from a tort claim belonging
                                                                    to the Trusts, therefore, would be “Trust Property,” remitted
264                                                                 directly to the Indenture Trustee (that is, such proceeds would
        See Pa. Pub. Sch. Emps.' Ret. Sys. v. Morgan
                                                                    be treated the same as proceeds from the Collateral). This
        Stanley & Co., Inc., 35 N.E.3d 481, 486 (N.Y. Ct.
                                                                    dynamic belies the notion that the parties intended to exclude
        App. 2015); Triaxx I, 2017 WL 1103033, at *5.
                                                                    any of the Trusts' extra-contractual tort claims from the
The Granting Clause's language is, once again, ground zero          Granting Clause. The only reasonable interpretation of the
for this dispute. In the Indenture, the Trusts conveyed “the        Granting Clause is that a right to assert these claims was
immediate and continuing right” to “bring Proceedings in the        transferred from the Trusts to the Indenture Trustee.
name of the Granting party or otherwise and generally to do
and receive anything that the [Trusts are] or may be entitled       268
                                                        265
                                                                            See Salamone v. Gorman, 106 A.3d 354, 374 (Del.
to do or receive ... with respect” to the Collateral.                       2014) (stating that a court should interpret an
                                                                            agreement “in the context of the overall structure
                                                                            of the contract”).




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               34
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 94 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                  In Section 5.16(b), the Indenture contemplates the Indenture
269    Trust Agreement § 5.02 (JC0593).                           Trustee's role will change if an “Event of Default” occurs
270    Trust Agreement § 1.01 (JC0584) (definition of             because of the Trusts' failure to repay the Notes. 271 In such
       “Trust Property”) (emphasis supplied).                     an event, the Indenture states the Indenture Trustee “shall ...
                                                                  exercise all rights, remedies, powers, privileges and claims of
   5. The Indenture Does Not Require the Satisfaction             the [Trusts] ... in connection with the Basic Documents.” 272
   of Contractual Prerequisites Before the Indenture
   Trustee May Exercise Control over the Collateral               271    Indenture § 5.16(b) (JC2796).
Having determined that the Trusts conveyed their rights in
the Collateral (including the immediate and continuing right      272    Indenture § 5.16(b) (JC2796) (emphasis supplied).
to bring Proceedings in the name of the Trusts with respect
                                                                  Sections 5.03(c) and 5.04 contain similar language outlining
to the Collateral), I turn next to the question of whether the
                                                                  how the Indenture Trustee's role ratchets up after an Event of
Indenture establishes a contractual limitation on the Indenture
                                                                  Default:
Trustee's rights. As explained below, it does not.

                     Section 5.03(c)                                                   Section 5.04

 “If an Event of Default occurs and is                            “If an Event of Default shall have occurred
 continuing, the Indenture Trustee may,                           and be continuing, the Indenture Trustee
 or shall at the written direction of [certain                    may, or shall, subject to [certain limited rights
 Noteholders], proceed to protect and enforce                     of the Noteholders to direct the Indenture
 its rights, the rights of the holders of the                     Trustee] ... institute Proceedings in its own
 Notes, by such appropriate Proceedings                           name and as a trustee of an express trust for
 as the Indenture Trustee shall deem most                         the collection of all amounts then payable on
 effective to protect and enforce any such                        the notes or this Indenture.”
                                                                                                274
 rights, whether for the specific enforcement
 of any covenant or agreement in this
 Indenture or in aid of the exercise of any
 power granted herein, or to enforce any
 other proper remedy or legal or equitable
 right vested in the Indenture Trustee by this
                         273
 Indenture or by law.”

                                                                              the Notes or exercising any trust
273    Indenture § 5.03(c) (JC2787) (emphasis supplied).                      or power conferred on the Indenture
274    Indenture § 5.04 (JC2789) (emphasis supplied).                         Trustee. 275

Both Sections 5.03(c) and 5.04 implicate Section 5.11 of the
Indenture, which gives the Noteholders certain limited rights
to direct the Indenture Trustee regarding the Collateral:         275    Indenture § 5.11 (JC2795–95).
                                                                   *36 Against this backdrop, the Owners ask the Court to
                                                                  declare “[t]he Indenture Trustee may not bring suit absent an
            the      Interested       Noteholders,                Event of Default including expiration of any applicable cure
            representing not less than a majority                 period.” 276 U.S. Bank, on the other hand, seeks Declarations
            of the Outstanding Amount of the                      that it (as Indenture Trustee) may prosecute, defend, or settle
            applicable [ ] Notes ... shall have the               lawsuits concerning claims in respect of the Collateral without
            right to direct the time, method and                  the occurrence of (i) an Event of Default or (ii) any other
            place of conducting any Proceeding                    contractual predicate or condition precedent. 277 Further,
            for any remedy available to the                       U.S. Bank contends that it may bring claims in relation to the
            Indenture Trustee with respect to                     Collateral at any time “directly in its capacity as Indenture



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           35
           Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 95 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

Trustee and/or directly on behalf of and in the name of the              Estate”); Indenture (Appendix A) (definition of
Trusts.”   278                                                           “Grant”) (JC2842).
                                                                  282    Indenture § 5.16(a) (JC2796).
276    Owners' Compl. ¶ 149(b).
                                                                  In support of their argument that the phrase “the Indenture
277                                                               Trustee may” should be read as an implicit limitation on
       U.S. Bank Counterclaim ¶ 3(d).
                                                                  the Granting Clause, the Owners cite to cases interpreting
278    U.S. Bank Counterclaim ¶ 3(e).                             contracts that lack a broad Granting Clause like the one
In this regard, the Owners' main argument is that even if         at issue here. 283 This distinction is critical because, as
there is nothing in the Indenture stating that the Indenture      explained at length above, the plain language of the Granting
Trustee “shall not” bring claims before an Event of Default (or   Clause includes all the Trusts' “right[s]” in the Collateral
“EOD”), the Indenture Trustee's Declarations “read” Sections      as well as the “immediate and continuing” right to bring
5.03(c), 5.04 and 5.16(b) (the “EOD Provisions”) “out of the      Proceedings in the name of the Trusts. 284
Indenture.” 279 To the extent the Owners are arguing that
U.S. Bank's reading fails to give independent meaning to the      283    Indenture (Appendix A) (JC2842) (definition of
EOD Provisions, that view of U.S. Bank's construction is not             “Grant”), § 5.03 (JC2787) (“the Indenture Trustee
supported by the Indenture's plain language.                             may”), § 5.04 (JC2789) (same); See PAB at 65–69
                                                                         (citing U.S. Bank Nat'l Ass'n v. U.S. Timberlands
279                                                                      Klamath Falls, L.L.C., 2004 WL 1699057 (Del. Ch.
       PAB at 65.
                                                                         July 29, 2004) and Harris Tr. & Sav. Bank v. E-
Each EOD Provision can be interpreted as a trigger for
                                                                         II Hldgs., Inc., 722 F. Supp. 429, 441 (N.D. Ill.
certain mandatory duties of the Indenture Trustee (“the
                                                                         1989)). The Owners' citation to Cortlandt Street,
Indenture Trustee shall ...”), as well as a means by which
                                                                         96 N.E.3d at 199 (addressing an argument that
the Noteholders may exercise a limited right to direct the
                                                                         an indenture trustee's right to bring claims for
Indenture Trustee. 280 It is consistent for the Indenture                payment “on the Notes” should be read to “mean
Trustee, on one hand, to possess an “immediate and                       solely a claim for payment due under the terms and
continuing right” to “bring Proceedings in the name of the               conditions of the Notes” rather than, for example,
[Trusts]” while, on the other, to have no obligation to monitor          a fraudulent transfer claim) (internal quotations
the Student Loans or otherwise “enforce” the Collateral                  omitted) also misses the mark. There, the court
unless an Event of Default triggers its mandatory duties. 281            addressed the specific types of claims an indenture
It is also consistent for the Indenture Trustee to possess a             trustee may bring after an event of default (e.g.,
present right to control the Collateral while also possessing            fraudulent transfer claims versus a simple breach
an independent right to “request” that the Trusts act “at the            of contract claim to collect payments under notes),
Administrator's expense,” as Section 5.16(a) provides. 282               but did not hold that permissive language should be
                                                                         read as a prohibition of all claims. Id.
280                                                               284
       See Indenture § 5.03(c) (JC2787) (“The Indenture                  Indenture (Granting Clause) (JC2760); Indenture
       Trustee may, or shall at the written direction of                 (Appendix A) (JC2842) (definition of “Grant”).
       the Interested Noteholders”) (emphasis supplied),
                                                                   *37 Since the Indenture Trustee has the “immediate and
       § 5.04 (JC2789) (same), § 5.16(b) (JC2796) (“The
                                                                  continuing” right to bring Proceedings in the name of the
       Indenture Trustee shall ... at the direction ... of
                                                                  Trusts, as well as all the Trusts' “rights” to the Collateral,
       the Interested Noteholders ... exercise all rights,
       remedies, powers privileges and claims of the              the Indenture must “be read to mean what it says.” 285 Once
       [Trusts].”) (emphasis supplied).                           again, the Court will not “read the sweeping language of the

281                                                               Granting Clause to have limits that it lacks on its face.” 286
       See Indenture § 3.20(b) (JC2779) (“the Indenture           For these reasons, U.S. Bank has offered the only reasonable
       Trustee shall have no obligation to administer,            interpretation of the Trust Related Agreements on this issue.
       service or collect the loans in the Indenture Trust        The Indenture Trustee may bring suit as to the Collateral




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        36
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 96 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

before an Event of Default; there are no contractual conditions   sell Collateral or amend Basic Documents. I address each
precedent to the exercise of this right.                          Declaration seriatim.

285
       BlackRock, 247 F. Supp. 3d at 413 (internal
                                                                     1. Absent Delegation, the Owner Trustee Has the
       quotation omitted); Indenture (Granting Clause)
                                                                     Sole Authority to Act for the Trusts, and the Owners
       (JC2760); Indenture (Appendix A) (JC2842)                     Cannot Supplant the Owner Trustee From this Role
       (definition of “Grant”); see also Kass v. Kass, 235        Section 3806(a) of the DSTA provides, “[e]xcept to the
       A.D.2d 150, 159 (N.Y. Supp. Ct. App. Div. 1997),           extent otherwise provided in the governing instrument of a
       aff'd, 696 N.E.2d 174 (N.Y. Ct. App. 1998) (“If the        statutory trust, the business and affairs of a statutory trust
       language is in any way ambiguous, the law does
                                                                  shall be managed by or under the direction of its trustees.” 288
       not favor a construction which creates a condition
                                                                  Apparently with this direction in mind, Section 2.03(b) of the
       precedent.”).
                                                                  Trust Agreement states:
286
       BlackRock, 247 F. Supp. 3d at 413.


                          *****                                                until the Indenture is discharged, ...
                                                                               the Trust will act solely in its own
Based on the analysis above, and subject to the clarifications                 name and the Owner Trustee or other
I have provided: (i) U.S. Bank's Motion as to its Declarations                 agents selected in accordance with
A, C, D, E, F, G, Q and R (ii) AMBAC's Motion as to its                        this Agreement will act on behalf of
Declaration O and P; (iii) the Noteholders' Motion as to their                 the Trust ... but such action shall not
Declarations N and O are GRANTED; and (iv) the Owners'                         be in violation of the terms of this
Motion is DENIED as to its Declarations A and B. U.S. Bank's
                                                                               Agreement. 289
motion is DENIED as to its Declaration B because its reading
of the Indenture in support of that Declaration is not the only
reasonable construction of the Indenture.
                                                                  Based on this unambiguous language, the Trust Agreement
                                                                  does not alter the default rule of Section 3806(a), and the
D. The Trusts' Governance and Direction Rights                    Owner Trustee is the only entity authorized to act directly on
As I turn to the next major area of dispute regarding the         behalf of the Trusts. 290
Trusts' governance, I begin by highlighting a rare example of
agreement between the parties. Each faction agrees that the       288
                                                                         12 Del. C. § 3806(a).
Owners do not have a “freestanding right to act on behalf of
the Trusts.” 287 Beyond this simple statement, however, the       289    Trust Agreement § 2.03(b) (JC0586) (emphasis
parties read the Trust Related Agreements very differently as            supplied).
to whom may direct the Trusts and when.
                                                                  290
                                                                         12 Del. C. § 3806(a).
287                                                                *38 Moving beyond this baseline premise, the DSTA also
       See PAB at 85.
                                                                  provides that:
In response to the specific questions posed by the parties'
Declarations, I find as follows: (i) the Owner Trustee is the
Trusts' trustee, and the Owners cannot remove the Owner
Trustee from this role; (ii) the Owners have circumscribed                     [e]xcept to the extent otherwise
rights to direct the Owner Trustee; (iii) certain Indenture                    provided in the governing instrument
Parties can act in the name of the Trusts as to the Collateral;                of a statutory trust, a trustee of a
(iv) AMBAC has a right to consent to certain Owner                             statutory trust has the power and
directions before they are followed; and (v) certain negative                  authority to delegate to 1 or more other
covenants in the Indenture restrict the Trusts' power to                       persons the trustee's rights, powers
                                                                               or duties to manage and control the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            37
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 97 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

            business and affairs of the statutory                296     Here again, this is not to say that the Owner Trustee
                     291
            trust.                                                       and Owners may not “share” some or all of these
                                                                         rights with the Indenture Trustee.
                                                                 To reiterate, in the Indenture, the Trusts transferred all of
Again, the Trust Agreement does not “otherwise provide”          their “right, title and interest” in the Collateral—including
with respect to delegation. 292 The Trust Agreement              the “immediate and continuing” right to bring Proceedings
expressly allows that the Owner Trustee may “act directly        in the name of the Trusts with respect to the Collateral. 297
or ... through agents or attorneys pursuant to agreements        The Indenture is a Trust Related Agreement incorporated by
entered into with any of them.” 293                              reference into the Trust Agreement. 298 And, in the Indenture,
                                                                 the Owner Trustee, the Owners and the Trusts granted their
291
       12 Del. C. § 3806(i).                                     respective rights in the Collateral to the Indenture Trustee. 299
292                                                              The Indenture Trustee, thus, can act in the name of the Trusts
       12 Del. C. § 3806(i).
                                                                 “with respect” to the Collateral. 300
293    Trust Agreement § 9.03(b) (JC0603).
                                                                 297
Indeed, the Trust Related Agreements contemplate the Owner               Indenture (Granting Clause) (JC2760); Indenture
Trustee will make two critical delegations of its authority to           (Appendix A) (definition of “Grant”) (JC2842).
act on behalf of the Trusts. First, in Section 14.03, entitled   298
“Pledge of Collateral by Owner Trustee is Binding,” the Trust            Trust Agreement § 1.01 (JC0584) (definition of
Agreement provides:                                                      “Trust Related Agreements”).
                                                                 299     In this regard, under the Grant, the Indenture
                                                                         Trustee received the respective rights of the
                                                                         Owners and the Owner Trustee to direct the Trusts
            [t]he pledge of any Trust Property to
                                                                         with regards to the Collateral under Section 4.01(b)
            any Person by the Owner Trustee made
                                                                         and Section 2.03(b) of the Trust Agreement. See
            under any Trust Related Agreement
                                                                         Trust Agreement § 14.03 (JC0609).
            [ (i.e., the Indenture) ] ... shall bind
            the Owners and shall be effective to                 300     Indenture (Granting Clause) (JC2760); Indenture
            transfer or convey the rights of the                         (Appendix A) (definition of “Grant”) (JC2842).
            Owner Trustee and the Owners in and
                                                                 *39 As for the second key delegation, per the Administration
            to such Trust Property. 294                          Agreement, the Owner Trustee and the Trusts delegated their
                                                                 respective duties to the Administrator. 301 The Administrator,
                                                                 in turn, agreed to “take all appropriate action that is the
By this provision, Section 14.03 ties a transfer of the Trusts
                                                                 duty of the [Trusts] to take pursuant to the Trust Related
“right, title and interest ... in and to any property” to an
                                                                 Agreements,” and to that end, the Trusts and the Owner
automatic transfer of “the rights of the Owner Trustee and
                                                                 Trustee appointed the Administrator as the Trusts' attorney-
the Owners in and to such Trust Property.” 295 Thus, if the
                                                                 in-fact. 302 Accordingly, the Administrator also can act on
Trusts transfer Trust Property, the Owner Trustee and the
                                                                 behalf of the Trusts in matters specified in the Administration
Owners' rights associated with the transferred property will
                                                                 Agreement. 303
automatically flow along with the transferred property. 296
                                                                 301
294                                                                      Administration Agreement § 1(a)(i) (JC3661).
       Trust Agreement § 14.03 (JC0609).
                                                                 302
295                                                                      Administration Agreement § 1(a)(i) (JC3661), §
       Trust Agreement § 1.01 (definition of “Trust
                                                                         1(b)(i) (JC3662); 2A C.J.S. Agency § 11 (2020)
       Property”) (JC0584) (emphasis supplied), § 14.03
                                                                         (“An attorney-in-fact is one given authority under
       (JC0609).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           38
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 98 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        a power of attorney to act as agent with respect to          authority, it may. 310 But any nonministerial Owner direction
        matters set forth therein.”).                                under Section 4.01(a) must flow through the Owner Trustee
303                                                                  so that the Owner Trustee can exercise its right to decline to
        Administration Agreement § 1(b)(i) (JC3662)
                                                                     follow Owner instructions that contravene the Trust Related
        (stating the Administrator may “execute[ ] on
        behalf of the [Trusts] all such documents, reports,          Agreements (as discussed below). 311 Any other reading of
        filings, instruments, certificates and opinions”             the Trust Agreement would allow the Owners to direct the
        related to certain duties of the Trusts).                    Owner Trustee to delegate all of its authority to the Owners,
                                                                     who would then be free to manage the Trusts as to non-
With these two examples in mind, while the Owner Trustee
                                                                     ministerial matters without review by the Owner Trustee.
may be able to authorize agents to act on behalf of the
                                                                     This construction is unreasonable because it would render
Trust under Section 9.03(b), nothing in the Trust Agreement
                                                                     the Owner Trustee's role in Section 4.02 “meaningless,”
empowers the Owners unilaterally to supplant the Owner
                                            304                      “illusory,” and “mere surplusage.” 312
Trustee's role in managing the Trusts.          To re-emphasize,
12 Del. C. § 3806(a) of the DSTA provides that “Except to
                                                                     310
the extent otherwise provided [in the Trust Agreement,] the                 Trust Agreement § 9.03(b) (JC0603).
business and affairs of a statutory trust shall be managed by or     311    Trust Agreement § 4.02(a) (JC0591).
                                      305
under the direction of its trustees.” The Trust Agreement
                                                                     312
confirms that the Owner Trustee—not the Owners—is the                       Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153,
Trusts' sole trustee empowered to manage the Trusts.     306                1159 (Del. 2010).
                                                                      *40 Even when following Owner directions, the Owner
304                                                                  Trustee remains the party through whom the Trusts must act
        Trust Agreement § 9.03(b) (JC0603).
                                                                     (unless it has elected properly to delegate that authority).
305                                                                  Under Section 9.03(b) of the Trust Agreement, once the
        12 Del. C. § 3806(a) (emphasis supplied).
                                                                     Owners issue a valid instruction, “the Owner Trustee” may
306     Trust Agreement § 4.01(a) (JC0590).                          determine how to execute the instruction, either (i) “directly”
The Owners do have a right to direct the Owner Trustee as to         or (ii) “at the expense of the Trust, through agents.” 313
non-ministerial matters, but nothing in Section 4.01 supports        Nothing in Section 9.03(b) can be read as giving the Owners
the notion that this non-ministerial direction right includes        the right to direct the Owner Trustee when making this
the power to force the Owner Trustee to delegate its role
                                                                     choice. 314 To be sure, if the Owner Trustee decides to act
                                      307
as Owner Trustee to another party.          This means that any      through agents, the Owners still possess the right to direct the
order from the Owners that would direct the Owner Trustee            Owner Trustee as to non-ministerial matters, but the Owners
to authorize a third party to act on behalf of the Trusts, subject   cannot cut the Owner Trustee out of the loop.
only to the Owners' directions, would contravene 12 Del. C.
§ 3806(a) and Section 4.01(a) of the Trust Agreement. 308            313    Trust Agreement § 9.03(b) (JC0603).
These provisions empower the Owner Trustee (and only the
                                                                     314
Owner Trustee) to manage the business and affairs of the                    See CFPB Decision, 2020 WL 2915759, at *3.
                                                  309
Trusts—subject to direction from the Owners.                         This principle is important because the court in the CFPB
                                                                     Action struck down an attempt by the Owners to do just
307                                                                  that. 315 Specifically, the Owners purported to direct the
        Trust Agreement § 4.01(a) (JC0590).
                                                                     Owner Trustee to authorize attorneys to represent and act
308
        12 Del. C. § 3806(a); Trust Agreement § 4.01(a)              on behalf of the Trusts—subject only to directions from
        (JC0590).
                                                                     the Owners. 316 These attorneys then purported to execute
309                                                                  the PCJ on behalf of the Trusts during negotiations with
        12 Del. C. § 3806(a); Trust Agreement § 4.01(a)
        (JC0590).                                                    the CFPB. The court rejected this attempt and held that
                                                                     “the Owner Trustee remains the party through whom [the
Simply put, only the Owner Trustee can fulfil the role of the
Owner Trustee. If the Owner Trustee decides to delegate its          PCJ] must be” executed. 317 Stated differently, if the Owners
                                                                     direct the Owner Trustee to hire counsel for the Trusts,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              39
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 99 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

those professionals would be contractors of the Trust—not        320    Trust Agreement § 4.03 (JC0592) (emphasis
                                  318
“delegates” of the Owner Trustee.    If the Owners then wish            supplied).
to direct the Trusts' counsel on non-ministerial matters, any
                                                                 The Trust Agreement does “otherwise expressly provide” in
such direction must flow through the Owner Trustee.
                                                                 Section 4.01 when it states, “the Owner Trustee will take
                                                                 such action or refrain from taking such action ... as it shall
315
       CFPB Decision, 2020 WL 2915759, at *5.                    be directed by all the Owners for so long as any of the
316                                                              Notes are outstanding.” 321 When read together, the plain
       Id.
                                                                 meaning of Sections 4.01 and 4.03 is that the Owner Trustee
317                                                              is to follow instructions issued by “all” of the Owners on
       Id.
                                                                 non-ministerial matters—subject to limitations provided in
318
       Cf. PAB at 85.                                            Section 4.02 (discussed below). As non-exclusive examples
                                                                 of “nonministerial” matters, the Trust Agreement lists, (i)
                                                                 initiating any “claim” by the Trusts or compromising any
                           *****                                 lawsuit “brought by or against the Trust” except for claims
                                                                 initiated in the ordinary course of business to collect proceeds
Based on the foregoing analysis, and subject to the
                                                                 from the Student Loans and (ii) amending or modifying any
clarifications I have provided, the Owners' Motion as to their
Declarations W, X and Y is DENIED, and the Noteholders'          Trust Related Agreement. 322
Motion as to their Declarations C and D is GRANTED.
                                                                 321    Trust Agreement § 4.01(a) (JC0590) (emphasis
                                                                        supplied).
   2. The Owners Have Circumscribed Rights to Direct
   the Owner Trustee                                             322    Trust Agreement § 4.01(b) (JC0590–91).
While the Owners cannot supplant the Owner Trustee
                                                                 *41 Section 4.01 is expressly limited by Section 4.02,
from its role as the Trusts' trustee, under Section 4.01 of
                                                                 which constrains the Owners' ability to direct the Owner
the Trust Agreement, the Owner Trustee must “take such
action or refrain from taking such action ... with respect       Trustee. 323 Specifically, the Owner Trustee need not follow
to nonministerial matters, as it shall be directed by all the    Owner directions that would violate the Trust Related
                                                                 Agreements or expose the Owner Trustee to the risk of
Owners.” 319 The Trust Agreement contemplates that, as a
                                                                 personal liability for which the Owners have not provided
matter of default, the Owners may act on a matter if a super
majority of the Owners consent to the action. Section 4.03,      indemnity satisfactory to the Owner Trustee. 324 Moreover,
captioned “Super-majority Control,” states:                      beyond simply empowering the Owner Trustee to ignore
                                                                 improper directions, the Trust Agreement expressly forbids
                                                                 the Owners from directing the Owner Trustee to act or refrain
                                                                 from acting in a manner “contrary to” the Trust Agreement or
             Except as otherwise expressly                       the Trust Related Agreements. 325
             provided in this Agreement, any action
             which may be taken or consent or                    323    Trust Agreement § 4.02 (JC0591).
             instructions which may be given by the
             Owners under this Agreement may be                  324    Trust Agreement § 4.02(a) (JC0591). Among
             taken by the Owners holding in the                         the reasons the Owner Trustee might refuse
             aggregate at least 85%” interest in the                    an Owners' direction are instances where
             Trusts. 320                                                implementing the direction will (i) violate the
                                                                        Trust Related Agreements, (ii) create negative
                                                                        tax consequences, (iii) cause certain negative
                                                                        regulatory consequences or (iv) subject the
319    Trust Agreement § 4.01(a) (JC0590) (emphasis                     Owner Trustee to certain types of personal
       supplied).




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          40
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 100 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

        jurisdiction outside Delaware. Trust Agreement §             implied covenant of good faith and fair dealing that inheres
        4.02 (JC0591–92).                                            in every contract. 331
325     Trust Agreement § 4.02(b) (JC0591).
                                                                     330
                                                                            See PRB at 49 (citing Trust Agreement § 8.09
Given the uncertainty that can accompany contract
                                                                            (JC0601) (prohibiting the Owner Trustee from
interpretation, the Owner Trustee need not be certain that
                                                                            taking an action that would be “inconsistent with
an Owner instruction violates the Trust Related Agreements
                                                                            the purposes of the Trust”)). These purposes
before refusing to comply. All that is required for a valid
                                                                            include the execution of the Indenture in which
Owner Trustee refusal is that the Owner Trustee “reasonably
                                                                            the Trusts agreed to Grant the Collateral to the
determine[s]” or is “advised by counsel” that: (i) an Owner
                                                                            Indenture Trustee “for the benefit of the holders of
instruction is contrary to “any document contemplated” by
                                                                            the Notes.” Indenture (Granting Clause) (JC2760);
the Trust Agreement or is “otherwise contrary to law,” (ii) the
                                                                            Trust Agreement § 2.03 (JC0586).
instruction “is likely to result in personal liability on the part
                                                                     331
of the owner Trustee,” 326 or (iii) the order would adversely               PRB at 54; Kuroda v. SPJS Hldgs., L.L.C., 971
affect the tax status of the Trusts.327
                                     In connection with this                A.2d 872, 888 (Del. Ch. 2009) (“The implied
provision of the Trust Agreement, the Owners ask the Court                  covenant of good faith and fair dealing inheres
for two related Declarations:                                               in every contract and requires that a party in
                                                                            a contractual relationship refrain from arbitrary
  • Declaration E: “The Owners may direct the Owner                         or unreasonable conduct which has the effect of
    Trustee to take any action with respect to the Trusts,                  preventing the other party to the contract from
    subject solely to the limitations set forth in Section                  receiving the fruits of the bargain.”) (internal
    4.02(b)” (i.e., that the Owners cannot direct the Owner                 quotations omitted).
    Trustee to take an action contrary to the Trust Related
                                                                      *42 As these concessions make clear, the Owners are
      Agreements). 328                                               not arguing that the language found in Section 4.02, alone,
                                                                     answers whether the Owner Trustee is obliged (or not) “to
  • Declaration G: “The only grounds for the Owner Trustee
     to refuse an Owner direction are the specific exceptions        follow Owner instructions.” 332 Rather, these Declarations
                                                                     reference (and incorporate) all Trust Related Agreements
      set out in Sections 4.02 of the Trust Agreements.” 329
                                                                     as potential sources for reasons why the Owners would be
                                                                     prohibited from issuing an instruction or the Owner Trustee
326     This ground for refusal is unambiguously                     would be entitled to decline to act.
        eliminated if the Owners provide the Owner
        Trustee “indemnification or security reasonably              332
                                                                            See JAB at 57.
        satisfactory to the Owner Trustee against all costs,
        expenses and liabilities arising from the owner              Setting aside any fiduciary duties the Owners owe to AMBAC
        Trustee's taking of such action.” Trust Agreement            and the Noteholders, an analysis of the propriety of the
        § 4.02(a) (JC0591).                                          Owners' instructions and the Owner Trustee's response thereto
                                                                     is limited to the language of the Trust Related Agreements and
327     Trust Agreement § 4.02(a) (JC0591).                          the implied covenant of good faith and fair dealing. 333 If any
328                                                                  interested party wishes to bring a contract-based challenge to
        Owners' Compl. ¶ 149(e).
                                                                     an Owner instruction, it must support the claim(s) with these
329     Owners' Compl. ¶ 149(g).                                     tools in hand, and these tools alone. 334
The Owners correctly concede that these Declarations, as
written, would still prohibit the Owners from directing              333    I address the scope of the Owners' fiduciary duties
the Owner Trustee to take an action inconsistent with the                   elsewhere in this Opinion.
“purposes” of the Trusts because such an order would
                                                                     334
                                                                            See, e.g., In re Nat'l Collegiate, 2020 WL 4813889,
contradict the terms of the Trust Agreement. 330 The Owners
                                                                            at *10, *12 (holding that a specific Owner direction
also correctly acknowledge that these Declarations would not
                                                                            was invalid both because it violated the Granting
allow a binding Owner instruction that would violate the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             41
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 101 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

       Clause and because it amended a Basic Document              authorize AMBAC and the Noteholders (either directly or
       without the Indenture Trustee's consent).                   through the Indenture Trustee) to issue directions to the
                                                                   Trusts. As explained below, the answer to the first is clear; the
If a dispute arises between the parties over the propriety of an
                                                                   answer to the second not so much.
Owner direction, as long as other jurisdictional requirements
are met, then the affected parties could seek declaratory
                                                                   *43 Section 3806(a) of the DSTA provides, in relevant part:
relief under 10 Del. C. § 6502, which allows courts of
this state to construe “a contract either before or after there
has been a breach thereof.” 335 Indeed, the purpose of the
Declaratory Judgment Act is to “afford relief from uncertainty                  To the extent provided in the
and insecurity with respect to rights, status and other legal                   governing instrument of a statutory
relations,” which would fairly encompass a judicial resolution                  trust, any person (including a
of whether (or not) a particular Owner direction is “contrary”                  beneficial owner) shall be entitled to
to the Trust Related Agreements. 336 As I state elsewhere in                    direct the trustees or other persons
this Opinion, if a court rendered final judgment in such an                     in the management of the statutory
action, the doctrines of res judicata and collateral estoppel                   trust. 337
would govern the judgment's preclusive effect.

335
       10 Del. C. §§ 6502, 6503; Horizon Personal                  As already discussed, Section 4.01 of the Trust Agreement
       Commc'ns, Inc. v. Sprint Corp., 2006 WL 2337592,            gives the Owners a circumscribed right to direct the
       at *20 n.169 (Del. Ch. Aug. 4, 2006) (stating that,         Owner Trustee which, in turn, is authorized to act on
       as long as other jurisdictional requirements are met,       behalf of the Trusts. 338 The Owners' Declaration F asks
       a party could bring a claim under the Declaratory           the Court to declare that the “Indenture Trustee, the
       Judgment Act “to determine a controversy between            Administrator, and [AMBAC] are not ‘persons’ authorized by
       the parties as to the interpretation of” an agreement)      the Trust Agreements to direct the Owner Trustee concerning
       (internal citation and quotation omitted).
                                                                   nonministerial matters.” 339 This Declaration, as worded, is
336                                                                overbroad and cannot be granted.
       10 Del. C. § 6512.

                                                                   337
                                                                           12 Del. C. § 3806(a).
                            *****
                                                                   338     Trust Agreement § 4.01 (JC0590).
Based on the foregoing analysis and subject to the
clarifications I have provided, the Court addresses the parties'   339     Owners' Compl. ¶ 149(f).
specific requests for declaratory relief as follows: (i) the
                                                                   In support of their proffered Declaration, I gather one of the
Owners' Motion as to their Declarations C, E, G, H, I, J, N
                                                                   Owners' main arguments is that, to the extent the Indenture
and FF (ii) the Noteholders' Motion as to their Declaration
                                                                   Parties find rights to direct the Trusts in contracts other than
B (iii) the Owner Trustee's Motion as to its Declaration C
                                                                   the Trust Agreements, such rights would be invalid under
are all GRANTED; and (iv) the Owners' Motion as to their
                                                                   Section 3806(a) of the DSTA because the Trust Agreement is
Declaration M is DENIED.
                                                                   the lone governing instrument. 340 But, as I have explained,
                                                                   the Trust Related Agreements (including the Indenture and
   3. The Basic Documents Make Clear The Indenture                 the Administration Agreement) are incorporated by reference
   Trustee May Act Directly on Behalf of the Trusts as to          into the Trust Agreement. 341 The fact that direction rights are
   the Collateral; The Basic Documents Are Not Clear               traced to other Trust Related Agreements, therefore, cannot
   Regarding the Extent to Which AMBAC and the                     be invoked as a basis to invalidate the direction.
   Indenture Trustee May Direct the Trusts to Act
The parties dispute the extent to which the Basic Documents        340
                                                                           See PRB at 45.
authorize the Indenture Trustee to act directly with respect to
the Collateral and the extent to which the Basic Documents



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            42
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 102 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

341                                                                       any trust or power conferred on the Indenture
       See Section II.B. Again, given this dynamic, the
                                                                          Trustee” as long as certain prerequisites are met.
       Trust Related Agreements should be “interpreted
                                                                          Insured Indenture § 5.11 (JC3495).
       together” and “regarded as a part of” the Trust
       Agreement. Hirst, 83 A.2d at 681; Town of                   346    Trust Agreement § 14.03 (JC0609) (emphasis
       Cheswold, 188 A.3d at 819.                                         supplied).
The Owners also argue that a naked right to direct the Trusts      347
to do something (without more) cannot be effective because                Administration Agreement § 1(c)(i) (JC3663).

only the Owner Trustee may act for the Trusts. 342 To be sure,     *44 Likewise, as explained above, the Administrator has
Section 2.03(b)(i) of the Trust Agreement does provide that        a power of attorney to act in the name of the Trusts. 348
only the Owner Trustee may act on behalf of the Trusts (unless     This right also traces to Section 2.03(b)(i) because the Owner
proper delegation by the Owner Trustee has occurred). 343          Trustee executed the Administration Agreement, which
According to the Owners, because the Trust Agreement is            authorizes the Administrator to execute certain “documents,
clear on this point, to be valid, a direction right must trace     reports, filings, instruments, certificates and opinions” “on
back to the root of Section 2.03(b)(i), either as (i) a right to   behalf of the [Trusts.]” 349 The Administration Agreement
direct the Owner Trustee or (ii) a right to direct another party   affirms the Administrator's responsibility to use this power
to which the Owner Trustee has delegated authority. 344            of attorney to perform “the duties of the [Trusts],” as well
                                                                   to discharge its obligations to follow directions given by the
342    PRB at 45–47.                                               Indenture Trustee or AMBAC. 350

343                                                                348
       See Trust Agreement § 2.03(b)(i) (JC0586).                         See Administration Agreement 1(b)(i) (JC3662);
344                                                                       see also Indenture (Appendix A) (JC2831)
       PRB at 45–47; See Brinckerhoff v. Enbridge Energy
                                                                          (defining an “Authorized Officer” of the Trusts to
       Co., Inc., 159 A.3d 242, 254 (Del. 2017) (stating
                                                                          include “the Administrator who is authorized to act
       it is a “settled” rule of contract interpretation that
                                                                          for the Owner Trustee and/or the Administrator in
       a court must “prefer specific provisions over more
                                                                          matters relating to the [Trusts]”).
       general ones”).
                                                                   349
To be clear, even if the Owners' reading of the Trust                     See Administration Agreement (recitals) (JC3660);
Agreement is correct, as I have explained more than once                  Administration Agreement § 1(b)(i) (JC3662).
above, the Grant conveys to the Indenture Trustee the right to     350    Administration Agreement § 1(a)(i) (JC3661),
act directly in the name of the Trusts as to the Collateral. 345
                                                                          § 1(c)(i) (JC3663); Insured Administration
The Granting Clause traces to Section 2.03(b)(i) because the
                                                                          Agreement § 1(c)(i) (JC3890).
Trust Agreement states that any “pledge” (i.e., the Grant)
“shall be effective to transfer or convey the rights of the        The upshot is that the Indenture Trustee may act in the name
                                                                   of the Trusts as to the Collateral. Because the definition
Owner Trustee ... in and to such Trust Property.” 346 In
                                                                   of “Collateral” is so broad, any further debate over the
matters related to the Collateral, therefore, the Indenture
                                                                   Indenture Trustee's direction rights is largely academic since
Trustee has the option of acting in the Trusts' name or,
                                                                   it is difficult to imagine a circumstance where the Indenture
alternatively, directing the Administrator to act on behalf of
                                                                   Trustee's concerns (and resulting actions) would relate to
the Trusts with respect to non-ministerial matters. 347
                                                                   some matter other than the Collateral. 351 Nevertheless, for
                                                                   the sake of completeness, I address the instances where the
345
       See Indenture (Granting Clause) (JC2760)                    Trust Related Agreements appear to provide the Indenture
       (emphasis supplied); Indenture (Appendix A)                 Trustee and AMBAC with specific rights to direct “the
       (definition of “Grant”) (JC2842). This aspect of            Trusts” – Sections 5.16, 3.19 and 3.08(i) of the Indenture and
       the Granting Clause is discussed elsewhere in this
                                                                   Section 8.1 of the Trust Agreement. 352 Because the parties
       Opinion. For the Insured Indenture, AMBAC has
                                                                   dispute the proper construction of each of these provisions, I
       the right to “direct the time, method and place
                                                                   address them briefly below.
       of conducting any Proceeding for any remedy
       available to the Indenture Trustee ... or exercising


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          43
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 103 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

351                                                                         be interpreted in the same way as to the Indenture
        Thus, by of example, if a third party asserted
                                                                            Trustee and AMBAC.
        claims against the Trusts relating to or arising
        out of the Collateral, then the Indenture Trustee            *45 At first glance, both provisions appear clear enough. In
        could defend or settle that litigation directly             certain circumstances, the Indenture Trustee may direct the
        on behalf of the Trusts if it chose to do so.               Trusts. But the clarity is fleeting. Without more context, it
        See Indenture (Granting Clause, Subsection (e))             is unclear how a right to direct “the Trusts” flows through
        (JC2761); Indenture (Appendix A) (definition of             the Trust Related Agreements or what legal or practical
        “Grant”) (JC2842); Trust Agreement § 14.03                  significance the parties intended for these rights to carry. On
        (JC0690). As I have stated elsewhere, however,              the one hand (as the Indenture Parties seem to argue), it is
        nothing in this Opinion holds that the Indenture            reasonable to interpret a right to direct the Trusts as a right
        Trustee could use its rights to act on behalf of the        to direct the Owner Trustee because, beyond the Indenture
        Trust to breach the Indenture or that it would be           Trustee's right to act directly with respect to the Collateral,
        protected from suit if it did so. See, e.g., Indenture §    only the Owner Trustee (or its designees) may cause the
        3.14 (JC2776) (stating that the Student Loans “may          Trusts to act. 356 On the other hand, as the Owners correctly
        only be sold ... by the Indenture Trustee” if certain       point out, the drafters of the Trust Related Agreements knew
        conditions are met).                                        how to create a right to direct the Owner Trustee when they
352                                                                 intended to grant that right by doing so in express, declarative
        See JAB at 53–54.
                                                                    language. 357
Sections 5.16 and 3.19 of the Indenture, on their face, permit
the Indenture Trustee (and AMBAC where applicable) to
                                                                    356
                                                                            See Trust Agreement § 2.03 (JC0586) (“The Trust
direct the Trusts. 353 Specifically, in Section 5.16(a), the
                                                                            will act solely in its own name and the Owner
Indenture Trustee has the right to direct the Trusts to “exercise
                                                                            Trustee ... will act on behalf of the Trust.”); JAB
any and all rights, remedies, powers and privileges lawfully
                                                                            at 23; Reply Br. in Supp. of AMBAC Assurance
available to the [Trusts] under or in connection with the Basic
                                                                            Corp.'s Mot. for J. on the Pleadings (“AMBAC
Documents.” 354 Section 3.19 is similar in that it gives the                RB”) (D.I. 447) at 23.
Indenture Trustee a right to request that the Trusts “do such
                                                                    357
further acts as may be reasonably necessary or proper to carry              Trust Agreement § 2.03 (JC0586); PRB at 45–46.
                                                         355
out more effectively the purpose of this Indenture.”                On this record, I am unable to provide a definitive declaration
                                                                    of what these “Trust” direction rights actually mean. The
353                                                                 Indenture must be read to give “independent meaning” to
        Indenture § 3.19 (JC2778) (“the [Trust] will”), §
        5.16 (JC2796) (“the [Trust] shall”).                        each provision, and this court is disinclined to infer that
                                                                    unexplained differences in contract language are the result of
354     Indenture § 5.16(a) (JC2796). For the Insured               “sloppy drafting.” 358 Without further clarity on how (or if) a
        Trusts, the Indentures and Administration                   direction from the Indenture Trustee to the Trusts would work,
        Agreements also provide AMBAC with similar
                                                                    I cannot declare that the right exists. 359
        rights. See Insured Indenture § 5.16 (JC3497).
        The Insured Indenture contains materially similar
                                                                    358
        language and should be interpreted the same as to                   Majkowski v. Am. Imaging Mgmt. Servs., LLC, 913
        AMBAC provided that it meets the other criterion                    A.2d 572, 588 (Del. Ch. 2006) (“Courts attempt
        in Section 5.16. See Insured Indenture § 5.16                       to interpret each word or phrase in a contract to
        (JC3497).                                                           have an independent meaning.”); Norton v. K-Sea
                                                                            Transp. P'rs, L.P., 67 A.3d 354, 364 (Del. 2013)
355
        See Indenture § 3.19 (JC2778); JAB at 53.                           (declining to infer that language was the result
        AMBAC has a similar direction right under                           of “sloppy drafting” where drafters “new how to
        Section 3.19 of the Insured Indenture. See Insured                  impose an affirmative obligation when they so
        Indenture § 3.19 (JC3480). For purposes of                          intended”).
        this Opinion, the language of Section 3.19 is
        materially similar in both agreements and should



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             44
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 104 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

359                                                                     belonging to the Indenture Trustee or AMBAC unilaterally to
        I note that the Indenture Parties' argument
                                                                        direct the Trusts to dispose of assets.
        that the right to direct the Trusts dovetails
        with the Indenture Trustee's right to direct the
        Administrator (and Ambac's similar right with                   362    Indenture § 3.08(i) (JC2774).
        respect to the Insured Trusts), as provided for
                                                                        363
        in the Administration Agreement, also falls short                      Indenture § 3.14 (JC2777).
        because, here again, the argument fails to trace                Finally, AMBAC and U.S. Bank's attempt to invoke Section
        how a direction to the Trusts would flow. Would                 8.01 of the Trust Agreement as authority for the Administrator
        it be directed to the Owner Trustee (none of the                to direct the Owner Trustee fails under the weight of the
        provisions say that), or to the Administrator (same),           provision's clear terms. 364 In relevant part, Section 8.01
        or would it be directed to an inanimate Trust in                states, “the Owner Trustee is authorized to ... take such action
        hopes that some constituent with authority to act               as the Administrator directs with respect to the Trust Related
        for the Trust might pick it up and execute it? See
                                                                        Agreements.” 365 On its face, this language only authorizes
        AMBAC RB at 23 (“The Indenture Trustee (and
                                                                        the Owner Trustee to follow Administrator directions; it does
        AMBAC and the Noteholders) are empowered
                                                                        not explain how or when the Administrator, itself, has the
        by [ ] Section 5.16 to secure the Administrator's
                                                                        right to direct the Owner Trustee. Without more, Section
        performance of its duties on behalf of the Trusts.”);
                                                                        8.01 does not establish the Administrator's right to direct the
        JAB at 53 (arguing Sections 5.16 and 3.19 are
                                                                        Owner Trustee.
        “direction rights”).
Turning to the other disputed direction rights, AMBAC and               364
                                                                               See JAB at 54; Trust Agreement § 8.01 (JC0599).
U.S. Bank assert that the Indenture Trustee (and AMBAC
as to the Insured Trusts) has the right to direct the Trusts            365    Trust Agreement § 8.01 (JC0599).
“with respect to the disposition of the assets and property
of those Trusts” under Section 3.08(i) of the Indenture. 360
That provision states, in relevant part, “the [Trust] shall not ...                                *****
sell ... the properties or assets of the [Trusts] ... unless directed
                                                                        Based on the foregoing analysis and subject to the
to do so by the Indenture Trustee pursuant to the terms
                                                                        clarifications I have provided, (i) AMBAC's Motion as to its
hereof.” 361 While Section 3.08(i) prohibits a sale of the              Declarations K, L and N, (ii) the Owners' Motion as to their
Student Loans absent direction from the Indenture Trustee,              Declaration F and (iii) the Noteholders' Motion as to their
nothing in Section 3.08(i) explains when or how the Indenture           Declaration M are all DENIED.
Trustee could issue such an order or to whom specifically it
would be directed.
                                                                           4. AMBAC Does Not Have the Right to Direct the
360                                                                        Owner Trustee, But Any Owner Directions to the
        AMBAC RB at 36–37; Indenture § 3.08(i)
        (JC2774); Insured Indenture § 3.08(i) (JC3475).                    Owner Trustee Regarding Non-Ministerial Matters
                                                                           Related to the Insured Trusts Require AMBAC's
361     Indenture § 3.08(i) (JC2774); Insured Indenture §                  Consent Before Execution
        3.08(i) (JC3475) (same except for “unless directed              In AMBAC's Declaration M, it asks the Court to declare that,
        to do so by the Indenture Trustee or AMBAC”).                   as to certain trusts for which AMBAC provides reinsurance,
 *46 The only guidance provided by Section 3.08(i) is                   “AMBAC has the right to direct the Owner Trustee.” 366 In
that any direction from the Indenture Trustee regarding                 support of this Declaration, AMBAC cites Section 8.06 of the
the sale of Trust assets must be “pursuant to the terms                 Trust Agreement for the Insured Trust, 367 which provides:
hereof.” 362 It appears the relevant “terms hereof” refer to
Section 3.14 of the Indenture, which states the “Financed
Student Loans may only be sold ... by the Indenture Trustee ...
if the Indenture Trustee” receives certain directions from the                       In the event that the Owner Trustee is
                                                                                     unable to decide between alternative
Administrator. 363 This, of course, says nothing about a right
                                                                                     courses of action, or is unsure as to


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                45
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 105 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

            the application of any provision of                          unitholders” but only awarding $1 in damages after
            this Agreement or any Trust Related                          trial).
            Agreement ... the Owner Trustee
            may give notice ... to the Owners
            and [AMBAC] requesting instructions                                             *****
            and, to the extent that the Owner
                                                                  *47 Based on the foregoing and subject to the clarifications
            Trustee shall have acted or refrained
                                                                 I have provided, AMBAC's Motion as to its Declaration C
            from acting in good faith in accordance
                                                                 is GRANTED. AMBAC's Motion as to its Declaration M is
            with any instructions ... received from
                                                                 DENIED.
            [AMBAC], the Owner Trustee shall
            not be liable. 368
                                                                    5. The Indenture Limits the Owners' Ability to
                                                                    Amend the Basic Documents While the Scope of Other
                                                                    Negative Covenants is Unclear at this Stage
366    AMBAC Counterclaim ¶ M.                                   AMBAC (joined by the Noteholders) asks the Court to
367                                                              declare that neither the Owners nor the Owner Trustee acting
       JAB at 55.
                                                                 at the direction of the Owners can (i) cause the Trusts to
368                                                              amend any terms of the Collateral or the Basic Documents
       Master Trust Agreement § 8.06 (JC0029).
                                                                 or (ii) transfer or otherwise dispose of any Trust Property
On its face, this language does not amount to a right to
                                                                 without consent from the Indenture Trustee, the Noteholders
direct the Owner Trustee. The effect of this provision is
                                                                 and AMBAC (with respect to the Insured Trusts). 372 In
limited to protecting the Owner Trustee from liability, rather
                                                                 support of this Declaration, AMBAC cites Sections 3.07(f)
than granting AMBAC a direction right. Like the other Trust
                                                                 and 3.08(i) of the Indenture (the “Amendment and Sale
Agreements, the affirmative right to direct the Owner Trustee
                                                                 Provisions”), which provide, respectively:
of the Insured Trust is set forth in Section 4.01(a), which
states, “The Owner Trustee will take such action or refrain        3.07(f): The [Trust] agrees that it will not, without the
from taking such action ... as it shall be directed by all the     prior written consent of the Indenture Trustee [and either
Owners with the consent of [AMBAC].” 369                           (i) a majority of the Noteholders or (ii) AMBAC as to
                                                                   the Insured Indenture] amend, modify, waive, supplement,
369                                                                terminate or surrender, or agree to any amendment,
       Master Trust Agreement § 4.01(a) (JC0018).
                                                                   modification, supplement, termination, waiver or surrender
Any instructions AMBAC provides under Section 8.06 are
                                                                   of, the terms of any Collateral or the Basic Documents,
not binding on the Owner Trustee and, if followed, are limited
                                                                   except to the extent otherwise provided therein. 373
in their effect to insulating the Owner Trustee from monetary
liability. On the other hand, to the extent the Owners direct      And
the Owner Trustee to take a non-ministerial action without
obtaining AMBAC's consent, the Insured Trust Agreement             3.08(i): So long as any Notes are Outstanding, the [Trusts]
would have been breached, and AMBAC would have a right             shall not: [ ] except as expressly permitted by this Indenture
to pursue a remedy. 370 At this stage, however, it would be        or any other Basic Document, sell, transfer, exchange or
premature to declare the exact nature of the remedy to which       otherwise dispose of any of the properties or assets of the
                                                                   [Trust] ... unless directed to do so by the Indenture Trustee
AMBAC would be entitled. 371
                                                                   [or AMBAC as to the Insured Trusts] pursuant to the terms
370                                                                hereof. 374
       Master Trust Agreement § 4.01(a) (JC0018).
371                                                              372
       See, e.g., Zimmerman v. Crothall, 62 A.3d 676, 698                AMBAC Counterclaim ¶¶ A, B, F; Noteholder OB
       (Del. Ch. 2013) (noting that an operating agreement               at 29.
       “required an amendment approved by the Common




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          46
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 106 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

373                                                               with the “except as expressly permitted by this Indenture”
       Indenture § 3.07(f) (JC2773); Insured Indenture
                                                                  language from Section 3.08(i)—as well as the Owners' right
       § 3.07(f) (JC3474); Indenture § 3.07(c) (JC2773)
       (similar).                                                 to direct the Owner Trustee in non-ministerial matters. 379

374    Indenture § 3.08(i) (JC2774); Insured Indenture §          379    Indenture § 3.08(i) (JC2774); PAB at 108 (citing
       3.08(i) (JC3475).
                                                                         Indenture § 3.14).
While the plain meaning of the Amendment and Sale
                                                                  First, the Owners cite Section 3.14 of the Indenture, which
Provisions requires consent from either the Indenture Trustee,
                                                                  states:
AMBAC or the Noteholders before Basic Documents may be
amended or Trust Property can be transferred, both sections
are qualified by the phrase “except to the extent otherwise
provided” and “except as expressly permitted.” 375 AMBAC                      3.14: Financed Student Loans may
explains away this language by declaring, with no analysis,                   only be sold, transferred, exchanged or
“there is no such provision in the Indentures applicable                      otherwise disposed of by the Indenture
to” these Declarations. 376 For their part, the Owners seize                  Trustee ... if the Indenture Trustee
on the qualifying language in the Amendment and Sale                          is provided with the following: (a)
Provisions and argue AMBAC's unqualified Declarations                         an Issuer Order stating the sale price
are overbroad because they would read out the “otherwise                      and directing that Financed Student
provided” qualification from the Indenture. 377                               Loans be sold, transferred or otherwise
                                                                              disposed of ... and (b) a certificate
375                                                                           signed by an Authorized Officer of the
       Indenture § 3.07(f) (JC2773), § 3.08(i) (JC2774).                      [Trust] to the effect that the disposition
376                                                                           price is equal to or in excess of the
       Opening Br. in Supp. of AMBAC Assurance
                                                                              amount required by the applicable
       Corp.'s Mot. for J. on the Pleadings (D.I. 410) at
       23, 25.                                                                Guarantee Agreement... 380

377    PAB at 107, 109.
As for Section 3.07(f) (regarding amendments to Basic             Nothing in Section 3.14 suggests the Owners unilaterally
Documents without consent), the Owners do not identify any        could direct the Owner Trustee to dispose of Trust
contract language that would permit the Owners to direct          Property because, on its face, Section 3.14 only states the
the Owner Trustee to amend a Basic Document without the           circumstances when the Indenture Trustee “may” (not must)
requisite consent. 378 In other words, their only objection to    dispose of Trust Property. 381
AMBAC's interpretation of Section 3.07(f) is that AMBAC
has failed to prove a negative (i.e., that nothing in the Basic   380    Indenture § 3.14 (JC2776–77) (emphasis supplied);
Documents “otherwise provides”). Given that AMBAC threw                  see also Indenture (Appendix A) (JC2844)
down the gauntlet in its Opening Brief, I am satisfied that              (defining “Issuer Order” to mean a “written
the Owners' failure to identify relevant contract language               order or request signed in the name of the
means it does not exist, and the Owners cannot amend a Basic             [Trusts] by any one of its Authorized Officers”);
Documents or the terms of any Collateral without consent                 Indenture (Appendix A) (JC2831) (defining an
from the requisite Indenture Parties.                                    “Authorized Officer” of the Trusts as “the
                                                                         Administrator”); Administration Agreement § 1(a)
378                                                                      (i)(d) (JC3661) (obligating the Administrator to
       PAB at 107 (failing to identify any contractual
       provision that would allow the Owners unilaterally                “take all appropriate action that it is the duty of
       to amend a Basic Document).                                       the [Trusts] to take pursuant to the Trust Related
                                                                         Agreements” including “[t]he preparation of an
 *48 On the other hand, the Owners do flag certain language
                                                                         Issuer Order and Officer's Certificate ... for the
in the Trust Related Agreements that they read as allowing the
                                                                         release of property of the Trust Estate”).
Trusts to transfer or sell the Collateral, which could coincide



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         47
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 107 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

381                                                               Section 3 of the Administration Agreement, respectively, the
       Indenture § 3.14 (JC2776–77).
                                                                  parties agreed:
Second, the Owners cite language from the Deposit and Sale
Agreements. 382 In these contracts, the Trusts first acquired
the Student Loans before assigning them as Collateral to
the Indenture Trustee. 383 Under the Deposit and Sale                         The Owner Trustee shall be entitled
Agreements, the “seller” of the Student Loans made certain                    to be reimbursed by the Administrator
                                                                              and, to the extent not paid
representations and warranties. 384 If these representations
                                                                              by the Administrator, from the
and warranties were breached, the seller promised the Trusts it
                                                                              Trust Property for its reasonable
would “cure or repurchase” the applicable Student Loan. 385                   expenses hereunder, including the
                                                                              reasonable compensation, expenses
382                                                                           and disbursements of such agents,
       PAB at 108.
                                                                              representatives, experts and counsel
383
       See PAB Ex. E (the Deposit and Sale Agreement by                       as the Owner Trustee may employ
       and between the National Collegiate Funding LLC,                       in connection with the exercise and
       in its capacity as seller, and the National Collegiate                 performance of its rights and duties
       Student Loan Trust 2006-4, as purchaser).                              under this Agreement and the Trust
384    PAB Ex. E § 4.02.                                                      Related Agreements. 387

385    PAB Ex. E § 5.
While not spelled out in their Answering Brief, I gather the      And
Owners' unstated theory is that, in the event of a breached
seller representation, the Owners could direct the Owner
Trustee to cause the Administrator to exercise the Trusts'
                                                                              As reimbursement for its expenses
rights under the Deposit and Sale Agreement. 386 Neither
                                                                              related [to its role as Administrator,]
party traces the means by which such an order would flow
                                                                              the Administrator shall be entitled
through the Trust Related Agreements. Given this lack of
                                                                              to: ... reimbursement for the following
clarity, at this juncture, I cannot fully endorse any party's
                                                                              expenses: ... (i) annual audits ...
interpretation of Section 3.08(i).
                                                                              [and] (iii) any other expenses of the

386                                                                           [Trusts]. 388
       See Trust Agreement § 4.01(a) (JC0590).


                           *****                                  387    Trust Agreement § 10.01 (JC0603).
Based on the foregoing and subject to the clarifications I have   388    Administration Agreement § 3 (JC3664).
provided, (i) AMBAC's Motion as to its Declarations A and
F and (ii) the Noteholders' Motion as to their Declarations A     These rights of the Owner Trustee and the Administrator for
and G are GRANTED; and (iii) AMBAC's Motion as to its             expense reimbursement ripple through the other Trust Related
Declaration B is DENIED.                                          Agreements. For example, the Administration Agreement
                                                                  states the Administrator “will” pay “the Owner Trustee
                                                                  fees and expenses” set forth in Section 10.01 of the Trust
E. Owner Trustee and Administrator Expenses                       Agreement. 389 Likewise, Section 8.02(d) of the Indenture
 *49 In exchange for their role as the Trusts' trustee and        (the Indenture Waterfall) states that at regular intervals:
administrator, the parties to the Trust Related Agreements
agreed upon a mechanism by which the Owner Trustee
and the Administrator, respectively, could be reimbursed for
their expenses. In Section 10.01 of the Trust Agreement and


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        48
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 108 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                       to reimbursement.”) (emphasis supplied);
                                                                       Administration Agreement § 3 (JC3664) (“as
                                                                       reimbursement for its expenses”) (emphasis
            the Administrator shall instruct the                       supplied).
            Indenture Trustee in writing ... to
                                                                394
            make the following deposits and                            Reimbursement, BLACKS LAW DICTIONARY
            distributions to the Persons ... specified                 (11 th ed. 2019) (defining “Reimbursement”
            below ... in the following order of                        as “Repayment”); Reimburse, MERRIAM-
            priority ... and the Indenture Trustee                     WEBSTER (Last visited July 25, 2020) https://
            shall comply with such instruction.                        www.merriam-webster.com/dictionary/reimburse
            (1) FIRST: pro rata (i) Indenture                          (defining Reimburse to mean “to pay back” or
            Trustee fees and expenses ..., Owner                       “make restoration or payment of an equivalent
            Trustee fees and expenses... and                           to”); see also U.S v. Serafini, 233 F.3d 758, 767
            Administration Fees and expenses. 390                      n.11 (3d Cir. 2000) (“As it is used in its common
                                                                       parlance, reimbursement means the delivery of
                                                                       money to a person to pay back that person for
                                                                       money the person expended for some matter.”)
389    Administration Agreement § 1(a)(ii)(C) (JC3662).                (internal citation and quotation omitted).
390    Indenture § 8.02(d) (JC2807) (emphasis supplied);         *50 To constitute an Owner Trustee expense, the Owner
       see also Indenture (Appendix A) (JC2831)                 Trustee (or one of the agents the Owner Trustee employs
       (defining “Administration Fee” to mean “the              under Section 9.03(b)) must spend funds “in connection
       meaning specified in Section 3 of the                    with the exercise and performance of [the Owner Trustee's]
       Administration Agreement”).                              rights and duties under this Agreement and the Trust Related
                                                                Agreements.” 395 Because the Owner Trustee's duties are
The Indenture defines the Administrator's written instruction
                                                                limited, and the Owner Trustee has no “duty or obligation to
to the Indenture Trustee under Section 8.02(d) as an “Issuer
                                                                manage ... or otherwise deal with the Trust Property, or to
Order,” (i.e., any “written order or request signed in the
                                                                otherwise take or refrain from taking any action ... except as
name of the [Trusts] by any one of [the Trusts'] Authorized
                                                                expressly provided,” an expense must directly link to one of
Officers and delivered to the Indenture Trustee”). 391 The      the Owner Trustee's ministerial roles under the Trust Related
Administrator is an “Authorized Officer” of the Trusts. 392     Agreements to be a valid Owner Trustee expense. 396

391                                                             395
       Indenture (Appendix A) (JC2844) (defining                       Trust Agreement § 9.03(b) (JC0603), § 10.01
       “Issuer Order”).                                                (JC0603). In this regard, nothing in the Trust
392                                                                    Related Agreements requires that Owner Trustee
       Indenture (Appendix A) (JC2831) (definition of
                                                                       Expenses be incurred for the “benefit” of the Trusts.
       “Authorized Officer”).
                                                                       Cf. AMBAC Declarations G and H. Rather, such
Taken together, the unambiguous language of the Trust                  expenses must be incurred in connection with the
Related Agreements allow for reimbursement of Owner                    Owner Trustee's rights and duties.
Trustee and Administrator expenses after such expenses have
                                                                396
been incurred. 393 Nothing in the Trust Related Agreements             Trust Agreement § 8.07 (JC0601).
permits advancement of Owner Trustee or Administrator           To the extent expenses are incurred by the Owner Trustee
expenses. Under the plain meaning of the word “reimburse,”      in the performance of a role not contemplated by the
the Owner Trustee or the Administrator must first incur an      Trust Related Agreements, the Owner Trustee cannot seek
expense and then seek “reimbursement” for the expense. 394      reimbursement for such expenses. 397 The Owners cannot
                                                                expand the Owner Trustee's role by ordering the Owner
393                                                             Trustee, for example, to undertake an obligation the Owner
       See Trust Agreement § 10.01 (JC0603)
       (“The Owner Trustee shall be entitled                    Trustee has delegated to the Administrator and, as noted,
                                                                the Administrator has agreed to perform all of the Owner


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        49
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 109 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

Trustee's “duties and obligations.” 398 This leaves the Owner     the [Trusts].” 402 Thus, under certain circumstances, the
Trustee with only the most basic ministerial function, and        Administrator—but not the Owner Trustee—may have a
Owner Trustee expenses must be incurred in connection with        limited right to seek reimbursement for Trust expenses.
this limited role.
                                                                  401     Administration Agreement § 1(a)(i) (JC3661).
397
       See Trust Agreement § 8.07 (JC0601) (stating               402
       the Owner Trustee has no “duty or obligation to                    Administration Agreement § 3(b)(iii) (JC3664)
       manage ... the Trust Property”).                                   (defining “Administration Fee” as, among other
                                                                          things, “Reimbursement for ... [a]ny other expenses
398                                                                       of the [Trusts]”); Indenture § 8.02(d)(1) (JC2807)
       Administration Agreement § 1(b)(i) (JC3662);
       Trust Agreement § 8.03 (JC0600).                                   (allowing for reimbursement of “Administration
                                                                          fees” at the top of the Indenture Waterfall);
To be clear, nothing in Section 10.01 provides for
                                                                          Indenture (Appendix A) (JC2831) (defining
reimbursement of the Trusts' fees and expenses. Rather,
                                                                          “Administration Fee” as “the meaning specified in
on its face, Section 10.01 only addresses reimbursement
                                                                          Section 3 of the Administration Agreement”).
of the Owner Trustee for “its reasonable expenses.” 399
“Its,” in this case, modifies “expenses” and refers to the         *51 Once the Owner Trustee submits its expenses to the
Owner Trustee—limiting reimbursable expenses to those             Administrator and the Administrator instructs the Indenture
incurred by the Owner Trustee, not by the Trusts or               Trustee to make distributions under the Indenture Waterfall,
the Owners. As a result, Owner Trustee expenses must              the Indenture is clear that the Indenture Trustee shall make the
be: (i) submitted at the discretion of the Owner Trustee          distribution as directed by the Administrator. 403 Nothing in
(ii) a “reimbursement,” (iii) “reasonable,” (iv) incurred at      any Trust Related Agreement suggests the Administrator or
the direction of the Owner Trustee and (v) incurred “in           the Indenture Trustee has any subjective discretion to define
connection with the exercise and performance of [the Owner        what is (or is not) an Owner Trustee expense. 404
Trustee's] rights and duties under the [Trust Agreement] and
the Trust Related Agreements.” 400                                403     Indenture § 8.02(d) (JC2807).

399                                                               404
       Trust Agreement § 10.01 (JC0603).                                  Relatedly, nothing in the language of the Trust
                                                                          Agreement or the Indenture requires the Owner
400    Trust Agreement § 10.01 (JC0603).                                  Trustee to provide any “certification” of its
If, for example, the Owners direct the Owner Trustee to                   expenses. Cf. Def. GSS Data Servs., Inc.'s
hire counsel to represent the Trusts, and the Owner Trustee               Individual Answering Br. in Opp'n to NC Residual
determines it will need an attorney to help it review the                 Owners Tr.'s and NC Owners LLC's Mot. for
Owners' instruction for compliance with the Trust Related                 J. on the Pleadings (D.I. 436) at 3 (arguing the
Agreements, those attorneys' fees will be Owner Trustee                   parties informally agreed the Owner Trustee would
expenses if the Owner Trustee chooses to submit them to the               certify its expenses and that it is “reasonable for
Administrator. The fees of any attorneys hired to represent               the Administrator to request information from the
the Trusts (rather than the Owner Trustee), however, would                parties confirming the character of their submitted
                                                                          expenses”). While there may be good reasons to
constitute Trust expenses that do not fit within Section 10.01.
                                                                          provide a certification, “when a written contract is
                                                                          meant to embody the whole agreement completely,
On the other hand, while Section 3 of the
                                                                          such proof of a collateral agreement [ (e.g., the
Administration Agreement has materially similar language
                                                                          informal agreement that the Owner Trustee would
(“As reimbursement for its expenses related [to] the
                                                                          certify its expenses) ] is not admissible.” Pine River
Administrator's obligations”), the Administration Agreement
contemplates the Administrator must “perform ... the duties               Master Fund Ltd. v. Amur Fin. Co., Inc., 2017 WL
                                                                          4548143, at *17 (Del. Ch. Oct. 12, 2017), aff'd, 190
of the [Trusts.]” 401 Mirroring this obligation, Section 3 of
                                                                          A.3d 996 (Del. 2018).
the Administration Agreement provides for reimbursement
of certain Administrator expenses, including “expenses of         To the contrary, the Indenture contemplates that the work-a-
                                                                  day reality for the Indenture Trustee will be that it will rely on


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             50
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 110 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

the accuracy of Issuer Orders since the Administrator is given            agreement, the Court will not issue the Owners'
the primary responsibility to calculate amounts owed under                Declarations S and R.
the Indenture Waterfall. 405 In accordance with the Indenture       *52 At the conclusion of such litigation, a court might
Trustee's limited administrative role, “[e]xcept during the        render a judgment holding that a particular expense was
continuance of an Event of Default, ... in the absence of          (or was not) an Owner Trustee or Administrator expense.
bad faith on its part, the Indenture Trustee may conclusively      Then, the doctrines of issue preclusion and res judicata would
rely, as to the truth of the statements ... upon certificates or   govern whether any “similar” expenses in the future were also
opinions furnished to ... the Indenture Trustee” as long as the
                                                                   Owner Trustee or Administrator expenses. 410 Beyond these
Indenture Trustee “examine[s] the certificates” to determine
                                                                   general principles, it is impossible to say whether any future,
“whether or not they conform to the requirements of this
                                                                   “similar” expense would merit the same treatment as any past
Indenture.” 406                                                    expense.

405                                                                410
       Administration Agreement § 1(a)(i) (JC3661).                       See Cal. State Teachers' Ret. Sys., 179 A.3d
406                                                                       at 842–43 (setting forth the elements of issue
       Indenture § 6.01(b)(ii) (JC2797).
                                                                          preclusion); LaPoint, 970 A.2d at 192 (setting forth
Having said this, the Indenture Trustee need not obey an                  the elements of res judicata).
Issuer Order if it would “require the Indenture Trustee to
risk its own funds or otherwise incur financial liability
                                                                                             *****
in the performance of its duties.” 407 Therefore, if the
Owner Trustee were to request reimbursement for an expense         Based on the foregoing and subject to the clarifications I
that did not meet the contractual definition of an Owner           have provided, (i) the Indenture Trustee's Motion as to its
Trustee expense, then, as a practical matter, the Indenture
                                                 408
                                                                   Declarations P, S, T, U, W, X and Y, 411 (ii) the Owners'
Trustee could refuse to obey an Issuer Order.  Similarly,          Motion as to their Declarations P, Q and T and (iii) the
the Administrator could refuse to submit an Issuer Order           Owner Trustee's Motion as to its Declarations H, I, J, K and
to the Indenture Trustee if the Owner Trustee requests             L are all GRANTED. But (i) the Owners' Motion as to their
reimbursement to which it is not entitled. 409 If the Owner        Declarations O, R and S, (ii) AMBAC's Motion as to its
Trustee disagreed with the Administrator or Indenture              Declarations G and H, (iii) the Noteholders' Motion as to their
Trustee's position, the Owner Trustee could file a breach of       Declarations H and I and (iv) the Indenture Trustee's Motion
contract action, and a court would be called upon to decide        as to its Declaration V 412 are all DENIED.
whether the particular expense did (or did not) meet the
applicable contractual definition.                                 411    I acknowledge the Owners' argument that many
407                                                                       of the Indenture Trustee's declarations–(p)–(s)–are
       Indenture § 6.01(g) (JC2798).                                      not justiciable for lack of a case or controversy. See
408                                                                       PAB at 98–99. There remains a live dispute as to
       Indenture § 8.02(d) (JC2807).
                                                                          whether “certain expenses should be paid at the top
409                                                                       of the Trusts' waterfall.” Owners' Compl. ¶ 148. In
       The Owners ask the Court to declare that the
       Owner Trustee “is not prohibited from certifying                   challenging Special Master Order Number 2, the
       prospectively that expenses for specified categories               Owners argued that the expenses of a professional
       of legal services are proper Owner Trustee                         retained at their direction were payable “at the top
       expenses.” Owners' Compl. ¶ 149(S), (R) (similar);                 of the waterfall.” D.I. 347 at 3–4. A justiciable
       POB at 37; PRB at 77. Given that the Owners,                       controversy remains where an issue “h[angs] like
       themselves, recognize that there are “no contract                  a sword poised to drop,” even if a party has
       provisions supporting” a nebulous “certification”                  shifting positions. Hill v. LW Buyer, LLC, 2019 WL
       procedure, it is unclear what legal effect any such                3492165, at *12 (Del. Ch. July 31, 2019).
       certification would have. See PRB at 75. Given              412    In this regard, the Indenture Trustee's Motion
       this disconnect from the language in the parties'
                                                                          as to its Declaration V is denied only to the



                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         51
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 111 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

       extent it implies the Administrator could not seek          *53 For reasons explained below, I find: (i) the Owner
       reimbursement for Trust expenses. As explained             Trustee owes limited contractual fiduciary duties, but those
       above, the Administration Agreement allows the             duties have been satisfied through the Administration
       Administrator to seek reimbursement for “expenses          Agreement; (ii) the Owner Trustee's remaining contractual
       of the [Trusts].” Administration Agreement § 3(b)          obligations are narrow; (iii) the Owners are the Trusts'
       (iii) (JC3664).                                            beneficial owners and yet, given their right to control certain
                                                                  aspects of the Trusts' operations, they owe fiduciary duties
F. Owner Trustee and Owner Duties                                 to the Trusts; (iv) only holders of Trust Certificates have
The parties seek various Declarations regarding the               standing to bring derivative claims on behalf of the Trusts;
contractual and extracontractual contours of the Owners' and      (v) the Owners owe direct but limited fiduciary duties to the
the Owner Trustee's duties to act in the interests of various     Noteholders and AMBAC; and (vi) the implied covenant does
parties to the Trust Related Agreements. Section 3809 of the      not support broad declarations regarding duties owed by the
DSTA provides, “[e]xcept to the extent otherwise provided         Owners or the Owner Trustee to the Indenture Parties.
in the governing instrument of a statutory trust ..., the laws
of this State pertaining to trusts are hereby made applicable
                                                                     1. The Owner Trustee Does Not Owe Extra-
to statutory trusts.” 413 “Thus, unless the Trust Agreement
                                                                     contractual Duties
or the Act ‘otherwise provides,’ existing trust law applies,
                                                                  Whether (or not) the Owner Trustee owes fiduciary duties and
including default fiduciary duties provided by statute or
                                                                  to whom those duties are owed is hotly debated between the
common law.” 414                                                  parties. The Owner Trustee's position is that it owes fiduciary
                                                                  duties to no one; the Owners maintain the Owner Trustee
413                                                               owes them fiduciary duties, and the Noteholders and AMBAC
       12 Del. C. § 3809.
414                                                               argue the Owner Trustee owes them fiduciary duties. 419 As
       Cargill, Inc. v. JWH Special Circumstance LLC,             I will explain below, the Owner Trustee's position is the only
       959 A.2d 1096, 1111 (Del. Ch. 2008).                       reasonable reading of the Trust Agreement.
At common law, the “duties of a trustee to trust beneficiaries”
include “loyalty, good faith, and due care.” 415 Section          419
                                                                         Compare Owners' Compl. ¶ 149 (ii), (jj), with
3806(c) of the DSTA, however, permits the elimination of                 Noteholder Gp.'s and AMBAC's Joint Answering
fiduciary duties that otherwise exist under common law. 416              Br. in Partial Opp'n to [the Owner Trustee's] Mot.
While parties may agree to waive default fiduciary duties,               for J. on the Pleadings (D.I. 431) (“Partial Opp'n”)
the DSTA forbids parties from eliminating the “implied                   at 27, and Owner Trustee Counterclaim ¶ 74(r).
contractual covenant of good faith and fair dealing.” 417         As a default matter, the “business and affairs of a statutory
In the alternative entity context, which corresponds well         trust shall be managed under the direction of its trustees.” 420
here, this Court has consistently held that drafters “must        For this reason, under normal circumstances, the trustee of a
make their intent to eliminate fiduciary duties plain and         statutory trust (i.e., the Owner Trustee) would be expected to
unambiguous.” 418                                                 manage the trust for the benefit of other parties and would,
                                                                  in that capacity, owe fiduciary duties. 421 But this default
415                                                               rule can be modified if “otherwise provided in the [trust's]
       Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1134,
       1148 (Del. Ch. 1994), aff'd, 663 A.2d 1156 (Del.           governing instrument.” 422 Here, the Trust Agreement does
       1995).                                                     “otherwise provide.”
416
       See 12 Del. C. § 3806(c).                                  420
                                                                         12 Del. C. § 3806(a).
417
       12 Del. C. § 3806(c) (emphasis supplied).                  421
                                                                         Cinerama, 663 A.2d at 1148 (“In general, the duties
418                                                                      of a trustee to trust beneficiaries” are “loyalty, good
       Ross Hldg. & Mgmt. Co. v. Advance Realty Gp.,
       2014 WL 4374261, at *13 (Del. Ch. Sept. 4, 2014)                  faith, and due care” which are “broadly similar to
       (internal quotation and citation omitted).                        those of a corporate director to his corporation.”)




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            52
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 112 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

422
        12 Del. C. § 3806(a).
                                                                    426
                                                                            See, e.g., Allen v. Encore Energy P'rs, L.P., 72
Section 8.03 of the Trust Agreement states, “[i]t shall be
                                                                            A.3d 93, 101 (Del. 2013) (finding that the operative
the duty of the Owner Trustee ... to administer the Trust
                                                                            contract “creates a contractual duty that replaces
in the interest of the Owners.” 423 Commensurate with
                                                                            the common law fiduciary duties”); Norton, 67
Owner Trustee's de minimis compensation, however, the Trust
                                                                            A.3d at 361 (finding language requiring a general
Agreement qualifies this general duty in Section 8.07:
                                                                            partner to take actions that it reasonably believed to
                                                                            be in “the best interest of the Partnership” to be a
                                                                            “contractual fiduciary duty”).

              The Owner Trustee shall not have                      427     Trust Agreement § 8.07 (JC0601) (emphasis
              a duty or obligation to manage ...                            supplied); In re Walt Disney Co. Deriv. Litig., 907
              or otherwise deal with the Trust                              A.2d 693, 778 (Del. Ch. 2005) (stating that a
              Property, or to otherwise take or refrain                     “faithful fiduciary” has an “affirmative duty to act”
              from taking any action ... except as                          in “the best interests of the Company” after “taking
              expressly provided by the terms of this                       into account” all reasonably available information
              Agreement. 424                                                as well as “potential alternatives” to her action).
                                                                    428     Trust Agreement § 8.07 (JC0601).

The only reasonable interpretation of this language is that the      *54 While the Owner Trustee has a general contractual duty
Owner Trustee has no affirmative duty to manage the Trusts          to administer the Trusts for the benefit of the Owners, the
unless a specific provision in the Trust Agreement triggers an      Trust Agreement whittles down that general duty to a fine
Owner Trustee duty to act. 425                                      point. 429 First, the Owner Trustee cannot take an action that
                                                                    is “inconsistent with the purposes of the Trust[s]”—even if
423
        Trust Agreement § 8.03 (JC0600); see also Trust             that action would otherwise be in the Owners' interests. 430
        Agreement § 2.05 (JC0587) (“The Owner Trustee               Second, the Owner Trustee has no unilateral authority to act
        hereby declares that it will hold the Trust Property        on “nonministerial matters.” 431 Given that fiduciary duties
        in trust upon and subject to the conditions set forth       arise only to the extent that one exercises “control over
        herein for the use and benefit of the Owners.”).            the property of another,” the scope of the Owner Trustee's
424                                                                 contractual fiduciary duties could not extend to matters
        Trust Agreement § 8.07 (JC0601) (emphasis                   over which it has no authority, discretion or control (i.e.,
        supplied).
                                                                    “nonministerial matters”). 432 Finally, in the same breath the
425                                                                 Trust Agreement obligates the Owner Trustee to “administer
        See, e.g., Trust Agreement § 8.07 (JC0601)
        (obligating the Owner Trustee to “promptly take all         the Trusts[s] in the interest of the Owners,” the Trust
        action as may be necessary to discharge any liens           Agreement also states, “the Owner Trustee shall be deemed to
        on any part of the Trust Property which result from         have discharged its duties and responsibilities ... to the extent
        claims against the Owner Trustee”).                         the Administrator has agreed ... to ... discharge such duties, ...
                                                                    and the Owner Trustee shall not be held liable for the default
Section 8.07 thus creates a contractual duty that replaces
                                                                    or failure of the Administrator to carry out its obligations
common law fiduciary duties. 426 That contractual duty is
                                                                    under the Administration Agreement.” 433 As contemplated
incongruous with common law fiduciary duties because, at
                                                                    and permitted by this provision, the Administrator, in fact,
common law, a Delaware fiduciary has an unremitting duty
                                                                    has agreed to perform all of the Owner Trustee's “duties and
to act in the best interests of the beneficiary, and the scope of
that duty could never be reduced to a few express provisions        obligations” in the Administration Agreement. 434

in a contract. 427 But the Owner Trustee's duties have been
                                                                    429
reduced to contract, as permitted by our law, and it is that                Trust Agreement § 8.03 (JC0600) (“It shall be the
contract (the Trust Agreement) that defines the scope of those              duty of the Owner Trustee to discharge (or cause to
                                                                            be discharged) all of its responsibilities pursuant to
duties. 428


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             53
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 113 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

       this Agreement and to administer the Trust in the                  (“The Administrator shall perform ... the duties and
       interest of the Owners.”).                                         obligations of the Owner Trustee.”).
430                                                                Turning to duties the Owner Trustee purportedly owes to other
       See Trust Agreement § 8.09 (JC0601). The Owners
                                                                   Indenture Parties, the plain language of the Trust Agreement
       are similarly prohibited from ordering the Owner
                                                                   forecloses any notion that the Owner Trustee owes any extra-
       Trustee to act or refrain from acting in a way
                                                                   contractual duties (fiduciary or otherwise) to the Noteholders
       that would violate the Trust Related Agreements—
       which encompasses an order that would contravene            or AMBAC. 436 The Owner Trustee's duty is to “administer
       the Trusts' purposes. Trust Agreement § 4.02(b)             the Trust in the interest of the Owners.” 437 If the drafters of
       (JC0591).                                                   the Trust Agreement (or the Trust Related Agreements) had
431                                                                intended the Owner Trustee to administer the Trusts in the
       Trust Agreement § 4.01 (JC0590).
                                                                   interests of another deal party, the Trust Agreements would
432                                                                have said so. 438 To settle all doubt, Section 8.07 states, “no
       Stewart v. Wilm. Tr. SP Servs., Inc., 112 A.3d 271,
       297 (Del. Ch. 2015); In re USACafes, 600 A.2d at            implied duties or obligations shall be read into this Agreement
       48 (“I understand the principles of fiduciary duty,         against the Owner Trustee.” 439
       stated most generally, to be that one who controls
       property of another may not, without implied or             436
                                                                          See Trust Agreement § 8.07 (JC0601).
       express agreement, intentionally use that property
       in a way that benefits the holder of the control            437    Trust Agreement § 8.03 (JC0600).
       to the detriment of the property or its beneficial
                                                                   438
       owner.”); Sokol Hldgs., Inc. v. Dorsey & Whitney,                  Fortis Advisors LLC v. Shire US Hldgs., Inc.,
       LLP, 2009 WL 2501542, at *3 (Del. Ch. Aug. 5,                      2017 WL 3420751, at *8 (Del. Ch. Aug. 9,
       2009) (“The hallmark of a fiduciary relationship is                2017) (reasoning that courts generally will not
       that one person has the power to exercise control                  “blue-pencil” contracts by inserting language into
       over the property of another as if it were her own.”).             agreements that does not exist).
433                                                                439
       Trust Agreement § 8.03 (JC0600) (emphasis                          Trust Agreement § 8.07 (JC0601).
       supplied).
434    Trust    Agreement     §     4.01(b)      (JC0590);                                    *****
       Administration Agreement § 1(b)(i) (JC3662)
       (“The Administrator shall perform ... the duties and         *55 Based on the foregoing and subject to the clarifications I
       obligations of the Owner Trustee.”).                        have provided, (i) the Owners' Motion as to their Declarations
                                                                   KK and II and (ii) the Owner Trustee's Motion as to its
The only reasonable interpretation of this sequence is that
                                                                   Declaration U are GRANTED; but (iii) the Owners' Motion
the Owner Trustee is now conclusively “deemed to have
                                                                   as to their Declaration JJ is DENIED.
discharged its duties”—which were already limited. 435 As
a result, even if the Owner Trustee possesses some baseline
contractual duty to act in the interests of the Owners regarding     2. The Owner Trustee's Contractual Duties are
ministerial matters, that duty has been discharged via the           Narrow and Few
Administration Agreement.                                          Having determined the Owner Trustee does not owe fiduciary
                                                                   duties, I turn next to the scope of the Owner Trustee's
435                                                                contractual obligations under the Trust Related Agreements.
       Compare Trust Agreement § 8.03 (JC0600) (“The
                                                                   The Indenture Parties maintain that the Owner Trustee has a
       Owner Trustee shall be deemed to have discharged
                                                                   “duty to administer the Trusts in accordance with the Trust
       its duties and responsibilities ... to the extent the
       Administrator has agreed ... to perform such acts or        Agreements.” 440 This overstates the Owner Trustee's role.
       to discharge such duties of the Owner Trustee.”),           Nothing in the Trust Related Agreements saddles the Owner
       with Administration Agreement § 1(b)(i) (JC3662)            Trustee with a contractual obligation to administer, supervise
                                                                   or review any aspect of the Trusts' operations beyond an
                                                                   overarching obligation to act in good faith.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            54
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 114 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402


440                                                               Additionally, and at the expense of the Trusts, the Owner
       Partial Opp'n at 19.                                       Trustee may “consult with counsel, accountants and other
While the Owner Trustee may decline to follow Owner               skilled persons” selected with “reasonable care.” 446 If
directions that are “contrary to” the Trust Related               the Owner Trustee exercises this voluntary right, “the
Agreements, nothing requires the Owners to study each             Owner Trustee shall not be liable” for any action taken in
Owner direction to determine whether (or not) it is proper. 441   good faith reliance on advice from its advisors. 447 While
Section 4.02(b) simply states that if the Owners issue an         important, neither of these two safe harbors impose an
improper instruction, the Owner Trustee is not “obligated         affirmative obligation on the Owner Trustee to monitor
to follow” that direction. 442 And even if the Owners             Owner instructions. 448
Trustee were to follow an improper Owner or Administrator
instruction, as long as the Owner Trustee follows the relevant    444    Under the Insured Trust Agreement, any
instruction “in good faith,” the Owner Trustee “shall not be
                                                                         instructions must be “received from the Owners”
personally liable.” 443                                                  and “approved by” AMBAC for the Owner Trustee
                                                                         to avail itself of the safe harbor. Insured Trust
441                                                                      Agreement § 8.07 (JC0029).
       Trust Agreement § 4.02(b) (JC0591) (“No Owner
       shall direct the Owner Trustee to take or refrain          445
       from taking any action contrary to this Agreement                 Trust Agreement § 8.07 (JC0601) (emphasis
       or any Trust Related Agreement, nor shall the                     supplied).
       Owner Trustee be obligated to follow any such              446    Trust Agreement § 9.03(b) (JC0603).
       direction, if given.”) (emphasis supplied).
                                                                  447
442                                                                      Trust Agreement § 9.03(b) (JC0603).
       Trust Agreement § 4.02(b) (JC0591) (emphasis
       supplied).                                                 448    To the contrary, the Owner Trustee is permitted
443                                                                      to “rely on a certificate” for “all purposes” that
       Trust Agreement § 9.01(ii) (JC0602). Whether the
                                                                         is signed by an authorized representative of the
       Owner Trustee acted in “good faith/bad faith raises
                                                                         Owners, and such certificate “shall constitute full
       [ ] a question of fact which generally cannot be
                                                                         protection to the Owner Trustee for any action
       resolved on the pleadings.” Desert Equities, 624
                                                                         taken or omitted to be taken by it in good faith
       A.2d at 1208–09.
                                                                         in reliance thereon.” Trust Agreement § 9.03(a)
While the Owner Trustee does not have to use them, as noted,             (JC0603). Given that “the law presumes that parties
the Trust Agreement provides the Owner Trustee with two                  never accept the risk that their counterparties will
safe harbors when confronted with unclear or questionable                exercise their contractual discretion in bad faith,”
Owner instructions. In such instances, the Owner Trustee                 nothing in the Trust Agreements suggests that the
“may” (but need not):                                                    Owner Trustee has a background duty to suspect
                                                                         the Owners would act in direct contravention of
                                                                         the Trust Related Agreements. Amirsaleh v. Bd. of
                                                                         Trade of City of N.Y., Inc., 2008 WL 4182998, at
             give notice ... to the Owners requesting                    *1 (Del. Ch. Sept. 11, 2008).
             instructions, and to the extent that the
                                                                  *56 On the other hand, if the Owner Trustee acts as to a
             Owner Trustee shall have acted or
             refrained from acting in good faith                  ministerial matter without Owner instructions, 449 it may not
             in accordance with any instructions                  act “in violation of” the Trust Agreement or in a manner

             received from the Owners, 444 the                    “inconsistent with the purposes of the Trust.” 450 But, even
             Owner Trustee shall not be liable to                 when acting without Owner instructions, as long as the Owner
             any Person on account of such action                 Trustee avoids “willful misconduct or gross negligence,” the

             or inaction. 445                                     Owner Trustee “shall not be personally liable.” 451




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        55
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 115 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

449
        See, e.g., Trust Agreement § 4.01(a) (JC0590).
                                                                    455    Trust Agreement § 1.01 (JC0582) (JC0579).
450     Trust Agreement § 2.03(b)(i) (JC0586), § 8.09
                                                                    456
        (JC0601).                                                          Trust Agreement § 1.01 (JC0484) (definition of
                                                                           “Trust Certificate”).
451
        Trust Agreement § 9.01 (JC0602).
                                                                    457    Trust Agreement § 3.02(b) (JC0588).
                                                                    Based on the foregoing language, and following the DSTA's
                           *****
                                                                    direction that I determine the “fact of ownership ... in
Based on the foregoing and subject to the clarifications I have     conformity to” the Trust Agreement, any party that does
provided, (i) the Owner Trustee's Motion as to its Declarations     not hold a Trust Certificate is not a “beneficial owner” of
D, R, and S and (ii) the Owners' Motion as to their Declaration     the Trusts. 458 Conversely, any party that does hold a Trust
LL are GRANTED.                                                     Certificate is a “beneficial owner.” 459 It follows that, if
                                                                    the Owners hold Trust Certificates, then they are beneficial
                                                                    owners of the Trusts to which those certificates relate.
   3. The Owners Are the Trusts' Beneficial Owners; The
   Owners Owe Fiduciary Duties to the Trusts Because of
                                                                    458
   Their Direction Rights; and Only Beneficial Owners                      12 Del. C. § 3801(a).
   of the Trusts Have Standing to Bring Derivative                  459
   Claims on Behalf of the Trusts                                          12 Del. C. § 3801(a).
As noted above, the common law of trusts applies to statutory       As discussed above, Section 3806(a) of the DSTA and
trusts unless otherwise provided in a trust's governing             Section 4.01(b) of the Trust Agreement permit the Owners
instrument, and a governing instrument may waive default            (qua beneficial owners) to “direct the trustees or other
fiduciary duties with clear and unambiguous language. 452           person in the management of” the Trusts. 460 Under the
The DSTA, at 12 Del. C. § 3805(a), provides that “except            principles established by this court in Cargill v. JWH Special
to the extent otherwise provided in the governing instrument        Circumstance LLC, the Owners owe fiduciary duties to the
of the statutory trust, a beneficial owner [of a statutory trust]   Trusts when the Owners “(1) ... exercise[ ] control over
shall have an undivided beneficial interest in the property of      the Trust[s] or [their] assets” and (2) exercise “that control
the statutory trust.” 453 In turn, the DSTA defines “beneficial     to benefit themselves at the expense of the Trust.” 461 As
owner” as “any owner of a beneficial interest in a statutory        Vice Chancellor Parsons noted in Cargill, this conclusion
trust, the fact of ownership to be determined and evidenced ...     flows from the Owners' direction rights and the concomitant
in conformity to the applicable provisions of the governing         authority to control the “property of another.” 462
                                      454
instrument of the statutory trust.”
                                                                    460
                                                                           12 Del. C. § 3806(a); Trust Agreement § 4.01(b)
452
        12 Del. C. § 3809, § 3806(c), (e).                                 (JC0590).
453                                                                 461
        12 Del. C. § 3805(a).                                              Cargill, 959 A.2d at 1121.
454                                                                 462
        12 Del. C. § 3801(a).                                              Id. (citing In re USACafes, 600 A.2d 43).
The Trust Agreements define the “Owners” as “any ...                 *57 Consistent with the DSTA's policy of giving maximum
Person who becomes an owner of a Beneficial Interest,”              “effect to the principle of freedom of contract,” the Trust
and defines “Beneficial Interest” as “all or any part of the        Agreement could have waived or modified the Owners'
interest of that Owner in the Trust.” 455 The Trust Agreements      fiduciary duties to the Trusts with clear and unambiguous
then provide for “Trust Certificates” that “evidenc[e] the          language. 463 While such a waiver is possible, the Owners
Beneficial Interest[s]” of the Owners. 456 Finally, the Trust       have identified no language in the Trust Agreement that
Agreements state that the Owner Trustee “may treat the              purports to modify the default fiduciary duties they owe to
Person in whose name any Trust Certificate is registered as         the Trusts.
the sole owner of the Beneficial Interest.” 457


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           56
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 116 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

463                                                                 468
        12 Del. C. § 3806(c), § 3825(b).                                   Id. at 1037.
This holding has limited practical consequences because             469
                                                                           Id. at 1041–42, 1044–45 (citing N. Am. Catholic
12 Del. C. § 3816(b) states that “[i]n a derivative action,
                                                                           Educ. Programming Found., Inc. v. Gheewalla,
the plaintiff must be a beneficial owner.” 464 Here, the                   930 A.2d 92, 99 (Del. 2007)).
“General Assembly used the mandatory and exclusive
                                                                    470
                                                                           Compare 12 Del. C. § 18–1002 (“In a derivative
‘must,’ rather than the permissive may.” 465 Accordingly,
                                                                           action, the plaintiff must be a member or an
even if the Indenture purports to Grant the right to bring
                                                                           assignee of a limited liability company interest at
derivative breach of fiduciary duty claims on behalf of
                                                                           the time of bringing the action.”), with 12 Del. C. §
the Trusts to constituents other than the beneficial owners,
                                                                           3816(b) (“In a derivative action, the plaintiff must
those contractual transfers cannot “contravene any mandatory
                                                                           be a beneficial owner at the time of bringing the
provisions of the Act.” 466 For this reason, only a holder of a
                                                                           action.”).
Trust Certificate has standing to bring a derivative claim on
behalf of the Trusts.                                               471
                                                                           Bax, 28 A.3d at 1024.
                                                                    Given the clear and unambiguous language of 12 Del.
464
        12 Del. C. § 3816(b) (emphasis supplied).                   C. § 3816(b), the same result follows here. 472 In hopes
465                                                                 of resisting this inevitable outcome, the Noteholders and
        CML V, LLC v. Bax, 28 A.3d 1037, 1042 (Del.
                                                                    AMBAC make much of Section 3809 of the DSTA, which
        2011).
                                                                    provides that “the laws of this State pertaining to trusts are
466
        Elf Atochem N. Am., Inc. v. Jaffari, 727 A.2d 286,          hereby made applicable to statutory trusts.” 473 This general
        290 (Del. 1999).                                            principle does not change the mandate of Section 3816(b),
No party has standing to pursue a derivative claim on behalf        as revealed by the fact that Section 3809 also contains the
of the Trusts unless that party holds a Trust Certificate,          modifying clause: “[e]xcept to the extent provided ... in
even if the party is a Trust creditor (like the Noteholders         this subchapter.” 474 The General Assembly did “otherwise
and AMBAC), even if the party is an assignee and even               provide” as relates to derivative standing, and I must give
if the Trusts were insolvent when the creditor/assignee             effect to the plain meaning of their words. 475
filed suit. Creditor fiduciary claims cannot exist in the
DST context because the mandatory language in the DSTA              472    Of course, this does not mean the Indenture Parties
limiting derivative standing to beneficial owners still controls.
                                                                           could not assert direct claims, as discussed below.
“[C]ourts cannot interpret the common law to override the
express provision the General Assembly adopted.” 467                473
                                                                           12 Del. C. § 3809.
                                                                    474
467                                                                        12 Del. C. § 3809 (emphasis supplied)
        Bax, 28 A.3d at 1045.
                                                                    475
                                                                           The Indenture Parties cite NCUAB I, 2016 WL
On this point, Bax is instructive. 468 There, the Supreme
                                                                           796850, at *9 as holding “that direct and derivative
Court considered whether Gheewalla (which holds that
                                                                           claims of [of a Delaware Statutory Trust may
creditors of insolvent corporations may have standing to bring
                                                                           be] granted to the indenture trustee pursuant
derivative claims) applied to creditor suits in the context of an
                                                                           to [a] grant.” JAB at 104. NCUAB is far
insolvent LLC. 469 The Supreme Court construed materially                  more complicated than Defendant's parenthetical
similar statutory language to that in Section 3816(b). 470                 explanation lets on. The case involved the
After a careful analysis, our highest Court held the statutory             re-securitization of certain residential mortgage
language was unambiguous and applied the statute's plain                   backed securities certificates. In that case, the court
meaning, holding that only members or assignees of an LLC                  noted that the assets transferred to the Indenture
interest “have derivative standing to sue on behalf of an LLC              Trustee were “Owner Trust Certificates which shall
—creditors do not.” 471                                                    evidence the beneficial ownership interest in the
                                                                           trust estate.” NCUAB I, 2016 WL 796850, at *3.
                                                                           Accordingly, the Indenture Trustee, by virtue of


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             57
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 117 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

       the securitization transaction, was held to have           property of a statutory trust is to be administered “for the
       standing to bring derivative claims because it had         benefit of ... beneficial owners or as otherwise provided in the
       been assigned all “right, title and interest” in           governing instrument.” 480 The Noteholders and AMBAC
       the “Re-securitized Certificates.” Id., at *7. Here,       then reason that the Trust Related Agreements evidence an
       in contrast, the Indenture Trustee does not hold           intent to make the Noteholders (and AMBAC as to the
       the Trust Certificates or a beneficial interest in
                                                                  Insured Trusts) the “beneficiaries of the Trusts' assets.” 481
       the Trust Certificates. Section 14.03 of the Trust
                                                                  Specifically, the Indenture Parties cite: (i) the purposes of
       Agreement does not change this outcome because
                                                                  the Trusts (i.e., to enter into a securitization transaction and
       it serves to transfer the Owners' “rights ... in and to
                                                                  to “conserve” the Trust Property), (ii) the Granting Clause,
       [the] Trust Property,” but not “in and to” the Trust
                                                                  (iii) the Noteholders' and AMBAC's status as third-party
       Certificates. (JC0690).
                                                                  beneficiaries of the Trust Agreement and the Indenture and
                                                                  (iv) the Indenture Waterfall. 482
                           *****
                                                                  479
                                                                         JAB at 19 (citing 12 Del. C. § 3801(i)).
 *58 Based on the foregoing and subject to the clarifications I
have provided, (i) the Owners' Motion as to their Declarations    480
                                                                         12 Del. C. § 3801(i) (emphasis supplied).
DD, EE, HH, NN and PP, (ii) AMBAC's Motion as to its
                                                                  481
Declaration I and (iii) the Noteholders' Motion as to their              JAB at 19.
Declaration J are all GRANTED.                                    482    JAB at 19–21.
                                                                  No matter how emphatically the Noteholders and AMBAC
 4. The Owners Owe Direct Fiduciary Duties to the                 proclaim otherwise, the Trust Agreement unambiguously
 Noteholders and AMBAC to the Extent the Owners                   states the Trusts are to be administered “in the interest of the
 Exercise Control over the Collateral
                                                                  Owners.” 483 Given that I must give priority to the “specific
AMBAC and the Noteholders seek a Declaration that the
                                                                  provisions” in the Trust Related Agreements “over more
Owners owe them direct fiduciary duties. 476 It appears this      general ones,” the Noteholders and AMBAC's reading of the
Declaration raises an issue of first impression under Delaware
                                                                  Trust Agreement on this point is unreasonable. 484 Nothing
law, as neither party has cited a controlling decision that
                                                                  in the Trust Related Agreements suggests the Noteholders or
addresses whether a securitization Issuer's controllers owe
                                                                  AMBAC have a beneficial interest in the Trust or a general
fiduciary duties to the Issuer's assignees.
                                                                  right to compel the Owners as fiduciaries to administer the
                                                                  Trusts in their interests.
476    JAB at 21; AMBAC Counterclaim ¶¶ I, J;
       Noteholder Counterclaims ¶¶ J, K; JAB at 21.               483
                                                                         Trust Agreement § 8.03 (JC0600); see also Trust
By the Noteholders' and AMBAC's lights, they are “entitled               Agreement § 8.06 (JC0601) (granting safe harbor
to the same rights as a common law trust beneficiary.” 477               to the Owner Trustee when it acts as it “shall deem
The Noteholders and AMBAC draw this conclusion, not from                 to be in the best interests of the Owners”) (emphasis
their status as “beneficial owners” of the Trusts, but from              supplied); Trust Agreement § 2.05 (JC0587) (The
the structure of the Trust Related Agreements as a whole,                Owner Trustee is to “hold the Trust Property in trust
which they interpret as establishing the Noteholders and                 upon and subject to the conditions set forth herein
AMBAC as the “beneficiaries with priority interests in the               for the use and benefit of the Owners subject to the
Trust Property.” 478                                                     obligations of the Owner Trustee under the Trust
                                                                         Related Agreements.”).
477                                                               484
       JAB at 21.                                                        See Brinckerhoff, 159 A.3d at 254 (A court must
478                                                                      “prefer specific provisions over more general
       JAB at 23.
                                                                         ones.”).
In support of this argument, the Indenture Parties cling to
                                                                   *59 To the contrary, the Noteholders are the assignees of
12 Del. C. § 3801(i). 479 There, the DSTA provides that           Trust Property and the holders of debt instruments issued


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            58
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 118 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

by the Trusts. 485 “Delaware courts have traditionally been                 Ins. Co., 953 A.2d 443, 499 (N.H. 2008) (An
reluctant to expand existing fiduciary duties, [and] [ ] the                assignment for collection “gives rise to a fiduciary
general rule is that [a business entity's fiduciaries] do not owe           relationship between assignor and assignee.”); 6
creditors [or assignees] duties beyond the relevant contractual             AM. JUR. 2D ASSIGNMENTS § 115 (2020)
                                                                            (“An assignment of a claim for the purposes of
terms.” 486 For these reasons, neither the Noteholders nor
                                                                            collection gives rise to a fiduciary relationship
AMBAC have demonstrated that their relationship to the
                                                                            between the assignor and the assignee.”); 6A C.J.S.
Trusts makes them beneficiaries of fiduciary duties.
                                                                            ASSIGNMENTS § 98 (2020) (“The resultant split
                                                                            in ownership” arising from an assignment for
485     Indenture (Granting Clause) (JC2760); Indenture §                   collection “gives rise to a fiduciary relationship
        2.01 (JC2761).                                                      between the assignor and assignee.”).
486                                                                 This legal conclusion melds with the key “underlying premise
        Gheewalla, 930 A.2d at 99 (internal quotations
        omitted).                                                   for the imposition of fiduciary duties,” i.e., the “separation of

But this finding does not conclude the analysis. While the          legal control from beneficial ownership.” 490 If parties agree
Noteholders and AMBAC are not beneficial owners of the              to divide property in this way, “[e]quitable principles act in
Trusts (qua creditors and assignees), they are the beneficial       those circumstances to protect the beneficiaries who are not
owners of the Collateral (qua owners). In the Indenture,            in a position to protect themselves.” 491 For this reason, the
the Trusts granted all their interest in the Collateral “to the     Trusts owe fiduciary duties to the Noteholders and AMBAC
Indenture Trustee, as trustee for the benefit of the holders of     (the beneficial owners of the Collateral) to the extent the
the Notes [and AMBAC under the Insured Indenture].” 487             Trusts exercise control over the Collateral.
Yet, as outlined above, the Trusts retained legal title to
the Collateral so that they could collect Student Loans for         490
                                                                            Malone v. Brincat, 722 A.2d 5, 9 (Del. 1998).
                                                     488
distribution according to the Indenture Waterfall.       While      491
                                                                            Id. at 9.
the parties have not identified a Delaware case directly
on point, at common law, when parties agree to split                To be clear, this fiduciary duty arises because of the
legal and equitable title to property in an assignment for          Noteholders and AMBAC's relationship to the Collateral,
purposes of collection, “the resultant split in ownership gives     rather than their relationship to the Trusts. As long as
rise to a fiduciary relationship between the assignor and           the Notes are outstanding, the Indenture Trustee holds the
assignee.” 489                                                      Collateral “for the benefit of the holders of the Notes and
                                                                    AMBAC.” 492 To the extent the Trusts exercise control over
487                                                                 this property (which now belongs to the Noteholders and
        Indenture (Granting Clause) (JC2760) (the Trusts
                                                                    AMBAC), such as when they act to collect the Student Loans,
        Grant “to the Indenture Trustee ... as trustee for
                                                                    the Trusts must “regulate their conduct” and act in the best
        the benefit of the holders of the Notes.”); Insured
        Indenture (Granting Clause) (JC3461).                       interests of the Collateral's beneficial owners. 493

488
        See Trust Agreement § 5.02 (JC0593).                        492     Insured Indenture (Granting Clause) (JC3461).
489
        Schoonmaker v. Lawrence Brunoli, Inc., 828 A.2d             493
                                                                            Malone, 722 A.2d at 9. For example, if the Trusts
        64, 80 (Conn. 2003); Cal. Ins. Guarantee Ass'n v.
                                                                            were to engage additional service providers, those
        Workers' Comp. Appeals Bd., 203 Cal. App. 4th
                                                                            contractors would be compensated out of proceeds
        1328, 1335 (Cal. Ct. App. 2012) (“An assignment
                                                                            from the Collateral. For this reason, the Trusts
        for collection vests legal title in the assignee which
                                                                            would be exercising control over property that
        is sufficient to enable him to maintain an action
                                                                            was within the Indenture Trust Estate—which
        in his own name, but the assignor retains the
                                                                            would implicate the Trusts' fiduciary duties to the
        equitable interest in the thing assigned” and “a
                                                                            Noteholders and AMBAC.
        fiduciary relationship exists” between assignor and
        assignee.); Harrison v. Adams, 128 P.2d 9, 12–               *60 This conclusion recognizes the substantive reality of the
        13 (Cal. 1942) (same); In re Liquidation of Home            securitization transaction. In effect, the Indenture created an



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            59
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 119 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

inverse “assignment for collection.” 494 “An assignment for          of the property or its beneficial owner.” 499 Because the
collection only leaves the beneficial or equitable ownership         Owners have the right to direct the Trusts, the Owners also
of the claim in the assignor, while vesting legal title in           owe fiduciary duties to the Noteholders and AMBAC to the
the assignee; the assignee is empowered to collect the               extent they direct the Trusts in their control the Collateral for
claim.” 495 While, in this case, the assignor conveyed               the purposes of collecting the Student Loans (or otherwise
beneficial ownership of the Collateral and retained legal            purport to exercise control over the assigned Collateral). And
title (rather than the inverse), the substance and structure         again, while the Trust Agreements could have waived this
of the instant securitization transaction leads to the same          fiduciary duty with clear and unambiguous language, nothing
                                                                     in the Trust Agreements purports to alter the Owners' common
conclusion. 496 To wit, to the extent the holder of mere legal
title to the Collateral (i.e., the Trusts) controls the Collateral   law fiduciary duties. 500
to fulfill its obligations under the Indenture, it does so for
the benefit of the Collateral's beneficial owners (i.e., the         498
                                                                             Cargill, 959 A.2d at 1110; In re USACafes, 600
                              497                                            A.2d at 47–50; see also Fannin v. UMTH Land
Noteholders and AMBAC).
                                                                             Dev., L.P., 2020 WL 4384230, at *18 (Del. Ch.
494                                                                          July 31, 2020) (recognizing that USACafes is “stare
        Compare Indenture (Granting Clause) (JC2760),
                                                                             decisis” and that this court has “followed USACafes
        with Indenture § 3.05 (JC2771) (obligating the
                                                                             consistently”) (internal quotation omitted).
        Trusts to “Enforce [ ] the Collateral”); 6 AM. JUR.
        2D ASSIGNMENTS § 111 (2020) (defining an                     499
                                                                             In re USACafes, 600 A.2d at 47–50; Cargill, 959
        “assignment for collection only”).                                   A.2d at 1120–21 (applying USACafes to Delaware
495                                                                          Statutory Trusts).
        6 AM. JUR. 2D ASSIGNMENTS § 115 (2020);
        see also 6A. C.J.S. ASSIGNMENTS § 98 (2020)                  500
                                                                             12 Del. C § 3806(c).
        (“[A]n assignment merely for collection does not
                                                                     At this stage, I do not “attempt to delineate the full scope” of
        transfer the beneficial ownership to the assignee,
        such an assignment, when it is absolute and the              this duty. 501 What is clear is that the Owners' duty “surely
        thing assigned is capable of assignment, vests legal         entails” an obligation not “to use control over [the Collateral]
        title to the thing assigned in the assignee, so that he      to advantage the [Owners] at the expense” of the Noteholders
        or she may collect from the debtor.”).                       an AMBAC. 502
496
        See Feeley v. NHAOCG, LLC, 62 A.3d 649, 668
                                                                     501
        (Del. Ch. Nov. 28, 2012) (“Breach of fiduciary duty                  In re USACafes, L.P. Litig., 600 A.2d at 49.
        is an equitable claim, and it is a maxim of equity           502
                                                                             Id.
        that ‘equity regards substance rather than form.’ ”)
        (quoting Monroe Park v. Metro. Life Ins. Co., 457
        A.2d 734, 737 (Del. 1983)).                                                              *****
497
        See Malone, 722 A.2d at 9 (The “underlying                   Based on the foregoing and subject to the clarifications I have
        premise for the imposition of fiduciary duties               provided, (i) the Noteholders' Motion as to their Declaration
        is a separation of legal control from beneficial             L and (ii) the Owners' Motion as to their Declarations MM,
        ownership.”).                                                OO and QQ are GRANTED, but (iii) the Owners' Motion as
In turn, this fiduciary duty of the Trusts extends to the            to their Declarations GG, RR and SS is DENIED.
Owners under the principles established in In re USACafes,
L.P. and applied to Delaware Statutory Trusts in Cargill
v. JWH Special Circumstance LLC; “fiduciary duties [may                 5. The Implied Covenant Is Not a Basis to Support
                                                                        Sweeping Contractual Duties without Specific Factual
be] owed by those that control a fiduciary.” 498 And “one
                                                                        Allegations and Contract Language
who controls property of another may not, without implied
                                                                      *61 The Noteholders and AMBAC seek Declarations that
or express agreement, intentionally use that property in a
                                                                     the implied covenant of good faith and fair dealing saddles
way that benefits the holder of the control to the detriment
                                                                     both the Owners and the Owner Trustee with broad and


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              60
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 120 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

nebulous duties to act in their interests. 503 While it is         covenant is not a basis with which to saddle the Owners or the
true the implied covenant “attaches to every contract by           Owner Trustee with generalized duties as a matter of law.
operation of law,” and cannot be waived under the DSTA,
the implied covenant is a limited “gap-filling tool” used “to
infer contractual terms to which the parties would have agreed                                  *****
had they anticipated a situation they failed to address.” 504
As it assesses whether the implied covenant applies or has         Based on the foregoing and subject to the clarifications I have
been breached, the court must understand that “existing            provided, (i) the Noteholders' Motion as to their Declaration K
contract terms control” and the “implied good faith cannot be      and (ii) AMBAC's Motion as to its Declaration J are DENIED.
used to circumvent the parties' bargain, or to create a ‘free-
floating duty ... unattached to the underlying legal document.’
                                                                   G. The Noteholders Are Third-Party Beneficiaries of the
” 505 When the court relies on the implied covenant, it            Trust Agreements
essentially reads an implied term into a contract. 506 This        The Noteholders have asked the Court to declare that they are
“quasi-reformation” process is “rare” and requires a “fact-        “[e]xpress third-party beneficiaries of the Trust Agreement”
intensive exercise governed solely by issues of compelling         and that they “may sue to enforce the Trust Agreement.” 508
fairness.” 507                                                     The Owners do not dispute that the Noteholders are “among
                                                                   the Trust Agreements' [contractually designated] third-party
503     Noteholder Counterclaims ¶ 4(K); AMBAC                     beneficiaries,” 509 and for good reason. Section 14.04 of the
        Counterclaim ¶ J; JAB at 66–67 (arguing against            Trust Agreement unambiguously states, “for so long as any of
        the Owners' Declaration KK that Wilmington Trust           the Notes are outstanding ... the Noteholders are third party
        owes an “extracontractual” duty because of the             beneficiaries hereof.” 510
        implied covenant).
504                                                                508
        12 Del. C. § 3806(c), (e); Dawson v. Pittco Capital               Noteholder Counterclaims ¶ P.
        P'rs, 2012 WL 1564805, at *24 (Del. Ch. Apr.               509    PAB at 158.
        30, 2012) (“The implied covenant attaches to
        every contract.”); In re Encore Energy P'rs L.P.           510
                                                                          Trust Agreement § 14.04 (JC0690); see also Ark.
        Unitholder Litig., 2012 WL 3792997, at *12 (Del.                  Teacher Ret. Sys. v. Alon USA Energy, Inc., 2019
        Ch. Aug. 31, 2012) (“The implied covenant is a                    WL 2714331, at *2 (Del. Ch. June 28, 2019)
        limited gap-filling tool to infer contractual terms.”).           (Under Delaware law, a third party to a contract
505                                                                       may sue to enforce its terms.”).
        Dunlap v. State Farm Fire and Cas. Co., 878 A.2d
        434, 442 (Del. 2005) (quoting Glenfed Fin. Corp.           Notwithstanding Section 14.04, the Owners maintain that the
        Commercial Fin. Div. v. Penick Corp., 647 A.2d             Noteholders' “rights to sue to enforce the Trust Agreements
        852, 858 (N.J. Sup. Ct. App. Div. 1994)).                  are circumscribed by the Indentures' no action and no-

506                                                                recourse clauses.” 511 These clauses are found in Sections
        Id.                                                        5.06 (the “no action clause”) and 11.15 (the “no recourse
507                                                                clause”) of the Indenture.
        Id. (internal quotations omitted).
At this stage of proceedings, it would be inappropriate to issue   511    PAB at 158.
sweeping declarations concerning abstract duties that either
the Owners or the Owner Trustee may owe to another deal            The no action clause states, “no holder of the Notes shall have
party based on the implied covenant. To be sure, the implied       any right to institute any Proceeding, judicial or otherwise,
covenant inures in the Trust Related Agreements, and nothing       with respect to this Indenture, or for the appointment of a
in this Opinion should be read to prevent the Noteholders or       receiver or trustee, or for any other remedy hereunder, unless”
AMBAC from pleading and proving a breach of the implied            certain conditions are satisfied, including that the “holder of
covenant based on a specific factual predicate. But the implied    the notes has previously given written notice to the Indenture
                                                                   Trustee of a continuing Event of Default.” 512 This language



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          61
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 121 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

makes clear that the Noteholders must satisfy the conditions
in the no action clause before bringing any Proceeding “with        The Trust Agreement further defines “Affiliate” with respect
                                                                    to any specified Person as “any other Person controlling or
respect to” the Indenture. 513
                                                                    controlled by or under common control with such specified

512                                                                 Person.” 517 In turn, the agreement defines “control” as
        Indenture § 5.06 (JC2793).
                                                                    “the power to direct the management and policies of such
513                                                                 Person, directly or indirectly, whether through the ownership
        Indenture § 5.06 (JC2793).
                                                                    of voting securities, by contract or otherwise.” 518 Based
 *62 But, at this stage, the Court will not venture into
                                                                    on this language, the Noteholders' Declaration E asks the
hypothetical questions about what future claims would (or
                                                                    Court to declare that “a transfer of Certificates is invalid if it
would not) constitute a claim “with respect to” the Indenture.
                                                                    would cause a specific Person to own or control, directly or
No party has sought such a fact specific Declaration, and the
                                                                    indirectly, or with an Affiliate, 100% of the Certificates.” 519
Owners raise the issue only to “reserve[ ] their rights.” 514
Nothing in this Opinion prevents the Owners from raising
                                                                    516
Section 5.06 as a defense in the future. The Noteholders'                   Trust Agreement § 3.04(b) (JC0589); see also Trust
Declaration is limited on its face to their status as third-party           Agreement § 1.01 (JC0583) (defining “Transfer” as
beneficiaries—not any defenses other parties may raise to any               “the sale, transfer or other assignment of all of an
future claim.                                                               Owner's right, title and interest in all or a portion of
                                                                            such Owner's Beneficial Interest”).
514                                                                 517
        PAB at 158.                                                         Trust Agreement § 1.01 (JC0578) (definition of
The same result follows for the no recourse clause. To prevail              “Affiliate”).
on a claim against the Owners, the Noteholders would need           518     Trust Agreement § 1.01 (JC0578) (definition of
either to explain why the no recourse clause does not apply
                                                                            “Affiliate”).
or satisfy its conditions. 515
                                                                    519     Noteholder Counterclaims ¶ E.
515     Indenture § 11.15 (JC2824–25).                              The Owners resist this Declaration by arguing it amounts
Based on the foregoing, the Noteholders' Motion as to their         to an effort by the Noteholders to “relitigate” an issue this
Declaration P is GRANTED.                                           Court has already decided. 520 It is true this is not the first
                                                                    occasion the Court has been asked to interpret Section 3.04(c)
                                                                    of the Trust Agreements. In November, 2017, certain parties
H. No Person May Own All of the Trust Certificates                  objected to instructions the Owners were providing to the
The Trust Agreements limit the transfer of the Owners'              Owner Trustee in connection with a case the Trusts brought
Beneficial Interests in the Trusts. Section 3.04(c) of the Trust
                                                                    against PHEAA. 521 After a brief period of discovery, the
Agreement states:
                                                                    Court ruled that, while 99.9999% of the Trust Certificates
                                                                    were under the common control of one person, “the only
                                                                    evidence in the record is uncontradicted sworn testimony”
                                                                    that .0001% of the Trust Certificates were controlled by an
             No Transfer [of Trust Certificates]
             shall be valid if, as a result of such                 unaffiliated party. 522
             Transfer, (i) any Person would have a
             Percentage Interest or a Sharing Ratio                 520
                                                                            See PAB at 135.
             of 100%, considering for such purpose
                                                                    521
             all interests owned by any Affiliate                           See Rulings of the Court on Ownership Issue, Nat'l
             of such Person as owned by such                                Collegiate Student Loan Master Tr., et al. v. Pa.
             Person. 516                                                    Higher Educ. Assistance Agency, C.A. No. 12111-
                                                                            VCS (Del. Ch. Nov. 7, 2017) (C.A. No. 12111-
                                                                            VCS) (D.I. 235) (“Ownership Issue Tr.”).




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               62
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 122 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

522                                                               527
       Ownership Issue Tr. at 17–18.                                     See, e.g., Owners' Compl. ¶ 149 (U) (stating a
Nothing on the face of the Noteholders' Declaration E                    specific direction letter is not “contrary to the terms
contradicts this then-extant finding of fact. As I have already          of the Trust Agreement”).
stated, if a party brings a claim or raises a question of law     528
                                                                         Desert Equities, 624 A.2d at 1206–07 (holding that
or fact that has already been decided by this Court, then the
                                                                         Rule 12(c) motions are not appropriate procedural
doctrines of res judicata and issue preclusion would come into
                                                                         vehicles in which to address disputed issues of
play and those doctrines may or may not bar the claim. For
                                                                         fact).
today's purposes, however, it is enough that the Noteholders'
Declaration E is supported by the unambiguous language of         529
                                                                         See Stip. and Order Regarding Pleadings and Br.
the Trust Agreement.                                                     Sched. (D.I. 388) at 1.


I. Declarations That Involve Disputed Question of                                            *****
Material Fact
 *63 In various ways, the parties have sought to draw             Based on the foregoing and subject to the clarifications I have
the Court into factual disputes over (i) whether specific         provided, (i) the Owners' Motion as to their Declarations U,
delegations of Owner Trustee authority are appropriate, 523       V, Z, AA, BB and CC, (ii) the Owner Trustee's Motion as to
(ii) whether certain expenses are “Owner Trustee”                 its Declarations N, O, P, Q, V, W and (iii) AMBAC's Motion
                                                                  as to its Declaration D are all DENIED.
expenses, 524 (iii) whether parties “consented” to certain
actions, 525 (iv) whether parties acted in “good faith” 526
and whether certain orders conflicted with the purposes
                                                                                      III. CONCLUSION
of the Trusts 527 (among other factual determinations). At
this stage, it would constitute reversible error to decide        For the foregoing reasons, the parties, cross-Motions are
a “factual question when deciding a motion for judgment           GRANTED in part and DENIED in part, as delineated
on the pleadings.” 528 The parties agreed the purpose of          below.
these cross-motions for judgment on the pleadings would be
to seek “declaratory relief regarding ... Common Contract         The Owners' Motion as to their Declarations C, D, E, G, H,
Interpretation Issues” that do not require the Court to decide    I, J, N, P, Q, T, DD, EE, FF, HH, II, KK, LL, MM, NN, OO,
disputed questions of fact. 529 That is all I do today.           PP and QQ is GRANTED. The Owners' Motion as to their
                                                                  Declarations A, B, F, M, O, R, S, U, V, W, X, Y, Z, AA, BB,
523                                                               CC, GG, JJ, RR and SS is DENIED.
       See, e.g., Owners' Compl. ¶ 149 (AA) (“The Owner
       Trustee had the power to enter into the terms set          The Owner Trustee's Motion as to its Declarations A, C, D,
       forth in the BPA Engagement Letter”), ¶ 149(Z)             H, I, J, K, L, R, S and U is GRANTED. The Owner Trustee's
       (stating the Owner Trustee “had the power to enter         Motion as to its Declarations N, O, P, Q, V and W is DENIED.
       into” a specific agreement).
524                                                               The Indenture Trustee's Motion as to its Declarations A, C,
       See, e.g., Owners' Compl. ¶ (BB) (stating certain
                                                                  D, E, F, G, P, Q, R, S, T, U, W, X and Y is GRANTED. The
       expenses “must be paid by the Administrator and
                                                                  Indenture Trustee's Motion as to its Declarations B and V is
       the Indenture Trustee”).
                                                                  DENIED.
525
       See, e.g., AMBAC Counterclaim ¶ D (stating the
       “Owners lacked authority to direct the Owner               AMBAC's Motion as to its Declarations A, C, F, I, O and P is
       Trustee to execute the 2015 Chaitman Letter”).             GRANTED. AMBAC's Motion as to its Declarations B, D,
                                                                  G, H, J, K, L, M and N is DENIED.
526
       See, e.g., Owner Trustee Counterclaim ¶ 74(v)
       (stating the Owner Trustee has no liability for            The Noteholders' Motion as to their Declarations A, B, C,
       “following the directions of the Owners”).                 D, E, G, J, L, N, O and P is GRANTED. The Noteholders'
                                                                  Motion as to their Declarations H, I, K and M is DENIED.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           63
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 123 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402


IT IS SO ORDERED.                                                  K. The Court may resolve disputes over whether a
                                                                     given instruction is contrary to the Trust Agreement
                                                                     or any Trust Related Agreement. UNOPPOSED
                                                                     (GRANTED)
                        APPENDIX:
                                                                   L. Retroactively, in determining whether a past Owner
Owner Declarations: 530                                              Trustee refusal to follow an Owner direction constituted
                                                                     a breach of the Trust Agreement, the Court of Chancery
  A. The Granting Clause of the Indenture did not assign or          reviews determinations by the Owner Trustee that one
    pledge the power to assert all claims on behalf of the           of the exceptions set forth in Section 4.02(a) or (b)
    Trusts, but rather assigned or pledged as collateral the         of the Trust Agreement applies for reasonableness, not
    Trusts' right, title, and interest in and to only the assets     correctness. UNOPPOSED (GRANTED)
    expressly enumerated in the Granting Clause. DENIED
                                                                   M. Prospectively, if the Court of Chancery has ruled that a
  B. The Indenture Trustee may not bring suit absent an Event       given Owner direction is valid, the Owner Trustee cannot
     of Default including expiration of any applicable cure         continue to refuse to comply with the direction or similar
     period. DENIED                                                 future directions. DENIED
  C. The Trusts are Owner-directed. GRANTED                        N. Prospectively, if the Court of Chancery has issued
                                                                     a declaration resolving a dispute over contract
  D. The Trust Agreements are the governing instruments of
                                                                     interpretation of the Trust Agreement or any Trust
    the Trusts under 12 Del. C. § 3801, et seq. (the “DSTA”).
                                                                     Related Agreement, the Owner Trustee cannot refuse to
    GRANTED
                                                                     comply with an instruction based on a contrary contract
   *64 E. The Owners may direct the Owner Trustee to take            interpretation (whether asserted by the Owner Trustee or
    any action with respect to the Trusts, subject solely to the     by some other party). GRANTED
    limitations set forth in Section 4.02(b). GRANTED
                                                                   O. The invoices of the Trusts' professional advisors
  F. The Indenture Trustee, the Administrator, and the               retained pursuant to the Owners' directions are payable
    Note Insurer are not “persons” authorized by the Trust           as Owner Trustee expenses and as Administrator
    Agreements to direct the Owner Trustee concerning non-           expenses. DENIED
    ministerial matters. DENIED
                                                                   P. The Administrator and the Indenture Trustee do not have
  G. The only grounds for the Owner Trustee to refuse an              discretion as to whether to pay Owner Trustee expenses
    Owner direction are the specific exceptions set out in            submitted by the Owner Trustee. GRANTED
    Sections 4.02 of the Trust Agreements. GRANTED
                                                                   Q. The Administrator and the Indenture Trustee may
  H. Whether an Owner direction's purpose is to benefit              not condition payment of expenses sent by the Owner
    the Owners does not provide a valid reason for the               Trustee on the Owner Trustee providing a certification
    Owner Trustee to refuse to follow an Owner direction.            of the expenses. GRANTED
    GRANTED
                                                                   R. Nevertheless, the Owners may direct the Owner Trustee
  I. The Owners may challenge the Owner Trustee's refusal to         to certify the invoices of the Trusts' professional advisors
     follow an Owner direction if the Owner Trustee asserts          retained pursuant to the Owners' directions as Owner
     that one of the exceptions set forth in Section 4.02 of the     Trustee expenses. If the Owners provide such a direction,
     Trust Agreement applies. GRANTED                                the Owner Trustee has no discretion to refuse to do so
                                                                     unless one of the exceptions in Section 4.02 of the Trust
  J. If the Owners and the Owner Trustee disagree over               Agreement applies. DENIED
     the construction of the Trust Agreement or any Trust
     Related Agreement, or if the Owner Trustee is uncertain       S. The Owner Trustee is not prohibited from certifying
     as to such construction, either may seek a declaratory          prospectively that expenses for specified categories
     judgment to resolve the issue. GRANTED                          of legal services are proper Owner Trustee expenses


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          64
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 124 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

    payable under Section 8.02(d)(1)(i) of the Indenture and        letters must be paid by the Administrator and Indenture
    not expenses of the Trusts payable under Section 5.02 of        Trustee without requiring involvement of the Owner
    the Trust Agreement. DENIED                                     Trustee, subject only to the Indenture expense caps.
                                                                    DENIED
   *65 T. The Court's resolution of disputes over what
    constitutes an Owner Trustee expense is binding on all        CC. The 2019 Chaitman Direction Letter and
    parties to the proceeding and parties in privity with them.     accompanying 2019 Chaitman Engagement Letter are
    GRANTED                                                         not contrary to the terms of the Trust Agreement or of
                                                                    any document contemplated by the Trust Agreement to
  U. The Legal Invoice Direction Letter and accompanying            which the Trust or the Owner Trustee is a party nor
    draft Issuer Order are not contrary to the terms of the         were they otherwise contrary to law nor are they likely
    Trust Agreement or of any document contemplated by              to result in personal liability on the part of the Owner
    the Trust Agreement to which the Trusts or the Owner            Trustee. DENIED
    Trustee are a party nor are they otherwise contrary to law
    nor are they likely to result in personal liability on the    DD. The Owners are the Trusts' “beneficial owners” as that
    part of the Owner Trustee. DENIED                              term is used in the DSTA. GRANTED

  V. The BPA Judgment Direction Letter and accompanying           EE. No other parties are “beneficial owners” of the Trusts
     draft Issuer Order are not contrary to the terms of the        as that term is used in the DSTA. GRANTED
     Trust Agreement or of any document contemplated by
     the Trust Agreement to which the Trust or the Owner          FF. The Owners have no generalized contractual duties not
     Trustee is a party nor were they otherwise contrary to         to act in their own interest to the detriment of the interests
     law nor are they likely to result in personal liability on     of the Noteholders, the Indenture Trustee, Ambac or the
     the part of the Owner Trustee. DENIED                          Administrator. GRANTED

  W. If properly directed, the Owner Trustee has the power        GG. The Owners have no extracontractual duties to
    to engage agents and attorneys to exercise and perform         the Noteholders, the Indenture Trustee, Ambac or the
    any of the Owner Trustee's rights and duties, including        Administrator. DENIED
    to act on behalf of the Trust subject to direction by the
                                                                  HH. Even assuming that an Owner with a controlling
    Owners. DENIED
                                                                   interest in a Trust may owe fiduciary duties to the Trust,
  X. If properly directed, the Owner Trustee has the power         only another Owner has standing to assert any such
    to delegate any of its authority, including the power to       fiduciary claims. GRANTED
    delegate authority to agents. DENIED
                                                                  *66 II. Wilmington Trust holds the Trust Property for the
  Y. If properly directed, the Owner Trustee has the power to      use and benefit of the Owners. GRANTED
     delegate to agents and attorneys its right to engage and
                                                                  JJ. Wilmington Trust has a duty to administer the Trusts in
     agents and attorneys to act on behalf of the Trust subject
                                                                     the interest of the Owners. DENIED
     to direction by the Owners. DENIED
                                                                  KK. Wilmington Trust does not owe any extracontractual
  Z. The Owner Trustee had the power to enter into the
                                                                   duties to the Noteholders, the Indenture Trustee, Ambac
    terms set forth in the 2015 Chaitman Engagement Letter.
                                                                   or the Administrator. GRANTED
    DENIED
                                                                  LL. If the Owner Trustee acts in good faith in accordance
  AA. The Owner Trustee had the power to enter into the
                                                                    with Owner instructions as set forth in the safe harbor
   terms set forth in the BPA Engagement Letter. DENIED
                                                                    provisions of Section 8.06 or 9.01(ii) of the Trust
  BB. Issuer Orders and engagement letters that have been           Agreement, the Owner Trustee cannot be held liable for
    signed by the Owner Trustee (including the 2015                 breach of the Trust Agreement, the Indenture, or any
    Chaitman Engagement Letter and the BPA Engagement               other Trust Related Agreement nor can it be held liable
    Letter) are Trust Related Agreements, and therefore             for a breach of any purported extracontractual duties.
    payment under those Issuer Orders and engagement                GRANTED



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           65
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 125 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                    law, the Owner Trustee must comply with the direction
  MM. The Noteholders are creditors of the Trusts.                  (subject to Owner Trustee's rights and protections under
   GRANTED                                                          the Trust Agreements) and in such case, the Owner
                                                                    Trustee would have no liability to any Person for
  NN. The Noteholders are not “beneficial owners” of the
                                                                    following such direction. NOT SUBMITTED
   Trusts as that term is used in the DSTA. GRANTED
                                                                 F. The Court of Chancery or any court of competent
  OO. The Noteholders do not have legal status equivalent
                                                                    jurisdiction may resolve issues over the construction of
   to that of the beneficiaries of a Delaware common law
                                                                    the Trust Agreement or any Trust Related Agreement, or
   trust. GRANTED
                                                                    the validity of an instruction. NOT SUBMITTED
  PP. Ambac is not a “beneficial owner” of the Trusts as that
                                                                 G. The Court of Chancery may resolve disputes over
    term is used in the DSTA. GRANTED
                                                                   whether a given instruction is contrary to the Trust
  QQ. Ambac does not have legal status equivalent to that          Agreement or any Trust Related Agreement. NOT
   of the beneficiaries of a Delaware common law trust.            SUBMITTED
   GRANTED.
                                                                 H. The Owner Trustee may, but is under no
  RR. The Owners do not owe                the   Noteholders       duty, contractual or otherwise, to retroactively or
    extracontractual duties. DENIED                                prospectively certify its fees or expenses as “Owner
                                                                   Trustee fees and expenses” as such term is used
  SS. The Owners do not owe Ambac extracontractual duties.         in the Waterfall provisions. (Indenture § 8.02(e)(1)).
    DENIED                                                         GRANTED
530
       See Owners' Compl. (D.I. 382) ¶ 149.
                                                                  *67 I. The Owner Trustee has the sole authority to
                                                                   determine what expenses qualify as Owner Trustee
Owner Trustee Declarations 531                                     fees and expenses, including without limitation the fees
                                                                   and expenses of the Owner Trustee's personal counsel
  A. The Trust Agreements are the sole governing
                                                                   advising it in connection with its service as Owner
    instruments of the Trusts under 12 Del. C. § 3801, et seq.
                                                                   Trustee. GRANTED
    GRANTED
                                                                 J. The Administrator and the Indenture Trustee do not have
  B. The Owners may direct the Owner Trustee in accordance
                                                                    discretion as to whether to pay Owner Trustee fees and
    with the terms of the Trust Agreements, including
                                                                    expenses submitted by the Owner Trustee. GRANTED
    Sections 2.03, 4.01, 4.02 and 8.06, subject to applicable
    limitations in the Trust Agreements, including those in      K. The Administrator and the Indenture Trustee may not
    Section 4.02. UNOPPOSED (GRANTED)                              condition payment of fees and expenses submitted by
                                                                   the Owner Trustee on the Owner Trustee providing a
  C. The Owners have a duty to direct the Owner Trustee in a
                                                                   certification of the fees and expenses. GRANTED
    manner not contrary to the terms of the Trust Agreements
    and the Trust Related Agreements, and their failure to       L. If a dispute arises concerning the Owner Trustee's
    do so constitutes a violation of the Trust Agreements.         determination of what constitutes Owner Trustee fees
    GRANTED                                                        and expenses, the Court of Chancery's resolution of this
                                                                   dispute is binding on all parties to the proceeding and
  D. The Owner Trustee has the right (but not the obligation)
                                                                   parties in privity with them. GRANTED
    to (a) review any direction to determine whether it is
    contrary to the (i) Trusts' interests, (ii) Trust Related    M. The Owners do not have the power to directly retain
    Agreements, or (iii) the law, and (b) decline to follow       any professionals or advisors to act on behalf of the
    any such direction. GRANTED                                   Trusts under the Trust Agreement – all such Trust
                                                                  professionals must be appointed by the Owner Trustee.
  E. If the Court of Chancery determines that a given
                                                                  UNOPPOSED (GRANTED)
    direction is not contrary to the Trusts' interests, the
    Trust Agreement, the Trust Related Agreements, or the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      66
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 126 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402


  N. BPA's fees and expenses do not constitute Owner               V. The Owner Trustee has no liability to any party for
    Trustee fees and expenses under the Indentures.                  following the directions of the Owners to execute the
    DENIED                                                           2015 Chaitman Engagement Letter on behalf of the
                                                                     Trusts and/or for executing any other documents related
  O. Chaitman's fees and expenses do not constitute                  to such engagement pursuant to Owner directions,
    Owner Trustee fees and expenses under the Indentures.            including any Issuer Orders purporting to certify
    DENIED                                                           invoices of Chaitman or any other counsel retained by
                                                                     Chaitman. DENIED
  P. McCarter's fees and expenses do not constitute
    Owner Trustee fees and expenses under the Indentures.           *68 W. The Owner Trustee has no liability to any party
    DENIED                                                           for following the directions of the Owners to execute
                                                                     the BPA Engagement Letter on behalf of the Trusts and/
  Q. DiCello Levitt & Casey LLC's fees and expenses do not
                                                                     or for executing any other documents related to such
    constitute Owner Trustee fees and expenses under the
                                                                     engagement pursuant to Owner directions, including any
    Indentures. DENIED
                                                                     Issuer Orders purporting to certify invoices of BPA.
  R. The Owner Trustee's duties are limited to the contractual       DENIED
    ministerial duties expressly set forth in the Trust
                                                                   X. The 2019 Chaitman Engagement Letter violates the
    Agreements, such as maintaining the ownership register,
                                                                     terms of the Trust Agreements and/or Trust Related
    and distributing funds to Owners of record if such event
                                                                     Agreements. NOT SUBMITTING
    should ever occur, and the Owner Trustee has no implied
    duties, nor any duty to generally administer the Trusts.       Y. When, following instructions in good faith under the
    GRANTED                                                          Trust Agreement, the Owner Trustee signs a document
                                                                     in any form (including correspondence, contracts or
  S. If the Owner Trustee acts in good faith in accordance
                                                                     issuer orders) reciting that it executed the document
     with Owner instructions, as set forth in the Safe Harbor
                                                                     solely in its capacity as Owner Trustee and not in
     provisions of Sections 8.06 or 9.01(ii) of the Trust
                                                                     its individual capacity, the statements and obligations
     Agreement, the Owner Trustee cannot be held liable for
                                                                     therein are not attributable to, or binding on the Owner
     breach of the Trust Agreement, the Indenture, or any
                                                                     Trustee personally. UNOPPOSED (GRANTED)
     other Trust Related Agreement nor can it be held liable
                                                                 531
     for a breach of any purported extracontractual duties.             See Owner Trustee Counterclaim (D.I. 393) ¶ 74.
     GRANTED
                                                                 U.S. Bank Declarations 532
  T. The Owner Trustee has the power and authority to
                                                                   A. Under the Granting Clauses of the Indentures, the Trusts
    engage agents and attorneys selected with reasonable
                                                                     Granted to the Indenture Trustee all of the Trusts' right,
    care to exercise and perform any of the Owner Trustee's
                                                                     title, and interest (but none of their obligations) in and
    rights and duties. UNOPPOSED (GRANTED)
                                                                     to all of the assets and contracts set forth under the
  U. To the maximum extent set forth in Section 3806(b)              Granting Clauses for the benefit of the Noteholders and
    of the DST Act, the Trust Agreements eliminated all              Note Insurer, as applicable. GRANTED
    common law or other extra contractual duties (including
                                                                   B. The Granting Clauses include a Grant of each of the
    fiduciary duties) of the Owner Trustee, and Owner
                                                                     Basic Documents. DENIED
    Trustee does not owe any such extracontractual duties
    to any party and to the maximum extent set forth in to         C. The Granting Clauses Grant to the Indenture Trustee all
    Section 3806(e) of the DST Act, the Trust Agreements             present and future claims, demands, causes, and choses
    exculpate the Owner Trustee from liability for the               in action in respect of the assets and contracts set forth
    performance of its duties under the Trust Agreement              the Granting Clauses. GRANTED
    in the absence of a bad faith violation of the implied
    contractual covenant of good faith and fair dealing.           D. While the Indentures and Notes remain outstanding,
    GRANTED                                                          the Indenture Trustee is permitted to prosecute, defend,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         67
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 127 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

    or settle lawsuits or other actions concerning claims
    in respect of any of the assets and contracts Granted         K. Section 4.02 of the Trust Agreements provides, among
    under the Granting Clauses without the occurrence               other things, that the Owner Trustee is not required to
    of (i) an Event of Default or other default or (ii)             follow directions that are (i) contrary to the terms of
    any other contractual predicate or condition precedent.         the Trust Agreements or of any document contemplated
    GRANTED                                                         thereby to which the Trusts or the Owner Trustee
                                                                    is a party or (ii) otherwise contrary to law. NOT
  E. While the Indentures and Notes remain outstanding,             SUBMITTED
    if the Indenture Trustee prosecutes, defends, or settles
    a lawsuit or other action concerning claims in respect        L.      Under the Administration Agreements, the
    of the assets and contracts Granted under the Granting             Administrator has the authority to act on behalf of and
    Clauses, it may do so directly in its capacity as Indenture        in the name of the Trusts, and to advise the Owner
    Trustee and/or directly on behalf of and in the name of            Trustee when action is necessary to comply with the
    the Trusts. GRANTED                                                Trusts' duties under the Trust Related Agreements. NOT
                                                                       SUBMITTED
  F. While the Indentures and Notes remain outstanding, if
     there is no express duty or obligation imposed on the        M. Under Sections 1(c) or 1(d) of the Administration
     Trusts concerning the assets and contracts Granted under      Agreements, as applicable, the Indenture Trustee and the
     the Granting Clauses, the Trusts are divested of any          Note Insurer, as applicable, are permitted to direct the
     control over such assets and contracts and lack authority     Administrator to take non-ministerial actions on behalf
     to bring any lawsuit or other action concerning the same.     of and in the name of the Trusts. NOT SUBMITTED
     GRANTED
                                                                  N. Under Section8.06 of the Trust Agreement for The
  G. While the Indentures and Notes remain outstanding, if          National Collegiate Master Student Loan Trust I, the
    a duty or obligation is imposed on the Trusts concerning        Note Insurer has the authority to direct the Owner
    the assets and contracts Granted under the Granting             Trustee to take actions on behalf of and in the name of
    Clauses, the Trusts are permitted to exercise control over      that Trust. NOT SUBMITTED
    such assets and contracts only to the extent required
                                                                  O. Under the Trust Agreements, the following include valid
    to discharge the applicable duty or obligation and have
                                                                    grounds for the Owner Trustee to decline to follow a
    authority to bring a lawsuit or other action concerning
                                                                    direction from the Owners:
    such items only as required under the same duty or
    obligation. GRANTED                                                a. The Owner Trustee reasonably determines, or is
                                                                          advised by counsel, that a direction would require the
  H. Only authorized parties, including the Owner Trustee
                                                                          Trusts to undertake conduct that has no connection
    and the Administrator, may act on behalf of and in
                                                                          with, and does not relate to, the Trusts' obligations
    the name of the Trusts subject to directions from the
                                                                          as Issuers of Notes under the Indenture or any other
    Owners or other authorized parties, in conformity with
                                                                          obligations under the Basic Documents (while the
    the requirements of the Trust Agreements and other
                                                                          Indentures and Notes remain outstanding); or
    Basic Documents. NOT SUBMITTED
                                                                       b. The Owner Trustee reasonably determines, or is
   *69 I. The Owners are bound by the terms of the Trust
                                                                         advised by counsel, that a direction would require
    Agreements. NOT SUBMITTED
                                                                         the Trusts to undertake conduct that is intended to
  J. The Owner Trustee is not required to follow any                     benefit the Owners to the detriment of (x) the Trusts'
     direction from the Owners that does not comply with                 ability to discharge its obligations as Issuers under
     the requirements of Section 4.02 or Article IX of the               the Indentures or other obligations under the Basic
     Trust Agreements or any other applicable provision                  Documents or Trust Related Agreements, or (y) the
     of the Trust Agreements concerning directions. NOT                  interests of the Noteholders and Note Insurer (for both
     SUBMITTED                                                           (x) and (y), while the Indentures and Notes remain
                                                                         outstanding). NOT SUBMITTED




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          68
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 128 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

                                                                    and shall not be liable for distributing funds in
  P. Income and proceeds from the Trusts must be distributed        accordance with any such Issuer Orders. GRANTED
     in accordance with the Indentures so long as the Notes
     and Indentures are outstanding. GRANTED                     Y. The Indenture Trustee is not obligated to follow an
                                                                   Issuer Order or any other written instruction from the
  Q. Distribution provisions in Article V of the Trust             Administrator concerning the distribution of funds to the
    Agreements become operative only if the Notes are paid         extent such Issuer Order or written instruction (i) does
    in full and the Indentures are discharged and satisfied        not comport with Article VIII of the Indentures; (ii) fails
    (including satisfaction of all other related payment           to clearly identify the manner in which funds should be
    obligations). GRANTED                                          distributed, or (iii) qualifies or questions the propriety
                                                                   of the Issuer Order, written instruction, or the specified
  R. If operative, the distribution provisions in Article V of
                                                                   distribution of funds thereunder. GRANTED
    the Trust Agreements provide for, among other things,
    (i) payment of expenses of the Trusts, and (ii) payment      Z. Under the Trust Agreements, the Owner Trustee is
    of the Owners in accordance with other provisions in the       permitted to act through, or consult with, agents,
    Trust Agreements. GRANTED                                      experts, or other professionals to discharge its duties and
                                                                   obligations and may delegate or assign its authority to
   *70 S. While the Indentures and Notes remain
                                                                   act for the Trusts to such representatives as necessary,
    outstanding, Article VIII of the Indentures provide that
                                                                   subject to the following conditions and limitations:
    the Administrator and Owner Trustee are entitled to
    reimbursement of their respective fees and expenses             a. such representatives must be subject to the ongoing
    subject to certain enumerated limitations. GRANTED                 direction and control of the Owner Trustee, and to
                                                                       the extent the Owners seek to direct or control such
  T. The Owner Trustee is the party with the authority to
                                                                       representatives, they may do so only through the
     determine what constitutes fees and expenses of the
                                                                       Owner Trustee;
     Owner Trustee, including without limitation fees and
     expenses of retained agents, experts or professionals.         b. such representatives cannot bind the Trusts without
     GRANTED                                                           knowledge of and approval from the Owner Trustee
                                                                       and must observe all applicable duties, obligations,
  U. The Administrator is the party with the authority to
                                                                       and covenants of the Trusts and the Owner Trustee;
    determine what constitutes fees and expenses of the
                                                                       and
    Administrator, including without limitation fees and
    expenses of retained agents, experts or professionals.          c. in the event any such representative retains agents,
    GRANTED                                                            experts, or professionals to represent, or work on
                                                                       behalf of or for, the Trusts or the Owner Trustee, any
  V. The Indentures do not provide for reimbursement of
                                                                       such agents, experts or professionals are subject to the
    expenses of the Owners or the Trusts. DENIED
                                                                       limitations set forth in paragraphs (z)(i) and (ii) above.
  W. Under Article VIII of the Indentures, the Administrator           NOT SUBMITTED
    is required to provide written instructions to the
                                                                 AA. The Trust Agreements do not otherwise permit the
    Indenture Trustee in the form of an Issuer Order to
                                                                  Owner Trustee to assign or delegate its authority to act
    distribute funds as specified therein, and the Indenture
                                                                  for the Trusts, or any of its rights or obligations, to the
    Trustee is obligated to distribute funds to reimburse fees
                                                                  Owners. NOT SUBMITTED
    and expenses of the Owner Trustee and Administrator
    only to the extent that the Administrator provides a valid    *71 BB. The 2015 Chaitman Engagement Letter and
    Issuer Order instructing the Indenture Trustee to make         2019 Chaitman Engagement Letter are invalid. NOT
    such distributions. GRANTED                                    SUBMITTED

  X. The Indenture Trustee may conclusively rely upon            CC. Any engagement letters or contracts that Chaitman
    Issuer Orders from the Administrator instructing the           LLP purported to execute on behalf of the Trusts are
    Indenture Trustee to distribute funds to reimburse fees        likewise invalid. NOT SUBMITTED
    and expenses of the Owner Trustee and Administrator,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          69
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 129 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402


  DD. Under the Trust Agreements, the Owners are expressly         KK. The Owner Trustee holds the property of the Trusts
   prohibited from directing the Owner Trustee to take              subject to the obligations of the Owner Trustee under
   or refrain from taking any action contrary to the Trust          the Basic Documents, including without limitation the
   Agreements or any Trust Related Agreements. NOT                  obligations of the Trusts as Issuers under the Indentures
   SUBMITTED                                                        executed by the Owner Trustee on behalf of and in the
                                                                    name of the Trusts. NOT SUBMITTED
  EE. The contractual prohibition described in the
    immediately preceding declaration restricts the Owners         LL. The Owner Trustee is bound by the Trusts' Grant of
    from providing directions that would require the Trusts          the assets and contracts under the Granting Clauses,
    to undertake conduct:                                            including without limitation, the first priority lien and
                                                                     security interest in favor of the Indenture Trustee and
    a. that has no connection with, and does not relate to,          the applicable terms of the Uniform Commercial Code.
       the Trusts' obligations as Issuers of Notes under the         NOT SUBMITTED
       Indentures or any other obligations under the Basic
       Documents (while the Indentures and Notes remain            MM. The Owner Trustee is prohibited from taking any
       outstanding); or                                             actions that are inconsistent with the purposes of
                                                                    the Trusts (which purposes include entering into the
    b. intended to benefit the Owners to the detriment of           Indentures and issuing the Notes), and is authorized to
       (x) the Trusts' ability to discharge its obligations         take all actions required or permitted to be taken by the
       as Issuers under the Indentures or other obligations         Owner Trustee pursuant to the Trust Agreements, the
       under the Basic Documents, or (y) the interests of the       Trust Related Agreements, and the Basic Documents.
       Noteholders and Note Insurer (for both (x) and (y),          NOT SUBMITTED
       while the Indentures and Notes remain outstanding).
       NOT SUBMITTED                                               *72 NN. The law firm of McCarter & English lacked the
                                                                    authority to execute the Proposed Consent Judgment on
  FF. The Owners owe common law fiduciary duties                    behalf of the Trusts under the Trust Related Agreements
    to the Trusts and the direct and intended economic              and applicable law. NOT SUBMITTED
    beneficiaries of the Trusts, including the Noteholders
    and Note Insurer. NOT SUBMITTED                                OO. Regardless of whether McCarter & English had
                                                                    authority to execute the Proposed Consent Judgment,
  GG. The Owners' common law fiduciary duties include a             it was improper (or in violation of the Trust Related
   duty to act with due care and loyalty and a duty to avoid        Agreements) for McCarter & English to enter into the
   conflicts of interest. NOT SUBMITTED                             Proposed Consent Judgment. NOT SUBMITTED

  HH. The Owners owe an implied duty of good faith
                                                                 532
   dealing under the Trusts Agreements to the Trusts and                See U.S. Bank Counterclaim (D.I. 394) ¶ 3.
   the direct and intended economic beneficiaries of the
                                                                 AMBAC Declarations 533
   Trusts, including the Noteholders and Note Insurer.
   NOT SUBMITTED                                                   A. For as long as the Notes are outstanding, neither the
                                                                     Owners, nor the Owner Trustee acting at the direction
  II. Under 12 Del. C. § 3806(c), the Owners' implied duty of
                                                                     of the Owners, can cause the Trusts to amend, modify,
     good faith and dealing cannot be eliminated by contract.
                                                                     supplement, terminate, waive or surrender the terms
     NOT SUBMITTED
                                                                     of any Collateral or the Basic Documents, or take
  JJ. The Noteholders, the Note Insurer, and Indenture               any action that would have the effect of amending,
     Trustee are among the parties that have standing to             modifying, supplementing, terminating, waiving, or
     assert claims against the Owners for breach of contract         surrendering the terms of any Collateral or Basic
     and breach of extracontractual duties, including without        Document, without first securing the requisite written
     limitation claims for breach of fiduciary duty and breach       consent of the Indenture Trustee, and the Noteholders or
     of the implied duty of good faith and fair dealing. NOT         Ambac, as applicable. GRANTED
     SUBMITTED


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        70
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 130 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402


  B. For as long as the Notes are outstanding, neither the          K. Ambac has the right to direct the NCSLT 2007-3 and
    Owners, nor the Owner Trustee acting at the direction of          NCSLT 2007-4 Trusts with respect to the disposition of
    the Owners, can cause the Trusts to transfer or otherwise         the assets and property of those Trusts. DENIED
    dispose of any of the properties or assets of the Trust,
    unless directed to do so by the Indenture Trustee or            L. For the NCSLT 2007-3 and NCSLT 2007-4 Trusts,
    Ambac (with respect the Insured Trusts). DENIED                   Ambac has the right to direct the Indenture Trustee
                                                                      to instruct the Issuer to undertake any act reasonably
  C. Neither the Owners, nor the Owner Trustee acting                 necessary or proper to carry out more effectively
    at the direction of the Owners, can cause the Master              the purpose of the Indentures, and to direct the
    Trust to take any non-ministerial action without Ambac's          Administrator with respect to non-ministerial matters.
    consent. GRANTED                                                  DENIED

  D. The Owners lacked authority to direct the Owner Trustee        *73 M.For the Master Trust, Ambac has the right to direct
    to execute the 2015 Chaitman Letter on behalf of the             the Owner Trustee. DENIED
    Master Trust. DENIED
                                                                    N. The Indenture Trustee, acting at the direction of Ambac
  E. The Owner Trustee has the right to decline to follow a           or the Noteholders, as applicable, has the right to direct
    direction if it reasonably finds or is advised by counsel         the Issuer on matters relating to the Indenture. DENIED
    that the direction is (i) contrary to the Trust Related
    Agreements, (ii) contrary to the law, or (iii) likely to        O. While the Notes are outstanding, the Indenture Trustee,
    result in personal liability on the part of the Owner             acting at the direction of Ambac or the Noteholders,
    Trustee for which no indemnification is satisfactory.             as applicable, has the right to direct the Issuer to
    UNOPPOSED (GRANTED)                                               bring claims and compromise claims brought against the
                                                                      Trusts. GRANTED
  F. A direction that would benefit the Owners but amend,
     modify, waive, or surrender the Grant of the Indenture, or     P. Until the Notes are discharged, the Indenture Trustee has
     the manner and priority of payments provided for in the           the right to bring all of the Trusts' claims relating to the
     waterfall in Section 8.02 of the Indenture, is a direction        Collateral, and the right to control the litigation of such
     that is contrary to the (i) Trust Related Agreements and/         claims, for the benefit of Ambac (in the Insured Trusts)
     or (ii) the law. GRANTED                                          and the Noteholders. GRANTED

  G. Owner Trustee expenses must be incurred on behalf of         533
                                                                         See AMBAC Counterclaim (D.I. 391).
    the Owner Trustee for the benefit of the Trusts. DENIED

  H. The Owner Trustee has the right to determine that            Noteholder Declarations 534
    expenses do not qualify as Owner Trustee expenses, if
    not incurred on behalf of the Owner Trustee for the             A. For as long as the Notes are outstanding, neither the
    benefit of the Trusts. DENIED                                     Owners, nor the Owner Trustee acting at the direction
                                                                      of the Owners, can cause the Trusts to amend, modify,
  I. The Owners owe fiduciary duties to the Trusts.                   supplement, terminate, waive or surrender the terms
     GRANTED                                                          of any Collateral or the Basic Documents, or take
                                                                      any action that would have the effect of amending,
  J. The Owners have a duty not to cause the Trusts to act,           modifying, supplementing, terminating, waiving, or
     or to themselves act on behalf of the Trusts, in their           surrendering the terms of any Collateral or Basic
     own interest to the detriment of the interests of the            Document, without first securing the requisite written
     Trusts, the Noteholders or the Note Insurer (with respect        consent of the Indenture Trustee, and the Noteholders or
     to the Insured Trusts) before the Notes are discharged.          Ambac, as applicable. GRANTED
     DENIED
                                                                    B. For a direction by the Owners to be effective while
                                                                      the Notes are outstanding, all of the Owners must




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            71
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 131 of 219
In re National Collegiate Student Loan Trusts Litigation, Not Reported in Atl. Rptr. (2020)
2020 WL 5049402

    provide the direction, in writing, to the Owner Trustee.            J. The Owners owe fiduciary duties to the Trusts.
    GRANTED                                                                GRANTED
  C. Absent a power of attorney from the Owner Trustee, the             K. The Owners have a duty not to cause the Trusts to
    Owners cannot act on behalf of the Trusts. GRANTED                    act, or to themselves act on behalf of the Trusts, in
                                                                          their own interest to the detriment of the interests of the
  D. Only the Owner Trustee, or its authorized agents acting
                                                                          Trusts, the Noteholders or the Note Insurer (with respect
    within the scope of their agency, can act on behalf of the
                                                                          to the Insured Trusts) before the Notes are discharged.
    Trusts. GRANTED
                                                                          DENIED
  E. A transfer of Certificates is invalid if it would
                                                                         *74 L. To the extent the Owners exercise control over
    cause a specific Person to own or control, directly or
                                                                          the Collateral, they owe duties to the beneficiaries of the
    indirectly, or with an Affiliate, 100% of the Certificates.
                                                                          Collateral. GRANTED
    GRANTED

  F. The Owner Trustee has the right to decline to follow a             M. The Indenture Trustee, acting at the direction of Ambac
                                                                         or the Noteholders, as applicable, has the right to direct
     direction if it reasonably finds or is advised by counsel
                                                                         the Issuer on matters relating to the Indenture. DENIED
     that the direction is (i) contrary to the Trust Related
     Agreements, (ii) contrary to the law, or (iii) likely to           N. While the Notes are outstanding, the Indenture Trustee,
     result in personal liability on the part of the Owner                acting at the direction of Ambac or the Noteholders,
     Trustee for which no indemnification is satisfactory.                as applicable, has the right to bring claims and to
     UNOPPOSED (GRANTED)                                                  compromise claims on behalf of the Trusts. GRANTED
  G. A direction that would benefit the Owners but amend,               O. Until the Notes are discharged, the Indenture Trustee has
    modify, waive, or impair the Grant of the Indenture, or               the right to bring all of the Trusts' claims relating to the
    the manner and priority of payments provided for in the               Collateral, and the right to control the litigation of such
    waterfall in Section 8.02 of the Indenture, is a direction            claims, for the benefit of Ambac (in the Insured Trusts)
    that is contrary to the (i) Trust Related Agreements and/             and the Noteholders. GRANTED
    or (ii) the law. GRANTED
                                                                        P. Express third-party beneficiaries of the Trust Agreement,
  H. Owner Trustee expenses must be incurred on behalf of                  including any holder of the Notes, may sue to enforce
    the Owner Trustee for the benefit of the Trusts. DENIED                the Trust Agreement. GRANTED
                                                                      534
  I. The Owner Trustee has the right to determine that                        See Noteholder Counterclaims (D.I. 395) ¶ 4.
     expenses do not qualify as Owner Trustee expenses, if
     not incurred on behalf of the Owner Trustee for the              All Citations
     benefit of the Trusts. DENIED
                                                                      Not Reported in Atl. Rptr., 2020 WL 5049402

End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               72
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 132 of 219
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 133 of 219
Kane v. Schatz, Not Reported in Atl. Rptr. (2018)
2018 WL 4327530

                                                                             Under the terms of the Recording
                                                                             Contract, Wray was required to
                   2018 WL 4327530
                                                                             provide Feierstein with songs that
     Only the Westlaw citation is currently available.
                                                                             Feierstein would license and distribute
        NON-PRECEDENTIAL DECISION -
                                                                             for sale. In addition to the Recording
       SEE SUPERIOR COURT I.O.P. 65.37
                                                                             Contract, Feierstein and Wray also
            Superior Court of Pennsylvania.
                                                                             entered into a Loan Agreement
               Lauren Hope KANE, Appellant                                   whereby Feierstein lent funds and
                             v.                                              equipment to Wray so that Wray could
       Steven SCHATZ and Jonathan Kaplan and L.                              complete the recordings. Wray gave
                                                                             Feierstein power of attorney on Wray's
      Kenneth Chotiner and Anthony DeMichele and
                                                                             behalf to collect certain royalties. The
    Jeffrey Brien and John Innelli and John McNamara
                                                                             Power of Attorney was later assigned
                     No. 3141 EDA 2016                                       to [Appellant] giving [Appellant] the
                              |                                              authority to collect the royalties owed
                  Filed September 11, 2018                                   to Wray.

Appeal from the Order August 11, 2016, In the Court of
Common Pleas of Philadelphia County, Civil Division at          Trial Court Opinion, filed 8/11/16, at 1-2.
No(s): September Term 2013 No. 3691
                                                                Wray did not complete the recordings, and Feierstein filed an
BEFORE: PANELLA, J., OLSON, J., and STEVENS * ,                 action against Wray and his family for breach of contract. The
P.J.E.                                                          Wrays did not file an answer. Appellee Steven Schatz, one of
                                                                Feierstein's then-representatives, prepared a default judgment
*       Former Justice specially assigned to the Superior       which was entered against the Wrays. Appellee L. Kenneth
        Court.                                                  Chotiner, one of Schatz's associates, performed 11.5 hours of
                                                                work on the Feierstein file. A third attorney, Oscar Schermer,
MEMORANDUM BY PANELLA, J.                                       also contributed work at that stage, but is not part of the
                                                                present litigation. Following the entry of default judgment,
 *1 Lauren Hope Kane, Esquire, appeals from the order           Appellee Jonathan Kaplan began representing Feierstein.
entered in the Philadelphia County Court of Common
Pleas, granting summary judgment in favor of Steven             The court held an assessment of damages hearing, and Kaplan
Schatz, Esquire, Jonathan Kaplan, Esquire, L. Kenneth           presented testimony and evidence. The court ultimately
Chotiner, Esquire, Anthony DeMichele, Esquire, Jeffrey          issued a finding that Feierstein did not sustain his burden of
Brien, Esquire, John Innelli, Esquire, and John McNamara,       proving damages, as he failed to present credible evidence of
Esquire (collectively, Appellees) in this action for wrongful   Wray's failure to repay loans, return recording equipment, pay
use of civil proceedings. We affirm.                            various bills, or of Feierstein's lost profits. Kaplan filed post-
                                                                trial motions challenging the verdict, which the court denied.
The relevant facts and procedural history of this case are as   Thereafter, Kaplan withdrew as counsel. Feierstein appealed
follows:                                                        the verdict, which was affirmed by this Court.

                                                                Throughout the proceedings, Appellant sent Feierstein's
            [Appellant]      is     an   attorney.              attorneys letters with directives to pursue certain courses
            [Appellant's]       husband,    Marty               of action, including which experts to hire, assets to pursue,
            Feierstein (“Feierstein”) at all times              and motions to file. She also gave counsel instructions to
            relevant hereto, was involved in the                communicate solely with her, rather than Feierstein, and
            music industry. In 2004, Feierstein                 referred to Feierstein as her client.
            entered into a Recording Contract with
            a musician known as Link Wray.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 134 of 219
Kane v. Schatz, Not Reported in Atl. Rptr. (2018)
2018 WL 4327530

Following the failed appeal, Feierstein filed a professional    orders; the court denied it, stating that the orders were
negligence complaint against Appellees Kaplan, Chotiner,        interlocutory, and an appeal would be unlikely to resolve the
and Schatz. In response, Appellee John Innelli, who             remaining issues in the case.
represented Schatz, filed a joinder complaint against
Appellant, which sought contribution and indemnification.       2      The February 19, 2016 order also granted the
Appellees Anthony DeMichele and Jeffrey Brien,                         motion for summary judgment filed by Attorney
representing Kaplan, also filed a joinder complaint against            Bogutz, who previously represented Appellee
Appellant, alleging Appellant's negligence in negotiating              Chotiner. Appellant listed Bogutz only as counsel
and drafting the underlying recording contract and                     for Chotiner in her notice of appeal, and not as
agreements, and throughout subsequent litigation. Appellee
                                                                       a defendant. Consequently, Bogutz is not listed
John McNamara and Attorney Marc Bogutz, representing
                                                                       on the caption of this appeal, and has not filed a
Chotiner, filed a cross-claim against Appellant, alleging
                                                                       brief. In a footnote within her reply brief, Appellant
professional negligence in her dealings with the Wray
                                                                       nevertheless asks this Court to overturn the order
contract and subsequent litigation.                                    granting summary judgment in favor of Bogutz.
                                                                       Appellant's request is outrageous. Pa.R.A.P. 105
 *2 After negotiations, Feierstein agreed to release Chotiner          dictates we liberally construe the Rules “to secure
from the malpractice action, and the court granted Chotiner's          the just, speedy and inexpensive determination
motion for summary judgment. Subsequently, Appellant filed             of every matter to which they are applicable.”
motions for summary judgment in response to the joinder                Evaluating the merits of Appellant's claim would
complaints from Kaplan and Schatz. The court granted the               be anything but. Appellant's failure to properly
motions, and dismissed the joinder complaints. Following               appeal the dismissal of Attorney Bogutz from the
arbitration and an appeal, Feierstein settled his malpractice          action cannot be cured by her inadequate and
actions against Kaplan and Schatz.                                     belated attempts to challenge that ruling on appeal.
                                                                Following the order granting summary judgment to the
Appellant filed this Dragonetti 1 action against Kaplan,
                                                                remaining Appellees, entered on August 11, 2016, Appellant
Chotiner, and Schatz. The basis for her wrongful
                                                                filed a notice of appeal. Appellant's notice of appeal does
use of civil process claims were Kaplan and Schatz's
                                                                not state her intention to appeal from the orders entered on
joinder complaints, and Chotiner's cross-claim. Following
                                                                January 6, 2016, and February 19, 2016. Nevertheless, the
preliminary objections, Appellant amended her complaint to
                                                                notice of appeal lists Chotiner and McNamara as defendants
include Innelli, McNamara, Brien, DeMichele, and Bogutz.
                                                                in the case. Chotiner and McNamara now ask that we quash
                                                                Appellant's appeal as untimely filed.
1      42 Pa.C.S.A. § 8351.
Chotiner, McNamara, and Bogutz filed motions for summary        Appellants are strongly discouraged from filing one notice
judgment, which the court granted. Appellant then filed         of appeal from multiple orders. See K.H. v. J.R., 826 A.2d
motions for partial summary judgment against all remaining      863, 870 (Pa. 2003). However, where the appeal stems from
parties. In turn, those Appellees filed cross-motions for       a single complaint on one docket, and the parties challenged
summary judgment. The court denied Appellant's motions,         multiple orders during the course of litigation, “appellate
and granted the summary judgment motions of Appellees.          courts have not generally quashed appeals, provided that the
The court dismissed Appellant's complaint with prejudice.       issues involved are nearly identical, no objection to the appeal
Thereafter, Appellant filed a notice of appeal.                 has been raised, and the period for appeal has expired.” Id.
                                                                (citation omitted). And we note, the “[f]ailure of an appellant
Preliminarily, we are compelled to address procedural issues    to take any step other than the timely filing of a notice of
stemming from Appellant's error-riddled notice of appeal        appeal does not affect the validity of the appeal[.]” Pa.R.A.P.
and appellate brief. Appellant endeavored to appeal from the    902.
orders entered on January 6, 2016, granting Chotiner's motion
for summary judgment, and February 19, 2016, granting            *3 Appellant previously attempted to appeal the orders
                                                2               granting summary judgment to Appellees Chotiner and
McNamara's motion for summary judgment. Appellant
                                                                McNamara, but was unable to do so, as those orders were
filed an “Application for Determination of Finality” of those
                                                                interlocutory. Appellant's first opportunity to appeal was


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 135 of 219
Kane v. Schatz, Not Reported in Atl. Rptr. (2018)
2018 WL 4327530

after the order granting summary judgment to the remaining           to survive summary judgment. Failure of a non-moving
Appellees was entered. See Pa.R.A.P. 341(b) (explaining              party to adduce sufficient evidence on an issue essential
a final order is one that disposes of all claims and all             to his case and on which he bears the burden of proof
parties). Appellant timely appealed within 30 days of that           establishes the entitlement of the moving party to judgment
order. Though Appellant failed to indicate she was also              as a matter of law. Lastly, we will review the record in the
challenging the previously entered order granting Chotiner           light most favorable to the nonmoving party, and all doubts
and McNamara's motions for summary judgment, both were               as to the existence of a genuine issue of material fact must
listed as defendants in the notice of appeal, and each               be resolved against the moving party.
filed a brief addressing the substantive issues raised. While
Appellant's notice of appeal is certainly flawed, we decline       E.R. Linde Constr. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa.
to quash her appeal with respect to Appellees Chotiner and         Super. 2013) (citation omitted).
McNamara.
                                                                   In Pennsylvania, a person may be liable for wrongful use
Nevertheless, the argument portion of Appellant's brief            of civil proceedings if that person initiates or continues
wholly fails to address the February 19, 2016 order granting       civil proceedings against another, while acting “in a grossly
Appellee McNamara's motion for summary judgment. While             negligent manner or without probable cause and primarily for
she includes a copy of the order, pursuant to Pa.R.A.P.            a purpose other than that of securing the proper discovery,
2111(a)(2), she presents no challenge to the order granting        joinder of parties or adjudication of the claim in which the
McNamara's motion in her statement of questions involved or        proceedings are based, [and] the proceedings have terminated
in the text of her argument. This is, as Appellant so frankly      in favor of the person against whom they are brought.” 42
notes in her reply brief, “an error.” Appellant's Reply Brief,     Pa.C.S.A. § 8351(a). The plaintiff bears a heavy burden in
at 24. Unfortunately for Appellant, it is a fatal one.             sustaining a Dragonetti claim. He must prove: the defendant
                                                                   initiated or continued civil proceedings against him; the
She attempts to remedy this defect by requesting, in her reply     proceedings terminated in his favor; the defendant did not
brief, that this Court overturn the order granting summary         have probable cause for the action; the defendant's primary
judgment in favor of Appellee McNamara. Pennsylvania Rule          purpose in bringing the action was not to secure proper
of Appellate Procedure 2113, which governs reply briefs,           discovery, joinder of parties, or adjudication of the claim
“does not sanction the use of Reply Briefs to raise new            on which the proceedings were based; and he has suffered
issues.” Bishops, Inc. v. Penn Nat. Ins., 984 A.2d 982, 997        damages. See 42 Pa.C.S.A. § 8354.
(Pa. Super. 2009) (citations omitted). “A reply brief may not
be used as an opportunity to raise additional issues on appeal.”    *4 We begin by evaluating Appellant's claim that the
Id., at 998 (citation omitted). Thus, we find Appellant has        court erred in granting summary judgment in favor of
waived any argument pertaining to Appellee McNamara.               Chotiner. According to Appellant, the issue of whether the
                                                                   underlying cross-claim terminated in her favor should have
Turning to Appellant's preserved issues, we review challenges      been presented to a jury.
to the entry of summary judgment as follows:
                                                                   The parties agree that Chotiner filed a cross-claim against
  [We] may disturb the order of the trial court only where         Appellant in the Feierstein malpractice action. In it, Chotiner
  it is established that the court committed an error of law       denied Feierstein's malpractice allegations, but stated that if
  or abused its discretion. As with all questions of law, our      he was found liable, Appellant should be held fully or partially
  review is plenary.                                               responsible. The cross-claim accused Appellant of negligence
                                                                   in drafting the initial recording contract and loan agreement
  In evaluating the trial court's decision to enter summary        with Link Wray. It also purported Appellant acted negligently
  judgment, we focus on the legal standard articulated in the      in formulating strategy for the litigation against the Wrays.
  summary judgment rule. See Pa.R.C.P., Rule 1035.2. The           Chotiner then filed a motion for summary judgment in the
  rule states that where there is no genuine issue of material     Feierstein case. Feierstein filed a response opposing the
  fact and the moving party is entitled to relief as a matter      motion, stating he would agree to withdraw claims against
  of law, summary judgment may be entered. Where the               Chotiner, and would prefer Chotiner be voluntarily dismissed.
  nonmoving party bears the burden of proof on an issue, he        The court granted Chotiner's motion for summary judgment,
  may not merely rely on his pleadings or answers in order         and he was dismissed from the malpractice action.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 136 of 219
Kane v. Schatz, Not Reported in Atl. Rptr. (2018)
2018 WL 4327530

                                                                 original). An attorney must not intend merely to harass the
Appellant asserts Chotiner's cross-claims mirror those in the    other party by initiating litigation. See 42 Pa.C.S.A. § 8352.
joinder complaints of Kaplan and Schatz. Appellant claims
that because the trial court found in her favor on the summary    *5 However, even where a party possesses probable cause,
judgment motions opposing joinder that she filed against         a Dragonetti action may still be sustained by a showing of
Kaplan and Schatz, it would have also found in her favor on      gross negligence. See Keystone Freight Corp., 31 A.3d at
Chotiner's cross-claims.                                         973. “Gross negligence is defined as the want of even scant
                                                                 care and the failure to exercise even that care which a careless
“Civil proceedings may be terminated in favor of the             person would use.” Id. (citation omitted).
person against whom they are brought by the favorable
adjudication of the claim by a competent tribunal.” Keystone     In its opinion, the trial court adeptly highlighted the profusion
Freight Corp. v. Stricker, 31 A.3d 967, 972 (Pa. Super.          of facts supporting its finding that Appellees had probable
2011) (citation omitted). “Generally, when considering the       cause for filing joinder complaints against Appellant. Wray
question of ‘favorable termination’ in a wrongful use of         authorized Appellant to collect royalties owed and pursue
civil proceedings case, whether a withdrawal or abandonment      copyright and trademark matters in his name. See Appellant's
constitutes a favorable, final termination of the case against   Motion for Summary Judgment, filed 4/11/16, Exhibit 3,
[whom] the proceedings are brought initially depends on the      “Agreement for Payment of Loan”; Kaplan and Schatz's
circumstances under which the proceedings are withdrawn.”        Response to Appellant's Motion for Summary Judgment, filed
Clausi v. Stuck, 74 A.3d 242, 246 (Pa. Super. 2013) (citations   5/16/16, Exhibit D. Wray thereafter thanked Appellant and
omitted).                                                        Feierstein for “talking through the contract” with him, and
                                                                 assured them he would do as they instructed. Id. Appellant's
Here, Chotiner was dismissed from the malpractice action by      own motion for summary judgment includes letters she wrote
the court's order granting his motion for summary judgment.      to Feierstein's various legal representatives, asserting that
Chotiner's cross-claim against Appellant was derivative, as      she represented Feierstein. Appellant wrote letters to Schatz's
it was conditional on a finding by the court that Chotiner       firm, describing herself as involved in a professional capacity
was negligent in his representation of Feierstein. The court's   on Feierstein's behalf. See Appellant's Motion for Summary
order granting Chotiner's motion for summary judgment            Judgment, filed 4/11/16, Exhibit 5. Appellant later described
against Feierstein meant Chotiner's cross-claim was no           her role in the case to Kaplan as follows:
longer viable. Though Appellant may believe that Chotiner's
cross-claim, if evaluated, would have also been dismissed,         As you are certainly aware from my letters to you, I
Chotiner was dismissed from the malpractice action before          represent [Feierstein] with regard to his issues with you and
any such evaluation could occur. Appellant has failed to           your representation of him in the Link Wray Case.
prove Chotiner's cross-claim against her terminated in her
                                                                   Consequently, I find your effort to contact him directly,
favor. Appellant cannot prove her wrongful use of civil
                                                                   both disrespectful to me as his counsel as well [as] a
proceedings claim against Chotiner without such a showing.
                                                                   violation of the ethical rules. There is no question that you
Consequently, the court properly granted Chotiner's motion
                                                                   know it is fundamental that you should not be contacting
for summary judgment in Appellant's Dragonetti action.
                                                                   an individual directly when he or she is represented by
                                                                   counsel. However from your conduct thus far, apparently
Turning to Appellant's claims against Appellees Kaplan,
                                                                   you feel that you are above these rules. If these rules are not
Schatz, Innelli, Brien, and DeMichele, we evaluate
                                                                   followed, unfortunately, there will be consequences to pay.
Appellant's assertion that Appellees had no probable cause for
bringing the joinder complaints against her in the Feierstein    Id.
action.
                                                                 Appellant exchanged more letters thereafter with Kaplan,
“A party has probable cause to bring an action when he           directing him to pursue certain assets from Mr. Wray's estate.
reasonably believes in the facts on which it is based and in     The letters were all written on Appellant's business letterhead,
the viability of the legal theory under which it is brought.”    with her legal office's name and address on it. Incredibly, in
Gentzler v. Atlee, 660 A.2d 1378, 1382 (Pa. Super. 1995)         her appellate brief Appellant describes these letters as “classic
(internal quotation marks and citation omitted; emphasis in      red herrings” to goad the attorneys into action. Appellant's



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 137 of 219
Kane v. Schatz, Not Reported in Atl. Rptr. (2018)
2018 WL 4327530

                                                                   previous civil complaint. Appellant's claim is premised on a
Brief at 45. Appellant avers the recipients were aware she
                                                                   misapprehension of the law. Consequently, she is due no relief
was merely acting in an advisory capacity to Feierstein. We
                                                                   on this issue.
disagree.

                                                                   Finally, Appellant posits the trial court prematurely ruled on
The evidence demonstrates Appellant held herself out to
                                                                   Appellees' motions for summary judgment. She complains
be one of Feierstein's lawyers, though she was not an
                                                                   she was unable to conclude discovery on “the reasons
attorney of record. Appellant was intimately involved in
                                                                   why Kaplan sued [her]” before the court granted summary
the underlying litigation, as shown by the letters she
                                                                   judgment in favor of Appellees. Appellant's Brief, at 70. In
includes as exhibits in her motion for summary judgment.
                                                                   doing so, Appellant ignores her own motion for summary
Far from red herrings, these letters conveyed Appellant's
                                                                   judgment on the issue of liability, filed several months earlier.
close involvement with the case, and her expectations that
                                                                   Appellant's motion requested the court rule in her favor on
Appellees would take particular actions in the case. The
                                                                   the liability issue because Appellees lacked probable cause to
missive quoted above goes so far as to implicitly threaten
                                                                   join her as a defendant in the malpractice action.
Kaplan should he choose not to comply with Appellant's
directives. Appellant's complete immersion in the Wray
                                                                   A motion for summary judgment represents to the court that
litigation provided Appellees sufficient probable cause for
                                                                   all relevant discovery has been completed. See Pa.R.C.P.
filing joinder complaints against her. 3
                                                                   1035.2. Appellant filed her motion for summary judgment
                                                                   several months before the discovery deadline. Appellant's
3      Though she includes relevant law in her appellate           complaint that she was unable to conclude discovery on the
       brief, Appellant does not argue Appellees were              issue of probable cause is belied by her own, earlier motion for
       grossly negligent in filing the joinder complaints.         summary judgment on that issue. Moreover, as the trial court
       Therefore, we will not address that issue.                  notes in its opinion, Appellant's basis for alleging incomplete
 *6 To the extent Appellant argues Appellees were                  discovery was an inadvertently disclosed email that Appellant
collaterally estopped from showing probable cause, due to          was repeatedly told to return. Appellant's final issue lacks
the court's order granting her motion for summary judgment         merit. Accordingly, we affirm the trial court's order granting
on Kaplan and Schatz's joinder complaints in the malpractice       summary judgment.
case, Appellant confuses the elements of a Dragonetti
action. Appellant's success on those motions demonstrates          Order affirmed.
the action terminated in her favor. It does not, however,
prove the separate element of probable cause. By Appellant's
                                                                   All Citations
logic, a wrongful use of civil proceedings claim could be
proven simply by presenting evidence of any unsuccessful           Not Reported in Atl. Rptr., 2018 WL 4327530

End of Document                                                © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 138 of 219
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.588
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 139
                                                                   Pageof1219
                                                                           of 30




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


ALLISON L. MERRILL and
BRITTANY WILK,

               Plaintiffs,                                   Hon. Paul L. Maloney

v.                                                           Case No. 1:20-cv-183

TRANSWORLD SYSTEMS, INC., and
U.S. BANK NATIONAL ASSOCIATION,

            Defendants.
____________________________________/

                             REPORT AND RECOMMENDATION

       Plaintiffs Allison Merrill and Brittany Wilk filed a putative Class Action Complaint against

Defendants Transworld Systems, Inc. (TSI) and U.S. Bank National Association (U.S. Bank),

alleging a claim under the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C. § 1692 et seq.,

and state-law claims for violation of the Michigan Collection Practices Act (MCPA), Mich. Comp.

Laws § 445.251, et seq.; the Michigan Occupational Code (MOC), Mich. Comp. Laws § 339.101

et seq. (only as to TSI); violation of Mich. Comp. Laws § 600.2907; and for unjust enrichment.

TSI and U.S. Bank have filed motions to dismiss the Class Action Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim. Pursuant to 28 U.S.C. § 636(b)(1)(B),

I recommend that the Court GRANT IN PART AND DENY IN PART TSI’s motion and

GRANT U.S. Bank’s motion.

                                I.      BACKGROUND

       After defaulting on their private student loans, Plaintiffs Merrill and Wilk were sued in

Michigan courts by the National Collegiate Student Loan Trusts (NCSLT) to which their loans
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.589
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 140
                                                                   Pageof2219
                                                                           of 30




had been transferred, sold, or assigned for securitization. Plaintiffs allege that U.S. Bank and TSI

or its predecessor, which retained the collection attorneys who filed the lawsuits in the names of

the NCSLT Trusts, violated the FDCPA, the MCPA, and the MOC by: (1) falsely representing that

the NCSLT Trusts authorized the filing of the lawsuits and/or collection of the debts, when in fact

no such authorization existed or was rescinded; (2) falsely representing, either expressly or by

implication, that they could prove that the Trusts owned the loans in question, when in fact no

valid and enforceable assignment existed; and (3) in one of the Merrill collection cases, falsely

representing that documents that were filed and served were true and accurate copies of the original

instruments or could be authenticated by TSI. (ECF No. 1 at PageID.14–15, 22–25.) Plaintiffs base

these claims, at least in part, upon the following: (1) a 2015 directive from the NCSLT Trust

Owners to the Trust Administrator to stop providing TSI with defaulted loan files without

additional authorization from the Trusts; (2) a 2018 lawsuit filed by the NCSLT Trusts against

TSI, U.S. Bank, and others in the Chancery Court of Delaware, captioned National Collegiate

Master Student Loan Trust I, et al. v. U.S. Bank, National Association, et al., Case No. 2018-0167-

JRS;1 and (3) a September 15, 2017 Consent Order in Consumer Financial Protection Bureau


1
  As U.S. Bank notes in its opening brief, Case No. 2018-0167-JRS was consolidated with
National Collegiate Student Loan Master Trust I v. Pennsylvania Higher Education Assistance
Agency, No. CV 12111-VCS (Del. Ch. Ct.). In his August 27, 2020 Opinion, Vice Chancellor
Slights explained the nature of the consolidated cases as a dispute between two factions—the
Owners, or holders of the Trusts’ residual beneficial interests in the Trusts’ assets, i.e., the student
loans, on the one hand, and the Indenture Trustee, the Noteholders and a reinsurer for certain of
the notes, on the other. In re Nat’l Collegiate Student Loan Trusts Litig., No. CV 12111-VCS,
2020 WL 5049402, at *2 (Del. Ch. Aug. 27, 2020). The court explained:

       The parties’ vastly different interpretations of the Trusts’ governing documents,
       and of the resulting transactional structure they created, have left the Trusts in a
       state of near paralysis. Third parties interacting with the Trusts cannot determine
       who actually speaks for the Trusts and who has authority to bind the Trusts. The
       full extent of the Trusts’ dysfunction was perhaps most vividly exposed when, on
       May 31, 2020, the United States District Court for the District of Delaware held
                                                 2
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.590
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 141
                                                                   Pageof3219
                                                                           of 30




(CFPB) administrative proceeding 2017-CFPB-0018 against TSI imposing a $2.5 million penalty

arising out of certain lawsuits on behalf of the Trusts, in which complete documentation required

to prove that the Trusts owned the loans did not exist.2 (Id. at PageID.9, 13–14.)

               The Trusts and Servicing of the Student Loans

         A rudimentary background of the Trusts, their structure, and functioning is helpful to the

analysis of the instant motions. The Trusts are fifteen statutory trusts created pursuant to the

Delaware Statutory Trust Act (DSTA), 12 Del. Code § 3801-26, for the limited purposes of (1)

acquiring a pool of student loans through the issuance of notes; (2) executing an Indenture; and (3)

entering into agreements for the administration of the Trust, including servicing of the student

loans. NCSLT 2005-3 Trust Agreement § 2.03.3 Once the student loans are acquired, the Trusts

convey beneficial title to them (and related assets) to the Indenture Trustee for the purpose of

securing repayment of the notes. Indenture (Granting Clause).4 In addition to the notes, the Trusts




        that the Trusts’ purported act of resolving claims brought against the Trusts by the
        Consumer Financial Protection Bureau (the “CFPB”) for alleged unfair loan
        collection practices was ineffective. Specifically, the court determined that the
        proposed consent judgment effecting the settlement was executed on behalf of the
        Trusts by a party who lacked authority to bind the Trusts.

Id. at *3.
2
  See https://files.consumerfinance.gov/f/documents/201709_cfpb_transworld-systems_consent-
order.pdf.
3
  Available at
https://www.sec.gov/Archives/edgar/data/1338373/000088237705003116/ncslt_ex10-9.htm. The
Trust Agreement and related contracts for the NCSLT 2005-3 Trust, one of the trusts relevant to
Plaintiffs’ allegations, are representative of the other Trust Agreements and related contracts for
the other trusts.
4
  Available at
https://www.sec.gov/Archives/edgar/data/1338373/000088237705003116/ncslt_ex4-1.htm.
                                             3
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.591
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 142
                                                                   Pageof4219
                                                                           of 30




created certificates evidencing the residual equity interests of the Trust owners (Residual Owners).

NCLST 2005-3 Trust Agreement § 1.01 (defining “Trust Certificate”).

       The Trusts have no officers or employees, but instead act through an Owner Trustee

appointed by the Trust Agreement, in which “all the rights, powers and duties” set forth in the

Trust Agreement and the DSTA are vested. Trust Agreement § 2.04. The Trusts also appointed an

Administrator that agrees to perform its own duties as well as certain duties of the Trust and the

Owner Trustee under the Trust Related Agreements. Administration Agreement § 1(a)–(d);5 Trust

Agreement § 7.11, 8.01, 8.03. Under the Trust Agreement, the Residual Owners have limited rights

to direct the Owner Trustee to take certain actions but cannot act directly on behalf of the Trust.

Trust Agreement §§ 2.03(b), 4.02(a). The Owner Trustee is not obligated to act on that direction

if it is contrary to the terms of the Trust Agreement or related documents. Trust Agreement §

4.02(b); see also In re Nat’l Collegiate Student Loan Trusts Litig., No. 12111-VCS, 2020 WL

5049402, at *10 (Del. Ch. Aug. 27, 2020) (“Indeed, under the Trust Agreement, Owner

instructions are improper (and can be ignored by the Owner Trustee) if they contradict the

overlapping Trust Related Agreements or undermine the Trusts’ narrow purpose.”).

       The Trusts’ operating structure is embodied in certain agreements. For servicing

obligations, the various parties entered into Primary Servicer, Special Servicer, and Subservicer

agreements. The Administrator entered into certain Servicing Agreements with Pennsylvania

Higher Education Assistance Agency (PHEAA) to act as the pre-default servicer in collecting

proceeds from the student loans on behalf of the Trust. Id. at *5. For special servicing (delinquent

and default loan servicing), the Owner Trustee, acting on behalf of the Trusts, First Marblehead



5
  Available at
https://www.sec.gov/Archives/edgar/data/1338373/000088237705003116/ncslt_ex10-10.htm.
                                             4
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.592
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 143
                                                                   Pageof5219
                                                                           of 30




Education Resources (FMER), and U.S. Bank entered into a Special Servicing Agreement (SSA)

for collection of delinquent or defaulted loans and U.S. Bank to act as Back-Up Special Servicer.

(ECF No. 11-3.) Pursuant to a September 26, 2008 agreement, when loans reach a certain level of

delinquency, PHEAA is required to transfer those loans to the Special Servicer. The SSA

designated FMER as Special Servicer and U.S. Bank (which also served as the Indenture Trustee)

as the Back-Up Special Servicer to become the Successor Special Servicer automatically in the

event FMER resigned or was removed as the Special Servicer. (SSA § 8, ECF No. 11-3 at

PageID.142.) In addition, FMER entered into a Default Prevention and Collection Services

Agreement (TSI Agreement) with TSI’s predecessor, NCO Financial Systems, Inc. (NCO),

pursuant to which NCO agreed to serve as a Special Sub-Servicer in the event that U.S. Bank

became the Successor Special Subservicer. The TSI Agreement is incorporated into the SSA by

reference and attached to the SSA as an exhibit. (SSA § 8.G & Ex. II, ECF No. 11-3 at PageID.145,

169.)

        U.S. Bank became the Successor Special Servicer on June 21, 2012, when FMER resigned.

(ECF No. 1 at PageID.8.) Thus, pursuant to the TSI Agreement, NCO became the Special

Subservicer. As Successor Special Servicer, U.S. Bank was neither required nor permitted “to

undertake direct collection or enforcement activities . . . with respect to consumer borrowers or

other consumer obligors.” (SSA § 8A, ECF No. 11-3 at PageID.142.) Instead, NCO was

responsible for all collection activities, including administering all collection litigation, selecting,

supervising, and paying collection attorneys, and providing evidentiary support for collection

attorneys. (TSI Agreement § 2.4(a)–(c), ECF No. 11-4 at PageID.175.) TSI succeeded NCO as the

Special Subservicer in 2014.




                                                   5
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.593
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 144
                                                                   Pageof6219
                                                                           of 30




               The Collection Lawsuits against Merrill and Wilk

       In March 2019, the Shermeta Law Group, acting on behalf of TSI, filed a lawsuit in the

Grand Traverse County Circuit Court in the name of NCLST 2005-3 against Merrill, seeking to

collect $36,816.10 on a Note that had allegedly been assigned to NCSLT Trust 2005-3. (ECF No.

1-1.) During the action, TSI employees created and submitted an affidavit executed by TSI

employee Jennifer A. Audet, who attested that the document attached as an exhibit to the affidavit

was a “true copy” of the underlying Note for the loan on which the action was based, when in fact,

the exhibit was constructed from pages of two separate documents and was created by TSI’s

“affidavit production team.” (ECF No. 1 at PageID.14–15.) Plaintiffs allege that Ms. Audet had

no knowledge as to whether the terms attached to the signature page were the actual terms and

conditions of the note the Merrill signed. They further allege that Ms. Audet lacked knowledge of

how the documents were created by the original lender or how they were maintained prior to

transmittal to TSI. TSI ultimately dismissed the action with prejudice. (Id. at PageID.15.)

       The Shermeta Law Group filed another collection action against Merrill on March 13, 2019

in the Leelanau County Circuit Court on behalf of TSI but in the name of NCSLT 2006-4. The

complaint alleged that Merrill owed $42,033.92 on a Note that had been assigned to NCSLT 2006-

4. TSI ultimately dismissed this lawsuit with prejudice. (Id.)

       In 2014, TSI or NCO obtained judgments against Wilk in two cases in the Washtenaw

County Circuit Court, captioned National Collegiate Student Loan Trust 2006-3 v. Brittany Wilk,

Case No. 131036-CK, and National Collegiate Student Loan Trust 2004-2 v. Brittany Wilk, Case

No. 14477-CK. On or about November 4, 2019, TSI served a writ of garnishment in Case No.

131036 on the Michigan Department of Treasury seeking to attach Wilk’s Michigan income tax

refund. On September 10, 2019, TSI served a writ of periodic garnishment on Wilk’s employer,


                                                 6
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.594
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 145
                                                                   Pageof7219
                                                                           of 30




seeking to garnish her paycheck. As a result of the garnishment, Wilk has had her personal funds

seized by TSI. (Id. at PageID.16–17.)

                               II.     MOTION STANDARD

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed for failure

to state a claim on which relief may be granted unless the “[f]actual allegations [are] enough to

raise a right for relief above the speculative level on the assumption that all of the complaint’s

allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme

Court has held, to survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 677-78 (2009). This plausibility standard “is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” If the complaint

simply pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of the

line between possibility and plausibility of ‘entitlement to relief.’” Id. As the Court further

observed:

        Two working principles underlie our decision in Twombly. First, the tenet that a
        court must accept as true all of the allegations contained in a complaint is
        inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
        action, supported by mere conclusory statements, do not suffice. . .Rule 8 marks a
        notable and generous departure from the hyper-technical, code-pleading regime of
        a prior era, but it does not unlock the doors of discovery for a plaintiff armed with
        nothing more than conclusions. Second, only a complaint that states a plausible
        claim for relief survives a motion to dismiss. . . .Determining whether a complaint
        states a plausible claim for relief will, as the Court of Appeals observed, be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense. But where the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct, the complaint has
        alleged - but it has not “show[n]” - “that the pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).




                                                    7
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.595
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 146
                                                                   Pageof8219
                                                                           of 30




       When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may consider the

complaint and any exhibits attached thereto, public records, items appearing in the record of the

case, and exhibits attached to the defendant’s motion to dismiss provided they are referenced in

the complaint and central to its claims. See Bassett v. National Collegiate Athletic Assoc., 528 F.3d

426, 430 (6th Cir. 2008).

                                  III.    DISCUSSION

               Plaintiff Wilk—Collateral Estoppel

       TSI contends that Plaintiff Wilk is collaterally estopped from arguing that TSI (or its

predecessor) obtained the judgments against her without authorization from the Trusts and that the

chain of title to the loans was defective. “Federal courts must give the same preclusive effect to a

state-court judgment as that judgment receives in the rendering state.” Abbott v. Michigan., 474

F.3d 324, 330 (6th Cir. 2007) (citing 28 U.S.C. § 1738). Because the state-court proceedings

occurred in Michigan, the Court applies Michigan law. In Michigan, collateral estoppel has three

elements: (1) a question of fact essential to the judgment was actually litigated and determined by

a valid and final judgment; (2) the parties must have had a full and fair opportunity to litigate the

issue; and (3) there must be mutuality of estoppel. See Storey v. Meijer, Inc., 431 Mich. 368, 373

n.3 (1988). An issue is “actually litigated” if the party opposing estoppel “had a full and fair

opportunity to litigate the issue.” People v. Gates, 434 Mich. 146, 156–57 (1990). The Michigan

Supreme Court has stated that “‘a default judgment is just as conclusive an adjudication and as

binding upon the parties of whatever is essential to support the judgment as one which has been

rendered following answer and contest.’” Barnes v. Jeudevine, 475 Mich. 696, 705 (2006) (quoting

Perry & Derrick Co. v. King, 24 Mich. App. 616, 620 (1970) (bracket omitted); see also Eager v.

Credit Bureau Collection Servs., Inc., Nos. 1:13-cv-30, 1:13-cv-84, 1:13-cv-159, 1:13-cv-173,


                                                 8
Case
  Case
     1:20-cv-00183-PLM-SJB
       3:20-cv-01446-RDM-MCC
                           ECFDocument
                               No. 28, PageID.596
                                        75-2 Filed 03/22/21
                                                    Filed 12/01/20
                                                              Page 147
                                                                   Pageof9219
                                                                           of 30




1:13-cv-261, 1:13-cv-267, 1:13-cv-341, 2013 WL 5719224, at *3 and n.6 (W.D. Mich. Oct. 18,

2013); Fifth Third Bank v. U.S. Dep’t of Agriculture–Rural Dev., No. 1:12-cv-1123, 2013 WL

529858, at *3 (W.D. Mich. Feb. 11, 2013).

       All of the elements of collateral estoppel are present in this case. First, the issues Plaintiff

Wilk asserts in this case—TSI’s or its predecessor’s authority to initiate the collection lawsuits on

behalf of the Trusts and proof that the Trusts owned Wilk’s student loans—were factual questions

essential to entry of the judgments against Wilk. Second, Wilk had a full and fair opportunity to

litigate these issues. “A default judgment is treated the same as a litigated judgment for purposes

of res judicata and is considered a decision on the merits.” Richards v. Tibaldi, 272 Mich. App.

522, 531 (2006). Finally, mutuality of estoppel is present because TSI would be bound by

judgments against it (or its predecessor) in the Wilk cases had they been entered in favor of Wilk.

See Braton v. Litchalk, 55 Mich. App. 708, 720 (1974) (stating that mutuality of estoppel “exists

if a person attempting to take advantage of the earlier judgment would have been bound by it if it

had gone against him”) (citing Howell v. Vito’s Trucking & Excavating Co., 386 Mich. 37, 43

(1971)).

       Plaintiffs argue that collateral estoppel is inapplicable because Wilk’s claims are not based

on the default judgments entered in 2014, but instead on the garnishments that TSI filed in 2019.

Plaintiffs allege that, in filing the garnishments, TSI represented, explicitly and/or implicitly, that

the Trusts had authorized the garnishments when, in fact, TSI filed them in the name of the Trusts

without their authorization or consent.6 (ECF No. 21 at PageID.359–60.) Plaintiff Wilk cites Todd



6
  Plaintiffs also argue that they alleged that, in connection with the issuance of the Wilk
garnishments, TSI represented that it had reviewed the file, but its employees did not actually do
so and instead acted as a “robo-signer.” However, these allegations pertain to TSI’s activity during
collection lawsuits generally rather than to its activity in filing the Wilk garnishments. (ECF No.
                                                  9
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.597
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  148 of10
                                                                         219
                                                                           of 30




v. Weltman, Weinberg & Reis Co., 434 F.3d 432 (6th Cir. 2006), and Vanderkodde v. Mary Jane

M. Elliott, P.C., 951 F.3d 397 (6th Cir. 2020), to support her argument that she is attacking the

garnishment, not the judgment. But Todd and Vanderkodde both dealt with the Rooker-Feldman

doctrine, not preclusion doctrines. TSI does not argue that Plaintiffs claim injury from the state-

court judgments and thus does not ask the Court to apply Rooker-Feldman. See Exxon Mobile

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that Rooker-Feldman “is

confined to cases . . . brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments”). The Sixth Circuit recognized in both cases that state-

law preclusion doctrines may still apply even where the Rooker-Feldman doctrine does not.

Vanderkodde, 951 F.3d at 404; Todd, 434 F.3d at 437.

       In contrast to Vanderkodde and Todd, Wilk’s claims in this case are not based on new

violations that occurred in connection with the garnishment, but upon Plaintiff’s allegation that

TSI filed the garnishments without the Trusts’ authorization or consent. However, this issue was

necessarily and conclusively determined when the state courts entered the default judgments

against Wilk in the state-court actions.7 Thus, Wilk’s claims are barred by collateral estoppel.8




1 at PageID.11–12.) Plaintiffs do not allege that TSI submitted an affidavit in support of the Wilk
garnishments.
7
  To the extent Wilk argues that, subsequent to entry of the judgments, the Trusts withdrew their
authorization for TSI to pursue collection of the judgments, this allegation fails for the reasons set
forth below in Section B.1.b.
8
  Because Wilk’s claims are barred by collateral estoppel, the Court need not address U.S. Bank’s
argument that Wilk’s FDCPA claim is barred by the FDCPA one-year statute of limitations and
her MCPA is partially barred because the 2013 Washtenaw County collection case was filed
outside of the six-year limitations period set forth in Mich. Comp. Laws Section 600.5813.
                                                  10
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.598
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  149 of11
                                                                         219
                                                                           of 30




               FDCPA Claim

               1.      TSI

       TSI argues that Plaintiffs fail to state a FDCPA claim against it because Plaintiffs do not

allege that TSI itself did anything to violate the Act. In fact, TSI notes, the Merrill state-court

complaints that Plaintiffs attached to their complaint in this case plainly show that the Shermeta

Law Group—not TSI—filed the collection actions against Merrill (and presumably Wilk). In other

words, TSI argues, it did not act as “debt collector” toward Plaintiffs for purposes of the FDCPA.

TSI further argues that the records custodian affidavit it filed in the Merrill case in Grand Traverse

County Circuit Court cannot give rise to a FDCPA claim because the records custodian’s

representations in the affidavit were not made for the purpose of collecting a debt.

       The FDCPA provides that “[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15 U.S.C. §

1692e. To state a claim under § 1692e, “(1) plaintiff must be a ‘consumer’ as defined by the Act;

(2) the “debt” must arise out of transactions which are ‘primarily for personal, family or household

purposes;’ (3) defendant must be a ‘debt collector’ as defined by the Act; and (4) defendant must

have violated § 1692e’s prohibitions.” Wallace v. Washington Mut. Bank, F.A., 683 F.3d 323, 326

(6th Cir. 2012) (citing Whittiker v. Deutsche Bank Nat’l Trust Co., 605 F. Supp. 2d 914, 926 (N.D.

Ohio 2009)). As noted above, Plaintiffs allege that TSI violated the FDCPA by: (1) filing lawsuits

and collecting judgments in the name of the NCSLT Trusts when it was not authorized to do so;

(2) falsely asserting in lawsuits that an unbroken chain of title from the original lender to the

NCSLT Trusts existed; and (3) submitting documents as true copies that were created by TSI’s

staff and/or falsely affirming that the affiant had first-hand knowledge of how the documents were

created or maintained prior to their transfer to TSI. In particular, Plaintiffs allege that TSI violated


                                                  11
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.599
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  150 of12
                                                                         219
                                                                           of 30




15 U.S.C. § 1692e(2)(A) by falsely representing “the character, amount, or legal status of [the]

debt[s].” (ECF No. 1 at PageID.21.)

                        a.       Debt Collector Status

        The FDCPA defines the term “debt collector” as “any person who uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which is the collection

of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). Thus, a person may be a “debt

collector” if (1) debt collection is the principal purpose of the person’s business; or (2) the person

“regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.” Whether a defendant qualifies as a “debt collector” depends, not on the

defendant’s alleged conduct in the particular case, but on the defendant’s regular activity. See

Golliday v. Chase Home Fin., LLC, 761 F. Supp. 2d 629, 635 (W.D. Mich. 2011) (noting that “the

court must look beyond the facts of the particular case to determine whether a defendant’s

‘principal purpose’ is to collect debts or whether the defendant regularly engages in collecting

debts”). In other words, “the focus is not on the events of the particular transaction but on the

principal purpose of the defendant’s business and/or the defendant’s regular activities.” Id.

(internal quotation marks omitted) (quoting Stamper v. Wilson & Assoc. PLLC, No. 3:09-cv-270,

2010 WL 1408585, at *8 (E.D. Tenn. Mar. 31, 2010)); see also Schroyer v. Frankel, 197 F.3d

1170, 1176 (6th Cir. 1999) (stating that to prove that an attorney or a law firm “regularly” collects

debts for purposes of the FDCPA, a plaintiff must show that the attorney or law firm “collects

debts as a matter of course for its clients or for some clients, or collects debts as a substantial, but

not principal, part of his or its general law practice”).




                                                  12
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.600
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  151 of13
                                                                         219
                                                                           of 30




       TSI makes two related arguments regarding its debt collector status. First, it contends that,

because Plaintiffs fail to allege that TSI itself took any action toward collecting the debts in a

communication that contained the alleged misrepresentations and because the Merrill state-court

complaints attached to the complaint in this case show that the collection actions were filed by

attorneys of record on behalf of the Trusts, not by TSI, TSI did not act as a “debt collector” in this

case. (ECF No. 14 at PageID.210 (arguing that “TSI is not subject to FDCPA liability because it

did not act as a ‘debt collector’ with respect to the plaintiffs and the subject loans”); (ECF No. 24

at PageID.560 (“Regardless, TSI’s role in the debt collection industry generally has no probative

value as to whether TSI is a ‘debt collector ‘ in this case.”).) This argument lacks merit for, as

explained in Golliday, supra, in determining whether a defendant is a “debt collector” under the

FDCPA, the focus is not on the conduct at issue but on the defendant’s regular activities. Here,

Plaintiffs allege that TSI is a “debt collector” as defined by the FDCPA because its principal

business is the collection of debts and it regularly collects and attempts to collect debts due, owed

or asserted to be due or owed to other persons or companies. (ECF No. 1 at PageID.1–2.) TSI does

not contend that this allegation is insufficient to establish that it is a “debt collector,” nor does it

deny that its principal business is the collection of debts owed to another. The TSI Agreement is

compelling proof of this fact.

       TSI further argues that, with the exception of providing the records custodian affidavit

(which it argues cannot support an FDCPA claim), it did not violate the FDCPA because it did not

engage in debt collection. This argument ignores Plaintiffs’ allegations that TSI uses an “Attorney

Network” to initiate collection actions on behalf of the Trusts; TSI’s “legal compliance managers”

direct the attorneys that TSI retains; and “TSI directs the litigation, responds to discovery requests,

and confers with the attorneys ostensibly representing the NCSLT Trusts.” (ECF No. 1 at

                                                  13
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.601
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  152 of14
                                                                         219
                                                                           of 30




PageID.9.) Plaintiffs further allege that the Shermeta Law Group filed the collection actions

against Merrill on behalf of TSI. (Id. at PageID.14.)

        TSI’s argument is essentially that a debt collector cannot be liable for another debt

collector’s FDCPA violations, but it cites no authority for this proposition. However, Wadlington

v. Credit Acceptance Corp., 76 F.3d 103 (6th Cir. 1996), which U.S. Bank cites in support of its

motion to dismiss, suggests TSI’s argument is flawed. There, Credit Acceptance Corp. (CAC)

provided dealer financing for used cars. Once the dealer completed the contract and sale, the

contract was automatically assigned to CAC. Following the assignments of their contracts, the

plaintiffs defaulted on their loans, and CAC retained counsel to file lawsuits. The plaintiffs sued

both CAC and the law firm alleging FDCPA violations based on the law firm’s debt collection

activity. Id. at 105–06. Because it concluded that CAC was not a debt collector, the Sixth Circuit

held that the district court properly granted CAC summary judgment. Id. at 107–08. Here, TSI,

although similarly situated to CAC, is alleged to be a debt collector and thus can be liable for its

attorneys’ debt collection activity. See White v. Sherman Fin. Grp., LLC, 984 F. Supp. 2d 841, 853

(E.D. Tenn. 2013) (noting that under Wadlington, where a defendant is a debt collector under the

FDCPA, it may be held vicariously liable for FDCPA violations committed by an attorney it hires

who also qualifies as a debt collector). Moreover, another district court has previously rejected the

same argument by TSI. See Lizarraga-Davis v. Transworld Sys., Inc., No. 18-cv-04081, 2019 WL

8263436, at *5 (N.D. Cal. Aug. 29, 2019) (rejecting TSI’s summary judgment argument that the

plaintiff failed to identify any collection activity by TSI; the plaintiff alleged that TSI directed the

law firm’s collection efforts, and TSI failed to present any evidence refuting this theory). TSI’s

argument has no more merit here, at least on a motion to dismiss.




                                                  14
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.602
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  153 of15
                                                                         219
                                                                           of 30




                       b.      FDCPA Violation

       TSI argues that Plaintiffs have not adequately pled an FDCPA claim against TSI because

the representations in the records custodian affidavit that TSI provided in the Merrill case were not

made “in connection with the collection of any debt” as required by 15 U.S.C. § 1692e. TSI does

not address the two violations Plaintiffs allege in connection with the filing of the complaint.

Nonetheless, before reaching TSI’s affidavit argument, I explain why Plaintiffs’ allegation that

TSI filed the lawsuits without the Trusts’ authorization does not raise a plausible FDCPA violation

and should be dismissed.

       First, to the extent Plaintiffs assert that the Trusts never authorized TSI to service the loans

or file the lawsuits in the first place, they provide no factual support for this conclusion. Moreover,

as U.S. Bank demonstrates in its brief in support of its motion to dismiss, the SSA and the

incorporated-by-reference TSI Agreement plainly refute Plaintiffs’ allegation. As mentioned

above, the Owner Trustee—at the time, Wilmington Trust Company—had “all the rights, powers

and duties” set forth in the Trust Agreement and was a party to the SSA. (ECF No. 11-3 at

PageID.136, 157.) The SSA authorized FMER, and later NCO/TSI, through the TSI Agreement,

to facilitate “the enforcement and collection of Delinquent Loans and Defaulted Loans to

maximize the collection of amounts payable on the Student Loans,” by, among other things,

“[r]etaining counsel on behalf of the applicable Trust . . . to further pursue enforcement and

collection of Delinquent Loans and Defaulted Loans, including through litigation . . . .” (SSA, §

2B(xv), ECF No. 11-3 at PageID.136, 139; see also TSI Agreement § 2.4 (“Litigation

Management”), ECF No. 11-4 at PageID.175–76.) Thus, contrary to Plaintiffs’ allegation, the

Trusts specifically authorized TSI to file lawsuits to collect the student loans. As for Plaintiffs’

allegation that the Residual Owners issued a directive to the Administrator in 2015 to stop


                                                  15
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.603
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  154 of16
                                                                         219
                                                                           of 30




providing TSI with defaulted loan files, it is inaccurate. Instead, the Owner Trustee directed the

Administrator “to immediately cease and desist from giving any direction to PHEAA.” National

Collegiate Master Student Loan Trust I v. U.S. Bank Nat’l Assoc., No. 2018-0167-JRS, 2018 WL

3094756 (Del. Ch. Ct. June 15, 2018) (Verified Am. Compl. ¶ 60(2)).

       Similarly, Plaintiffs’ allegation that the Trusts filed suit in Delaware Chancery Court in

2018 against TSI and U.S. Bank seeking an injunction to prevent TSI from continuing to act

without authorization is inaccurate. Instead, the action was filed by the Residual Owners, rather

than the Owner Trustee, on behalf of the Trusts. See In re Nat’l Collegiate Student Loan Trusts

Litig., 2020 WL 5049402, at *2 (characterizing the Trust-related disputes as between two

factions—the Residual Owners and the Noteholders (and the Indenture Trustee)—pulling the

Owner Trustee in two directions). And as the District of Delaware has recently concluded, “unless

the Trust Related Agreements provide otherwise, the Trusts are ‘managed by or under the direction

of’ their trustee(s) and neither the power to direct such trustee(s) or other persons nor the exercise

of such power by any person(s) (including the beneficial owner(s)) causes such person(s) to be a

trustee, i.e. to assume the powers and responsibilities of a trustee.” Consumer Fin. Prot. Bureau v.

National Collegiate Master Student Trust, No. 17-1323, 2020 WL 2915759, at *3 (D. Del. May

31, 2020) (quoting DSTA § 3806(a)). In other words, the Owner Trustee not only may, but must,

refuse the Residual Owners’ directions when are contrary to the Trust Related Agreements. In any

event, Plaintiffs allege no fact establishing that TSI was removed as, or does not remain, the

Special Subservicer authorized to engage in collection activity on behalf of the Trusts.

       Returning to TSI’s argument, TSI contends that application of the factors set forth in

Goodson v. Bank of America, N.A., 600 F. App’x 422 (6th Cir. 2015), to the records custodian

affidavit shows that TSI did not provide the affidavit in connection with the collection of a debt.

                                                 16
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.604
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  155 of17
                                                                         219
                                                                           of 30




As TSI notes, to determine whether a communication is actionable under the FDCPA at the

pleading stage, “the question for the Court is whether it is plausible, based on the facts alleged in

the complaint, that one of the purposes animating the defendant’s decision to send the

communication was to induce payment.” Underhill v. Best, No. 2:17-cv-154, 2018 WL 2150464,

at *3 (W.D. Mich. May 10, 2018) (citing Estep v. Manley Deas Kochalski, 552 F. App’x 502, 505

(6th Cir. 2014)). In Goodson, the court cited the following factors as relevant to the whether a

communication’s animating purpose was to induce payment by the debtor: (1) the nature of the

relationship of the parties; (2) whether the communication expressly demanded payment or stated

a balance due; (3) whether it was sent in response to a inquiry or request by the debtor; (4) whether

the statements were part of a strategy to make payment more likely; (5) whether the

communication was from a debt collector; (6) whether the communication stated that it was an

attempt to collect a debt; and (7) whether it threatened consequences should the debtor fail to pay.

600 F. App’x at 431 (citing Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir.

2011), and McDermott v Randall S. Miller & Assocs., P.C., 835 F. Supp. 2d 362, 370–71 (E.D

Mich. 2011)).

       TSI contends that because the records custodian affidavit was provided to Merrill’s counsel

in response to discovery he had propounded in the collection suit, the animating purpose of the

affidavit was not debt collection, but to comply with the state-court rules regarding discovery.9


9
  Plaintiffs attached a copy of the Audet affidavit to their complaint. (ECF No. 1-2.) Although
Plaintiffs did not expound on the circumstances under which the affidavit was furnished, TSI has
attached to its brief a declaration from Eduardo Pallares, an attorney with the Shermeta law firm
who served as counsel for Plaintiff Merrill in the Grand Traverse County Circuit Court case. (ECF
No. 14-2.) Attorney Pallares states that the affidavit was provided as part of a response to Merrill’s
motion to compel discovery in that case. TSI argues that the Court may consider the response to
the motion to compel in deciding the motion to dismiss because Plaintiffs referred to the affidavit
in their complaint and it is a public record because it was filed in the Merrill lawsuit. Plaintiffs do
not dispute this contention. Because the documents attached to the Pallares declaration were filed
                                                  17
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.605
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  156 of18
                                                                         219
                                                                           of 30




TSI further argues that the majority of the Goodson factors demonstrate that the affidavit was not

provided for purposes of debt collection. Plaintiffs dispute that the Goodson factors are even

applicable in this case because they were intended to evaluate letters sent directly to consumers

rather than affidavits prepared in connection with debt collection litigation. The Court need not

decide whether Goodson applies to litigation-related affidavits because even if it does, those

factors, and the context in which TSI provided the affidavit, support a plausible claim that an

animating purpose of the affidavit was to induce payment on a debt. While TSI is correct that the

Shermeta firm provided the affidavit in order to comply with applicable discovery rules, TSI

ignores that the affidavit was provided in the context of a debt collection suit, and the information

it provided served to establish both the validity of the debt and its path from Charter One Bank,

N.A. to NCSLT 2005-3. The goal of the lawsuit was to obtain payment. Given this context,

Goodson factors (1) through (5) indicate that an animating purpose of the affidavit was to induce

payment. First, as to the parties’ relationship, although TSI did not directly provide the affidavit

to Merrill’s counsel, TSI was the Subservicer charged with collecting Merrill’s loan, it retained

the Shermeta firm to sue Merrill on behalf of the Trusts, and it oversaw the litigation. TSI was

more than simply a passive keeper of the records. Second, the affidavit did not demand payment,

but it did state the amount due as May 23, 2019. (ECF No. 1-2 at PageID.33.) Third, the affidavit

was provided in response to a discovery request by Merrill’s counsel, which might indicate that it

was not part of a debt collection effort. But the affidavit was more than “merely a ministerial

response to a debtor inquiry.” Grden, 643 F.3d at 173. Rather, TSI provided it in the course of

litigation as one necessary step toward securing a judgment. In other words, the affidavit made the



in the Merrill lawsuit, the Court will consider them. See Granader v. Public Bank, 417 F.2d 75,
82–83 (6th Cir. 1969) (“Federal courts may take judicial notice of proceedings in other courts of
record.”) (collecting cases).
                                                 18
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.606
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  157 of19
                                                                         219
                                                                           of 30




litigation “more likely to succeed.” Id. Fifth, as explained above, TSI was a debt collector. As for

the last two factors, while the affidavit did not provide the FDCPA debt collection warning or

threaten consequences, the absence of those characteristics does not undermine the plausibility of

the claim.

       Accordingly, Plaintiff Merrill has stated a valid FDCPA claim against TSI based on the

alleged false misrepresentation that the Trusts owned the loans in question and the filing of a false

or misleading affidavit in the Merrill Grand Traverse County Circuit Court case. However,

Plaintiff Merrill’s claim that TSI filed the lawsuits without authorization from the Trusts fails to

state a claim. In addition, the portion of Plaintiffs’ claim based on § 1692f(1), which prohibits

“[t]he collection any amount . . . unless such amount is expressly authorized by the agreement

creating the debt or permitted by law,” is subject to dismissal. The complaint alleges no facts to

support such a claim, and Plaintiffs fail to respond to TSI’s argument for dismissal of this portion

of the claim.

                2.     U.S. Bank

       U.S. Bank argues that Plaintiff’s FDCPA claim against it must be dismissed because

Plaintiffs fail to allege that it is a debt collector. As noted above, the FDCPA’s definition of “debt

collector” contains two prongs or categories: the “principal purpose” prong and the “regularly

collects” prong. Plaintiffs do not allege that U.S. Bank qualifies as a debt collector under the

“principal purpose” prong. Plaintiffs’ sole allegation pertaining to U.S. Bank’s debt collector status

is that “U.S. Bank, through TSI, regularly collects debts allegedly owed to various NCSLT Trusts,

and thus is a ‘debt collector’ as defined in Section 803(6) of the [FDCPA].” (ECF No. 1 at

PageID.2.) Plaintiffs do not allege that U.S. Bank regularly collects debts itself, that is, that U.S.

Bank performs direct debt collection in its role as Special Servicer or otherwise. Such an allegation


                                                 19
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.607
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  158 of20
                                                                         219
                                                                           of 30




would be at odds with the SSA, which provides that the Back-Up Special Servicer (U.S. Bank) is

not “require[d] or permit[ted] . . . to undertake direct collection or enforcement activities . . . with

respect to consumer borrowers or other consumer obligors.” (SSA, § 8.A., ECF No. 11-3 at

PageID.142.) Plaintiffs also allege that U.S. Bank retains control over various aspects of TSI’s

debt collection activities and that TSI acts as U.S. Bank’s agent. (ECF No. 1 at PageID.8.) Because

Plaintiffs do not allege that U.S. Bank directly participated in any of TSI’s debt collection

activities, their claim against U.S. Bank is founded on a theory of vicarious liability for TSI’s

violations.

        Courts within the Sixth Circuit have recognized that vicarious liability may be imposed

against a principal for its debt collector-agent’s FDCPA violations. See White, 984 F. Supp 2d at

853 (collecting cases). A principal will be held vicariously liable, however, only where it is itself

a debt collector. See Havens-Tobias v. Eagle, 127 F.Supp.2d 889, 897–98 (S.D. Ohio 2001)

(stating that “the law holds that ‘[l]iability under the FDCPA is possible only if one is a ‘debt

collector’ within the meaning of the Act’”) (quoting West v. Costen, 558 F. Supp. 564, 573 (W.D.

Va. 1983)). As the Sixth Circuit stated in Wadlington, “it would [not] accord with the intent of

Congress, as manifested in the terms of the Act, for a company that is not a debt collector to be

held vicariously liable for a collection suit filing that violates the Act only because the filing

attorney is a ‘debt collector.’” 76 F.3d at 108 (italics in original).

        Plaintiffs’ theory alleged in their complaint is that U.S. Bank is an indirect debt collector

through its association with TSI. In cases such as this, where the plaintiff alleges that an entity

defendant is an indirect debt collector by reason of another entity’s debt collection activity, courts

have required a showing that the two entities constitute a “single economic enterprise”—a showing

akin to that required for corporate veil piecing—to render the entity a debt collector. See Gold v.

                                                   20
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.608
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  159 of21
                                                                         219
                                                                           of 30




Midland Credit Mgmt., Inc., 82 F.Supp.3d 1064, 1072 (N.D. Cal. 2015) (proof of indirect debt

collector status “requires an examination of the relationship between” the two companies);

Johnson v. Midland Credit Mgmt. Inc., No. 1:05-cv-1094, 2006 WL 2473004, at *14 (N.D. Ohio

Aug. 24, 2006) (“To prove Encore is an indirect debt collector which may be held liable for the

acts of its debt collection subsidiary, Johnson must pierce the corporate veil.”) (citing, among

others, Crawford v. Equifax Payment Servs., No. 97 C 4240, 1998 WL 704050, at *10 (N.D. Ill.

Sept. 30, 1998)); Jenkins v. Union Corp., 999 F. Supp. 1120, 1142–43 (N.D. Ill. 1998) (“To find

Union liable as an indirect debt collector under the FDCPA, plaintiffs must show Union and

Transworld share an interdependence that renders them a ‘single economic enterprise.’”) (quoting

Harrison v. NBD, Inc., 968 F. Supp. 837, 845 (E.D.N.Y. 1997)). For example, in United States v.

ACB Sales & Service, Inc., 590 F. Supp. 561 (D. Ariz. 1984), an action under the Federal Trade

Commission Act against an FDCPA debt collector, the court found that a corporate parent and its

sixteen subsidiary collection agencies constituted “one economic enterprise” based on the

companies’ appearance to the public, their actual interdependent relationship, the letterhead and

logo of each subsidiary indicating that it was a collection agency owned by the parent, use of

common facilities, and an interlocking directorate. Id. at 574–75. Here, Plaintiff’s allegation that

U.S. Bank regularly collects debts through TSI is a bare legal conclusion that falls far short of

“nudge[ing] their claim[] [against U.S. Bank] across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570. There is no plausible factual basis in the complaint to support that U.S.

Bank and TSI constitute a single economic enterprise or are so entwined that their separate

existences should be disregarded.

       Plaintiffs do not address the insufficiency of their indirect debt collector allegation. Instead,

they point to Winne v. National Collegiate Student Loan Trust 2005-1, 228 F. Supp. 3d 141 (D.

                                                  21
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.609
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  160 of22
                                                                         219
                                                                           of 30




Me. 2017), in which the court concluded that the plaintiff sufficiently alleged that U.S. Bank is a

debt collector because the “regularly collects” prong of the FDCPA’s “debt collector” definition

includes both direct and indirect debt collection, and the plaintiff had alleged that U.S. Bank is a

Special Servicer to the Trusts and had hired TSI to collect debts. Id. at 152–53. Winne, a district

court case, is not binding on this Court and did not apply Sixth Circuit law. Its reasoning is also

unpersuasive. As U.S. Bank notes, the Winne court conflated the “debt collector” and vicarious

liability analysis without inquiring as to whether the plaintiff had alleged sufficient facts to

conclude that U.S. Bank and TSI constitute a single economic enterprise such that U.S. Bank can

be considered an indirect debt collector. For example, as Wadlington illustrates, a client may hire

a debt-collector attorney to sue on a debt, thereby forming a principal-agent relationship, but if the

client does not independently qualify as a debt collector, it cannot be held liable for the attorney’s

FDCPA violations. See Havens-Tobias, 127 F.Supp.2d at 897–98. U.S. Bank’s authority to

coordinate and oversee TSI’s debt collection activities is pertinent to the issue of agency but is not

determinative of whether U.S. Bank is an indirect debt collector.

       Plaintiffs also argue that U.S. Bank is a debt collector because, under the SSA, it regularly

collects debts. This assertion or theory does not appear in the complaint. Regardless, it ignores the

interplay between the SSA and the TSI Agreement. As discussed above, the SSA, which

incorporated the TSI Agreement by reference, recognized that at some point, U.S. Bank might

succeed FMER as the Special Servicer, and in that event, NCO (and TSI as NCO’s successor)

would assume the enforcement and collection obligations set forth in Section 2.B. of the SSA that

FMER had been performing. Section 8.A. of the SSA, which states that U.S. Bank “shall assume

the rights, duties and obligations of the Special Servicer to the extent expressly required to be

assumed and performed by the Back-Up Special Servicer under this Agreement,” and that “nothing

                                                 22
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.610
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  161 of23
                                                                         219
                                                                           of 30




in this Agreement shall be construed to require or permit . . . [U.S. Bank] to undertake direct

collection or enforcement activities including, without limitation, Early Awareness Services, with

respect to consumer borrowers or other consumer obligors,” underscores the parties’ intent that

U.S. Bank would not perform debt collection in its role as Special Servicer. (SSA, § 8.A., ECF

No. 11-3 at PageID.142 (italics added).) Thus, the SSA does not show what Plaintiffs claim.

Accordingly, the FDCPA claim should be dismissed against U.S. Bank.

               MCPA and MOC Claims

          TSI moves to dismiss the MCPA and MOC claims as a follow-on to its argument for

dismissal of the FDCPA claim. As the parties recognize, the MCPA and MOC contain language

that is very similar to that of the FDCPA. See Gamby v. Equifax Info. Servs. LLC, 462 F. App’x

552, 556 n.5 (6th Cir. 2012) (noting similarly between FDCPA and MCPA); Nelski v. Risk Mgmt.

Alternatives, Inc., No. 01-cv-71974-DT, 2005 WL 1038788, at *5 (E.D. Mich. Apr. 21, 2005)

(noting that the FDCPA and the MCPA prohibit similar behavior). Thus, “MCPA claims which

simply duplicate . . . claims under the FDCPA need not be addressed separately.” Comer v. Roosen

Varchetti & Olivier, PLLC, No. 17-13218, 2018 WL 5719793, at *4 (E.D. Mich. Nov. 1, 2018)

(internal quotation marks omitted). Likewise, because the MOC’s prohibitions are similar to those

of the FDCPA, see Mich. Comp. Laws § 339.915(e) (prohibiting a licensee from making an

“inaccurate, misleading, untrue, or deceptive statement or claim in a communication to collect a

debt”), courts may analyze MOC claims in the same manner as FDCPA claims. See Boozer v.

Enhanced Recovery Co., No. 17-cv-14190, 2019 WL 5295730, at *12 (E.D. Mich. Oct. 18, 2019).

Because TSI offers no independent basis for dismissal of the MCPA and MOC claims, both claims

should be allowed to proceed with the exception of Plaintiff’s allegation that that TSI falsely

represented that the NCSLT Trusts had authorized the filing of the lawsuits to collect the debts.


                                                23
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.611
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  162 of24
                                                                         219
                                                                           of 30




        U.S. Bank argues that it is entitled to dismissal of the MCPA claim because Plaintiffs

merely recite that U.S. Bank is a “regulated person” under the MCPA without alleging any factual

basis showing that Plaintiff falls into any of the categories of businesses included within the

definition of “regulated person” under the statute. See Mich. Comp. Laws. § 445.251(g). Plaintiffs

do not directly address this argument. Instead, they assert that U.S. Bank may be held vicariously

liable for the collection activity of TSI, which is a “regulated person” under the MCPA. (ECF No.

21 at PageID.359.) Applying the rationale of Wadlington in relation to the FDCPA, however, U.S.

Bank may not be held liable under the MCPA for the acts of a “regulated person” unless U.S. Bank

is itself a “regulated person” because the statute prohibits certain acts only by “[a] regulated

person.” Mich. Comp. Laws § 445.252. Accordingly, U.S. Bank is entitled to dismissal of the

MCPA claim.

                Violation of Mich. Comp. Laws § 600.2907

        Count IV alleges a claim pursuant to Mich. Comp. Laws § 600.2907. The statute provides,

in pertinent part:

        Every person who shall, for vexation and trouble or maliciously, cause or procure
        any other to be arrested, attached, or in any way proceeded against, by any process
        or civil or criminal action, or in any other manner prescribed by law, to answer to
        the suit or prosecution of any person, without the consent of such person, or where
        there is no such person known, shall be liable to the person so arrested, attached or
        proceeded against, in treble the amount of the damages and expenses which, by any
        verdict, shall be found to have been sustained and incurred by him . . . .

Mich. Comp. Laws § 600.2907.

        Defendants argue that this claim is insufficiently pled because it fails to allege the elements

of a common-law claim of malicious prosecution. To maintain a common-law action for malicious

prosecution, a plaintiff must show that: (1) prior proceedings terminated in favor of the plaintiff;

(2) the absence of probable cause for those proceedings; (3) malice, defined as a purpose other


                                                  24
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.612
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  163 of25
                                                                         219
                                                                           of 30




than that of securing the proper adjudication of the claim; and (4) special injury that flows directly

from the prior proceedings. Young v. Motor City Apartments Ltd. Dividend Hous. Ass’n No. 1 and

No. 2, 133 Mich. App. 671, 675 (1984) (citing Friedman v. Dozorc, 412 Mich. 1, 48 (1981)).

“Special injury” requires “injury to one’s fame (as by a scandalous allegation), injury to one’s

person or liberty, and injury to one’s property.” Friedman, 412 Mich. at 33. With the exception of

the special injury element, Plaintiffs do not dispute that they have not alleged the requisite elements

for a common-law malicious prosecution claim, but they argue that the claim they have alleged

under the statute does not depend on the common-law elements of favorable termination and

absence of probable cause. The Court disagrees.

       Plaintiffs cite VanOrman v. Shook, 602 F. Supp. 204, 206 (W.D. Mich. 1985), for the

proposition that “in Michigan, malicious prosecution is both a common law and a statutory cause

of action.” The VanOrman court made this statement in passing, without much analysis, but cited

Drouillard v. Metropolitan Life Ins. Co., 107 Mich. App. 608 (1981). As in VanOrman, the

Drouillard court made this statement with minimal analysis and no consideration of whether a

plaintiff asserting a claim under the statute must allege the same elements for a common-law

malicious prosecution cause of action. Courts that have conducted more in-depth analyses,

however, have concluded that the statute does not create a separate statutory cause of action but

merely provides an additional remedy for an underlying malicious prosecution claim. In Sage Int’l,

Ltd. v. Cadillac Gage Co., 556 F. Supp. 381 (1982), the court rejected the plaintiffs’ argument that

a plaintiff may proceed on a malicious prosecution claim under § 600.2907 without a showing of

special injury. Citing two decisions from the Michigan Court of Appeals, LaLone v. Rashid, 34

Mich. App. 193 (1971), and Peisner v. Detroit Free Press, Inc., 68 Mich. App. 360 (1976), and a

decision from the Southern District of New York, Chrysler Corp. v. Fedders Corp., 540 F. Supp.

                                                  25
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.613
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  164 of26
                                                                         219
                                                                           of 30




706 (S.D.N.Y. 1982), the court concluded that rather than providing a separate cause of action for

malicious prosecution, the statute simply provides for treble damages in certain types of malicious

prosecution cases. In LaLone, posing the question of the statute’s meaning, the court was “forced

to conclude that the enactment provided only an additional method of computing punitive damages

. . . [because] it added nothing to the substantive law . . . .” 34 Mich. App. at 202. State and federal

courts continue to construe the statute in this manner, requiring a plaintiff to plead and prove all

of the common law elements of malicious prosecution when seeking relief pursuant to § 600.2907.

See Bloch v. Bloch, No. 307640, 2013 WL 951076, at *3 (Mich. Ct. App. Mar. 7, 2013) (per

curiam) (noting that the statute “does not create a cause of action”) (citing LaLone, 34 Mich. App.

at 202); Galinis v. County of Branch, No. 1:14-cv-460, 2015 WL 13037567, at *5 (W.D. Mich.

Aug. 11, 2015), aff’d, 660 F. App’x 350 (6th Cir. 2016) (citing common-law elements in analyzing

the plaintiff’s claim under § 600.2907).

        The Michigan Supreme Court’s decision in Camaj v. S.S. Kresge Co., 426 Mich. 281

(1986)—which Plaintiffs cite—did not alter this interpretation. Rather, Camaj limited the statute’s

application to a narrow class of malicious prosecution cases known as “straw-party” suits. 426

Mich. at 287–89. Nothing in Camaj suggests that a plaintiff asserting a “straw-party”-type

malicious prosecution claim is relieved from pleading the elements of common-law malicious

prosecution.

        Given that Plaintiffs are bound to plead the elements of the common-law cause of action,

their claim fails at the first element, as neither Merrill nor Wilk can satisfy the favorable

termination requirement.10 Both of the cases against Merrill were dismissed with prejudice, see


10
   Plaintiffs’ claim also fails because it is based on their allegation that Defendants filed the
collection lawsuits without the consent of the Trusts. As set forth above, the SSA and the TSI
Agreement specifically authorized TSI to retain attorneys to file lawsuits on behalf of the Trusts.
                                                26
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.614
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  165 of27
                                                                         219
                                                                           of 30




Delorean v. Cork Gully, 118 B.R. 932, 939 (E.D. Mich. 1990) (“For purposes of malicious

prosecution, a stipulated dismissal with prejudice does not amount to a termination in the

claimant’s favor.”) (citing Kauffman v. Shefman, 169 Mich. App. 829, 841 (1988)), and the Trusts

obtained judgments against Wilk in both cases against her. Thus, this claim is subject to dismissal.

               Unjust Enrichment

          In Count V, Plaintiffs allege that Defendants were unjustly enriched because they

obtained a benefit from Plaintiffs in the form of payments and/or garnishment proceeds. Unjust

enrichment is an equitable doctrine based on the principle that a party should not be allowed to

profit at the expense of another. McCreary v. Shields, 333 Mich. 290, 294 (1952). In cases of unjust

enrichment, the law implies a contract to prevent the inequity arising from a defendant’s receipt of

a benefit from the plaintiff. Sweet Air Inv., Inc. v. Kenney, 275 Mich. App. 492, 504 (2007). To

establish unjust enrichment, a plaintiff must show: (1) the receipt of a benefit by the defendant

from the plaintiff; and (2) an inequity resulting to the plaintiff because of the retention of the

benefit by the defendant. Michigan Educ. Employees Mut. Ins. Co. v. Morris, 460 Mich. 180, 198

(1999). A court will not imply a contract where there is an express contract governing the same

subject matter. Bowlers’ Alley, Inc. v. Cincinnati Ins. Co., 32 F.Supp.2d 824, 833 (E.D. Mich.

2014) (citing Fodale v. Waste Mgmt. of Mich., Inc., 271 Mich. App. 11, 36 (2006)).

       Plaintiffs’ claim is subject to dismissal for several reasons. First, as Defendants note,

express contracts exist in this case covering Plaintiff’s payments on their student loans. That is,

Plaintiffs entered into Credit Agreements with their lenders, pursuant to which TSI collected

student loan payments. (ECF No. 1-1; ECF No. 1-2 at PageID.38–41; ECF No. 1-3.) Plaintiffs do



Plaintiffs fail plausibly to allege that the Trusts have revoked or altered TSI’s authority to continue
filing lawsuits on behalf of the Trusts.
                                                    27
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.615
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  166 of28
                                                                         219
                                                                           of 30




not deny that express contracts exist, but they contend that those contracts do not bar equitable

relief in this case because they are not between Plaintiffs and TSI or U.S. Bank. But Michigan

courts do not require that the contract be between the plaintiff and the defendant for this bar to

apply. See New Dimension Dev., Inc. v. Orchard, Hiltz & McCliment, No. 262565, 2005 WL

2806234, at *6 (Mich. Ct. App. Oct. 27, 2005) (holding that unjust enrichment claim was barred

by the plaintiffs’ contracts with non-parties to the suit covering the subject matter at issue in the

lawsuit); Elite Commc’ns, Inc. v. Lastar.Com, Inc., No. 241843, 2004 WL 94106, at *3 (Mich. Ct.

App. Jan. 20, 2004) (per curiam) (holding that the trial court did not err in failing to imply a

contract because an express contract existed between the plaintiff and the third-party that

contracted for the plaintiff’s services).

        Second, Plaintiffs do not allege that TSI or U.S. Bank received and retained a benefit from

Plaintiffs. First, Plaintiffs do not allege that Merrill made any payments to TSI or any other party

in either of the collection lawsuits. (ECF No. 1 at PageID.14–15.) As for Wilk, while Plaintiffs

allege that TSI garnished her income tax refund and her paycheck on behalf of the NCSLT Trusts,

they do not allege that that TSI retained those funds for its own benefit. In fact, under the SSA,

funds that subservicers such as TSI collect on defaulted loans are deposited into a collection

account in the name of the Indenture Trustee for the benefit of the Note holders. (SSA, § 2.B.(ix)–

(x), ECF No. 11-3 at pageID.130.) Subservicers retain only their fees and expenses for their

services. (SSA, § 5B., ECF No. 11-3 at PageID.139–40.) Plaintiffs also do not allege any fact

showing that they conferred a benefit on U.S. Bank. Under Michigan law, a plaintiff must show

that the defendant received a direct benefit from the plaintiff. See Smith v. Glenmark Generics,

Inc., USA., No. 315898, 2014 WL 4087968, at *1 (Mich. Ct. App. Aug. 19, 2014) (citing, among

others, Kammer Asphalt Paving Co. v. East China Twp. Schs., 443 Mich. 176, 179, 187–88

                                                 28
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.616
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  167 of29
                                                                         219
                                                                           of 30




(1993)). Plaintiffs allege no fact showing that they conferred a direct benefit upon either

Defendant.

       Finally, Plaintiffs pled no basis for concluding that it would be unjust or inequitable if the

collected funds are not returned do them. See Daimler-Chrysler Servs. N. Am., LLC v. Summit

Nat’l, Inc., 289 F. App’x 916, 924–25 (6th Cir. 2008) (noting that a contract will not be implied

under Michigan law without a showing that it would be unjust or inequitable to allow the defendant

to retain the benefit). Plaintiffs do not deny that they are debtors on the underlying student loans,

and they do not allege they will be subjected to double liability or duplicative claims by different

creditors claiming to own the loans. Thus, Plaintiffs have not pled an adequate basis for this claim.

                                  IV.     CONCLUSION

       For the foregoing reasons, I recommend that the Court grant in part and deny in part

Defendant TSI’s Motion to Dismiss (ECF No. 13) as follows: (1) dismiss Plaintiff Wilk’s FDCPA,

MCPA and MOC claims as barred by the doctrine of collateral estoppel; (2) as to the FDCPA

claim, dismiss Plaintiffs’ allegation that TSI misrepresented that the Trusts authorized the filing of

the lawsuits/garnishments and dismiss Plaintiff’s claim under § 1692f(1) but allow the remainder

of the claim to proceed as to Plaintiff Merrill; (3) as to the MCPA and MOC claims, dismiss

Plaintiffs’ allegation that TSI misrepresented that the Trusts authorized the filing of the

lawsuits/garnishments and allow the remainder of the claims to proceed as to Plaintiff Merrill; and

(4) dismiss Counts IV (violation of Mich. Comp. Laws § 600.2907) and V (unjust enrichment). I

further recommend that Defendant U.S. Bank’s Motion to Dismiss (ECF No. 10) be granted in its

entirety and that U.S. Bank be dismissed from this case.




                                                 29
Case
  Case
     1:20-cv-00183-PLM-SJB
        3:20-cv-01446-RDM-MCC
                           ECFDocument
                              No. 28, PageID.617
                                       75-2 Filed 03/22/21
                                                  Filed 12/01/20
                                                             Page Page
                                                                  168 of30
                                                                         219
                                                                           of 30




                                           NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: December 1, 2020                                    /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge




                                              30
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 169 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 170 of 219
Merrill v. Transworld Systems, Inc., Slip Copy (2021)


                                                                   in part. Plaintiffs filed objections to some, but not all, of the
                                                                   recommendations. (ECF No. 30.) Defendants filed responses.
                   2021 WL 210715
                                                                   (ECF Nos. 32 and 34.) The Court has reviewed the record and
    Only the Westlaw citation is currently available.
                                                                   will adopt the Report and Recommendation.
           United States District Court, W.D.
             Michigan, Southern Division.
                                                                   After being served with a report and recommendation (R&R)
   Allison L. MERRILL and Brittany Wilk, Plaintiffs,               issued by a magistrate judge, a party has fourteen days
                         v.                                        to file written objections to the proposed findings and
       TRANSWORLD SYSTEMS, INC., and U.S.                          recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
                                                                   72(b)(2). A district court judge reviews de novo the portions
        Bank National Association, Defendants.
                                                                   of the R&R to which objections have been filed. 28 U.S.C.
                       No. 1:20-cv-183                             § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections
                              |                                    that are specific are entitled to a de novo review under the
                      Signed 01/21/2021                            statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986)
                                                                   (per curiam).
Attorneys and Law Firms

Daniel O. Myers, The Law Offices of Daniel O. Myers,
PLLC, East Lansing, MI, Heidi Marie Hodek, Matthew                               A. U.S. Bank is a “debt collector”
Hanley, Ranieri Hanley & Hodek, PLC, Traverse City, MI,
                                                                   The Magistrate Judge discusses the Fair Debt Collection
for Plaintiffs.
                                                                   Practice Act (FDCPA) claim against Defendant US Bank on
Bradley J. St. Angelo, Bryan Christopher Shartle, Justin           pages 19 through 23 of the R&R. (PageID.606-610.) The
Harriss Homes, Sessions Israel & Shartle LLC, Metairie, LA,        Magistrate Judge concludes that Plaintiffs do not allege that
Deborah A. Lujan, Collins Einhorn Farrell PC, Southfield,          U.S. Bank qualifies as a debt collector under the “principal
MI, for Defendant Transworld Systems, Inc.                         purpose prong,” a conclusion to which Plaintiffs do not
                                                                   specifically object.
Albert J. Rota, Jones Day, Dallas, TX, Andrew J. Clopton,
Jones Day, Detroit, MI, for Defendant U.S. Bank National           The Magistrate Judge also concludes U.S. Bank does not
Association.                                                       qualify as a debt collector under the “regularly collects”
                                                                   prong. Plaintiffs object, insisting that U.S. Bank assumed
                                                                   debt collection duties and responsibilities through the
              ORDER ADOPTING REPORT                                Third Amendment to the Default Prevention and Collection
               AND RECOMMENDAITON                                  Services Agreement and the Special Servicing Agreement
                                                                   (SSA). (Obj. at 2 PageID.620.)
Paul L. Maloney, United States District Judge
                                                                   Plaintiffs’ objection is overruled. The Magistrate Judge
 *1 Plaintiffs Allison Merrill and Brittany Wilk obtained
                                                                   explained the interaction between the Default Prevention
student loans. In lawsuits filed against them in state court,
                                                                   and Collection Services Agreement, which the Magistrate
the state-court plaintiffs alleged Merrill and Wilk failed to
                                                                   Judge referred to as the TSI Agreement (PageID.592), and
make loan payments. Merrill and Wilk subsequently filed this
                                                                   the SSA. Reading the two documents together supports
lawsuit in federal court, alleging that the state court lawsuits
                                                                   the conclusion that the parties did not intend U.S. Bank
violated federal and state statutes and also alleging various
                                                                   to perform debt collection duties should it become the
torts.
                                                                   Successor Special Servicer. (R&& at 22-23 PageID.609-10.)
                                                                   The third full paragraph of the Third Amendment, the
Defendants filed motions to dismiss. (ECF No. 10 - U.S.
                                                                   second “whereas” paragraph, encapsulates the point made by
National Bank Association; ECF No. 13 - Transworld
                                                                   the Magistrate Judge. That paragraph states that the initial
Systems (TSI).) The Magistrate Judge issued a report
                                                                   Special Servicer arranged for the outsource of “certain default
recommending that Defendant U.S. Bank's motion be granted.
                                                                   prevention and collection activities of the Special Servicer ...
(ECF No. 28 R&R.) The Magistrate Judge also recommended
                                                                   in the event that U.S. Bank became the successor Special
that Defendant TSI's motion be granted in part and denied


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 171 of 219
Merrill v. Transworld Systems, Inc., Slip Copy (2021)


                                                                          undermine the holdings in state court opinions cited and
Servicer ....” (PageID.395.) The various duties U. S. Bank
                                                                          discussed in the R&R. Although unpublished, the most recent
assumed, which Plaintiffs identify in their objection, do not
                                                                          state court opinion of which this Court is aware that addresses
establish that U.S. Bank, as the Successor Special Servicer,
                                                                          the interaction between the statute and the common law
“regularly collects” debts. 1
                                                                          concerning malicious prosecution concludes that the statute
                                                                          “does not create a cause of action.... [I]t merely trebles
                                                                          the damages upon receiving a judgment.” Bloch v. Bloch,
          B. Michigan Compiled Laws § 600.2907                            No. 307640, 2013 WL 951076, at *3 (Mich. Ct. App. Mar.
                                                                          7, 2013). And, if Plaintiffs have to plead and prove the
 *2 The Magistrate Judge concludes that the statute does                  elements of common law malicious prosecution, they have
not state a separate cause of action for malicious prosecution            not explained why the second part of their objection makes
but only an additional remedy. The Magistrate Judge also                  a difference.
concludes that, to state a claim for malicious prosecution
under the statute, a plaintiff must allege the elements of the            For these reasons, the Court ADOPTS the Report and
common-law tort. Because Plaintiffs did not, and could not,               Recommendation (ECF No. 28) as its Opinion.
allege the favorable termination requirement, the Magistrate
Judge concludes Plaintiffs’ claim under § 600.2907 must be                The Court GRANTS Defendant U.S. Bank's motion to
dismissed.                                                                dismiss. (ECF No. 10.)

Plaintiffs object. Plaintiffs contend the statute allows a distinct       The Court GRANTS IN PART and DENIES IN PART
claim that does not rely on the common law elements.                      Defendant TSI's motion to dismiss (ECF No. 13) as explained
Plaintiffs also argue that the Magistrate Judge neglected to              in the conclusion of the R&R (PageID.616).
consider that TSI acted outside its authority and in violation
of a consent decree.                                                      IT IS SO ORDERED.

Plaintiffs’ objection is overruled. For claims arising under
state law, this Court must follow the guidance of the state               All Citations
courts. While Plaintiffs assert that the Magistrate Judge
relied on “outdated case law” (PageID.623), Plaintiffs have               Slip Copy, 2021 WL 210715
not identified any subsequent developments that would




                                                              Footnotes


1       As an example, Plaintiffs contend that TSI must get the consent of U.S. Bank to settle or dismiss any collection
        action, citing “Dkt. Entry 21-2 § 2.4.” (Obj. PageID.621.) In the original agreement, § 2.4(e) provides that
        “Special Servicer agrees to designate a business contact with authority to review and approve collection
        settlement proposals with NCO.” (PageID.324.) The Third Amendment, however, amends § 2.4. In the
        added subjection (h), NCO administers and manages collection litigation “and, except as contemplated in the
        Operating Guidelines, no further approval, consent or direction of the Special Servicer shall be required with
        respect to management of litigation relating to ASLs.” (PageID.401.)


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 172 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 173 of 219
Prukala v. Chase Bank, N.A., Slip Copy (2020)
2020 WL 5351042

                                                                   On December 5, 2019, Defendant again filed a Motion
                                                                   to Dismiss Plaintiff's Amended Complaint with prejudice,
                  2020 WL 5351042
                                                                   which is now pending before the Court. (Doc. 9). The issues
   Only the Westlaw citation is currently available.
                                                                   have been fully briefed and Defendant's Motion is ripe for
   United States District Court, M.D. Pennsylvania.
                                                                   disposition.
              Christina PRUKALA, Plaintiff,
                           v.                                      For the reasons set forth below, the Court will grant
             CHASE BANK, N.A., Defendant.                          Defendant's Motion to Dismiss with prejudice. (Doc. 9).

                         3:19-CV-1791
                               |                                                II. FACTUAL ALLEGATIONS
                      Filed 09/04/2020
                                                                   Plaintiff's Amended Complaint (Doc. 8) alleges the following
Attorneys and Law Firms
                                                                   facts which, for the purposes of resolving Defendant's Motion
                                                                   to Dismiss, the Court takes as true:
Joseph T. Sucec, Grantham, PA, for Plaintiff.

Jenny N. Perkins, Ballard Spahr, LLP, Philadelphia, PA, for        Plaintiff Christina Prukala is a citizen and resident of
Defendant.                                                         the Commonwealth of Pennsylvania. (Doc. 8, at ¶ 4).
                                                                   Defendant Chase is a “corporate entity engaged in, among
                                                                   other enterprises, collection of allegedly overdue credit
               MEMORANDUM OPINION                                  accounts.” (Id. at ¶ 5a). Defendants John Does 1-10 are
                                                                   unknown individuals or entities who “played a substantial
Robert D. Mariani, United States District Court Judge              role in the commission of the acts.” (Id. at ¶ 5b). Defendants
                                                                   X, Y, and Z Corporations are unknown entities who also
                                                                   “played a substantial role in the commission of the acts.” (Id.
 I. INTRODUCTION AND PROCEDURAL HISTORY
                                                                   at ¶ 5c).
 *1 On September 9, 2019, Plaintiff Christina Prukala filed a
putative class action complaint in the Court of Common Pleas       Plaintiff possesses consumer debts, used for “personal,
of Lackawanna County against Defendant JPMorgan Chase              household or family purposes,” that Defendant was seeking
Bank, N.A., improperly named as “Chase Bank”, [hereinafter         to collect. (Id. at ¶ 10).
“Chase”] for alleged violations of Pennsylvania's Fair Credit
Extension Uniformity Act (“FCEUA”) and the federal Fair            One of Plaintiff's consumer accounts was reported as
Debt Collection Practices Act (“FDCPA”). (Doc. 1, Ex. 1).          delinquent and derogatory information was placed on her
On October 16, 2019, Defendant Chase properly removed the          credit report by Defendant. (Id. ¶¶ 11, 14; Doc. 8-1, at 21–
action to this Court. (Doc. 1).                                    22). When Plaintiff discovered the derogatory information on
                                                                   her credit report, she “sent Defendant letters both disputing
On October 21, 2019, Defendant filed a Motion to Dismiss           the high balance of each account and requesting copies of the
Plaintiff's complaint. (Doc. 4). On November 4, 2019,              original contracts.” (Id. at ¶ 12).
Plaintiff amended her complaint eliminating the FDCPA
claims, but still alleging Defendant violated the FCEUA            Defendant updated the Credit Reporting Agencies (“CRAs”)
when Defendant reported Plaintiff's consumer credit report as      on a regular basis, which is reflected on Plaintiff's
“delinquent, with derogatory information therein.” (Doc. 8,        consumer credit report. (Id. at ¶¶ 15, 17). Defendant
at ¶¶ 1, 11). Plaintiff seeks relief under Pennsylvania's Unfair   “constructively, if not actively” updated the information on
Trade Practices and Consumer Protection Law (“UTPCPL”).            Plaintiff's consumer report “without either reinvestigating
(Id. at ¶ 39). Plaintiff seeks monetary damages, punitive          said derogatory information or notating on the report that the
damages, and injunctive relief on behalf of herself and a          account was disputed.” (Id. at ¶ 19).
putative class. (Id. at 10-11).
                                                                    *2 Defendant had actual and/or constructive notice
                                                                   that Plaintiff disputed the debts as Plaintiff sent letters



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 174 of 219
Prukala v. Chase Bank, N.A., Slip Copy (2020)
2020 WL 5351042

to Defendant indicating her dispute and requesting an                  Abbott Labs., 707 F.3d 223, 231 n.14 (3d Cir. 2013) (internal
accounting of the debts and the original contracts. (Id. at ¶          citation, alteration, and quotation marks omitted). Thus, “the
18A; Doc. 8-1, at 23–25). Plaintiff never received a response          presumption of truth attaches only to those allegations for
from Defendant to her letters. (Id. at ¶ 18B).                         which there is sufficient ‘factual matter’ to render them
                                                                       ‘plausible on [their] face.’ ” Schuchardt v. President of the
The derogatory information on the consumer credit                      U.S., 839 F.3d 336, 347 (3d Cir. 2016) (alteration in original)
report “negatively reflects upon Plaintiff, Plaintiff's credit         (quoting Iqbal, 556 U.S. at 679). “Conclusory assertions
repayment history, Plaintiff's financial responsibility as a           of fact and legal conclusions are not entitled to the same
debtor and Plaintiff's credit worthiness.” (Id. at ¶ 16).              presumption.” Id.

As a result, Plaintiff suffered “repeated disruption of te             “Although the plausibility standard ‘does not impose a
[sic] pursuit of any business affairs affected by the false,           probability requirement,’ it does require a pleading to show
unverified information on her credit report as well as                 ‘more than a sheer possibility that a defendant has acted
the emotional distress suffered from being the target of               unlawfully.’ ” Connelly v. Lane Constr. Corp., 809 F.3d 780,
Defendant's collection activity.” (Id. at ¶ 43). Plaintiff's           786 (3d Cir. 2016) (internal citation omitted) (first quoting
damages include “lost time in dealing with said violations,            Twombly, 550 U.S. at 556; then quoting Iqbal, 556 U.S. at
including but not limited to loss of credit opportunities and          678). “The plausibility determination is ‘a context-specific
business standing in the community, and in seeking and                 task that requires the reviewing court to draw on its judicial
contacting legal counsel for the purpose of exploring and              experience and common sense.’ ” Id. at 786-787 (quoting
commencing this litigation.” (Id. at ¶ 34).                            Iqbal, 556 U.S. 679).

                                                                        *3 However, even “if a complaint is subject to Rule 12(b)(6)
                                                                       dismissal, a district court must permit a curative amendment
               III. STANDARD OF REVIEW
                                                                       unless such an amendment would be inequitable or futile.”
A complaint must be dismissed under Federal Rule Civil                 Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).
Procedure 12(b)(6), if it does not allege “enough facts to state
a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929                         [E]ven when plaintiff does not seek
(2007). The plaintiff must aver “factual content that allows                        leave to amend his complaint after a
the court to draw the reasonable inference that the defendant                       defendant moves to dismiss it, unless
is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556                       the district court finds that amendment
U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).                             would be inequitable or futile, the
                                                                                    court must inform the plaintiff that
“While a complaint attacked by a Rule 12(b)(6) motion to                            he or she has leave to amend the
dismiss does not need detailed factual allegations, a plaintiff's                   complaint within a set period of time.
obligation to provide the grounds of his entitlement to relief
requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.”          Id.
Twombly, 550 U.S. at 555 (internal citations, alterations,
and quotations marks omitted). In other words, “[f]actual
allegations must be enough to raise a right to relief above
the speculative level.” Covington v. Int'l Ass'n of Approved                                  IV. ANALYSIS
Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013)                 Defendant Chase argues that Plaintiff's Amended Complaint
(internal citations and quotation marks omitted). A court              should be dismissed for failure to state a claim upon which
“take[s] as true all the factual allegations in the Complaint          relief can be granted. (Doc. 9). Defendant's argument under
and the reasonable inferences that can be drawn from those             the UTPCPL is twofold: (1) Plaintiff has not pleaded facts that
facts, but ... disregard[s] legal conclusions and threadbare           she suffered an ascertainable loss resulting from Defendant's
recitals of the elements of a cause of action, supported               fraudulent actions, and (2) Plaintiff has not pleaded facts
by mere conclusory statements.” Ethypharm S.A. France v.



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 175 of 219
Prukala v. Chase Bank, N.A., Slip Copy (2020)
2020 WL 5351042

that demonstrate justifiable reliance on Defendant's actions or     *4 Moreover, “damages cannot be speculative.” Jarzyna
failure to act. (Doc. 10, at 6–7). The Court agrees.               v. Home Properties, L.P., 185 F. Supp. 3d 612, 626 (E.D.
                                                                   Pa. 2016), aff'd, 783 F. App'x 223 (3d Cir. 2019); see
Pennsylvania's FCEUA statute outlines actions taken by             also Grimaldi v. Bank of Am., No. 3:12-CV-2345, 2013
creditors which constitute an “unfair or deceptive debt            WL 1050549, at *5 (M.D. Pa. Mar. 14, 2013)(holding
collection act or practice.” 73 Pa. Stat. Ann. § 2270.4(b). It     a hypothetical attempt to refinance a home is not an
further declares any violation of the FCEUA to also constitute     ascertainable loss). The test for speculative damages is not
a violation of Pennsylvania's UTPCPL. 73 Pa. Stat. Ann. §          necessarily about “the difficulty in calculating the amount,”
2270.5(a). The UTPCPL provides a private right of action           but instead with “whether there are identifiable damages.”
to any person who has suffered “any ascertainable loss of          Kaymark, 783 F.3d at 182 (quoting Pashak v. Barish, 450
money or property, real or personal, as a result of the use        A.2d 67, 69 (Pa. 1982)).
or employment by any person of a method, act or practice
declared unlawful by [the UTPCPL].” 73 Pa. Stat. Ann. §            Here, Plaintiff alleged that she has suffered “repeated
201-9.2.                                                           disruption of any business affairs” and “emotional
                                                                   distress.” (Doc. 8, at ¶ 43). Plaintiff failed to provide any facts
The FCEUA does not provide a private cause of action for           regarding what the business affairs are, in what ways they
violations; instead, plaintiffs must use the UTPCPL's remedy       were disrupted, or what specifically was lost because of the
provision to obtain relief. Benner v. Bank of Am., N.A., 917       disruption. (See generally, Doc. 8). Without alleging any facts
F. Supp. 2d 338, 359 (E.D. Pa. 2013); see 73 Pa. Stat. Ann.        that she lost money or property that she would have had but
§ 201-9.2. Consequently, to plead a cause of action under the      for Defendant's actions, Plaintiff's damages are speculative
FCEUA, plaintiffs must be able to state a claim under the          and unascertainable.
UTPCPL. Kaymark v. Bank of Am., N.A., 783 F.3d 168, 182
(3d Cir. 2015); see also Baldwin v. Monterey Fin. Servs., Inc.,    Furthermore, Plaintiff's “emotional distress” (Id. at ¶ 43)
No. 3:14-CV-2346, 2017 WL 4767696, at *6 (M.D. Pa. Oct.            is not cognizable under the UTPCPL and is, therefore,
20, 2017).                                                         not an ascertainable loss. Additionally, Plaintiff's damages
                                                                   connected to retaining legal counsel (Id. at 10–11) are not an
To state a claim under the UTPCPL, the plaintiff first must        ascertainable loss under the statute.
allege “an ascertainable loss as a result of the defendant's
prohibited action.” Weinberg v. Sun Co., 777 A.2d 442, 446         Plaintiff has not met her burden to prove that she has lost
(Pa. 2001). Second, the plaintiff must show that “he justifiably   any money or property that she would have had but for
relied on the defendant's wrongful conduct or representation       Defendant's actions. Plaintiff's Amended Complaint does not
and that he suffered harm as a result of that reliance.” Hunt v.   allege an ascertainable loss as required for a UTPCPL or
U.S. Tobacco Co., 583 F.3d 217, 224 (3d Cir. 2008)(quoting         FCEUA claim.
Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 438
(Pa. 2004)).                                                       In addition to alleging an ascertainable loss, the Pennsylvania
                                                                   Supreme Court “has categorically and repeatedly stated that,
To allege an ascertainable loss, the plaintiff “must be able to    due to the causation requirement in the Consumer Protection
point to money or property that he would have had but for          Law's standing provision, 73 Pa. Cons.Stat. § 201–9.2(a)
the defendant's fraudulent actions.” Benner, 917 F. Supp. 2d       (permitting suit by private plaintiffs who suffer loss “as
at 359. Damages resulting from emotional distress are not          a result of” the defendant's deception), a private plaintiff
cognizable under the UTPCPL. Walkup v. Santander Bank,             pursuing a claim under the statute must prove justifiable
N.A., 147 F. Supp. 3d 349, 358 (E.D. Pa. 2015). Likewise, the      reliance.” Hunt, 538 F.3d at 221.
cost of retaining counsel does not qualify as an ascertainable
loss. Grimes v. Enter. Leasing Co. of Philadelphia, LLC, 105       The Pennsylvania Supreme Court has held that the UTPCPL
A.3d 1188, 1193 (Pa. 2014)(explaining that the UTPCPL              is to be “liberally construed to effectuate its objective of
separately provides for awards of costs and reasonable             protecting the consumers.” Ash v. Cont'l Ins. Co., 932
attorney's fees).                                                  A.2d 877, 881 (Pa. 2007). However, the Pennsylvania
                                                                   Supreme Court has also held, “Nothing in the legislative
                                                                   history suggests that the legislature ever intended statutory



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 176 of 219
Prukala v. Chase Bank, N.A., Slip Copy (2020)
2020 WL 5351042

language directed against consumer fraud to do away                 A motion to dismiss with prejudice is appropriate in cases
with the traditional common law elements of reliance and            where the plaintiff has already had the opportunity to
causation.” Weinberg, 777 A.2d at 446. Therefore, the               amend her complaint, but was still unable to plead facts
plaintiff's justifiable reliance on the defendant's fraudulent      sufficient to survive a Rule 12(b)(6) motion. Ghaffari v.
conduct must have caused the harms suffered by the plaintiff.       Wells Fargo Bank N.A., 621 F. App'x 121, 125 (3d Cir.
See Hunt, 538 F.3d at 224–225; Walkup, 147 F. Supp. 3d at           2015)(“[Plaintiff] had already been given an opportunity to
358.                                                                amend his complaint after Wells Fargo filed its motion to
                                                                    dismiss his original complaint.”); see also Fletcher-Harlee
It is the plaintiff's burden to prove justifiable reliance in the   Corp., 482 F.3d at 253 (“Here, Fletcher-Harlee was not caught
complaint. Weinberg, 777 A.2d at 446; see also Toy v. Metro.        unaware by the Court's entry of judgment, as it had notice of
Life Ins. Co., 928 A.2d 186, 202 (Pa. 2007)(“... [A] plaintiff      Pote's motion and every opportunity to amend its complaint
alleging violations of the [UTPCPL] must prove justifiable          beforehand.”); Silver v. Pep Boys-Manny, Moe & Jack of
reliance.”); Hunt, 538 F.3d at 227 (rejecting a presumption of      Del., Inc., No. CV1700018FLWLHG, 2018 WL 1535285, at
reliance).                                                          *8 n.3 (D.N.J. Mar. 29, 2018) (“Plaintiff filed the Second
                                                                    Amended Complaint ... with full knowledge of the arguments
Viewing all facts in the light most favorable to the Plaintiff      in Defendant's original motion, and, yet, has failed to address
and drawing all reasonable inferences in Plaintiff's favor,         them. Plaintiff's demonstrated inability to allege the most
there is no allegation of causation or justifiable reliance in      basic facts, which should be within her knowledge, in support
the Amended Complaint. (See generally, Doc. 8). Even if             of her claim ... makes dismissal with prejudice the appropriate
the disrupted pursuit of business affairs was an ascertainable      outcome here.”).
loss (Id. at ¶ 43), Plaintiff does not allege how the
Defendant's actions caused such a disruption. Plaintiff pleads      Plaintiff does not allege facts sufficient to state a claim upon
that Defendant caused derogatory information to be placed           which relief can be granted in her Amended Complaint,
on her consumer credit report despite sending Defendant a           nor does she request leave to amend the complaint. (See
dispute letter. (Id. at ¶¶ 14, 18). However, she does not explain   generally, Doc. 8). The Court is not required to grant leave
what the derogatory information is or how that derogatory           to amend where, as here, the plaintiff already has had an
information impacted her business pursuits. Nor does Plaintiff      opportunity to amend her complaint. Defendant Chase filed a
allege reliance, justifiable or not, on any actions taken or        Motion to Dismiss Plaintiff's original Complaint on October
statements made by the Defendant.                                   21, 2019. (Doc. 4). Defendant's original Motion not only
                                                                    raised the defects in Plaintiff's FDCPA claims (Id. at 7–11),
 *5 Plaintiff's Amended Complaint does not allege causation         but also raised the same defects that are present in Plaintiff's
or justifiable reliance as is required by the UTPCPL and            FCEUA and UTPCPL allegations. (Id. at 11–15). In response,
FCEUA; and therefore, fails to state a claim upon which relief      Plaintiff saw fit not to amend her complaint at all, other
may be granted.                                                     than abandoning her FDCPA claims. (Compare Doc. 1-2, Ex.
                                                                    1 with Doc. 8). Defendant Chase therefore raised the same
A district court may dismiss a complaint without leave to           two defects of the UTPCPL claim once again in its Motion
amend “on the grounds of bad faith, undue delay, prejudice,         to Dismiss Plaintiff's Amended Complaint. (Doc. 10, at 6–
or futility.” Alston v. Parker, 363 F.3d 229, 236 (3d Cir.          10). Plaintiff opposed the Motion but neither addressed these
2004). Furthermore, “it is hardly error for a district court to     issues nor sought leave to amend the Amended Complaint.
enter final judgment after granting a Rule 12(b)(6) motion          (Doc. 11).
to dismiss when the plaintiff has not properly requested
leave to amend its complaint.” Fletcher-Harlee Corp. v. Pote        The Court deems Plaintiff had the opportunity to amend her
Concrete Contractors, Inc., 482 F.3d 247, 253 (3d Cir. 2007);       Complaint and cure its deficiencies but did not do so. No
see also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 230         further leave will be granted.
(3d Cir. 2011)(“A district court may enter final judgment after
granting a Rule 12(b)(6) motion to dismiss when the plaintiff        *6 Without alleging justifiable reliance on the Defendant's
has not properly requested leave to amend its complaint.”).         prohibited statements or actions and without alleging an
                                                                    ascertainable loss as a result of that reliance, Plaintiff's
                                                                    complaint does not state a claim upon which relief can be



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 177 of 219
Prukala v. Chase Bank, N.A., Slip Copy (2020)
2020 WL 5351042

                                                                     Therefore, for the reasons set forth in this Memorandum
granted under the UTPCPL and the FCEUA. Plaintiff was
                                                                     Opinion, the Court will grant Defendant's Motion to Dismiss
on notice of these defects after Defendant's initial Motion to
                                                                     with prejudice (Doc. 9). A separate Order follows.
Dismiss, but saw fit not to address them. The complaint must
be dismissed without leave to amend.
                                                                     All Citations

                                                                     Slip Copy, 2020 WL 5351042
                    V. CONCLUSION


End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 178 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 179 of 219
Sarpolis v. Tereshko, 625 Fed.Appx. 594 (2016)


                                                                  whether plaintiff waived appellate review of claim asserted
                                                                  for first time in motion for reconsideration challenging district
                   625 Fed.Appx. 594
                                                                  court's exercise of supplemental jurisdiction over state law
             This case was not selected for
                                                                  claims;
        publication in West's Federal Reporter.
  See Fed. Rule of Appellate Procedure 32.1 generally
                                                                  Court of Appeals did not lack jurisdiction to consider issue of
     governing citation of judicial decisions issued
                                                                  supplemental jurisdiction;
      on or after Jan. 1, 2007. See also U.S.Ct. of
     Appeals 3rd Cir. App. I, IOP 5.1, 5.3, and 5.7.
                                                                  district court did not abuse its discretion in exercising
            United States Court of Appeals,
                                                                  supplemental jurisdiction over and dismissing state law
                     Third Circuit.
                                                                  claims for fraud;
 Karen SARPOLIS, individually and as administratrix
  of the Estate of Angela Anastacia Miller, Appellant             district court was not required to analyze basis for exercising
                           v.                                     supplemental jurisdiction over state law claim for fraudulent
                                                                  inducement before dismissing it;
      Allan TERESHKO; Heather Tereshko; Post
       & Schell, P.C.; Pennsylvania Professional
                                                                  “continuing tort” doctrine did not apply to toll two-year
       Join Liability Underwriting Association;
                                                                  limitations period governing plaintiff's state law claim for
    University of Pennsylvania Community Health                   fraudulent inducement; and
     Network; Community Health Systems, Inc.;
     Chop Newborn Care; Message America, Inc.;                    district court did not abuse its discretion in exercising
     Chestnut Hill Healthcare Medical Associates.                 supplemental jurisdiction over and then dismissing plaintiff's
                                                                  state law claim for civil conspiracy.
                       No. 14–3291.
                             |
               Submitted Under Third Circuit                      Affirmed.
                 LAR 34.1(a) Nov. 19, 2015.
                             |                                    Procedural Posture(s): On Appeal; Motion to Dismiss.
                    Filed: Jan. 7, 2016.
                                                                   *596 Appeal from the United States District Court for the
Synopsis                                                          Eastern District of Pennsylvania (D.C. Civil Action No. 2–
Background: Following settlement of her medical                   13–cv–005521), District Judge: Honorable Petrese B. Tucker.
malpractice action, plaintiff filed suit against judge who
had presided over medical malpractice action, university          Attorneys and Law Firms
health care system, and others, asserting federal claims
                                                                  Todd M. Mosser, Esq., Philadelphia, PA, for Appellant.
of civil conspiracy and Racketeer Influenced and Corrupt
Organizations Act (RICO) violations, and state law claims         David H. Colvin, Esq., Fox Rothschild, John M. Myers,
for fraud and civil conspiracy. Following removal, the United     Esq., Johnathan S. Perkins, Esq., Montgomery, McCracken,
States District Court for the Eastern District of Pennsylvania,   Walker & Rhoads, Philadelphia, PA, Stuart T. O'Neal,
26 F.Supp.3d 407, Petrese B. Tucker, J., dismissed federal        III, Esq., Burns White, West Conshohocken, PA, Ira
claims, exercised supplemental jurisdiction over state law        L. Podheiser, *597 Esq., Burns White, Pittsburgh, PA,
claims, and then dismissed same. Plaintiff appealed.              for Allan Tereshko; Heather Tereshko; Post & Schell,
                                                                  P.C.; Pennsylvania Professional Join Liability Underwriting
                                                                  Association; University of Pennsylvania Community Health
Holdings: The Court of Appeals, Ambro, Circuit Judge, held        Network; Community Health Systems, Inc.; Chop Newborn
that:                                                             Care; Message America, Inc.; Chestnut Hill Healthcare
                                                                  Medical Associates.
rule that motion for reconsideration was improper when party
                                                                  Before: AMBRO, HARDIMAN, and NYGAARD, Circuit
failed to raise argument earlier did not apply to determination
                                                                  Judges.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 180 of 219
Sarpolis v. Tereshko, 625 Fed.Appx. 594 (2016)


                                                                  Sarpolis appears to make two central allegations: first,
                                                                  that the University of Pennsylvania and Community Health
                                                                  Systems conspired to avoid liability for malpractice claims
                         OPINION *
                                                                  in their acquisition of Chestnut Hill Hospital, and did
*                                                                 so by “tampering with evidence, witnesses and judges in
       This disposition is not an opinion of the full Court
                                                                  the pending [malpractice] cases.” Am. Compl. at ¶ 18.
       and pursuant to I.O.P. 5.7 does not constitute
                                                                  Second, “[b]efore Defendant Allan Tereshko ... perform[ed]
       binding precedent.
                                                                  any judicial acts, he conspired with Post and Schell,
                                                                  [the Pennsylvania Professional Liability Joint Underwriting
AMBRO, Circuit Judge.
                                                                  Association], and his wife Heather Tereshko to have the case
Appellant Karen Sarpolis appeals the dismissal with               transferred *598 to his jurisdiction with the intent to obstruct
prejudice of her state-law civil conspiracy and fraud claims.     justice and assist in carrying out the [d]efenses' objectives for
She contends that the District Court erred in exercising          disposition of the case.” Id. at ¶ 45 (emphasis in original).
supplemental jurisdiction over those claims rather than           Specifically, Judge Tereshko allegedly failed to disclose that
remanding them to state court. Sarpolis also contends that the    his wife was employed by Post & Schell and to recuse himself
District Court erred in dismissing her civil conspiracy claim     on that basis, pressured Sarpolis to accept a low settlement
because the element of malice was adequately pleaded. For         offer, and made the false promise that the case could be easily

the reasons stated below, we affirm the District Court. 1         reinstated if the settlement were not finalized. 3 Sarpolis
                                                                  does not deny that she accepted a tentative settlement in the
1                                                                 malpractice action, but she alleges that the settlement never
       The District Court had jurisdiction pursuant to 28         became final because opposing counsel from Post & Schell
       U.S.C. §§ 1331, 1367, and we have jurisdiction             insisted on unreasonable settlement terms.
       pursuant to 28 U.S.C. § 1291.
                                                                  2       Sarpolis' claims against the remaining Appellees
I. Background
                                                                          are no longer at issue, as by order dated June
This case stems from a prior medical malpractice action that
                                                                          29, 2015, we granted motions to affirm the
Sarpolis started in state court. In 2005, she filed a complaint
                                                                          District Court's dismissal of all claims against
in the Philadelphia Court of Common Pleas alleging that her
                                                                          the Pennsylvania Professional Liability Joint
daughter died as a result of medical malpractice at Chestnut
                                                                          Underwriting Association, Heather Tereshko, and
Hill Hospital. In December 2008 and January 2009, certain
                                                                          the Children's Hospital of Philadelphia Newborn
pretrial motions in the case were assigned to Judge Allan
                                                                          Care.
Tereshko, who ordered the parties to attend a settlement
conference. After the conference, on January 23, 2009, Judge      3       While these allegations arise from judicial acts by
Tereshko entered an order stating that, as the Court had                  Judge Tereshko, the parties do not raise the issue
been informed that the parties had reached a settlement, the              of judicial immunity, and because we affirm the
case would no longer be listed for trial save that any party              dismissal of all claims on other grounds, it is not
could request that it be returned to the trial list by written            necessary for us to address it.
motion. Although Sarpolis was represented by counsel in the
malpractice action, no such motion was filed.                     Based on these allegations, the amended complaint alleged
                                                                  one count of civil conspiracy and three counts for violation of
Proceeding pro se, Sarpolis began this action in 2013 by          the Racketeer Influenced and Corrupt Organizations Act, 18
filing a complaint against Judge Tereshko in the Philadelphia     U.S.C. § 1961, et seq. (“RICO”). The defendants removed the
Court of Common Pleas. In an amended complaint, Sarpolis          case to the Eastern District of Pennsylvania and filed motions
claimed that Judge Tereshko was part of a wide-ranging            to dismiss. In Pennsylvania, a civil conspiracy claim requires
conspiracy to defraud her and devalue her malpractice claim,      allegations sufficient to state an independent cause of action
and also named all of the Appellees as defendants, including      underlying the conspiracy, see McKeeman v. Corestates
the University of Pennsylvania Community Health Network,          Bank, N.A., 751 A.2d 655, 660 (Pa.Super.2000), and the
                                                                  District Court liberally construed the amended complaint to
Community Health Systems, Inc., and Post & Schell, P.C. 2
                                                                  allege fraud and fraudulent inducement as the objects of
Although the basis of her claims is not altogether clear,
                                                                  the conspiracy (although the latter claim was first raised in


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 181 of 219
Sarpolis v. Tereshko, 625 Fed.Appx. 594 (2016)


Sarpolis' briefing). The Court analyzed the fraud claims in        (citation omitted). We review a district court's decision to
conjunction with the civil conspiracy claim and determined         exercise supplemental jurisdiction for abuse of discretion. De
that it should be dismissed for four reasons:                      Asensio v. Tyson Foods, Inc., 342 F.3d 301, 311 (3d Cir.2003).

  (1) [Sarpolis'] underlying claim of fraud is barred by the        At the outset, Appellees contend that Sarpolis waived the
  applicable statute of limitations;                               issue of supplemental jurisdiction by failing to raise it until
                                                                   she moved for reconsideration. Although they are unable to
  (2) [She] is not entitled to the equitable remedy of statutory
                                                                   cite any case from this Circuit to the effect that issues raised
  tolling because [she] did not exercise due diligence in
                                                                   for the first time on reconsideration are waived, Appellees
  bringing this action;
                                                                   argue that we should nonetheless find waiver based on the
  (3) to the extent [she] seeks to assert a claim for fraud in     well-settled rule that reconsideration is improper when a party
  the inducement in entering the settlement agreement, [the        should have raised an argument earlier. See, e.g., United
  District Court] is not the proper forum for [her] to bring       States v. Dupree, 617 F.3d 724, 732 (3d Cir.2010). This rule
  such a claim; and                                                applies only to the merits of a motion for reconsideration,
                                                                   however, and does not determine whether an issue is waived
  (4) [She] has not, and cannot, allege that [the] [d]efendants'   on appeal.
  sole motivation was to cause her harm.
                                                                     Seizing on Sarpolis' failure to comply with Federal
J.A. at 35A. The District Court dismissed all of Sarpolis'
                                                                   Rule of Appellate Procedure 4(a)(4)(B)(ii) by filing an
claims, including her federal RICO claims, but did not explain
                                                                   amended notice of appeal after the District Court denied
its decision to exercise supplemental jurisdiction over the
                                                                   reconsideration, Post & Schell makes two further arguments
state-law civil conspiracy and fraud claims.
                                                                   that the issue of supplemental jurisdiction was waived. First,
                                                                   the firm contends that Sarpolis' failure to file an amended
Sarpolis then moved for reconsideration and requested
                                                                   notice of appeal deprives us of jurisdiction over the District
remand of her state-law claims for the first time. Without
                                                                   Court's order denying reconsideration. Whether an issue
waiting for the District Court to decide her motion for
                                                                   has been waived on appeal is a distinct inquiry from our
reconsideration, however, she filed a notice of appeal. One
                                                                   jurisdiction to review a particular order, however, and Post
day after that was filed, the District Court summarily denied
                                                                   & Schell cites no authority showing that failure to file an
the motion for reconsideration. Sarpolis later retained counsel
                                                                   amended notice of appeal waives any claims first raised on
who represents her in this appeal.
                                                                   reconsideration.


II. Discussion                                                     Second, relying on Carrascosa v. McGuire, 520 F.3d 249 (3d
We begin by addressing Sarpolis' argument that the District        Cir.2008), Post & Schell argues that Sarpolis' failure to file an
Court erred in exercising supplemental jurisdiction over her       amended notice of appeal deprives us of jurisdiction to review
civil conspiracy and fraud claims. Federal courts may exercise     any arguments first raised on reconsideration. Although in
supplemental jurisdiction over claims that share “a common         Carrascosa the appellant failed to file an amended notice
nucleus of operative fact” with claims over which the district     of appeal and the Court stated that we “d[id] not have
court has original jurisdiction. Sinclair v. Soniform, Inc., 935   jurisdiction to review any arguments raised for the first time
F.2d 599, 603 (3d Cir.1991) (quoting United Mine Workers           in Carrascosa's Motion for Reconsideration,” id. at 254, this
v. Gibbs, 383 U.S. 715, 725, 86 S.Ct. 1130, 16 L.Ed.2d 218         statement simply set out the limits of our jurisdiction in
(1966)). 28 U.S.C. § 1367(c)(3) confers discretion *599            a case where the appellant sought to challenge both the
on federal district courts to decline to exercise supplemental     denial of reconsideration and the underlying order. In this
jurisdiction if “the district court has dismissed all claims       case, however, Sarpolis challenges only the District Court's
over which it has original jurisdiction.” When exercising this     exercise of supplemental jurisdiction in the order dismissing
discretion, a district court should not retain supplemental        her claims. As we are mindful that she was proceeding pro se
jurisdiction over any remaining state-law claims “unless           in the District Court, we thus decline to treat as waived the
considerations of judicial economy, convenience, and fairness      issue of supplemental jurisdiction.
to the parties provide an affirmative justification for doing
so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir.2000)



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 182 of 219
Sarpolis v. Tereshko, 625 Fed.Appx. 594 (2016)


  As for that issue, Sarpolis' primary argument is that the         closely related civil conspiracy claim. The Court reasoned
District Court erred in exercising supplemental jurisdiction        that Sarpolis had failed to state a claim for civil conspiracy
and dismissing her claims without addressing the merits             because the underlying tort of fraud was time-barred. The
of her claims for fraudulent misrepresentation and fraud in         Pennsylvania statute of limitations for fraud is two years, 42
the inducement. Although Sarpolis asserts that the District         Pa. Cons.Stat. Ann. § 5524(7), and although the existence
Court should have ruled on a claim that the University of           of a conspiracy tolls the statute of limitations, see Baker v.
Pennsylvania and Community Health Services fraudulently             Rangos, 229 Pa.Super. 333, 324 A.2d 498, 510 (1974), Judge
misrepresented the funds available to pay malpractice claims        Tereshko's January 2009 order was the last alleged act of
against Chestnut Hill Hospital, the amended complaint does          the conspiracy. Similarly, no act of fraudulent inducement is
not list any counts of fraudulent misrepresentation. The Court      alleged to have occurred after the January 2009 order, and
liberally construed the amended complaint to state claims of        the statute of limitations therefore expired two years before
fraud and fraud in the inducement as objects of the conspiracy,     Sarpolis filed this case in 2013.
and held that the fraud *600 claim was time-barred. Sarpolis
does not explain how her purported claim of fraudulent               On appeal, Sarpolis argues that the statute of limitations
misrepresentation is different from the general claim of fraud      should be tolled because the alleged insistence of Post &
decided by the District Court, and hence we see no error in the     Schell attorneys on unreasonable terms renders the fraudulent
lack of a separate ruling on fraudulent misrepresentation. 4        inducement claim a continuing tort. This argument fails
                                                                    because the continuing tort doctrine is not applicable to
4                                                                   claims of ongoing harm from a completed tort. See Dellape
        To the extent that Sarpolis contends in a footnote
                                                                    v. Murray, 651 A.2d 638, 640 (Pa.Cmwlth.Ct.1994). To the
        that the District Court's ruling on conspiracy
                                                                    extent that Sarpolis alleges that opposing counsel insisted on
        to commit fraud is irrelevant to the fraudulent
                                                                    unreasonable settlement terms after she had agreed to settle
        misrepresentation claim because “[she] did not
                                                                    and to withdraw her malpractice claim, their insistence is not
        allege that [the University of Pennsylvania]
                                                                    part of any fraudulent inducement to accept the settlement
        conspired with [Judge] Tereshko,” see Reply to
                                                                    and withdraw her claim but rather an ongoing harm to
        Brief for Appellee the University of Pennsylvania
                                                                    Sarpolis in the form of withholding the promised benefits
        at 3 n.1, the amended complaint establishes that
                                                                    of the settlement. The continuing tort doctrine is therefore
        this is not the case. See Am. Compl. at ¶ 58
                                                                    not in play. Because the District Court already had before it
        (alleging that the University of Pennsylvania and
                                                                    the statute-of-limitations issue, remand would merely have
        Community Health Systems “conspired” to avoid
                                                                    wasted judicial resources by requiring the defendants to make
        malpractice liability through fraud, and did so
                                                                    substantially the same arguments in state court. The interest of
        “[w]ith the assistance of all other defendants”).
                                                                    judicial economy thus justified the District Court's retaining
  Sarpolis also contends that the District Court erred in           jurisdiction over the fraudulent inducement claim. *601 See
exercising supplemental jurisdiction over a claim that she          Blakely v. United States, 276 F.3d 853, 863 (6th Cir.2002).
was fraudulently induced to accept the settlement agreement
and withdraw her malpractice claim. The Court dismissed the         Sarpolis' remaining arguments on the issue of supplemental
fraudulent inducement claim because it was not the proper           jurisdiction are unpersuasive. Although Carnegie–Mellon
forum to hear the claim, as only the Philadelphia Court of          University v. Cohill, 484 U.S. 343, 108 S.Ct. 614, 98 L.Ed.2d
Common Pleas could grant Sarpolis relief from a settlement          720 (1988), counsels remand when the statute of limitations
reached in that Court. Although this reasoning does not             prevents a plaintiff from re-filing in state court, the case
explain why the District Court chose to exercise supplemental       does not support remand of Sarpolis' state-law claims because
jurisdiction, as Sarpolis had not yet raised the issue, the Court   they were untimely when filed. The grant of discretion in 28
was not required to give a supplemental jurisdiction analysis       U.S.C. § 1367(c)(1) to remand claims that “raise[ ] a novel
before dismissing the fraudulent inducement claim. See Acri         or complex issue of State law” also does not support remand
v. Varian Assocs., 114 F.3d 999, 1000 (9th Cir.1997).               because Sarpolis' claims do not raise such an issue. Finally, it
                                                                    is simply not the case that most courts accept that the proper
  An affirmative justification for exercising supplemental          course is to remand whenever all federal claims are dismissed.
jurisdiction, however, is apparent in the District Court's          We therefore conclude that the District Court did not abuse its
analysis of the statute-of-limitations defense to Sarpolis'         discretion in exercising supplemental jurisdiction.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 183 of 219
Sarpolis v. Tereshko, 625 Fed.Appx. 594 (2016)




                                                                        ******
 Sarpolis also claims that the District Court erred in dismissing
her civil conspiracy claim because the element of malice
                                                                        The District Court therefore did not err in dismissing Sarpolis'
was adequately pleaded. We exercise plenary review of
                                                                        civil conspiracy claim, and it also did not err in exercising
the District Court's decision to grant a motion to dismiss.
Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d              supplemental jurisdiction. Thus, we affirm its judgment. 5
Cir.2013). “Proof of malice is an essential part of a cause
of action for conspiracy,” Goldstein v. Phillip Morris, Inc.,           5       As we affirm on other grounds, it is not necessary
854 A.2d 585, 590 (Pa.Super.Ct.2004), and malice requires                       for us to address Post & Schell's argument that
that the conspirators act with the sole purpose of injuring the                 Sarpolis' claims are barred by Pennsylvania's
plaintiff. Thompson Coal Co. v. Pike Coal Co., 488 Pa. 198,                     absolute privilege against liability for libelous
412 A.2d 466, 472 (1979). Even had Sarpolis sufficiently                        or defamatory statements made in the course of
pleaded that Appellees had the sole purpose of injuring                         judicial proceedings.
her, she failed to state a civil conspiracy claim because,
as the District Court held, the underlying claim of fraud is            All Citations
time-barred. See Pelagatti v. Cohen, 370 Pa.Super. 422, 536
A.2d 1337, 1342 (1987) (holding that civil conspiracy claim             625 Fed.Appx. 594
requires availability of an independent cause of action for the
acts alleged).

End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 184 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 185 of 219
Schwartz v. OneWest Bank, FSB, 614 Fed.Appx. 80 (2015)




                                                                  Procedural Posture(s): On Appeal; Motion for Summary
                   614 Fed.Appx. 80
                                                                  Judgment.
             This case was not selected for
        publication in West's Federal Reporter.                   *81 Appeal from the United States District Court for the
  See Fed. Rule of Appellate Procedure 32.1 generally             Eastern District of Pennsylvania, (D.C. No. 2–13–cv–00113),
     governing citation of judicial decisions issued              District Judge: Hon. Nitza I. Quinones Alejandro.
      on or after Jan. 1, 2007. See also U.S.Ct. of
     Appeals 3rd Cir. App. I, IOP 5.1, 5.3, and 5.7.              Attorneys and Law Firms
            United States Court of Appeals,
                     Third Circuit.                               H. Peter Nelson, Esq., Grim, Biehn & Thatcher, Perkasie, PA,
                                                                  for Appellant.
            James E. SCHWARTZ, Appellant
                         v.                                       Martin C. Bryce, Jr., Esq., Daniel McKenna, Esq., Ballard
                                                                  Spahr, Brett L. Messinger, Esq., Brian J. Slipakoff, Esq.,
               ONEWEST BANK, FSB.
                                                                  Duane Morris, Philadelphia, PA, for OneWest Bank, FSB.
                      No. 13–4680.
                                                                  Before: FISHER, JORDAN, and SHWARTZ, Circuit Judges.
                             |
               Submitted Under Third Circuit
                 LAR 34.1(a) June 4, 2015.
                             |                                                            OPINION *
                   Filed: June 5, 2015.
                                                                  *      This disposition is not an opinion of the full Court
Synopsis                                                                 and pursuant to I.O.P. 5.7 does not constitute
Background: Mortgagor, who owned two parcels of land,                    binding precedent.
brought action against mortgage assignee, asserting claims
under state law for quiet title, slander of title, violation of
                                                                  SHWARTZ, Circuit Judge.
the Fair Credit Extension Uniformity Act (FCEUA), violation
of the Unfair Trade Practices and Consumer Protection Law         James Schwartz brought Pennsylvania state law claims
(UTPCPL), abuse of process, and intentional interference          against OneWest Bank, FSB (“OneWest”), based on
with existing and prospective contractual relations, arising      statements OneWest allegedly made in connection with
from assignee's attempts to foreclose on parcel of land that      foreclosure proceedings on Schwartz's property. The District
was not subject to the mortgage. The United States District       Court dismissed Schwartz's claims, holding that OneWest's
Court for the Eastern District of Pennsylvania, Nitza I.          statements were protected by Pennsylvania's absolute judicial
Quinones Alejandro, J., 2013 WL 6037078, granted summary          privilege and that Schwartz's abuse of process claim was
judgment in mortgagor's favor on quiet title claim and            inadequately pled. We will affirm.
dismissed remaining claims for failure to state a claim.
Mortgagor appealed.

                                                                                                I

Holdings: The Court of Appeals, Shwartz, Circuit Judge, held      We draw the following facts from Schwartz's First Amended
that:                                                             Complaint (“FAC”), accepting them as true in accordance
                                                                  with our standard of review. Schwartz owns two parcels
assignee's allegedly improper communications             were     of land in Tinicum Township, Pennsylvania: approximately
protected by absolute judicial privilege, and                     thirty acres on the north side of Hollow Horn Road (the
                                                                  “North 30 Parcel”) and approximately twenty acres on the
mortgagor failed to state abuse of process claim.                 south side of Hollow Horn Road (the “South 20 Parcel”).
                                                                  Schwartz executed a note and mortgage on the North 30
                                                                  Parcel in 2007, and OneWest acquired the mortgage by
Affirmed.                                                         assignment in 2010 (the “Assignment”). OneWest filed a



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 186 of 219
Schwartz v. OneWest Bank, FSB, 614 Fed.Appx. 80 (2015)


foreclosure action against Schwartz in Pennsylvania state                U.S.C. § 1291. We exercise plenary review over
court, asserting that the mortgage “covers both the South                the District Court's grant of OneWest's motion
20 Parcel and the North 30 Parcel,” and OneWest's counsel                to dismiss, accepting the facts alleged in the
“continu[ed] to assert this position” in communications to               FAC as true. Nichole Med. Equip. & Supply,
Schwartz's counsel. *82 App. 31. OneWest sought a default                Inc. v. TriCenturion, Inc., 694 F.3d 340, 350 (3d
judgment against Schwartz and a “Sheriff Sale” of Schwartz's             Cir.2012).
properties in connection with the foreclosure action, “not
recognizing that only the North 30 Parcel is subject to the”
mortgage. App. 30. The FAC alleges that OneWest's actions                                        II
thwarted Schwartz's attempted sale of the parcels to Schmidt
Properties, LLC, and of development rights on the properties                                     A
to Tinicum Township.
                                                                   We first address the District Court's dismissal of all claims
Based on these facts, Schwartz asserted the following causes      but the abuse of process claim on the ground that they
of action: quiet title and a “declaratory judgment,” seeking a    depended on communications protected by Pennsylvania's
declaration “that the only property subject to the [mortgage]     absolute judicial privilege. “The judicial privilege ... extends
is the North 30 Parcel” (Counts I & II), App. 31–32; slander      to ‘communications [ (1) ] which are issued in the regular
of title (Count III); violation of the Fair Credit Extension      course of judicial proceedings and [ (2) ] which are
Uniformity Act (“FCEUA”), 73 Pa. Stat. Ann. § 2270.1 et           pertinent and material to the redress or relief sought.’ ”
seq. (Count IV); violation of the Unfair Trade Practices and      Gen. Refractories Co. v. Fireman's Fund Ins. Co., 337 F.3d
Consumer Protection Law (“UTPCPL”), 73 Pa. Stat. Ann.             297, 311 (3d Cir.2003) (quoting Post v. Mendel, 510 Pa.
§ 201–1 et seq. (Count V); abuse of process (Count VI);           213, 507 A.2d 351, 355 (1986)). This privilege sweeps
and intentional interference with existing and prospective        broadly to protect “[a]ll communications pertinent to any
contractual relations (Counts VII & VIII).                        stage of a judicial proceeding,” Binder v. Triangle Publ'ns,
                                                                  Inc., 442 Pa. 319, 275 A.2d 53, 56 (1971), including
OneWest moved to dismiss the FAC in its entirety for              “not only ... communications made in open court, but
failure to state a claim, and Schwartz cross-moved for            also ... pleadings and even less formal communications
summary judgment as to Counts I and II. The District Court        such as preliminary conferences and correspondence between
entered judgment in favor of Schwartz on Counts I and             counsel in furtherance of the client's interest,” Richmond v.
II, concluding that, as OneWest conceded, the mortgage            McHale, *83 35 A.3d 779, 785 (Pa.Super.Ct.2012) (internal
applied only to the North 30 Parcel, and granted OneWest's        quotation marks and emphasis omitted). Although the judicial
motion to dismiss Counts III through VIII. The District           privilege most often bars defamation suits, Pennsylvania
Court reasoned with respect to all but the abuse of process       courts have applied the privilege broadly to confer “immunity
claim that Schwartz's causes of action depended on “alleged       from civil liability in the context of judicial proceedings.”
misrepresentations made during the course of the foreclosure      Moses v. McWilliams, 379 Pa.Super. 150, 549 A.2d 950, 956–
action,” including the filing of the foreclosure action itself    57 (1988).
and the communications between OneWest's counsel and
Schwartz's counsel, and that these alleged misrepresentations     Here, all of Schwartz's claims arise from the foreclosure
were not actionable under Pennsylvania's absolute judicial        action and communications that occurred in connection
privilege. App. 19. With respect to the abuse of process claim,   with that action, namely the foreclosure complaint, the
the District Court reasoned that the FAC failed to state a        related sale notices posted as a result of the state court
claim under Pennsylvania law because it merely alleged that       judgment in the foreclosure action, see Pa. R. Civ. P. 3129.1,
OneWest commenced the foreclosure action for an improper          and communications between OneWest's and Schwartz's
purpose, and commencement of an action alone does not             attorneys that directly pertained to the foreclosure action, see
provide a basis for an abuse of process claim. Schwartz           App. 29–30, 33. 2 These communications reflected counsel's
appeals. 1                                                        efforts to share their clients' litigation positions regarding
                                                                  OneWest's assertion that the mortgage covered both parcels,
1                                                                 and thus were “pertinent and material to the redress or relief
       The District Court had jurisdiction under 28 U.S.C.
       § 1332. This Court has jurisdiction under 28               sought” in the foreclosure case. Post, 507 A.2d at 355; see,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 187 of 219
Schwartz v. OneWest Bank, FSB, 614 Fed.Appx. 80 (2015)


                                                                 ‘defendant issued and served process on the plaintiffs' for
e.g., Richmond, 35 A.3d at 784, 786 (holding statement “made
                                                                 various improper and ulterior purposes” but did not include
by one attorney to another during a discussion regarding
                                                                 “any allegation of a coercive use of the process”).
discovery in a pending case” was privileged, as it “was
made in connection with [the attorney's] representation of
                                                                 Here, Schwartz's abuse of process claim relies entirely on
his client in a judicial proceeding”). Thus, we will affirm
                                                                 OneWest's filing of the foreclosure action itself, asserting
the District Court's dismissal of all claims, other than the
                                                                 that it was filed for the improper purpose of “attempt[ing] to
abuse of process claim, on the ground that the allegedly
                                                                 unlawfully gain ownership of [the] South 20 Parcel.” App.
improper communications that form the basis for these claims
                                                                 39. An abuse of process claim bars the use of process invoked
are protected by the judicial privilege. 3
                                                                 “to coerce a desired result that is not the legitimate object of
                                                                 the process.” McGee, 535 A.2d at 1026. The *84 purpose
2      In his brief, Schwartz also contends that statements      of the process was to foreclose on the property, an authorized
       made in the Assignment, which are unconnected             goal of the procedure. Schwartz has not alleged any act “not
       to any judicial proceeding, are not privileged.           authorized by” or that perverted the process. Rosen, 582
       Although the Assignment is attached to the FAC,           A.2d at 32 (internal quotation marks omitted); see also Gen.
       the FAC includes no allegations based upon it and         Refractories, 337 F.3d at 304 (“A perversion of legal process
       mentions it only once in passing to explain why           occurs when a party uses the process primarily to accomplish
       OneWest may be liable for claims associated with          a purpose for which the process was not designed.” (internal
       the mortgage. Thus, the District Court did not err        quotation marks omitted)). Thus, even if the foreclosure
       by declining to consider the Assignment as a basis        action was based on incorrect facts, the allegations in the FAC
       for liability. Cf. Frederico v. Home Depot, 507           do not demonstrate that the process was pursued to achieve
       F.3d 188, 201 (3d Cir.2007) (declining to consider        an unauthorized purpose. See Gen. Refractories, 337 F.3d at
       factual allegations in plaintiff's briefs that provided   304. Thus, Schwartz fails to state a claim for abuse of process.
       more specificity than her complaint, as “we do not
       consider after-the-fact allegations in determining
       the sufficiency of ... complaint[s]”).
                                                                                                C
3      We need not decide whether the judicial privilege
                                                                 Finally, we address Schwartz's argument that the District
       applies to the tort of abuse of process based upon
                                                                 Court abused its discretion by failing to offer him leave to
       these communications, see Gen. Refractories Co.
                                                                 amend the FAC, despite the fact that, as Schwartz concedes,
       v. Fireman's Fund Ins. Co., 337 F.3d 297, 312 (3d
                                                                 he did not request leave to amend before the District Court.
       Cir.2003), as we will affirm with respect to that
                                                                 In this non-civil rights case, the District Court is not required
       claim on a different basis, as discussed in II.B.
                                                                 to sua sponte offer an amendment. Fletcher–Harlee Corp. v.
       infra.
                                                                 Pote Concrete Contractors, Inc., 482 F.3d 247, 252–53 (3d
                                                                 Cir.2007). Thus, Schwartz's claim that the District Court erred
                               B                                 by not allowing him to amend his complaint fails.

  We next address the District Court's dismissal of the
abuse of process claim. Under Pennsylvania law, “abuse of
                                                                                                III
process is the improper use of process after it has been
issued.” McGee v. Feege, 517 Pa. 247, 535 A.2d 1020,             For the foregoing reasons, we will affirm the judgment of the
1023 (1987) (internal quotation marks omitted). Thus, merely     District Court.
“initiati [ng] ... litigation for a wrongful purpose” alone
is not actionable. Rosen v. Tesoro Petroleum Corp., 399
Pa.Super. 226, 582 A.2d 27, 33 (1990) (internal quotation        All Citations
marks omitted) (concluding plaintiffs failed to state a claim
                                                                 614 Fed.Appx. 80
for abuse of process where they “merely complain that




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
      Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 188 of 219
Schwartz v. OneWest Bank, FSB, 614 Fed.Appx. 80 (2015)




                                                 Footnotes



End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 189 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 190 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

                                                                  then referred to the undersigned for issuance of a Report and
                                                                  Recommendation.
                  2012 WL 7009007
    Only the Westlaw citation is currently available.
                                                                  On June 7, 2012, Disclosure Statements pursuant to Federal
             United States District Court,
                                                                  Rule of Civil Procedure 7.1 were provided identifying each
                 M.D. Pennsylvania.
                                                                  of the three Defendants, and on June 11, 2012, Plaintiff filed
           Lorayne E. SOUDERS, Plaintiff                          a Demand for a Trial by Jury. (Docs. 2 & 5, respectively).
                        v.
        BANK OF AMERICA, et al., Defendants.                      On June 13, 2012, Defendants filed a Motion to Dismiss
                                                                  Plaintiff's Complaint pursuant to Fed.R.Civ.P. 12(b)(6). (Doc.
              Civil Action No. 1:CV–12–1074.                      6). On June 20, 2012, Defendants filed a Brief in Support
                              |                                   of their Motion to Dismiss with an attached Exhibit and
                        Dec. 6, 2012.                             an Appendix consisting of copies of unpublished decisions.
                                                                  (Doc. 8). On July 2, 2012, Plaintiff filed a Brief in Opposition
Attorneys and Law Firms                                           to Defendants' Motion to Dismiss (Doc. 9), and on July 13,
                                                                  2012, Defendants responded to Plaintiff's Opposition Brief by
Lorayne E. Souders, Etters, PA, pro se.
                                                                  filing a Reply Brief. (Doc. 12).
Andrew J. Soven, Reed Smith LLP, Philadelphia, PA, for
Defendants.                                                       On July 16, 2012, Plaintiff then filed an Addendum to her
                                                                  Document 9 Brief in Opposition. (Doc. 13). On July 20, 2012,
                                                                  Defendants then filed an Unopposed Motion for Leave to File
                                                                  a Response to Plaintiff's Addendum. (Doc. 14). Defendants'
          REPORT AND RECOMMENDATION
                                                                  Document 14 motion was granted by an Order of the Court.
THOMAS M. BLEWITT, United States Magistrate Judge.                (Doc. 15). On July 26, 2012, Defendants filed their Response
                                                                  to Plaintiff's Document 13 Addendum. (Doc. 16). On August
I. BACKGROUND.                                                    2, 2012, Plaintiff filed an Addendum containing information
 *1 On June 6, 2012, pro se Plaintiff Lorayne E. Souders'         being entered into the case as a matter of record. (Doc.
Complaint, originally filed in the Pennsylvania Court of          17). Lastly, on October 5, 2012, Plaintiff filed a Motion for
Common Pleas, York County Civil Division under the Docket         Judicial Notice. (Doc. 19).
Number 2012–SU–001845–93, was removed to the United
States District Court for the Middle District of Pennsylvania,    We now turn to discuss the Defendants' Document 6 Motion
by Defendants Bank of America, Bank of New York,                  to Dismiss Plaintiff's Complaint and the documents that
Mellon Trustee CWABS 2007–12 Asset–Backed Certificates            followed in relation and response to this Motion (Docs. 8, 9,
(hereinafter “Bank of New York, Mellon”), and MERSCORP            12, 13, and 16).
(hereinafter “MERS”) by Notice of Removal under 28 U.S.C.
§ 1446(d). (Doc. 1). Attached to the Notice of Removal,
as required by 28 U.S.C. § 1446(a), marked as Exhibit             II. STANDARD OF REVIEW.
A is Plaintiff's Complaint. (Doc. 1, p. 2). Also, Plaintiff's
                                                                     A. MOTION TO DISMISS
Complaint had Exhibits attached to it, namely, Exhibits A to
                                                                   *2 In Reisinger v. Luzerne County, 712 F.Supp.2d 332,
C. Defendants based their Notice of Removal on the following
                                                                  343–44 (M.D.Pa.2010), in describing the motion to dismiss
statutes: (1) diversity jurisdiction under 28 U.S.C. §§ 1332(a)
                                                                  standard, the Court stated:
(1) and 1441(b); and (2) federal question jurisdiction under 28
U.S.C. § 1331, as Plaintiff asserts claims for damages under        The Third Circuit Court of Appeals recently set out the
two federal statutes, the Racketeer Influenced and Corrupt          appropriate standard applicable to a motion to dismiss
Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq, and the       in light of the United States Supreme Court's decisions
Fair Debt Collections Practices Act (“FDCPA”), 15 U.S.C.            Bell Atlantic Corp. v. Twombly, 550 U.S. 433 (2007),
§ 1692, et seq. (Doc. 1, p. 4; Exhibit A, Complaint ¶¶ 2,           and Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173
3, and 9 and Requests for Relief ¶¶ 2–4). This case was             L.Ed.2d 868 (2009). “[T]o survive a motion to dismiss, a
                                                                    complaint must contain sufficient factual matter, accepted



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 191 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

  as true to ‘state a claim that relief is plausible on its face.’ “     held that “a court can consider certain narrowly defined
  Iqbal, 129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 570).            types of material without converting the motion to dismiss”
  The Court emphasized that “only a complaint that states                to one for summary judgment. In re Rockefeller Center
  a plausible claim for relief survives a motion to dismiss.”            Properties, Inc. Securities Litigation, 184 F.3d 280, 287 (3d
  Id. at 1950. Moreover, it continued, “[d]etermining whether            Cir.1999). Specifically, a court can consider “a document
  a complaint states a plausible claim for relief will ... be a          integral to or explicitly relied upon in the complaint ...
  context-specific task that requires the reviewing court to             [and] an indisputably authentic document that a defendant
  draw on its judicial experience and common sense.” Id.                 attaches as an exhibit to a motion to dismiss if the plaintiff's
  (citation omitted). McTernan v. City of York, 577 F.3d 521,            claims are based on the document.” (Id. (internal citations
  530 (3d Cir.2009). The Circuit Court discussed the effects             and quotation omitted)). The Circuit Court explained the
  of Twombly and Iqbal in detail and provided a road map for             rationale for these exceptions: “the primary problem raised
  district courts presented with a motion to dismiss for failure         by looking to documents outside the complaint-lack of
  to state a claim in a case filed just a week before McTernan,          notice to the plaintiff-is dissipated where plaintiff has
  Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir.2009).                  actual notice and has relied upon these documents in
                                                                         framing the complaint.” FN11 Id. (internal citations and
  [D]istrict courts should conduct a two-part analysis. First,           quotations omitted)). Matters of public record, including
  the factual and legal elements of a claim should be                    government agency records and judicial records, may be
  separated. The District Court must accept all of the                   considered. Jean Alexander Cosmetics, Inc. v. L'Oreal
  complaint's well-pleaded facts as true, but may disregard              USA, Inc., 458 F.3d 244, 257 n. 5 (3d Cir.2006) (citation
  any legal conclusions. [Iqbal, 129 S .Ct. at 1949.] Second,            omitted); Pension Benefit Guarantee Corp. v. White
  a District Court must then determine whether the facts                 Consol. Indus., 998 F.2d 1192, 1196 (3d Cir.1993).
  alleged in the complaint are sufficient to show that the
  plaintiff has a “plausible claim for relief.” Id. at 1950.           See also Santiago v. Warminster Tp., 629 F.3d 121, 133 (3d
  In other words, a complaint must do more than allege a               Cir.2010).
  plaintiff's entitlement to relief. A complaint has to “show”
  such an entitlement with its facts. See Philips [v. Co. of
  Allegheny ], 515 F.3d [224,] 234–35 [ (3d Cir.2008) ].               III. ALLEGATIONS OF COMPLAINT.
  As the Supreme Court instructed in Iqbal, “[w]here the               Plaintiff's Complaint was originally filed on April 30, 2012,
  well-pleaded facts do not permit the court to infer more             in the Pennsylvania Court of Common Pleas, York County
  than the mere possibility of misconduct, the complaint has           Civil Division, Docket No. 2012–SU–001845–93. As stated,
  alleged-but it has not ‘show[n]'-‘that the pleader is entitled       Defendants filed a Notice of Removal on June 6, 2012,
  to relief.’ “ Iqbal, 129 S.Ct. at 1949. This “plausibility”          in this Court. Plaintiff's Complaint filed in the Court of
  determination will be “a context-specific task that requires         Common Pleas, York County Civil Division, was attached
  the reviewing court to draw on its judicial experience and           to Defendants' Notice of Removal as Exhibit A. Defendants'
  common sense.” Id. Fowler, 578 F.3d at 210–11.                       Motion to Dismiss Plaintiff's Complaint will be addressed in
                                                                       this Report and Recommendation.
    The Circuit Court's guidance makes clear that legal
    conclusions are not entitled to the same deference as              In her Complaint, Plaintiff alleges that on June 26, 2007, she
    well-pled facts. In other words, “the court is ‘not bound          executed an Adjustable Rate Note and a Mortgage refinance
    to accept as true a legal conclusion couched as a factual          with Countrywide Home Loans (n/k/a Bank of America) for
    allegation.’ ” Guirguis v. Movers Specialty Services,              one hundred twenty thousand dollars ($120,000.00). (Doc.
    Inc., No. 09–1104, 2009 WL 3041992, at *2 (3d Cir.                 1, Complaint, ¶ 11, and attached Exhibit “A”). However,
    Sept.24, 2009) (quoting Twombly, 550 U.S. at 555) (not             when Plaintiff went to the York County Register of Deeds
    precedential).                                                     office, she discovered that on October 14, 2011, her mortgage
                                                                       had been assigned by MERS to Bank of New York, Mellon
   *3 Where the parties submit exhibits with their filings, a          Trustee to CWABS 2007–12 Asset–Backed Certificates.
  court must determine what documents may be considered                (Complaint, ¶ 12, Exhibit “B”).
  with a motion to dismiss. In reviewing a motion to dismiss
  filed pursuant to Rule 12(b)(6) of the Federal Rules of              Based on these facts, Plaintiff alleges Defendants are liable
  Civil Procedure, the Third Circuit Court of Appeals had              for fraud, misrepresentation, and deceptive and unfair trading


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 192 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

practices. (Complaint, ¶ 8). More specifically, she states that    exorbitant interest”; (7) return of down payment and other
her loan number 171186255 was verified as being listed             payments as well as interest on the above matter; (8) cost
in the Securities and Exchange Commission's website, and           of litigation pursuant to 15 U.S.C. § 1601 et. seq.; (9) pre-
that once the loan was sold to investors on Wall Street,           judgment and post-judgment interest at the maximum rate
thereby secured and converted, it lost its security making         allowable by law; (10) compensatory and punitive damages;
the assignment of the loan from MERS to the Bank of New            (11) punitive damages as allowed by law; and (12) any relief
York, Mellon after August 1, 2007 (allegedly the cut-off           the court deems just and appropriate. (Complaint, Requests
date for mortgage assignments to enter the pool according          for Relief ¶¶ 1–13).
to the Trust, CWABS 2007–12, prospectus page 7) invalid,
improper, fraudulent, and, according to Plaintiff, in violation
of “New York Law.” (Complaint, ¶¶ 13–14).                          IV. RESPONSIVE PLEADINGS.

                                                                      A. MOTION TO DISMISS
 *4 Plaintiff also questions the Mortgage's legitimacy based
                                                                   In response to Plaintiff's Complaint, Defendants filed a
on the “law of 1871, Cannot separate the Note from the
                                                                   Motion to Dismiss and Brief in Support. (Docs. 6 and
Mortgage,” averring that if the Mortgage was never correctly
                                                                   8, respectively). Defendants state that Plaintiff alleges she
endorsed by all parties according to the Trust's pooling and
                                                                   executed a Note and Mortgage in favor of the original
servicing agreement or if the Note was not conveyed with the
                                                                   lender, Countrywide Home Loans, n/k/a Defendant Bank
Mortgage, the Mortgage becomes null and void. (Complaint,
                                                                   of America, for one hundred twenty thousand dollars
¶ 15).
                                                                   ($120,000.00), on June 26, 2007. (Doc. 8, p. 3). Defendants
                                                                   avers that according to Plaintiff's Complaint, Exhibit “A”
Additionally, Plaintiff states that there is no evidence that
                                                                   shows that MERS was the named mortgagee on the Mortgage,
Countrywide endorsed the Note to anyone or that the
                                                                   as nominee for Lender Countrywide Home Loans, Inc. (Id.).
Mortgage was properly assigned to the present purported
                                                                   Defendants then aver that on October 14, 2011, MERS
holder-in-due-course Bank of New York, Mellon. She states
                                                                   assigned the Mortgage to Bank of New York, Mellon, Trustee
that this alleged lack of evidence that the Note was endorsed
                                                                   to CWABS, 2001–12 Asset Backed Certificates. (Id.). On
puts the Note out of eligibility and makes the Mortgage null
                                                                   October 24, 2011, the Assignment was recorded by the York
and void. (Complaint, ¶¶ 15–16).
                                                                   County Recorder of Deeds. (Id .).

Furthermore, Plaintiff alleges that Defendants fraudulently
                                                                    *5 In their Brief, Defendants presented the following
“concealed their wrongdoings and prevented Plaintiff from
                                                                   “Statement of Questions Involved”:
discovering her cause of action” and that she “has been
injured by the fraud by Defendants and has remained in               1. Should Plaintiff's Complaint be dismissed with prejudice
ignorance of it without any fault or want of diligence or               for lack of standing to challenge the Mortgage
care on her part.” (Complaint, ¶¶ 17–18). She also states               Assignment on which her entire claim is based?
that Defendants made misleading statements “that the loan
contained certain terms desirable to the consumer when it did           Suggested Answer: Yes.
not” and that “Defendant's use of deceit or trickery caused
Plaintiff to act to her disadvantage.” (Complaint, ¶¶ 19–20).        2. Should Plaintiff's Complaint be dismissed with prejudice
                                                                        for failure to state any claim upon which relief may be
As relief, Plaintiff requests the following: (1) judgment               granted?
against Defendants as jointly and severally liable for all
                                                                        Suggested Answer: Yes.
issues in excess of one million dollars ($1,000,000.00); (2)
costs and attorneys fees pursuant to 18 U.S.C. § 1964(c) and         3. Does Plaintiff's Complaint fail to comply with Federal
18 U.S.C. § 1692(k); (3) actual and statutory damages for               Rule of Civil Procedure 8(a)?
FDCPA violations under 18 U.S.C. § 1692(k); (4) rescission
of the mortgage and note amount to clear title to property              Suggested Answer: Yes.
with fixtures; (5) damages for “unfair and deceptive acts and
                                                                     4. Should the lis pendens be stricken upon dismissal or in
practices”; (6) damages in the amount of three times the
                                                                        the alternative on equitable grounds?
interest paid and clear title to the property stemming from “the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          3
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 193 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

                                                                   *6 In Commonwealth of Pennsylvania ex. rel. Zimmerman v.
     Suggested Answer: Yes.                                       PepsiCo, Inc., the Third Circuit stated “it is axiomatic that the
                                                                  complaint may not be amended by the briefs in opposition to a
(Doc. 8, p. 5).
                                                                  motion to dismiss.” 836 F.2d 178, 181 (3d Cir.1988) (quoting
                                                                  Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107
Therefore, Defendants argue that Plaintiff's Complaint should
                                                                  (7th Cir.1984), cert. denied, 470 U.S. 1054, 105 S.Ct. 1758,
be dismissed with prejudice based on three (3) grounds:
                                                                  84 L.Ed.2d 821 (1984)).
(1) lack of standing; (2) failure to state both a RICO
and FDCPA claim in accordance with 12(b)(6); and (3)
                                                                  Therefore, based on the Commonwealth of Pennsylvania ex.
failure to comply with Rules 8(a) and 9(b) of the Federal
                                                                  rel. Zimmerman rationale, any claims Plaintiff has not raised
Rules of Civil Procedure. (Id.). Defendants also aver that
                                                                  in her Complaint, but has attempted to raise in her Brief
because the Complaint should be dismissed with prejudice,
                                                                  in Opposition and subsequent Addendums to her Brief in
the Lis Pendens Plaintiff filed against Defendants in state
                                                                  Opposition, will not be considered by the undersigned in this
court should be stricken upon dismissal or, alternatively, on
                                                                  Report and Recommendation.
equitable grounds. (Id., p. 14). As Exhibit 1 to their Brief
(Doc. 8), Defendants attached a copy of the Notice of Lis
                                                                  Furthermore, in her Brief in Opposition, Plaintiff asks the
Pendens Plaintiff filed against them on June 1, 2012, in the
                                                                  Court to “sustain [ ] a Motion for Default Judgment.” (Doc.
Court of Common Peals of York County. (Doc. 8–1).
                                                                  9, p. 5). We will recommend that this request be denied
                                                                  since Plaintiff has not complied with Rule 55 of the Federal
   B. PLAINTIFF'S BRIEF IN OPPOSITION TO                          Rules of Civil Procedure, which governs Default and Default
   DEFENDANTS' MOTION TO DISMISS                                  Judgment procedure. An entry of default under Rule 55(a) of
On July 2, 2012, Plaintiff filed a Brief in Opposition to         the Federal Rules of Civil Procedure must precede an entry
Defendants' Motion to Dismiss. (Doc. 9). In this brief,           of default judgment under Rule 55(b)(2). See Nationwide
Plaintiff avers that Defendants' Motion to Dismiss is untimely    Mut. Ins. Co. v. Starlight Ballroom Dance Club, Inc., 175
because Defendants received a copy of the Complaint filed         Fed. App'x 519, 521 n. 1 (3d Cir.2006). In the present case,
with the Court of Common Pleas of York County on May              there has not been default entered against Defendants. Thus,
4, 2012, but untimely filed their Notice of Removal on            Plaintiff cannot request default judgment against Defendants.
June 6, 2012, and their Motion to Dismiss on June 13,             In the case at hand, the Clerk has not entered default against
2012, because both documents were filed after the thirty          Defendants, nor has Plaintiff filed a Motion for Entry of
(30) day time period to respond to the Complaint expired.         Default with an accompanying Support Brief as required by
(Doc. 9, p. 1). Plaintiff also asserts that Defendants have       Middle District Local Rule 7.5. While Plaintiff states that the
“committed fraudulent acts upon the Plaintiff,” under the         Court must enter default judgment against Defendants based
following statutes: (1) mortgage fraud under 12 CFR §             on her argument that Defendants failed to timely file their
1731.2; (2) forging endorsements under 18 U.S.C. § 510;           Notice of Removal and subsequent Motion to Dismiss, we
(3) counterfeit endorsements under 18 U.S.C. § 473; (4)           find that the entry of default judgment against Defendants is
fraudulent destruction under 18 Pa.Cons.Stat. § 4103; (5)         not appropriate as discussed above. Also, as discussed below,
Article 9 of the UCC; (6) notary fraud in the State of            Plaintiff waived her claim that Defendants did not timely
California; and (7) a RESPA violation under 12 U.S.C. §           remove this case from state court when she failed to timely
2605. (Doc. 9, pp. 1–2). Regarding the RESPA claim, Plaintiff     move to remand the case to state court.
argues that because Defendants failed to provide verified and
certified copies and “originals” of the debt proof Plaintiff      Therefore, we will recommend that Plaintiff's request for
requested, Defendants were in violation of RESPA. (Doc. 9,        Default Judgment against Defendants be denied.
pp. 1–2). However, because Plaintiff did not raise any of these
new claims in her original Complaint, she is precluded from
                                                                    C. DEFENDANTS' REPLY BRIEF
raising them in her Brief in Opposition, but rather would have
                                                                  On July 13, 2012, Defendants filed a Reply in Support of their
to file a Motion to Amend her Complaint and a support brief.
                                                                  Document 6 Motion to Dismiss Plaintiff's Complaint. (Doc.
See Fed.R.Civ.P. 15.
                                                                  12). Defendants argue that, first of all, Plaintiff's Opposition
                                                                  Brief did not provide a basis for denying their Motion to
                                                                  Dismiss. As discussed hereinafter, we agree with Defendants


                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           4
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 194 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

that Plaintiff failed to provide a basis for denying Defendants'   the Complaint on May 3, 2012, and Defendant Bank of
Motion to Dismiss. Rather, Plaintiff, as discussed above,          New York, Mellon received the Complaint on May 4, 2012.
improperly attempted to raise new claims in her Opposition         Plaintiff attached Exhibits showing service on Defendants to
Brief, and failed to provide any factual information or            her Doc. 13 Addendum. Plaintiff argues that in their Notice of
arguments in response to Defendants' Motion to Dismiss or in       Removal filed on June 6, 2012, Defendants incorrectly stated
support of her claims raised in her Complaint.                     that they received the Complaint on May 7, 2012, and that
                                                                   because Defendants did not file the Notice of Removal until
In their Reply Brief, Defendants also respond to Plaintiff's       after the thirty (30) day responsive pleading time period had
Opposition Brief argument that Defendants' Notice of               concluded, the Complaint should be remanded back to the
Removal and subsequent filings were untimely and therefore         Court of Common Pleas, York County Civil Division. (Doc.
should be dismissed. Plaintiff also states that this case          13, p. 2). More specifically, Plaintiff refers to 28 U.S.C. §
should be remanded back to state court based on Defendants'        1446(b)(1), which states the following:
untimely removal of it. Defendants state that Plaintiff waived
her right to challenge the timeliness of their Removal and           (b) Requirements; Generally.-
subsequent filings because Plaintiff did not timely file a
                                                                     (1) The notice of removal of a civil action or proceeding
motion to remand the case to state court within thirty days
                                                                        shall be filed within 30 days after the receipt by the
of its removal, and she did not file objections to Defendants'
                                                                        defendant, through service or otherwise, of a copy of
Notice of Removal. (Doc. 12, p. 1). We address Defendants'
                                                                        the initial pleading setting forth the claim for relief upon
removal of this case from state court to federal court below
                                                                        which such action or proceeding is based, or within 30
regrading Plaintiff's Addendum.
                                                                        days after the service of summons upon the defendant
                                                                        if such initial pleading has then been filed in court and
 *7 Furthermore, Defendants argue that Plaintiff's
                                                                        is not required to be served on the defendant, whichever
Opposition Brief RESPA claim is irrelevant to the issues at
                                                                        period is shorter.
hand in the Motion to Dismiss because Plaintiff failed to
file any such RESPA claim in her Complaint, and had not            (Doc. 13, p. 2).
amended her pleadings to contain a RESPA claim. (Doc. 12,
p. 2). Lastly, Defendants aver that in her Opposition Brief,       Therefore, Plaintiff is arguing that based on 28 U.S.C. §
Plaintiff has failed to properly raise a fraud claim against       1446(b) (1), because Defendants did not filed their Notice
Defendants in an attempt to defeat their Motion to Dismiss         of Removal until June 6, 2012, after the thirty (30) day
because she has failed to state both a RICO and FDCPA              time period had concluded, Defendants Notice of Removal
claim. (Id.). Defendants claim that Plaintiff has failed to        and subsequent Motion to Dismiss were not timely filed and
satisfy Rule 9(b)'s factual specificity requirements for a fraud   therefore should be dismissed and the case remanded back to
claim, and that Plaintiff's attempt to justify her fraud claim     the Court of Common Pleas of York County.
based on a case from New Jersey is irrelevant because in
that case, the plaintiff survived a 12(b) Motion to Dismiss
due to specific allegations regarding a loan modification.            E. DEFENDANTS' RESPONSE TO PLAINTIFF'S
However, Plaintiff has only alleged generalized allegations           ADDENDUM
of “bad faith” in Plaintiff's Complaint and Opposition Brief        *8 On July 20, 2012, upon an Order granting Defendants
without supporting her allegations with factual specificity.       leave to respond to Plaintiff's Addendum, Defendants filed
(Doc. 12, p. 3).                                                   a Response to Plaintiff's Document 13 Addendum. (Doc.
                                                                   16). In their response, Defendants aver that Plaintiff lost her
                                                                   opportunity to argue that Defendants' Notice of Removal was
   D. PLAINTIFF'S ADDENDUM TO HER                                  untimely filed because Plaintiff failed to file a Motion to
   OPPOSITION BRIEF                                                Remand within thirty (30) days after Defendants filed their
On July 16, 2012, Plaintiff filed, sans leave of court, an         Notice of Removal as required by 28 U.S.C. § 1447(c). (Doc.
Addendum to her Opposition Brief. (Doc. 13). In this               14–1, p. 3; Doc. 16, p. 2).
Addendum, Plaintiff attempted to clarify her argument that
Defendants' Notice of Removal was not timely and therefore         We agree with Plaintiff that Defendants did not timely file
the Court should remand this case to state court. Plaintiff        their Notice of Removal. Defendants now concede (Doc. 16,
states that Defendants Bank of America and MERS received


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 195 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

p. 2, n. 2) that Plaintiff (Doc. 13) is correct with respect to her   (30) day time period after Defendants filed their Notice
assertion that the last Defendant in this case was served on          of Removal, and because Plaintiff's argument contesting
May 4, 2012, not on May 7, 2012, as Defendants previously             Defendants' removal notice as untimely is based on a
stated, and that Defendants' Notice of Removal filed on June          procedural defect, not a subject matter jurisdiction defect, and
6, 2012, was not timely.                                              we find that this case should not be remanded to state court as
                                                                      Plaintiff requests. See Ramos v. Quien, 631 F.Supp.2d 608(“A
However, as Defendants correctly point out (Doc. 12, p. 1),           motion to remand based on an objection to a procedural
Plaintiff failed to file a motion to remand this case back to         defect in the removal process is clearly waived it if is not
state court. Defendants contend that since Plaintiff failed to        raised within thirty days after the filing of the notice of
timely file a motion to remand case back to state court within        removal.”) (citations omitted). Therefore, because Plaintiff
thirty days of its removal, that her case had to remain in            has waived her opportunity to oppose Defendants' removal
federal court even though their removal was not timely filed          of this case to the Middle District of Pennsylvania, this case
since this was a procedural defect and not a jurisdictional           should remain in federal court. Thus, we will address the
defect under Ariel Land Owners, Inc. v. Dring, 351 F.3d 611,          merits of Defendants' Motion to Dismiss.
614 (3d Cir.2003). (Doc. 16, p. 2).
                                                                      Furthermore, we note that based on the aforementioned
28 U.S.C. § 1447 addresses procedure after removal, and §             Zimmerman rationale that “it is axiomatic that the complaint
1447(c) states that “[a] motion to remand the case on the basis       may not be amended by the briefs in opposition to a motion
of any defect other than lack of subject matter jurisdiction          to dismiss,” in our analysis of Defendants' Motion to Dismiss
must be made within 30 days after the filing of the notice of         and the subsequent briefs and addendums that Plaintiff filed,
removal under section 1446(a).” 28 U.S.C. § 1447(c); see also         we will not be addressing the claims or relief requests that
Ramos v. Quien, 631 F.Supp.2d 601, 606–607 (E.D.Pa.2008).             Plaintiff attempted to raise in her briefs and addendums, but
Defendants point to several Third Circuit cases in which              had failed to raise in her Complaint. See Ex. rel. Zimmerman,
the Court refused to determine whether a defendant's notice           supra. Therefore, we will respectfully recommend that the
of removal was filed more than thirty (30) days after the             following claims and relief requests raised by Plaintiff in
receipt of the complaint because, absent of any subject matter        her Opposition Brief and Addendums, but not raised in her
jurisdiction defects, the plaintiff had waived objection to           Complaint, be dismissed with prejudice: (1) Mortgage Fraud
removal by virtue of plaintiff's failure to timely file a motion      under 12 CFR § 1731.2; (2) Forging Endorsements under 18
to remand within the thirty (30) day time period required by          U.S.C. § 510; (3) Counterfeit Endorsements under 18 U.S.C.
28 U.S.C. § 1447(c). (Doc. 14–1, pp. 3–4; Doc. 16, p. 2–3).           § 473; (4) Fraudulent destruction under 18 Pa.Cons.Stat. §
See Ariel Land Owners v. Dring, 351 F.3d 611 (3d Cir.2003)            4103; (5) Article 9 of the UCC; (6) Notary Fraud in the State
(holding that 28 U.S.C. § 1447(c) “is clear that, if based            of California; (6) a RESPA violation under 12 U.S.C. § 2605;
on a defect other than [subject matter] jurisdiction, remand          and (7) a request for default judgment against Defendants.
may only be effected by a timely motion” brought within               Furthermore, we have already addressed the timeliness of
thirty (30) days of the notice of removal filing.); see also          removal issue, and, therefore, we will not be addressing
Farina v. Nokia, Inc., 625 F.3d 97 (3d Cir.2010) (The Court           that issue in the discussion that follows. Instead, we will
refused to determine whether defendant's removal notice was           be analyzing the following issues raised by Defendants in
filed more than thirty (30) days after the Complaint's receipt        their Motion to Dismiss and Plaintiff's direct responses to
because Plaintiff failed to file a Motion to Remand within the        these issues, including: (1) standing; (2) failure to state both a
thirty (30) days after the filing of the Notice of Removal and        RICO and FDCPA claim under 12(b)(6); (3) rescission of the
therefore waived objection to removal); see also McGlinchey           mortgage as a remedy; and (4) violations of Rules 8(a) and 9
v. Hartford Acc. & Indem. Co., 866 F.2d 651 (3d Cir.1989)             of the Federal Rules of Civil Procedure.
(“In particular, it is well established that the 30–day time limit
for removal in the first paragraph of 1446(b) is procedural,
and that a case may not be remanded for failure to comply             V. DISCUSSION.
with the 30–day time limit absent a timely motion.”).
                                                                        A. STANDING

 *9 As such, we agree with Defendants that because Plaintiff          1. Assignment of Mortgage
failed to timely file a motion to remand within the thirty



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 196 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

As mentioned, Plaintiff essentially challenges the validity of     However, in examining the language of the Assignment of
a Mortgage Assignment. Plaintiff asserts claims under RICO         Mortgage, Plaintiff is not a stated party of the Assignment
and the FDCPA in connection with the Mortgage Assignment.          of Mortgage nor does the Assignment of Mortgage explicitly
Since we have detailed the allegations of Plaintiff's Complaint    state its intent to afford Plaintiff third-party beneficiary status.
above, we do not repeat them. (See also Doc. 8, pp. 3–4).          The October 14, 2011 Assignment of Mortgage document
                                                                   states the following:
First, we turn Defendants' argument that Plaintiff's Complaint
alleging improper assignment of her mortgage based on
an alleged assignment “cut-off date” should be dismissed                        For Value Received, the undersigned
because Plaintiff lacks standing to challenge the Assignment                    holder of a Mortgage (herein
of the Mortgage in the first place. (Doc. 8, p. 7). Defendants                  “Assignor”) whose address is 3300
argue that Plaintiff lacks standing because the mortgage                        S.W. 34th Avenue, Suite 101 Ocala,
assignment is a contract to which she is not a party or                         FL 34474 does here grant, sell,
third-party beneficiary, and therefore Plaintiff is effectively                 assign, transfer and convey unto THE
barred from filing any claims challenging the validity of the                   BANK OF NEW YORK MELLON
mortgage assignment. (Id.); see 6 Am.Jur.2d Assignments                         FKA THE BANK OF NEW
§ 1 (an assignment is a contract); see also Ira G. Steffy &                     YORK, AS TRUSTEE FOR THE
Son, Inc., 7 A.3d 278, 287–88 (Pa.Super.Ct.2010) (a plaintiff                   CERTIFICATE HOLDERS OF
does not have standing to challenge alleged misconduct if                       CWABS INC., ASSET–BACKED
a plaintiff is not a party to or third-party beneficiary of the                 CERTIFICATES, SERIES 2007–12
contract that is the basis for a plaintiff's claims); see also                  whose address is 101 BARCLAY ST–
Shuster v. Pa. Turnpike Commonwealth, 395 Pa. 441, 149                          4W, NEW YORK, N.Y. 10286 all
A.2d 447, 452 (1953) (one who is not a party to a contract                      beneficial interest under that certain
lacks standing to argue that the contract is invalid).                          Mortgage described below together
                                                                                with the note(s) and obligations therein
 *10 The Third Circuit has held that “[t]o satisfy the Article                  described and the money due and to
III case or controversy requirement, a Plaintiff must establish                 become due thereon with interest and
that he or she has suffered an ‘injury in fact’ that is both                    all rights accrued or to accrue under
‘concrete and particularized’ and ‘actual or imminent, not                      said Mortgage.
conjectural or hypothetical.’ “ Doe ex rel. v. Lower Merion
School Dist., 665 F.3d 524, 542 (3d Cir.2011) (citation
omitted). Thus, in addressing Defendants' contention that          (Complaint, Exhibit “B”).
Plaintiff does not have standing to challenge the validity of
the assignment of her mortgage, initially we must determine        Therefore, the Assignment of Mortgage does not name
if Plaintiff can show that she has suffered or will suffer         Plaintiff as a party to or third-party beneficiary of the
“injury in fact.” “If a borrower cannot demonstrate potential      assignment, but instead states outright that all beneficial
injury from the enforcement of the note and mortgage by a          interest is bestowed upon the Bank of New York, Mellon.
party acting under a defective assignment, the borrower lacks      (Id.). Also, we do not find that Plaintiff can show she suffered
standing to raise the issue.” In re Walker, 466 B.R. 271, 285–     or will suffer “injury in fact.” As the Court explained in the
86 (Bkrtcy.E.D.Pa.2012) (citations omitted).                       case of In re Walker, 466 B.R. at 286, even if the above
                                                                   October 14, 2011 Assignment were defective and the original
Plaintiff does not allege that she is a party to the mortgage      assignor still had ownership rights in the Note, Plaintiff's
assignment made on October 14, 2011, nor does the mortgage         payments to the assignee would still satisfy her liability under
assignment state that she is either a party to or third-party      the Note.
beneficiary of the assignment. (Complaint, Ex. “B”). In
order for Plaintiff to be considered a third-party beneficiary      *11 Furthermore, it is well-established that a borrower (in
to the mortgage assignment, the assignment would have              this case, Plaintiff) does not have standing to challenge the
had to explicitly state intent to name Plaintiff a third-party     validity of mortgage assignments, because, according to 6A
beneficiary to the assignment. Ira G. Steffy & Son, Inc., supra.   C.J.S. Assignments § 132, “the only interest or right which



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 197 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

an obligor or a claim has in the instrument of assignment is       § 1962.’ Maio v. AETNA, Inc., 221 F.3d 472, 482–83 (3d
to insure him or herself that he or she will not have to pay       Cir.2000).” (Doc. 8, p. 10). We agree with Defendants. See
the same claim twice.” 6A C.J.S. Assignments § 132; see also       Clark v. Conahan, 737 F.Supp.2d 239, 255 (M.D.Pa.2010)
Ward v. Security Atl. Mortgage Elec. Registration Systems,         (“In order to have standing to bring a RICO claim pursuant
Inc., 858 F.Supp.2d 561,568 (E.D.N.C.2012) (“Plaintiffs lack       to 18 U.S.C. § 1962(c), ..., Plaintiffs must plead injury to his
standing to challenge the validity of any such assignment          (sic) business or property and that Defendants proximately
[of mortgage].”); see also Livonia Property Holdings, LLC          caused such injury.”) (citations omitted). The Clark Court
v. 12840–12976 Farmington Road Holdings, LLC, 717                  also stated that “injury for RICO purposes requires proof
F.Supp.2d 724, 735–37 (E.D.Mich.2010) (“hold[ing] that             of concrete financial loss, not mere injury to an intangible
Borrower may not challenge the validity of assignments to          property interest.” Id. (citing Maio v. AETNA, Inc., 221 F.3d
which it was not a party or third-party beneficiary, where it      472, 483 (3d Cir.2000)).
has not been prejudiced, and the parties to the assignments do
not dispute (and in fact affirm) their validity.”).                 *12 Defendants argue that based on this aforementioned
                                                                   RICO standing requirements and case law, because Plaintiff
Therefore, we will recommend that the Court dismiss with           has not alleged that she has suffered any injury to her property
prejudice Plaintiff's claim that Defendants improperly and         or business caused by any Defendant, her RICO claim should
fraudulently assigned her mortgage in violation of an alleged      be dismissed. (Id.). We agree with Defendants analysis of
“cutoff” date for mortgage assignment and grant Defendants'        Plaintiff's RICO claim because Plaintiff has not alleged that
Motion to Dismiss Plaintiff's fraud claim regarding the            she has suffered an injury to her business or property. See
assignment of the mortgage because Plaintiff lacks standing to     Maio v. AETNA, Inc., supra; Clark v. Conahan, supra. No
raise these claims because the contract underlying her claims      foreclosure action has even been initiated against Plaintiff's
is the assignment of the mortgage, to which she is neither         property. Therefore, because Plaintiff has failed to allege any
a party nor third-party beneficiary. Based on the foregoing        injury to her property or business in accordance with the
and the cited case law, we find futility and prejudice to          RICO requirements of § 1964(c) which are necessary to state
Defendants in allowing Plaintiff to amend her stated claims        a claim, we will recommend that Plaintiff's RICO claims be
against Defendants, and we will not recommend that the Court       dismissed with prejudice and, Defendants' Motion to Dismiss
grant Plaintiff leave to file an amended complaint regarding       Plaintiff's Complaint be granted with regards to Plaintiff's
these claims. The Third Circuit has held that a Plaintiff whose    RICO claims due to Plaintiff's lack of standing under RICO.
Complaint fails to state a cognizable claim is entitled to amend   See Maio v. AETNA, Inc., supra; Clark v. Conahan, supra.
his pleading unless the Court finds bad faith, undue delay,        Based on the foregoing, we find futility and prejudice to
prejudice, or futility. See Grayson v. Mayview State Hospital,     Defendants in allowing Plaintiff to amend her RICO claims
293 F.3d 103, 111 (3d Cir.2002); Alston v. Parker, 363 F.3d        against Defendants, and we will not recommend that the Court
229, 235–236 (3d Cir.2004).                                        grant Plaintiff leave to file an amended complaint regarding
                                                                   these claims. See Grayson v. Mayview State Hospital, 293
                                                                   F.3d at 111; Alston v. Parker, 363 F.3d at 235–236.
   2. RICO
In their Motion to Dismiss, Defendants also assert that
Plaintiff not only lacks standing to raise her claims because        B. FAILURE TO STATE A CLAIM UNDER 12(b)(6)
she is not a party to or third-party beneficiary of the mortgage
assignment contract underlying her claims, but also because           1. RICO Claims
she has not met the standing requirements necessary to raise       Even if Plaintiff has standing to raise her RICO claims
a RICO claim. (Doc. 8, p. 10). Defendants state that the           against Defendants, and we find that she does not, we
RICO statute “confers standing upon ‘[a]ny person injured in       will recommend that Plaintiff's RICO claims be dismissed
his business or property by reason of a violation of section       based upon her failure to adequately allege activity that
1962 ...’ 18 U.S.C. § 1964(c).” (Id.). Defendants also state       satisfies requisite acts under RICO. As the Court stated in
that the “Third Circuit has construed § 1964(c) ‘as requiring      Pagnotti Enterprises, Inc. v. Beltrami, 787 F.Supp. 440, 444
a RICO plaintiff to make two related but analytically distinct     (M.D.Pa.1992):
threshold showings ...:(1) that the plaintiff suffered an injury
                                                                     A “ ‘pattern of racketeering activity’ requires at least
to business or property; and (2) that the plaintiff's injury was
                                                                     two acts of racketeering activity.” 18 U.S.C. § 1961(5).
proximately caused by the defendant's violation of 18 U.S.C.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             8
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 198 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

  Racketeering activity is defined as (A) certain acts             We agree with Defendants' analysis of Plaintiff's RICO
  chargeable under state law, (B) acts indictable under            claims. We find that Plaintiff's RICO claims against
  specific provisions of Title 18 of the United States Code,       Defendants are vague and based on legal conclusions,
  (C) acts indictable under specific provisions of Title 29 of     completely failing to assert with factual sufficiency any
  the United States Code, (D) any offense involving fraud          particular conduct that would indicate Defendants were
  in connection with a case under Title 11, fraud in the sale      engaged in predicate acts of racketeering. See id . Plaintiff's
  of securities, or the felonious manufacture or distribution      Complaint fails to sufficiently describe the structure, purpose,
  of drugs, or (E) any act indictable under the Currency and       function and course of conduct of the enterprise. Rather,
  Foreign Transactions Reporting Act. 18 U.S.C. § 1961(1).         Plaintiff relies on vague and conclusory allegations in her
                                                                   attempt to allege a RICO claim, which are is not sufficient
More recently, in Morales v. Superior Living Products, LLC,        enough to properly allege a RICO claim. See Warden v.
398 Fed.Appx. 812, 814 (3d Cir.2010), when discussing the          McLelland, 288 F.3d 105, 114 (3d Cir.2002) (Court held that
standard for a prima facie case under RICO, the Third Circuit      with respect to RICO claims, Plaintiff must allege fraud with
Court stated:                                                      the heightened pleading particularity required by Fed.R.Civ.P.
                                                                   9(b)).
  [A] claimant must allege ‘(1) conduct (2) of an enterprise
  (3) through a pattern (4) of a racketeering activity.’ Lum.      Therefore, we will recommend that the Court dismiss with
  v. Bank of Am., 361 F.3d 217, 223 (3d Cir.2004). Because         prejudice Plaintiff's RICO claims against Defendants due to
  appellants present a fraud-based RICO claim, they must           her failure to allege that Defendants were engaged in conduct
  plead with particularity the circumstances of the alleged        of an enterprise acting in a pattern of racketeering, and grant
  fraud. Id. They may meet this requirement by pleading the        Defendants' Motion to Dismiss. As discussed above, we find
  ‘date, place or time’ or by ‘injecting precision and some        futility and prejudice to Defendants in allowing Plaintiff to
  measure of substantiation into their allegations.’ Id. at 224    amend her RICO claims.
  (citation omitted).

 *13 In their Motion to Dismiss, Defendants aver the                 2. FDCPA CLAIM
following:                                                         Plaintiff also asserts that Defendants violated the FDCPA
                                                                   when they assigned Plaintiff's mortgage. Under the
  Plaintiff's allegations do not allege a period, object or        FDCPA, debt collectors are restricted from using unfair
  any certain illegal action by any alleged Defendant              collection methods and from making misleading or false
  [with regards to her RICO claim]. Plaintiff merely               representations. 15 U.S.C. §§ 1692e, 1692f.
  alleges that it was improper for MERS to assign the
  Mortgage to the Bank of New York, Mellon due to a                “The primary goal of the FDCPA is to protect consumers
  misunderstood and mischaracterized “cut off date” relating       from abusive, deceptive, and unfair debt collection practices,
  to the Trust, that this was a violation of an unspecified        including threats of violence, use of obscene language, certain
  New York law, and that Defendants had knowledge of               contacts with acquaintances of the consumer, late night
  same. See supra; see Complaint, ¶¶ 13–20. Furthermore,           phone calls, and simulated legal process.” Bass v. Stolper,
  despite Plaintiff's theory, there is nothing criminal about      Koritzinsky, Brewster & Neider, S.C., 111 F.3d 1322, 1324
  securitizing a mortgage loan or assigning a Mortgage, and        (7th Cir.1997) (citation omitted). “A basic tenet of the Act is
  broad allegations like Plaintiff's should be disregarded in      that all consumers, even those who have mismanaged their
  evaluating a RICO conspiracy claim. See Am. Dental Ass'n.        financial affairs resulting in default on their debt, deserve
  v. CIGNA Corp., No. 09–12033, 2010 WL 1930128, at                the right to be treated in a reasonable and civil manner.” Id.
  *8 (11th Cir. May 14, 2010) (“In analyzing the [RICO]            (citation omitted). “In the most general terms, the FDCPA
  conspiracy claim ... Iqbal instructs us that our first task is   prohibits a debt collector from using certain enumerated
  to eliminate any allegations in Plaintiffs' complaint that are   collection methods ... to collect a ‘debt’ from a consumer.”
  merely legal conclusions.”).                                     Bass, 111 F.3d at 1324. The FDCPA prohibits debt collectors
                                                                   from: engaging in conduct “the natural consequence of which
(Doc. 8, p. 12).
                                                                   is to harass, oppress, or abuse any person,” 15 U.S.C.
                                                                   § 1692d; from using “any false, deceptive, or misleading
                                                                   representations or means in connection with the collection


                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          9
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 199 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

of any debt,” 15 U.S.C. § 1692e; or from using unfair or
unconscionable means to collect or attempt to collect any          In her Complaint, Plaintiff has failed to state what, if any,
debt,” 15 U.S.C. § 1692f.                                          FDCPA section Defendants had allegedly violated. Nor does
                                                                   Plaintiff attempt to clarify, in her Brief in Opposition, what
 *14 Consumers have a private cause of action against debt         sections of the FDCPA Defendants had violated. Therefore,
collectors. 15 U.S.C. § 1692k. “The FDCPA is a strict liability    we will recommend that Defendants' Motion to Dismiss be
statute to the extent it imposes liability without proof of an     granted and Plaintiff's FDCPA claims be dismissed for failure
intentional violation.” Allen ex rel. Martin v. LaSalle Bank,      to allege any such claim with factual sufficiency required to
N.A., 629 F.3d 364, 368 (3d Cir.2011). Further, the FDCPA is       survive a 12(b)(6) Motion to Dismiss. See Kimmel v. Phelan
a “remedial statute” and courts construe the FDCPA broadly         Hallinan & Schmieg, PC, 847 F.Supp.2d 753, 769–770
to ensure its purpose to protect all consumers, even the least     (E.D.Pa.2012) (Plaintiff had to “link each alleged violation of
sophisticated consumers, is given effect. Brown v. Card Serv.      the FDCPA to the predicate factual allegations giving rise to
Ctr., 464 F.3d 450, 453 (3d Cir.2006) (citations omitted).         the violation in order to state a claim under Fed.R.Civ.P.8.”).
                                                                   However, in an abundance of caution, we will recommend
In their Motion to Dismiss, Defendants argue that Plaintiff's      that the Court dismiss without prejudice Plaintiff's FDCPA
FDCPA claim should be dismissed with prejudice because:            claims. Based on the foregoing and the cited case law, we find
(1) she has not alleged violation of any specific section of the   that it is not clear whether it is futile for the Court to allow
FDCPA; (2) she has not alleged that any of Defendants are          Plaintiff to amend her FDCPA claims against Defendants, and
“debt collectors” under the FDCPA; (3) she has not alleged         we will recommend that the Court grant Plaintiff leave to file
any abusive, confusing or otherwise improper behavior; and         an amended complaint regarding these claims.
(4) she has not alleged that Defendants have engaged in any
debt collection activity. (Doc. 8, p. 13).
                                                                      3. RESCISSION AS REMEDY
While there is no question that Defendants are indeed debt          *15 As part of her request for relief, Plaintiff has requested
collectors under the definition of a debt collector as defined     that the Court rescind the Mortgage based on chain of title
by 15 U.S.C. § 1692(a)(6) of the FDCPA, Plaintiff has              issues. (Complaint ¶ 15; Prayer for Relief ¶ 5). Defendants
failed to properly allege a claim under the FDCPA because          aver that because Plaintiff has not alleged any “legal or factual
she has not alleged her claim with factual sufficiency, but        basis for rescission of the Mortgage, nor has she averred
rather legal conclusions. Oppong v. First Union Mortgage           her ability to tender the balance owing under the Mortgage,”
Corporation, 215 Fed. Appx. 114, 118 (3d Cir.2007) (stating        rescission is not an available remedy “even if Plaintiff had
that a mortgagee is a “debt collector” under the FDCPA's           stated any viable claim for relief ....” (Doc. 8, p. 13).
definition in § 1692(a)(6)). While Plaintiff has stated that
Defendants were “fraudulent” and used “misrepresentations,”        It would be futile to delve into the elements necessary to
she failed to specifically state what provision of the FDCPA       properly request rescission of Plaintiff's mortgage in this
Defendants allegedly violated and failed to allege any facts to    Report and Recommendation because of our recommendation
support these purportedly legal conclusions that Defendants        that Plaintiff's Complaint be dismissed with prejudice due
engaged in fraudulent activities and made misrepresentations.      to lack of standing, failure to state a claim under 12(b)(6),
As stated above, in evaluating a Complaint in response             and failure to conform to Rules 8(a) and 9(b) of the Federal
to a Motion to Dismiss, a complaint's allegations must be          Rules of Civil Procedure. Insofar as we are recommending
supported with factual sufficiency, and not just mere legal        that Plaintiff's Complaint be dismissed with prejudice, we find
conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 433,         that it is unnecessary to delve into the Complaint's prayer
455 (2007). In Bridgenorth v. American Education Services,         for relief. However, to the extent that Defendants contend
412 Fed.Appx. 433, 435 (3d Cir.2011), the Third Circuit cited      in their Motion to Dismiss that this Court should dismiss
to Iqbal and stated that “merely reciting an element of a cause    Plaintiff's request that her mortgage be rescinded, we will
of action or making a bare conclusory statement is insufficient    recommend that the Court dismiss with prejudice Plaintiff's
to state a claim.” We agree with Defendants and find that          mortgage rescission prayer for relief and grant Defendants'
Plaintiff's Complaint regarding the alleged violations under       Document 6 Motion to Dismiss in this regard. See Gehman
the FDCPA is not sufficient under Twombly and Iqbal to state       v. Argent Mortg. Co. LLC, 726 F.Supp.2d 533, 542 n. 13
a claim.                                                           (E.D.Pa.2010) (Court held that under the Truth in Lending
                                                                   Act (TILA), 15 U.S.C. § 1635, rescission is not an available


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 200 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

remedy for “residential mortgage transactions.”). We also                and void. Law of 1871, Cannot separate the Note from
agree with Defendants that in order for Plaintiff to request             the Mortgage.
rescission of the Mortgage, and for Defendants to remove the
mortgage lien, Plaintiff must tender the balance owing under          16. There is no evidence that Countrywide endorsed the
the Mortgage. See American Mortg. Network, Inc. v. Shelton,             Note to anyone or that the Mortgage was properly
486 F.3d 815, 820–21 (4th Cir.2007); Valentine v. Influential           assigned to the now purported holder-in-due-course the
Sav. & Loan Ass'n, 572 F.Supp. 36, 40–41 (E.D.Pa.1983).                 Bank of New York, Mellon. According to New York law,
Otherwise, Plaintiff would realize a windfall, i.e., both a free        the note would be put out of eligibility. Ibanez v. Wells
and clear property and retention of the mortgage loan monies.           Fargo, MA Jan. 7, 2011 MA Supreme Court.
As Defendants point out, Plaintiff has not averred she has the
                                                                      17. Defendants fraudulently concealed their wrongdoings
ability to tender the balance owing under the Mortgage. (Doc.
                                                                        and prevented Plaintiff from discovering her cause of
8, p. 13).
                                                                        action.

                                                                      18. Plaintiff has been injured by the fraud by Defendants
  C. RULES 8(a) AND 9(b) OF THE FEDERAL RULES
                                                                        and has remained in ignorance of it without any fault or
  OF CIVIL PROCEDURE
                                                                        want of diligence or care on her part.
   1. RULE 8(a) VIOLATION
                                                                      19. Defendants made many misleading statements that the
Rule 8(a) states that “A pleading that states a claim for relief
                                                                        loan contained certain terms desirable to the consumer
must contain ... a short and plain statement of the claim
                                                                        when it did not.
showing that the pleader is entitled to relief ....“ Fed.R.Civ.P.
8(a). Defendants argue that Plaintiff's Complaint is not in           20. Defendant's use of deceit or trickery caused Plaintiff to
accordance with Rule 8(a) and therefore should be dismissed.            act to her disadvantage.
They also aver that “the Complaint purports to bring claims
against three separate Defendants, but the cause or causes of       (Complaint, ¶¶ 13–20).
action upon which Plaintiff seeks to recover as to each or any
Defendant remains unclear. See Complaint ¶¶ 13–20.” (Doc.           In analyzing Defendants' argument that Paragraphs thirteen
8, p. 13). Paragraphs thirteen (13) through twenty (20) of          (13) through twenty (20) of Plaintiff's Complaint fail to
Plaintiff's Complaint state the following:                          conform to Rule 8(a), we find that even under the most
                                                                    liberal construction, Plaintiff's Complaint is not in conformity
   *16 13. The Plaintiff suspected fraud because according          with Rule 8(a). It does not give Defendants fair notice of
    to the Trust, CWABS 2007–12 the prospectus on page 7            what Plaintiff's claims against them are and the grounds
    states that the cut off date for mortgage assignments to        upon which the claims rest. Plaintiff claims that Defendants
    enter the pool is August 1, 2007. From the Securities and       are liable for fraudulent, misrepresentative conduct, but yet
    Exchange Commission's website, incorporated herein              fails to point to any facts or statutes to support her general
    and marked Exhibit “C”.                                         allegations. See Complaint, ¶¶ 13–20. Clearly, Plaintiff's
                                                                    allegations found in paragraphs thirteen (13) through twenty
  14. The Plaintiff's loan number 171186255 was verified
                                                                    (20) of her Complaint do not give Defendants fair notice
    as being listed in the Securities and Exchange
                                                                    as to what her claims against them are and the grounds
    Commission's website and converted into stock. It is
                                                                    upon which they rest. Therefore, due to Plaintiff's failure to
    then sold to investors on Wall Street. Once the loan
                                                                    comply with Rule 8(a), we will recommend that Plaintiff's
    was securitized and converted, it forever lost its security.
                                                                    Complaint be dismissed. However, based on our above
    MERS making the assignment to the Trustee after
                                                                    discussions regarding Defendants' Motion to Dismiss, we
    August 1, 2007 is a violation of New York Law.
                                                                    will recommend that Plaintiff's Complaint be dismissed with
  15. The Plaintiff is questioning the legitimacy of the            prejudice due to futility in allowing leave to amend and, that
    mortgage and if there is a break in the chain of title.         Defendants' Motion to Dismiss be granted.
    If the Mortgage was never correctly endorsed by all
    parties according to the Trust's pooling and servicing
                                                                      2. RULE 9(b) VIOLATION
    agreement, the mortgage becomes null and void. Also, if
    the Mortgage is separated from the Note it becomes null


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             11
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 201 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

 *17 Defendants also contend that Plaintiff's Complaint is in       provide any more factual information to support her claims
violation of Rule 9(b) of the Federal Rules of Civil Procedure      and to oppose Defendants' Motion to Dismiss argument based
because Rule 9(b) requires specific factual averments of            on violations of Rules 8(a) and 9(b) of the Federal Rules
misrepresentation in order for a plaintiff to properly raise        of Civil Procedure. Therefore, because Plaintiff's Complaint
a claim for fraud or conspiracy. (Doc. 8, p. 13). The Third         does not conform to the standards of either Rule 8(a) or Rule
Circuit has determined that in order to comply with Rule            9(b) of the Federal Rules of Civil Procedure, and because
9(b)'s particularity requirement of a fraud claim, the following    Plaintiff did not attempt to provide sufficient facts to support
elements must be pled: (1) a specific false representation of       her claims in her Brief in Opposition or Addendums, we
material facts; (2) knowledge by the person who made the            will recommend that Plaintiff's Complaint be dismissed with
misrepresentation as to its falsity; (3) ignorance of its falsity   prejudice based on violations of Rules 8(a) and 9(b) of
by the person to whom the representation was made; (4) the          the Federal Rules of Civil Procedure and, that Defendants'
intention that the representation should be acted upon; and (5)     Motion to Dismiss (Doc. 6) be granted.
the plaintiff acted upon the false representation to his or her
damage. Christidis v. First Pennsylvania Mortgage Trust, 717
F.2d 96, 99 (3d Cir.1983). Rule 9(b) is satisfied if a Complaint       D. LIS PENDENS
sets forth precisely what omissions or statements were made          *18 Lastly, Defendants aver that should the Court grant
in what documents or oral statements and the manner in which        Defendants' Motion to Dismiss, and that the Lis Pendens
they misled the plaintiff, and what benefit the defendant           Plaintiff filed in York County Court attached to Defendants'
gained as a consequence of the fraud. In re Theragenics             Brief (Doc. 8–1) should be stricken. (Doc. 8, p. 14).
Corp. Securities Litigation, 105 F. Su pp.2d 1342, 1348             Defendants base their argument on the Pennsylvania Superior
(N.D.Ga.2000) (citing Brooks v. Blue Cross and Blue Shield of       Court case Psaki v. Ferrari, in which the Superior Court
Fla., Inc., 116 F.3d 1364, 1371 (11th Cir.1997)). Furthermore,      stated, “a party is not entitled to have his case indexed as lis
in accordance with 15 U.S .C. § 78u–4(b)(2), a complaint            pendens unless title to real estate is involved in litigation.”
must also “state with particularity facts giving rise to a strong   377 Pa.Super. 1, 546 A.2d 1127, 1128 (Pa.Super.Ct.1988).
inference that the defendant acted with the required state          Defendants point out that presently there is not any
of mind.” 15 U.S.C. § 78u–4(b)(2). Furthermore, according           foreclosure action pending against Plaintiff.
to the Supreme Court, a strong inference “is more than
merely plausible or reasonable-it must be cogent and at least       In the alternative, Defendants argue that even if their Motion
as compelling as any opposing inference of nonfraudulent            to Dismiss is denied, the Court should still strike Plaintiff's
intent.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.     Lis Pendens on equitable grounds because “Defendants will
308, 314, 127 S.Ct. 2499, 168 L.Ed.2d 179 (2007).                   likely prevail on the merits of the litigation and because
                                                                    Plaintiff is in no way prejudiced by its removal. See e.g.,
In light of the specific elements that must be pled in order to     Rosen v. Rittenhouse Towers, 334 Pa.Super. 124, 482 A.2d
successfully state a claim for fraud in accordance with Rule        1113, 1116 (Pa.Super.Ct.1984) (courts should weight the
9(b) and in light of the factual sufficiency case law standards     equities when deciding the propriety of a lis pendens).” (Doc.
provided above necessary to allege a defendant's fraudulent         8, p. 14). Defendants argue that Plaintiff has no likelihood
state of mind, we find that Plaintiff's averments against           of success on her Complaint and therefore “cannot claim
Defendants, as stated in Paragraphs thirteen (13) through           prejudice by striking the lis pendens since Plaintiff's pursuit
twenty (20) in her Complaint, clearly lack factual sufficiency      of more than $1,000,000.00 in monetary damages clearly
because Plaintiff has not alleged any of the five elements          outweighs the value of any purported issue affecting title that
necessary to properly plead a claim for fraud. Furthermore, as      might arise from an assignment of Plaintiff's $120,000.00
discussed above in the section titled “Failure to State a Claim     Mortgage loan.” (Doc. 8, pp. 14–15).
under 12(b)(6),” we find that Plaintiff has failed to state both
RICO claims and FDCPA claims with the required factual              Even though we will recommend that the Court dismiss
sufficiency, and that Plaintiff has attempted to support her        with prejudice all of Plaintiff's claims against Defendants
allegations with sweeping legal buzz words and conclusions.         except her FDCPA claims, we will also recommend that the
                                                                    Court strike Plaintiff's Lis Pendens, as Defendants request.
Furthermore, in her Brief in Opposition to Defendants'              Thus, even though we are not recommending that the Court
Motion to Dismiss and in her Addendums, Plaintiff did not           dismiss Plaintiff's entire Complaint with prejudice, we find
                                                                    that based on equitable grounds, the Court should strike


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             12
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 202 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2012)
2012 WL 7009007

Plaintiff's Lis Pendens because Plaintiff's one million dollar
                                                                      3. Plaintiff's Complaint with respect to all claims except her
($1,000,000.00) prayer for relief far surpasses the amount in
                                                                      FDCPA claims against Defendants.
controversy, which is the one hundred twenty thousand dollar
($120,000.00) mortgage amount.
                                                                      We recommend that the Court DISMISS WITHOUT
                                                                      PREJUDICE Plaintiff's FDCPA claims against Defendants,
VI. RECOMMENDATION.                                                   and that Plaintiff be granted leave to amend only these claims.
Based on the foregoing discussion, we respectfully
recommend that the Court GRANT Defendants' Document 6                 We also recommend that Defendants' request for the Court to
Motion to Dismiss and DISMISS WITH PREJUDICE the                      strike Plaintiff's Lis Pendens filed against Defendants in York
following:                                                            County Court be GRANTED.

1. Plaintiff's claim that Defendants' Notice of Removal and
                                                                      All Citations
Document 6 Motion to Dismiss were untimely filed.
                                                                      Not Reported in F.Supp.2d, 2012 WL 7009007
2. Plaintiff's request for default judgment against Defendants.

End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               13
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 203 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 204 of 219
Souders v. Bank of America, Not Reported in F.Supp.2d (2013)


                                                                      1       Where objections to a magistrate judge's report and
                   2013 WL 451863                                             recommendation are filed, the court must perform
    Only the Westlaw citation is currently available.                         a de novo review of the contested portions of the
             United States District Court,                                    report. Supinski v. United Parcel Serv., Civ. A.
                 M.D. Pennsylvania.                                           No. 06–0793, 2009 WL 113796, at *3 (M .D. Pa.
                                                                              Jan. 16, 2009) (citing Sample v. Diecks, 885 F.2d
           Lorayne E. SOUDERS, Plaintiff                                      1099, 1106 n. 3 (3d Cir.1989); 28 U.S.C. § 636(b)
                        v.                                                    (1)(c)). “In this regard, Local Rule of Court 72.3
        BANK OF AMERICA, et al., Defendants.                                  requires ‘written objections which ... specifically
                                                                              identify the portions of the proposed findings,
              Civil Action No. 1:12–CV–1074.                                  recommendations or report to which objection is
                              |                                               made and the basis for those objections.’ ” Id.
                        Feb. 6, 2013.                                         (citing Shields v. Astrue, Civ. A. No. 07–417, 2008
                                                                              WL 4186951, at *6 (M.D.Pa. Sept. 8, 2008)).
Attorneys and Law Firms
                                                                      1. Plaintiff's motion for leave to file memorandum (Doc. 26)
Lorayne E. Souders, Etters, PA, pro se.                               is GRANTED.

Andrew J. Soven, Reed Smith LLP, Philadelphia, PA, for
                                                                      2. The Report and Recommendation of Judge Blewitt (Doc.
Defendants.
                                                                      20) are ADOPTED.

                                                                      3. Defendants' motion to dismiss (Doc. 6) is GRANTED
                           ORDER                                      and plaintiff's complaint with respect to all claims except
                                                                      her FDCPA claims against defendants is DISMISSED
CHRISTOPHER C. CONNER, District Judge.
                                                                      with prejudice. Plaintiff's motion to amend (Doc. 21) is
 *1 AND NOW, this 6th day of February, 2013, upon                     GRANTED. The amended complaint (Doc. 23) is accepted
consideration of the Report and Recommendation of United              for purposes of filing. Defendants shall respond to said
States Magistrate Judge Thomas M. Blewitt (Doc. 20),                  amended complaint within twenty (20) days. Defendants'
recommending that plaintiff's complaint be dismissed as               motion to strike (Doc. 24) is DENIED.
to all claims except FDCPA claims, and, following an
independent review of the record, and noting that defendants          4. The above-captioned case is REMANDED to Magistrate
                1                                                     Judge Blewitt for further proceedings.
filed objections to the report (Doc. 22), and the court finding
Judge Blewitt's analysis to be thorough and well-reasoned,
and the court finding the objections to be without merit and          All Citations
squarely addressed by Judge Blewitt's report (Doc. 20), it is
hereby ORDERED that:                                                  Not Reported in F.Supp.2d, 2013 WL 451863



End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 205 of 219
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 206 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

                                                                     Mr. Taylor's loan. Defs.’ Mot. Summ. J., ECF No.
                                                                     86. On or about November 1, 2014, TSI succeeded
                   2021 WL 673458
                                                                     NCO as the default loan servicer. Id.
    Only the Westlaw citation is currently available.
         United States District Court, D. Utah.               4      Defendants submitted additional briefing on July
                                                                     23, ECF No. 133, and Plaintiffs submitted reply
              TAYLOR et al, Plaintiffs,
                                                                     briefing on July 30, 2020, ECF No. 134. The matter
                       v.
                                                                     is now fully briefed.
         NATIONAL COLLEGIATE STUDENT
        LOAN TRUST 2007-1 et al, Defendants.                  Having considered the parties’ briefs, the evidence presented,
                                                              the arguments of counsel, and the relevant law, the Court
                Case No. 2:19-CV-00120-BSJ                    hereby GRANTS Defendants’ motion for summary judgment
                              |                               and DENIES Plaintiffs’ motion for summary judgment.
                    Signed 02/22/2021

Attorneys and Law Firms
                                                                                    BACKGROUND
Ronald Ady, Salt Lake City, UT, for Plaintiffs.
                                                              I. Factual Background
Bryan C. Shartle, Justin H. Homes, Michael D. Alltmont, Pro   This case revolves around a $30,000 student loan and
Hac Vice, Sessions Fishman Nathan & Israel, Metairie, LA,     Defendants’ efforts to collect on it. When the Taylors filed
George W. Burbidge, II, Christensen & Jensen PC, Salt Lake    the present action in November of 2018, they alleged the loan
City, UT, for Defendants.                                     at issue was the result of identity fraud and alternatively that
                                                              NCSLT could not prove it owned the loan. 5 The Taylors
                                                              have since retracted the identity theft claims and admitted that
    MEMORANDUM OPINION AND ORDER                              Mr. Taylor took out the loan as will be explained below. 6
DENYING PLAINTIFFS’ MOTION FOR SUMMARY                        However, to fully understand this case, one must understand
  JUDGMENT AND GRANTING DEFENDANTS’                           the history of the loan origination and sale to NCSLT.
    MOTION FOR SUMMARY JUDGMENT
                                                              5
Bruce S. Jenkins, United States Senior District Judge                Pls.’ Am. Compl., ECF No. 8. The case was
                                                                     originally filed in Utah state court in November of
*1 Before the Court are cross motions for summary                    2018. It was removed to federal court by defendants
judgment. 1 The Court heard oral argument on the motions             on the basis of diversity jurisdiction in February of
for summary judgment on July 16, 2020. 2 Mr. Ronald Ady              2019. Notice of Removal, ECF No. 3.
appeared on behalf of Plaintiffs Alex and Nallely Taylor      6      Notice of Withdrawal of Pls.’ Non Est Factum
(“the Taylors”.) Mr. Michael Alltmont appeared on behalf of
                                                                     Claims, ECF No. 129.
Defendants National Collegiate Student Loan Trust 2007-1
(“NCSLT”), Transworld Systems (“TSI”), and EGS Financial      In 2006, Plaintiff Mr. Taylor took out a student loan for the
                                                              principal amount of $30,000 from JP Morgan Chase Bank
Care (“EGS”). 3 The Court reserved on the matter and
                                                              (“Chase”). 7 Mr. Taylor endorsed and deposited the check, 8
ordered the parties to submit additional briefing. 4
                                                              The purpose of the loan was for Mr. Taylor to attend the
                                                              University of Nevada, Las Vegas (“UNLV”) in the spring of
1      Defs.’ Mot. Summ. J., ECF No. 86; Pls.’ Mot.
                                                              2007. 9 But Mr. Taylor did not attend UNLV in the spring of
       Summ. J., ECF No. 90.
                                                              2007. 10 Mr. Taylor never lived in Las Vegas, but rather at all
2      Hr'g Mins., ECF No. 132.                               relevant times was a resident of Sandy, Utah. 11
3      EGS was formerly known as NCO. Pls.’ Am.
                                                              7
       Compl., ECF No. 8. On or about November 5,                    Defs.’ Mot. Summ. J. App., ECF No. 87, Ex, A-1.
       2012, NCO became the default loan servicer on                 JP Morgan Chase Bank is the successor by merger
                                                                     to Bank One, N.A. Defs.’ Resp. to Jan. 6, 2020


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 207 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

       Court Order, ECF No. 62, Ex. 3, Pool Supplement                 and D) the plaintiff, through a verified complaint,
       and Schedule Excerpt.                                           an affidavit, or an unsworn declaration ... submitted
                                                                       in support of the default judgment, sets forth facts
8      Defs.’ Mot. Summ. J. App., ECF No. 87, Ex. A-2.                 necessary to establish the amount of the claim,
9                                                                      after deducting all credits to which the defendant
       Id., Ex. A-1.
                                                                       is entitled, and verifies the amount is warranted by
10                                                                     information in the plaintiff's possession.”
       Pls.’ Am. Compl., ECF No. 8.
                                                                       In support of NCSLT's motion for default, NCSLT
11
       Id.                                                             submitted the note disclosure statement, the note
In March of 2007, Chase sold Mr. Taylor's loan as part                 signed by Alex Taylor, the loan payment history
                                                                       report, and a declaration of costs and attorney's
of a pool of student loans to NCSLT. 12 On November
                                                                       fees. Defs.’ Mot. Summ. J. App., ECF No. 87,
14, 2009, the first payment became due on Mr. Taylor's
                                                                       Ex. E-3. The total judgment was for the amount
loan after deferment, 13 On September 1, 2010, Mr. Taylor's            of $65,607.76. Defs.’ Mot. Summ. J. App., ECF
loan charged off. 14 He had not made any payments. 15 On               No. 87, Ex. E-4. The total amount included Mr.
October 15, 2014, NCSLT commenced a collection action                  Taylor's account balance ($49,258.30), interest
against Mr. Taylor in Utah state court (“the 2014 collection           from September 1, 2010 to August 7, 2014
action”). 16 Mr. Taylor did not appear, and on January 27,             ($15,944.46), and accrued costs to date of judgment
2015, a default judgment was entered against him for the               ($405.00). Id.
                                                                       Mr. Taylor was served a notice of judgment by US
amount of $65,607.76. 17 Mr. Taylor did not appeal the
                                                                       Mail. Defs.’ Mot. Summ. J. App., ECF No. 87, Ex.
default judgment. 18 In 2018, Defendant TSI, acting on behalf          E-5.
of NCSLT, began to garnish Mr. Taylor's wages. 19
                                                                18     May 14, 2020 Hr'g Tr. (The Court: “Nobody
12                                                                     appealed the default judgment.” Mr. Ady: “Nobody
       The Taylors dispute the validity and proof of the
                                                                       appealed, no.”).
       sale. Pls.’ Mot. Summ. J., ECF No. 90.
                                                                19
13                                                                     Pls.’ Am. Compl., ECF No. 8.
       Defs.’ Mot. Summ. J. App., ECF No. 87, Ex. A-5.
14                                                              II. The Taylors’ Present Lawsuit
       Id.
                                                                 *2 In November of 2018, Plaintiffs Alex and Nallely Taylor
15
       Id.                                                      commenced this action in Utah state court. 20 The Taylors
16                                                              moved for relief from the default judgment under Utah Rule
       Pls.’ Am. Compl., ECF No. 8. My. Taylor
       was personally served with the Summons and               of Civil Procedure 60(b)(6). 21 Rule 60(b) allows a court
       Complaint on October 9, 2014. Defs.’ Mot. Summ.          to relieve a party from judgment “on motion and upon just
       J. App., ECF No. 87, Ex. E-1. On October 15, 2014,       terms” for mistakes, inadvertence, neglect, newly discovered
       the Summons and Complaint were filed with the            evidence, fraud, void judgments, satisfied judgments, or other
       Third District Court. Id., Ex. E-2.                      reasons. Rule 60(b)(6) is a catchall provision, and only

17                                                              specifies “any other reason that justifies relief.” 22 The rule
       Pls.’ Am. Compl., ECF No. 8. The district court          further specifies that a motion under Rule 60(b) must be
       clerk entered default. Defs.’ Mot. Summ. J. App.,        brought “within a reasonable time.” Utah R. Civ. P. 60(c).
       ECF No. 87, Ex. E-4. Utah Rule of Civil Procedure
       55(b)(1) permits the clerk to enter default judgment     20
       when plaintiff's claim against defendant is for a               Notice of Removal, ECF No. 3, Ex. A.
       sum certain. Rule 55 provides the clerk shall enter      21     Pls.’ Am. Compl., ECF No. 8. The Taylors also
       judgment if: “A) the default of the defendant is
                                                                       moved for relief pursuant to Utah Code Ann. §
       for failure to appear; B) the defendant is not an
                                                                       13-11-19(1)(a), a provision of the Utah Consumer
       infant or incompetent person; C) the defendant has
                                                                       Sales Practices Act (“UCSPA”). Id. Utah Code
       been personally served pursuant to Rule 4(d)(1);



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 208 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

       Ann. § 13-11-19(1)(a) permits a consumer to bring          theft, that Defendants were aware that Mr. Taylor did not take
       an action for violations of the UCSPA.                     out the loan, and that Defendants were wrongfully pursuing
                                                                  collection of a debt from Mr. Taylor even though they knew he
22     Rule 60(b) subdivisions one though five list
                                                                  did not owe on it. 27 Additionally, for each cause of action, the
       specific reasons to relieve a party from judgment:
                                                                  Taylors also plead in the alternative that Defendants could not
       “(1) mistake, inadvertence, surprise, or excusable
                                                                  prove they owned the loan and therefore did not have standing
       neglect; (2) newly discovered evidence which by
       due diligence could not have been discovered in            when they initiated the 2014 collection action. 28 In February
       time to move for a new trial under Rule 59(b);             2019, the case was removed to federal court by Defendants
       (3) fraud (whether previously called intrinsic or          on the basis of diversity jurisdiction. 29
       extrinsic), misrepresentation or other misconduct
       of an opposing party; (4) the judgment is void;            26
                                                                          Id.
       (5) the judgment has been satisfied, released, or
       discharged, or a prior judgment upon which it is           27
                                                                          See Pls.’ Am. Compl., ECF No. 8. For example,
       based has been reversed or vacated, or it is no                    Plaintiffs assert under their first cause of action for
       longer equitable that the judgment should have                     violations of the UCSPA § 13-11-19(1), “Plaintiff
       prospective application. Utah R. Civ. P. 60.                       Alex Taylor was never party to the fraudulent loan,
The Taylors argued they were entitled to relief under Rule                and because the Plaintiff Alex Taylor was never a
60(b)(6) because Defendants lacked standing to bring the                  party to that transaction, NCSLT 2007-1 could not
                                                                          suffer an injury due to the Plaintiff Alex Taylor's
original collection action in state court. 23 Defendants lacked
                                                                          non-existent conduct, so that the entry of default
standing, the Taylors argued, because Mr. Taylor was the
                                                                          judgment against the Plaintiff Alex Taylor did not
victim of identity theft and did not take out the loan, or
                                                                          redress the Defendant NCSLT 2007-1's alleged
alternatively because Defendants could not prove they owned
                                                                          injury.”
Mr. Taylor's loan. 24 They argued this lack of standing thus              Likewise, under Plaintiffs’ second cause of action
deprived the state court of subject matter jurisdiction and               for fraud upon the court, Plaintiffs state “NCSLT
rendered the judgment void. 25                                            2007-1 and TSI prosecuted the collection action ...
                                                                          all while knowing that: the student loan for which
23                                                                        NCSLT 2007-1 claimed was the product of forgery
       Pls.’ Am. Compl., ECF No. 8.
                                                                          or fraud, that is, Plaintiff Alex Taylor asserts
24                                                                        (on information and belief) that NCSLT 2007-1
       Id. The Taylors later added an additional theory
       regarding Defendants’ alleged lack of standing:                    knew either directly or through its servicing agent
       Defendant NCSLT, as a Delaware statutory trust,                    AES that the Plaintiff Alex Taylor had not signed
       could not bring the state court action because Utah                the student loan documents which created the
       does not recognize the capacity of a Delaware                      obligation for which NCSLT 2007-1 claimed in the
       statutory trust to sue. Pls.’ Mot. Summ. J., ECF No.               collection action, that Plaintiff Alex Taylor was not
       90. This theory was raised for the first time in the               a party to those student loan documents ...”
       Taylors’ motion for summary judgment and will be           28
       addressed below.                                                   See id. For example, Plaintiffs asserted under
                                                                          the first cause of action: “Alternatively, on
25                                                                        information and belief, NCSLT 2007-1 never
       Pls.’ Am. Compl., ECF No. 8.
                                                                          acquired ownership of the student loan which is
The Taylors complaint brought eight causes of action against
                                                                          the subject of the collection action ... and so had
Defendants: 1) Violation of the Utah Consumer Sales
                                                                          no standing to bring that collection action, thereby
Practices Act “UCSPA” § 13-11-19(1); 2) Fraud upon the
                                                                          rendering the judgment entered in the collection
court; 3) Invasion of privacy; 4) Violation of UCSPA §
                                                                          action void.”
13-11-4(2); 5) Communications fraud; 6) Unjust enrichment;
                                                                          Plaintiffs assert under the second cause of action:
7) Intentional infliction of emotional distress; and 8) Civil
                                                                          “NCSLT 2007-1 did not own the student loan
conspiracy. 26 Underpinning each cause of action were the                 which was the subject of the collection action
Taylors’ assertions that Mr. Taylor was the victim of identity            in case no. 140415060. In particular, at all times


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 209 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

        material to the Plaintiffs’ claims NCSLT 2007-1,           Mr. Ady conceded Mr. Taylor took out the loan in question. 39
        NCO and TSI knew or should have known NCSLT                The Court ruled at the hearing and denied the Motion to
        2007-1 did not have the chain of assignment
                                                                   Amend the Complaint. 40 The Court noted Mr. Taylor listed
        documents necessary to establish that it acquired
                                                                   the student loan obligation as undisputed on his bankruptcy
        the student loan from the originator of the student
        loan, JP Morgan Chase Bank ...”                            creditor's matrix. 41 Defendants moved for sanctions and
                                                                   argued that Plaintiffs had deliberately misled the Court. 42
29      Notice of Removal, ECF No. 3.                              The Taylors later officially withdrew their allegations that Mr.
                                                                   Taylor did not take out the student loan. 43
III. The Taylors’ Motion to Amend the Complaint
 *3 In October of 2019, Plaintiffs sought leave to amend
                                                                   38     Hr'g Mins. Jan. 6, 2020, ECF No. 57.
their complaint. 30 The proposed amended complaint added
                                                                   39
a new theory to the case. 31 Mr. Taylor's loan was discharged             Hr'g Tr. Jan. 6, 2020, ECF No. 60, (The Court:
in bankruptcy, Plaintiffs argued, because a recently issued               “Now he's either the guy or he isn't the guy.” Mr.
Fifth Circuit opinion 32 held that certain student loans could            Ady: “I would have to say that he's the guy. I think
                                                                          our position here on this motion is he is the guy.”).
be dischargeable under the bankruptcy code. 33 Therefore,
Plaintiffs argued the state court judgment was void because        40
                                                                          Id.
                                                              34
Mr. Taylor's debt was discharged in bankruptcy in 2009.
                                                                   41
Up until this point in the litigation, Plaintiffs insisted that           Id., (The Court: “[H]asn't he asserted in his
                                                                          pleadings that he's not the guy?” Mr. Ady:
Mr. Taylor was the victim of identity theft. 35 However,
                                                                          “He has.” The Court: “But yet, in 2009, in an
the proposed amended complaint also sought to add new
                                                                          uncontested listing in his schedules, he shows them
facts to the case – that Mr. Taylor filed for bankruptcy in
                                                                          as creditor, is what you tell me, uncontested.”).
2009 and listed defendant NCSLT on his creditor's matrix. 36
                                                                   42
Defendants opposed the proposed amendment and argued                      Defs.’ Mot. for Sanctions, ECF No. 64. The
the new allegations were wholly inconsistent with Plaintiffs’             Motion for Sanctions is not the subject of the
theory of identity theft. 37                                              present order.
                                                                   43     Notice of Withdrawal of Pls.’ Non Est Factum
30      Second Mot. to Amend Compl., ECF No. 43.                          Claims, BCF No. 129. Although the hearing on
31                                                                        the motion to amend the complaint was held on
        Id., Proposed Amended Complaint.
                                                                          January 6, 2020, the Taylors did not officially
32                                                                        withdraw the factual allegations until July 13, 2020.
        In re Crocker, 941 F.3d 206 (5th Cir. 2019), as
        revised (Oct 22, 2019).
33                                                                                         DISCUSSION
        Second Mot. to Amend Compl., ECF No. 43.
34                                                                 I. Summary judgment:
        Id., Proposed Amended Complaint.
                                                                   A court shall grant summary judgment if the movant shows
35      Pls.’ Am. Compl., ECF No. 8.                               there is no genuine dispute as to any material fact and the
36                                                                 moving party is entitled to judgment as a matter of law. Fed. R.
        Second Mot. to Amend Compl., ECF No. 43,                   Civ. P. 56(a). Courts must view the facts and draw reasonable
        Proposed Amended Complaint.                                inferences in the light most favorable to non-moving party.
37                                                                 Scott v. Harris, 550 U.S. 372, 378 (2007). However, only
        Defs.’ Mem. Op. to Second Mot. to Amend
                                                                   facts to which there is a “genuine” dispute must be viewed in
        Compl., ECF No. 48.
                                                                   the light most favorable to the non-moving party. Id. at. 380,
On January 6, 2020, the Court held a hearing on Plaintiff's        A genuine dispute exists where the record taken as a whole
Motion to Amend the Complaint. 38 At the hearing, the Court        could lead a rational trier of fact to find for the nonmoving
inquired into these contradictory allegations, at which point      party. Id.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 210 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

                                                                   51     Pls.’ Mot. Summ. J., ECF No. 90.
II. Parties’ Arguments                                             52
                                                                          Id.
The Taylors argue Defendants cannot prove they own Mr.
Taylor's loan and therefore NCSLT did not have standing            Defendants also brought a motion for summary judgment
                                                                   and argue the evidence conclusively establishes NCSLT owns
when it commenced the collection action in 2014. 44 In
support of this theory, the Taylors assert NCSLT did not           Mr. Taylor's loan. 53 Additionally, Defendants argue they
disclose any assignment documents showing Mr. Taylor's             had standing as a Delaware statutory trust to bring the state

loan was assigned from Chase. 45 They also argue NCSLT             court action. 54 Alternatively, Defendants argue the Taylors’
cannot prove the sale from Chase was valid because                 new arguments that NCSLT did not have standing as a trust
a condition precedent to the sale was never satisfied,             and should have registered under the Utah Business Trust
specifically that the loan was never guaranteed by The             Registration Act are barred by res judicata. 55 Defendants ask
Education Resources Group, Inc. (“TERI”) because it did not        this Court to dismiss all of the Taylors’ claims with prejudice,
receive the original note. 46 Lastly, the Taylors challenge the    in addition to any other relief the court deems appropriate. 56
sufficiency and admissibility of schedule 1, a key document
purporting to show Mr. Taylor's loan was part of a pool of         53     Defs.’ Mot. Summ. J., ECF No. 86.
loans sold from Chase to NCSLT. 47
                                                                   54     Defs.’ Reply to Resp. to Mot. for Sanctions, ECF
44                                                                        No 120.
       Pls.’ Mot. Summ. J., ECF No. 90. The Court notes
       the Taylors’ action is likely untimely under Federal        55     Defs.’ Reply to Resp. to Mot. for Sanctions, ECF
       Rule of Procedure 60(c). As the matter is folly                    No. 120.
       briefed, the Court will address the merits.
                                                                   56     Defs.’ Mot. Summ. J., ECF No. 86.
45
       Id.
                                                                   As discussed above, the Taylors initially alleged Mr. Taylor
46                                                                 was the victim of identity theft and did not take out the loan.
       Id.
                                                                   However, the Taylors later withdrew this claim and admitted
47
       Id.                                                         Mr. Taylor took out the loan. Accordingly, the Court need
*4 Additionally, the Taylors brought new theories regarding        not decide this issue. The issues before the Court are thus: 1)
NCSLT's lack of standing in their motion for summary               whether NCSLT owned the loan in 2014 when it commenced
                                                                   the collection action; and 2) whether a Delaware statutory
judgment. 48 The Taylors argue NCSLT “plead itself out of
                                                                   trust has standing to sue in Utah state court.
court” in the collection action because it brought the action
as a Delaware statutory trust, and trusts have no independent
existence or right to sue under Utah law. 49 The Taylors           III. NCSLT Owned Mr. Taylor's Loan in 2014
further argue NCSLT should have registered under the Utah          The Court finds NCSLT owns Mr. Taylor's loan and owned
Business Trust Registration Act to have standing in Utah           it in 2014. The chronology and documentation of the loan
state court. 50 Because NCSLT affirmatively plead a lack of        purchase are set out below.

standing, the Taylors argue the state court judgment is void. 51
                                                                   As discussed above, Mr. Taylor signed the credit agreement
The Taylors ask this Court to grant their motion for summary
judgment, to set aside the state court default judgment as void,   with Chase on November 28, 2006. 57 On December 7, 2006,

and to dismiss the case with prejudice. 52                         Chase issued the check to Mr. Taylor for $30,000. 58 Mr.
                                                                   Taylor signed and deposited the check on or around December
48                                                                 12, 2006. 59
       See id.
49                                                                 57
       Id.                                                                Defs.’ Mot. Summ. J. App., ECF No. 87, Ex.
50                                                                        A-1. The amount of the loan was for $30,000.
       Pls.’ Reply to Pls.’ Mot. Summ. J., ECF No. 126.
                                                                          Alex Taylor's name is on the credit agreement.



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 211 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

       Additionally, the credit agreement includes the last      it is for the purchase and sale of the student loans listed
       four digits of his social security number, an ID          on schedule 1 of the pool supplement agreement. 70 The
       number, and his birth year. The note was signed on        agreement included the assignment of each of the loans in the
       November 28, 2006.
                                                                 pool supplement to the purchaser. 71
58
       Id., Ex. A-2.
                                                                 67
59                                                                      Id., Ex. A-4.
       Id., Ex. B.
                                                                 68
On March 8, 2007, Chase sold Mr. Taylor's loan to NCSLT                 Id.

through a near simultaneous two-step process. 60 First, Chase    69
                                                                        Id.
sold Mr. Taylor's loan, along with a pool of other student
                                                                 70
loans, to National Collegiate Funding, LLC through a pool               Id. Article 1 states, “This Sale Agreement sets
supplement agreement.   61
                          The pool supplement agreement                 forth the terms under which the Seller is selling
states JP Morgan Chase “sells, sets over and assigns to The             and the Purchaser is purchasing the student loans
National Collegiate Funding LLC (the “Depositor”) ... each              listed on Schedule 1 or Schedule 2 to each of the
                                                                        Pool Supplements set forth on Schedule A attached
student loan set forth on the attached schedule 1.” 62 The
                                                                        hereto.”
pool supplement agreement then states “The Depositor in turn
will sell the Transferred Bank One Loans to The National         71
                                                                        Id. Article III states, “The Seller hereby sells and
                                                       63               the Purchaser hereby purchases the Transferred
Collegiate Student Loan Trust 2007-1 (the “Trust”).”
                                                                        Student Loans.” It then states, “The Seller hereby
60                                                                      assigns to the Purchaser and the Purchaser
       Defs.’ Mot. Summ. J., ECF No. 86.
                                                                        hereby accepts all the Seller's rights and interest
61                                                                      under each of the Pool Supplements listed on
       Defs.’ Mot. Summ. J, App., ECF No. 87, Ex. A-3.
                                                                        Schedule A attached hereto and the related Student
62
       Id.                                                              Loan Purchase Agreements listed on Schedule B
63                                                                      attached hereto.” Schedule A lists the JP Morgan
       Id.
                                                                        Chase Bank Pool Supplements dated March 8,
NCSLT submitted an excerpt from schedule 1 showing                      2007. Schedule B lists the JP Morgan Chase
Mr. Taylor's loan was included in the pool supplement. 64               Bank loans that were originated under Bank One's
Critically, the excerpt includes the last four digits of Mr.            Corporate Advantage Loan Program, and Campus
Taylor's social security number and the same ID number he               One Loan Program dated May 1, 2002.
listed on his credit agreement. 65 Additionally, the Lender is   Documents subpoenaed from Chase support the Court's
listed as Chase Bank, the total net disbursed amount is for      finding that Chase sold the loans to NCSLT. 72 Specifically,
$30,000, and the disbursement date is December 7, 2006. 66       the last page of Chase's document production includes a
                                                                 database entry with Mr. Taylor's name, the last four digits of
64                                                               his social security number, and the initial disbursement date of
       Id.
                                                                 December 7, 2006. 73 The entry states Mr. Taylor's loan was
65
       Id.                                                       closed and transferred off the system on March 8, 2007. 74
66                                                               As noted above, March 8, 2007 was the date of the sale
       Id.
                                                                 from Chase to NCSLT. 75 Additionally, Chase sent a letter
*5 Second, National Collegiate Funding, LLC, sold the
                                                                 to Mr. Taylor on August 16, 2018, in response to an inquiry
loans to NCSLT through a deposit and sale agreement. 67          from Mr. Taylor to the Consumer Financial Protection Bureau
This second step occurred on the same day as the first step –
                                                                 regarding his student loan account. 76 The letter stated, in
March 8, 2007. 68 The Deposit and Sale Agreement states it       relevant part, “American Education Services serviced this
is “between The National Collegiate Funding, LLC, as seller,     loan from December 7, 2006, the date of disbursement,
and the National Collegiate Student Loan Trust 2007-1, as        through March 8, 2007, when we sold it to National Collegiate
purchaser ...” 69 The deposit and sale agreement states that



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 212 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

Trust ... you must contact Transworld Systems, Inc.... for      81     ECF No. 90.
                               77
information about this loan”
                                                                 *6 The Court finds this argument unconvincing. Section 2.2.
                                                                of the TERI guaranty agreement, which the Taylors rely on
72     Pls.’ Disc. Mot., ECF No. 77, Ex. C.                     the make this argument, is premised upon the occurrence of
73                                                              a “guaranty event.” 82 A guaranty event is defined by the
       Id.
                                                                agreement as any of the following events: “a) failure of the
74                                                              Borrower to make monthly principal and/or interest payments
       Id.
                                                                on a Loan when due, provided such failure persists for a
75     Defs.’ Mot. Summ. J., ECF No. 86.                        period of one hundred fifty (150) consecutive days; b) the
76                                                              filing of a petition in bankruptcy with respect to the Borrower,
       Defs.’ Exs. in Resp. to Req. from Ct., ECF No. 97,
       Ex. A.                                                   or; c) the death of the Borrower.” 83 However, at the time
                                                                the loan was sold, Mr. Taylor had not defaulted or filed for
77
       Id.                                                      bankruptcy. 84 Second, even if Mr. Taylor had defaulted prior
Given the evidence set out above, the Court finds NCSLT         to the sale of the loan, the failure of NCSLT to provide an
owns Mr. Taylor's loan and owned it in 2014. The Court          original note to TERI would not void the sale of Mr. Taylor's
will now turn to address Plaintiffs’ additional arguments       loan. The TERI guaranty agreement states that TERI must
challenging the validity of the sale documentation and the      have received “the original Promissory note, or a lost note
foundation of NCSLT's evidence.                                 affidavit or other acceptable and admissible evidence of the
                                                                Loan.” 85 Mr. Taylor's credit agreement states the faxed copy
                                                                of the credit agreement is an original note. 86 Further, because
A. The TERI Guaranty Agreement
                                                                the TERI agreement states TERI must have received the note
The Taylors argue NCSLT cannot prove assignment from
                                                                or “other acceptable and admissible evidence of the loan,”
Chase because a condition of the sale was never met –
                                                                TERI did not need to receive the original loan note for the
that The Education Resource Institute (“TERI”) receive the
                                                                guaranty to come into effect. Defendants argue that because
original note endorsed to it. 78 To make this argument, the     Mr. Taylor's loan was not in default at the time of the sale,
Taylors first look to the pool supplement agreement, which      “plaintiffs’ argument that there was not a ‘note’ endorsed by
states the loans are made “on the condition that they qualify
                                                                Chase to TERI produced is irrelevant” 87 The Court agrees.
for and in fact are covered by a guaranty issued by The
Education Resources Institute, Inc.” 79 Second, the Taylors     82
look to the TERI guaranty agreement, which states “TERI                Pls.’ App. Exs. To Pls.’ Mot. Summ. J., ECF No.
must have received from [JP Morgan Chase Bank] the original            91, Ex. K. Section 2 is titled “Guarantee of Loans.”
Promissory note, or a lost note affidavit or other acceptable          Section 2.1 states, in relevant part, “TERI hereby
and admissible evidence of the Loan, enforceable against the           guarantees to Bank One, unconditionally except as
Borrower ... endorsed to TERI in such manner as to transfer            set forth in Section 2.2 below, the payment of 100%
to TERI all rights in and title to such Promissory Note and            of the principal of and accrued interest on every
                                                                       Loan as to which a Guaranty Event has occurred.”
Loan.” 80 The Taylors then conclude that because NCSLT did
not provide an original note to TERI, and it was not endorsed   83     Pls.’ App. Exs. To Pls.’ Mot. Summ. J., ECF No.
to TERI, NCSLT cannot prove it is a successor-in-interest to           91, Ex. K.
Chase. 81                                                       84     The patties dispute the date of default. As discussed
78                                                                     above, a guaranty event is defined as a default,
       Pls.’ Mot. Summ. J., ECF No. 90.                                filing for bankruptcy or death. Pls.’ App. Exs. To
79                                                                     Pls.’ Mot. Summ. J., ECF No. 91, Ex. K. The
       Id. (citing the Note Purchase Agreement, ECF No.
                                                                       Taylors argue the loan defaulted on June 6, 2007,
       91, Ex. M).
                                                                       and charged off on October 4, 2007. Pls.’ Resp. to
80                                                                     Pls.’ Mot. Summ. J., ECF No. 106. This argument
       Id., Ex. K.
                                                                       assumes NCSLT had knowledge Mr. Taylor did not



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 213 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

       attend or was no longer attending school. NCSLT                  complies with Rule 902(11) or (12) or with a statute
       states the loan charged off without any payments on              permitting certification; and (E) the opponent does
       September 1, 2010. Defs.’ Mot. Summ. J., ECF No.                 not show that the source of information or the
       86. Even assuming arguendo the Taylors are correct               method or circumstances of preparation indicate a
       about the date of default, it still occurred after the           lack of trustworthiness. Fed. R. Evid. 803(6).
       sale date of March 8, 2007.
                                                                89      Pls.’ Mot. Summ. J., ECF No. 90.
85     Pls.’ Summ. J. Exs., ECF No. 91, Ex. K.                  90
                                                                        Id.
86     Defs.’ Mot. Summ. J. App., ECF No. 87, Ex. A-1.
                                                                 *7 However, Rule 803(6) does not require a party
       Paragraph 15 of the Credit Agreement states: “If I
                                                                introducing evidence of business records to produce a witness
       fax my signature(s) on the first page of this Credit
                                                                to the creation of such records. 91 Rather, the rule requires the
       Agreement back to you and keep the copy I signed,
                                                                party introducing the records to lay a sufficient foundation by
       I understand that under federal law the fax you
                                                                showing that it was the regular practice to base such records
       receive will be an original of the first page of
       this Credit Agreement and I will refax the first         upon a transmission from a person with knowledge, 92 As the
       page upon request by Lender ... If the Borrower          advisory committee stated:
       faxes the Signature Page, and the Lender approves
       the application, you and I agree that all copies
       of this Credit Agreement (including the fax you                        It is the understanding of the
       receive and the copy I retain), taken together, shall                  committee that the use of the phrase
       constitute a single original agreement.”                               “person with knowledge” is not
87                                                                            intended to imply that the party
       Defs.’ Resp. to Pls.’ Mot. Summ. J., ECF No. 116.                      seeking to introduce the memorandum,
                                                                              report, record, or data compilation
B. Business Records                                                           must be able to produce, or even
The Taylors argue Defendants’ evidence of the sale is                         identify, the specific individual upon
inadmissible because Defendants have not met the criteria                     whose first-hand knowledge the
of the business records exception 88 under Federal Rule                       memorandum, report, record or data
of Evidence 803(6). 89 Specifically, the Taylors argue                        compilation was based, A sufficient
Defendants cannot produce a percipient witness to the                         foundation for the introduction of such
creation of schedule 1 and cannot satisfy the requirements of                 evidence will be laid if the party
Rule 803(6)(A) – that the record was made by someone with                     seeking to introduce the evidence is
                                                                              able to show that it was the regular
knowledge. 90
                                                                              practice of the activity to base such
                                                                              memorandums, reports, records, or
88     The business records exception states: The                             data compilations upon a transmission
       following are not excluded by the rule against                         from a person with knowledge ...
       hearsay, regardless of whether the declarant is                        In short, the scope of the phrase
       available as a witness: A record of an act,                            “person with knowledge” is meant
       event, condition, opinion, or diagnosis if: (A) the                    to be coterminous with the custodian
       record was made at or near the time by — or                            of the evidence or other qualified
       from information transmitted by — someone with                         witness. Fed, R. Evid. 803 advisory
       knowledge; (B) the record was kept in the course                       committee's note to 1974 amendment.
       of a regularly conducted activity of a business,
       organization, occupation, or calling, whether or not
       for profit; (C) making the record was a regular          The Court finds Defendants laid a sufficient foundation to
       practice of that activity; (D) all these conditions      introduce the business records. The Taylors insist Defendants’
       are shown by the testimony of the custodian or           custodian of records, Mr. Bradley Luke, is not qualified
       another qualified witness, or by a certification that    to introduce the records because he was not a witness to


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            8
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 214 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

the creation of them. 93 Defendants identified Mr. Luke                  2007-1 Pool Supplement Agreement, JP Morgan
as their custodian of records in their first amended initial             Chase Bank, N.A., Defendants’ document number
                                                                         150795_7028-001_POOL.”
disclosures. 94 Mr. Luke testified through affidavit that he
is the designated records custodian for NCSLT, that TSI           100    Hr'g Tr., May 14, 2020, (Mr, Alltmont: To be
is the designated records custodian of Mr. Taylor's loan,                clear, we have not withheld Schedule 1, we
that Mr. Luke had personal knowledge of the business                     have produced it. We produced an excerpt from
records maintained by TSI, and that the student loan records             Schedule 1 relating only to Plaintiff's loan. And
were “created, compiled and recorded as part of a regularly              in September of last year, we came before you
conducted business activity at or near the time of the event             on a motion to compel the Plaintiff wanted then
and from information transmitted from a person with personal             exactly what he is asking for now which is a
knowledge.” 95 Accordingly, Mr. Luke's testimony satisfies               full copy of the schedule. And we raised our
the requirements of Rule 803(6), and NCSLT's evidence of                 hand and said, Your Honor, that has thousands of
schedule 1 is admissible.                                                loans on it, a lot of consumer information, and
                                                                         we have provided him the relevant piece of the
91                                                                       document Ultimately, he backed off and settled
       Fed. R. Evid. 803(6) advisory committee's note to
       1974 amendment.                                                   on the metadata from the document, We produced
                                                                         it pursuant to the guidelines that were available
92                                                                       online from Microsoft on how to extract that data.
       Id.
                                                                         We produced to them a copy of the steps we
93     Pls.’ Mot Summ. J., ECF No. 90.                                   took which came right from Microsoft. And in
94                                                                       September, in October, in November, in December
       Id., Ex. C-1.
                                                                         we heard no dispute about that production.”).
95     Defs.’ Mot Summ. J. App., ECF No. 87, Ex. A.                *8 Mr. Luke's affidavit states the schedule 1 excerpt “was
                                                                  taken directly from the full schedule and the substance has
C. Schedule 1                                                     not been altered in any way,” 101 The Court notes Defendants
Plaintiffs further argue the schedule 1 excerpt produced by       identified Mr, Luke as the custodian of records early in
Defendants cannot be trusted. 96 Specifically, Plaintiffs argue   litigation, but Plaintiffs did not depose him. 102 Nor did
Defendants cannot prove the excerpt came from schedule 1          Plaintiffs protest the metadata as inadequate until nearly
because Defendants did not produce the entire schedule. 97        six months after Defendants produced it. 103 Based on the
Defendants state the entire schedule 1 contains the private       affidavit of Mr. Luke, the Court finds Defendants’ production
information of thousands of students not necessary to a           of the schedule 1 excerpt was sufficient to prove Mr. Taylor's
determination regarding Mr, Taylor's loan in this case. 98        loan was part of the pool sold to NCSLT.
The Court held a discovery conference on September 17,
2019 regarding schedule 1 and ordered NCSLT to turn over          101    Defs.’ Mot. Summ. J. App., ECF No. 87, Ex.
                                                            99
the metadata to schedule 1, but not the entire schedule.                 A. Transcript from July 10, 2020 hearing: Mr.
Defendants produced the metadata. 100                                    Alltmont: “We offered to bring Mr, Luke to the
                                                                         Court with a full copy of Schedule 1 for an in
96                                                                       camera review so that the Court could see that the
       Pls.’ Mot. Summ. J., ECF No. 90.
                                                                         excerpt was an exact extraction from the actual
97                                                                       Schedule 1.”
       Id.
98                                                                102
       Defs.’ Resp. to Defs.’ Mot Summ. J., ECF No, 116.                 Defs.’ Resp, to Defs.’ Mot. Summ. J., ECF No. 116.

99                                                                103
       Order Requiring Produc. of Schedule 1 Metadata,                   Defendants produced the metadata in September
       ECF No. 55. “Defendants shall within ten                          of 2019, See Hr'g Tr., May 14, 2020, supra note
       (10) days of September 17, 2019 produce the                       106. Plaintiffs filed a discovery motion regarding
       metadata for Schedule 1 referred to in the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            9
        Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 215 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

        the alleged inadequacy of the metadata on March               108
                                                                              Id.
        9, 2020. Pls.’ Short Form Disc. Mot., ECF No. 77.
                                                                      109
                                                                              Id.
D. Conclusion
                                                                      110
In conclusion, the Court finds NSCLT owned Mr. Taylor's                       Id.
loan when it commenced the 2014 collection action. The                Additionally, the Taylors raised for the first time in their reply
Taylors’ challenges to the sufficiency and foundation of              motion that NCSLT should have registered as a Utah Business
NCSLT's evidence of the loan sale are futile. NCSLT showed            trust to have standing to sue in Utah state court. 111 NCSLT
through conclusive documentation the steps of the loan sale,          argues Utah courts routinely recognize business trusts that
from the origination of the loan between Mr. Taylor and
                                                                      have sued in their own name. 112 To support this proposition,
Chase, to the sale from Chase to NCSLT in 2007. As such,
                                                                      NCSLT cites to case law where the Plaintiff was a registered
NCSLT had standing when it brought the collection action
                                                                      Utah Business Trust, or where the defendant was a foreign
against Mr. Taylor in 2014.
                                                                      statutory or business trust. 113 Because the Utah Business
                                                                      Trust code states a business trust can be sued whether or not it
IV. NCSLT had standing to bring the 2014 collection action            is registered under the chapter, 114 cases of foreign business
as a Delaware Statutory Trust                                         trusts sued in Utah are inapposite. NCSLT has not cited to case
As discussed above, the Taylors argue for the first time in           law where a foreign statutory trust brought suit in Utah state
their motion for summary judgment that NCSLT plead itself             court, except for a sole case from 1967, Bennett Association
out of court by bringing the 2014 state court action as a
                                                                      v. Utah State Tax Commission. 115 While in Bennett, the
statutory trust, instead of as the trustee or beneficiary of
                                                                      plaintiff was a Massachusetts business trust, the case occurred
a trust. 104 Utah law does not recognize the independent              nearly 30 years prior to the enactment of the Utah Business
existence of a trust outside of its trustee or trust beneficiaries,   Trust Registration Act and it is not clear whether standing
the Taylors argue, and thus, a foreign statutory trust did not        was ever raised in that case. The Court finds the Taylors’ new
have standing to file a claim in Utah state court. 105 The            arguments were waived and are meritless.
argument follows that without standing, a court cannot have
subject matter jurisdiction, and because a challenge to subject       111     Pls.’ Reply to Pls.’ Mot. Summ, J., ECF No. 126.
matter jurisdiction can be brought at any time, the 2014
                                                                      112
default judgment is void. 106                                                 Pls.’ Reply to Pls.’ Mot. Summ. J., ECF No. 133.
                                                                      113
104                                                                           Merrick Young Ina v. Wal-Mart Real Estate Bus.
        Pls.’ Mot. Summ. J., ECF No. 90.                                      Tr., 257 P.3d 1031, 1032 (Utah Ct. App. 2011);
105                                                                           Crestwood Cove Apartments Bus. Tr. v. Turner,
        Id.
                                                                              164 P.3d 1247, 1255 (Utah 2007) (Crestwood
106                                                                           Cove was a Utah Business Trust); Bennett Ass'n v.
        Id.
                                                                              Utah State Tax Comm'n, 426 P.2d 812, 813 (Utah
First, NCSLT argues the Taylors’ arguments on this issue
                                                                              1967) (stating that business trust was taxable as a
are barred by res judicata, were waived, and are otherwise
                                                                              corporation).
meritless. 107 Even if the arguments are not barred, NCSLT
                                                                      114
counters that as a Delaware statutory trust, it had the capacity              “A business trust may be sued whether or not the
and standing to sue in its own name.     108
                                            Specifically, NCSLT               business trust is registered under this chapter.” Utah
states it was established under a specialized Delaware law                    Code Ann. § 16-15-106.
that allows for the creation of statutory trusts that are separate    115     Pls.’ Reply to Pls.’ Mot. Summ. J., ECF No. 133,
                  109
legal entities.         Further, NCSLT argues the Taylors confuse             (citing Bennett Ass'n v. Utah State Tax Comm'n, 426
standing with legal capacity. 110                                             P.2d 812, 813 (Utah 1967)). In Bennett, the Plaintiff
                                                                              was a Massachusetts business trust. Id. The case is
107                                                                           a Utah Supreme Court case, and the opinion does
        Pls.’ Reply to Pls.’ Mot Summ. J., ECF No. 133.
                                                                              not discuss Plaintiff's standing as a foreign business
                                                                              trust Id. The Court could infer from Bennett that


                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             10
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 216 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

        foreign business trusts have standing in Utah state         additional briefing on these arguments, the Court will now
        courts. However, because the Utah Business Trust            turn to address the merits.
        Registration Act was originally enacted in 1995,
        nearly 30 years after Bennett, the Court will not
        make this inference.                                        B. NCSLT had legal capacity and standing to bring the 2014
                                                                    collection action in its own name
                                                                    NCSLT is a Delaware statutory trust and is authorized to sue
A. Waiver
                                                                    and be sued pursuant to the Delaware statute under which it
 *9 The Court finds the Taylors waived the above arguments.
The Taylors’ arguments are more properly characterized as           was created. 117 While Utah courts have not directly ruled on
legal capacity arguments rather than as standing arguments.         the issue, several courts outside Utah recognize the standing
Utah Rule of Civil Procedure 9 states “Except when required         and legal capacity of Delaware statutory trusts to sue in their
to show that the court has jurisdiction, a pleading need not        own names. 118 The Taylors argue Utah does not recognize
allege: (a) a party's capacity to sue or be sued.” The rule         the independent existence of a trust outside of the trustee
further states, “[t]o raise any of those issues, a party must do    or the trust's beneficiaries. 119 But Utah law allows for the
so by a specific denial ...” Utah R. Civ. P. 9(a)(2), Even when     creation of business trusts under the Utah Business Trust
a party appears, a failure to raise a specific negative averment    Registration Act, which are permitted to sue in their own
of lack of capacity waives the argument. See Phillips v. JCM
                                                                    name. 120 This leads the Taylors to their next argument raised
Dev. Corp., 666 P.2d 876, 884 (Utah 1983). As discussed
                                                                    in their reply memorandum, which apparently concedes that
above, Mr. Taylor did not appear. His failure to appear and
                                                                    trusts may sue in their own name – that NCSLT should have
raise the issue of NCSLT's legal capacity thus waived it.
                                                                    registered as a Utah Business Trust prior to bringing suit in
The Taylors argue that because NCSLT could not sue in Utah,         Utah. 121
the Utah courts could not remedy NCSLT's complaint, and
                                                                    117
thus NCSLT did not have standing, 116 Again, they argue                    Del. Code Ann. tit. 12, § 3804. “A statutory trust
this lack of standing deprives the court of subject matter                 may sue and be sued.” The Trust Agreement states
jurisdiction, and challenges to subject matter jurisdiction can            it is a statutory trust under the Delaware Statutory
be brought at any time. However, “standing is not the same                 Trust Act. Pls.’ Mem. in Opp'n to Defs.’ Mot. to
as legal capacity to sue.” Elite Legacy Corp. v. Schvaneveldt,             Strike, ECF No. 131, Ex. 2, Trust Agreement and
391 P.3d 222, 234 (Utah Ct. App. 2016) (citation omitted).                 Declaration of Trust.
“A plaintiff has standing when it is personally aggrieved,          118
regardless of whether it is acting with legal authority; a party           See, e.g., Kwang Kim v. Wilmington Tr. Co., 2018
has capacity when it has the legal authority to act, regardless            WL 4296983, *7-8 (S.D. Cal. Sept. 7, 2018) (“the
of whether it has a justiciable interest in the controversy.” Id.          NCSL Trust is a Delaware statutory trust As such,
(citation omitted). The Taylors’ arguments regarding standing              the NCSL Trust has the capacity to sue or be
on this point are in fact challenges to NCSLT's legal capacity.            sued as a separate legal entity.”); Foster v. Nat'l
As such, the arguments were waived for the reasons discussed               Collegiate Student Loan Trust 2007-4, 2018 WL
above.                                                                     1095760, *1, n.1 (Tex. App. Mar, 1, 2018) (“A
                                                                           statutory trust is a juridical entity, separate from
116                                                                        its trustee and beneficial owners, that may sue and
        Standing consists of three elements: “The plaintiff                be sued, own property, and transact business in
        must have (1) suffered an injury in fact, (2) that                 its own name.”); In re Countrywide Fin. Corp.
        is fairly traceable to the challenged conduct of the               Mortgage-backed Sea Litig., 2014 WL 4162382,
        defendant, and (3) that is likely to be redressed by a             *10 (C.D. Cal. 2014) (“a statutory trust formed
        favorable judicial decision.” Spokeo, Inc. v. Robins,              under the laws of Delaware, exists separately from
        136 S. Ct 1540, 1547 (2016), as revised (May 24,                   the parent and ‘may sue and be sued.’ ”); Nat'l
        2016) (citation omitted).                                          Credit Union Admin. Bd. v. U.S. Bank Nat. Ass'n,
Additionally, as explained below, the Court finds the Taylors’             2015 WL 2359295, *4 (S.D.N.Y. May 18, 2015)
new arguments unavailing. Because the Court requested                      (“These trusts are statutorily empowered to sue and
                                                                           be sued in their own right[.]”); Dargahi v. Hymas,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            11
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 217 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

        2008 WL 8586675, *4 (S.D.N.Y. Oct. 15, 2008)                 trustees, to be held and managed by them for the benefit
        (“The trust is ‘subject to attachment and execution          of persons holding certificates representing the beneficial
        as if it were a corporation.’ ”).                            interest in the trust estate and assets.” Utah Code Ann. §
                                                                     7-5-1(1)(a). Most important, the section defining business
119     Pls.’ Mot. Summ. J., ECF No. 90.                             trusts states, “[t]he requirements of this chapter do not apply
120                                                                  to ... an institution authorized to engage in a trust business
        Utah Code Ann. § 16-15-106.
                                                                     in another state that is engaged in trust activities in this state
121                                                                  solely to fulfill its duties as a trustee of a trust created and
        Pls.’ Reply to Pls.’ Mot. Summ, J., ECF No, 126.
                                                                     administered in another state.” Utah Code Ann. § 7-5-1(3)(a).
C. NCSLT is not a Utah Business Trust and did not need to
register as one to bring suit in Utah                                Indeed, NCSLT is a business trust authorized to engage in
 *10 The Taylors argue NCSLT should have registered as               trust business in Delaware. 123 Its sole reasons for engaging
a Utah Business Trust and that without such registration,            in trust activities in Utah was to secure its rights to a
NCSLT was barred from bringing suit in Utah, thus depriving          contractual obligation with Mr. Taylor. As such, the UBTRA
it of standing. 122 The Taylors cite to the Utah Business Trust      does not apply to NCSLT by virtue of the Act's reference to the
Registration Act (“UBTRA”) subsection on business trusts             definition of business trust in the Utah Financial Institutions
powers, which states: “(1) A business trust registered under         Act. Additionally, the Court finds NCSLT does not fall within
this chapter may in its trust name: (a) sue ... (2)(a) A business    the definition of a Utah business trust because it does not
trust may not maintain any action, suit, or proceeding in this       transfer property to a trustee and does not conduct business
state unless the business trust is registered under this chapter.”   within Utah.
Utah Code Ann. § 16-15-106.
                                                                     123     Defs.’ Surreply, ECF No. 133.
122
        Id.
                                                                     ii) NCSLT does not fall within the definition of a Utah
The Utah Rules of Civil Procedure do not specify whether
                                                                     Business Trust
a foreign business trust must register in the state prior to
                                                                     First, NCSLT argues it is not a business trust under
bringing suit. See Utah R. Civ, P. 17. The rules make no
                                                                     Utah law because it does not transfer property to a
mention of business trusts, domestic or foreign. See id.
Further, this Court found no Utah case law discussing whether        trustee, 124 Delaware's Statutory Trust Act, under which
foreign business trusts must register under the UBTRA                NCSLT is registered, defines a statutory trust as an
prior to bringing suit in Utah. The Court finds the UBTRA            unincorporated association which: “Is created by a governing
specifically exempts foreign business trusts from registration       instrument under which property is or will be held,
when engaged in activities in Utah solely to fulfill their duties    managed, administered, controlled, invested, reinvested and/
as a trustee in another state, Further, the Court finds NCSLT        or operated, or business or professional activities for profit
does not fit within the definition of a Utah business trust          are carried on or will be carried on ...” Del. Code Ann. tit 12,
because it does not transfer property to a trustee and does not      § 3801.
transact business within Utah.
                                                                     124
                                                                             Id.

i) The statute does not apply to a foreign business trust             *11 The Delaware code does not mention transferring
bringing suit in Utah solely to enforce its duties as a trustee      property as a function of the trust, as opposed to Utah's
in another state                                                     definition of a business trust. NCSLT's Trust Agreement
A review of the UBTRA is instructive here. Section 102               comports with these requirements. The Trust Agreement vests
of the Act, titled “Definition of business trust,” states that       legal title to the trust property in the trust as a separate
“[b]usiness trust has the same meaning as in Section 7-5-1”          legal entity unless the law requires title to vest in the Owner
of Utah's Financial Institutions Act. Utah Code Ann. §               Trustee. 125
16-15-102, Utah's Financial Institutions Act defines “business
trust” as “an entity engaged in a trade or business that is          125     Pls.’ Opp's Mem. To Defs.’ Mot. to Strike, ECF
created by a declaration of trust that transfers property to                 131, Ex. 2, Trust Agreement and Declaration of



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               12
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 218 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

       Trust. NCSLT's Trust Agreement states in section            127    As this Court found no case law interpreting the
       2.05 “The Owner Trustee hereby declares that it                    Utah Business Trust Registration Act's definition
       will hold the Trust Property in trust upon and                     of “trust business,” case law interpreting the
       subject to the conditions set forth herein for the use             corporations code is persuasive here.
       and benefit of the Owners.” Section 14.02 states:
       “Legal title to all Trust Property shall be vested at
                                                                   iii. Conclusion
       all times in the Trust as a separate legal entity.”
                                                                   Because NCSLT does not transfer property to a trustee and
Second, the Court finds NCSLT is not engaged in a trade            is not engaged in a business or trade in Utah, it is not a
or business in Utah. The UBTRA does not define trust               Utah Business Trust and did not need to register as one
business. See Utah Code Ann. § 16-15-101–110. But the              prior to bringing suit in Utah. It is unclear if, in assessing
Act does require a business trust to register before doing         legal capacity, Utah state courts would treat foreign statutory
business in Utah. Utah Code Ann. § 16-15-104, Further, the         trusts as foreign corporations, unincorporated associations, or
Act requires the certificate of registration to set forth “the     recognize their status under Delaware law as a separate legal
business purpose for which the business trust is organized.”       entity. As noted above, the Delaware code defines a Delaware
Id. Utah's Financial Institutions Act defines “trust business”     Statutory trust as an “unincorporated association.” 128 Utah
as “[A] business in which one acts in any agency or                law recognizes that an unincorporated association may sue
fiduciary capacity, including that of personal representative,
                                                                   and be sued in its own name. 129
executor, administrator, conservator, guardian, assignee,
receiver, depositary, or trustee under appointment as trustee
                                                                   128
for any purpose permitted by law ...” Utah Code Ann. §                    “ ‘statutory trust’ means an unincorporated
7-5-1(b).                                                                 association ...” Del. Code Ann. tit 12, § 3801
                                                                          (West).
Both the UBTRA and the Utah Financial Institutions Act             129
are premised on the business activity taking place in Utah.               “When two or more persons associated in any
Utah Code Ann. § 16-15-104 (“A business trust shall register              business either as a joint-stock company, a
with the division before doing business in the state.”)                   partnership or other association, not a corporation,
The Taylors argue NCSLT is in the business of suing on                    transact such business under a common name,
                                                                          whether it comprises the names of such associates
defaulted student loans. 126 But bringing suit to enforce a
                                                                          or not, they may sue or be sued by such common
debt obligation is not transacting business under Utah law. 127           name.” Utah R. Civ. P. 17(d).
See Gen. Motors Acceptance Corp. v. Lund, 208 P. 502, 503
                                                                    *12 Whether a foreign statutory trust would be recognized
(Utah 1922) (“Filing suit within the courts of this state to
                                                                   as a separate legal entity, treated as a foreign corporation, or
recover an indebtedness or to enforce an obligation is not
                                                                   as an unincorporated association, in any case it would only be
“doing business” within the meaning of the statute. This
                                                                   required to register in the state if it was conducting business
court has so held in at least three cases.”) (interpreting
corporations code); George R. Barse Live-Stock Comm'n Co.          in the state. 130 And as discussed above, the corporations
v. Range Valley Cattle Co., 50 P. 630, ¶1 (Utah 1897) (“The        code specifically excludes bringing suit from an activity that
bringing of a suit by a foreign corporation to secure its          requires foreign corporations to register in the state. Utah
legal rights, under the circumstances shown in this case, is       Code Ann. § 16-10a-1501. Additionally, under the Assumed
not ‘doing business,’ within the constitution or laws of this      Name Statute, an unincorporated association's failure to
state.”). Utah's Revised Business Corporations Act states:         register would not bar the plaintiff from bringing suit, because
“The following, nonexhaustive list of activities does not          the applicable statute allows the plaintiff to cure the defect
constitute ‘transacting business’ ... maintaining, defending, or   through registration. 131
settling in its own behalf any legal proceeding.” Utah Code
Ann. § 16-10a-1501.                                                130
                                                                          Graham v. Davis Cty. Solid Waste Mgmt. & Energy
                                                                          Recovery Special Serv. Dist., 1999 UT App 136, ¶
126    Pls.’ Reply to Defs.’ Surreply, ECF No. 134.                       13, 979 P.2d 363, 369 (finding an unincorporated
                                                                          association doing business in Utah must register
                                                                          under the assumed name statute to file suit, but that



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
       Case 3:20-cv-01446-RDM-MCC Document 75-2 Filed 03/22/21 Page 219 of 219
Taylor v. National Collegiate Student Loan Trust 2007-1, Slip Copy (2021)
2021 WL 673458

                                                                        business. As such, the Taylors’ arguments that NCSLT did
        a failure to register prior to suit can be cured.).
                                                                        not have standing, either because Utah does not recognize
        Hebertson v. Willowcreek Plaza, 923 P.2d 1389,
                                                                        Delaware statutory trusts’ independent legal existence, or
        1392 (Utah 1996) (Discussing Utah Rule of Civil
                                                                        because NCSLT should have registered as a Utah Business
        Procedure 17(d): “Clearly the rule contemplates
                                                                        Trust, are meritless. NCSLT had legal capacity and standing
        two factors: (i) parties transacting business, and (ii)
                                                                        when it brought suit in 2014.
        transacting such business under a common name.”)
131
        See Graham v. Davis Cty. Solid Waste Mgmt. &
        Energy Recovery Special Serv. Dist., 979 P.2d 363,                                     CONCLUSION
        369 (Rejecting argument that failing to register
        under Assumed Name Statute deprived court of                    The Court finds NCSLT owns the loan and owned it in 2014,
        jurisdiction and holding that Plaintiff could cure              Mr. Taylor owes on the loan, and NCSLT had legal capacity
        deficiencies in complaint by registering under the              and standing to bring suit in Utah in its own name. The Court
        statute.).                                                      thus DENIES the Taylors’ Motion for Summary Judgment
In sum, NCSLT does not conduct business in the state of Utah,           and GRANTS Defendants’ Motion for Summary Judgment.
and as such it did not need to register as a Utah Business Trust,
foreign corporation, unincorporated association, or otherwise,
                                                                        IT IS SO ORDERED.
NCSLT brought suit in its own name to enforce its contractual
rights with Mr. Taylor. This is exactly the kind of action that         All Citations
was contemplated by the drafters of the UBTRA when they,
by reference, excluded this activity from the definition of trust       Slip Copy, 2021 WL 673458


End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                14
